Exhibit 10.1

Execution Copy

SECOND AMENDED AND RESTATED LOAN AGREEMENT

By and Among:

CH FUNDING, LLC

As the Borrower,

ATLANTIC ASSET SECURITIZATION LLC

As an Issuer,

LA FAYETTE ASSET SECURITIZATION LLC

As an Issuer,

FALCON ASSET SECURITIZATION COMPANY LLC

As an Issuer,

YC SUSI TRUST

As an Issuer,

CHARTA, LLC,

As an Issuer,

BARTON CAPITAL LLC

As an Issuer,

LIBERTY STREET FUNDING CORP.

As an Issuer,

CALYON NEW YORK BRANCH

As a Bank, a Managing Agent and as the Administrative Agent,

LLOYDS TSB BANK PLC

As a Bank,

BANK OF AMERICA, N.A.

As a Bank and as a Managing Agent,

JPMORGAN CHASE BANK, N.A.

As a Bank and as a Managing Agent,

CITIBANK, N.A.

As a Bank,

CITICORP NORTH AMERICA, INC.

As a Managing Agent,

SOCIETE GENERALE

As a Bank and as a Managing Agent



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

As a Bank and as a Managing Agent

and

DHI MORTGAGE COMPANY, LTD.

As the Servicer.

Dated as of June 30, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I GENERAL TERMS    2

    1.1.

   Certain Definitions.    2

    1.2.

   Other Definitional Provisions.    36 ARTICLE II AMOUNT AND TERMS OF
COMMITMENT    37

    2.1.

   Maximum Facility Amount.    37

    2.2.

   Promissory Notes.    38

    2.3.

   Notice and Manner of Obtaining Borrowings.    39

    2.4.

   Fees.    41

    2.5.

   Prepayments.    42

    2.6.

   Business Days.    42

    2.7.

   Payment Procedures.    42

    2.8.

   The Reserve Account.    47

    2.9.

   Interest Allocations.    49

    2.10.

  

Interest Rates.

   49

    2.11.

  

Quotation of Rates.

   49

    2.12.

  

Default Rate.

   50

    2.13.

  

Interest Recapture.

   50

    2.14.

  

Interest Calculations.

   50

    2.15.

  

Interest Period.

   50

    2.16.

  

Additional Costs.

   52

    2.17.

  

Additional Interest on Advances Bearing a Eurodollar Rate.

   53

    2.18.

  

Consequential Loss.

   53

    2.19.

  

Taxes.

   54

    2.20.

  

Replacement Banks.

   55

    2.21.

  

Sharing of Payments, Etc.

   56 ARTICLE III COLLATERAL    56

    3.1.

   Collateral.    56

    3.2.

   Delivery of Collateral to Collateral Agent.    57

    3.3.

   Redemption of Mortgage Loan Collateral.    59

    3.4.

   Correction of Mortgage Notes and other Principal Mortgage Documents.    62

 

i



--------------------------------------------------------------------------------

    3.5.

   Collateral Reporting.    63

    3.6.

   Take-Out Commitment and Hedge Reporting.    63

    3.7.

   Servicer Monthly Reporting.    63 ARTICLE IV CONDITIONS PRECEDENT    64

    4.1.

   Initial Borrowings under this Agreement.    64

    4.2.

   All Borrowings.    66

    4.3.

   All Disbursements of Funds.    67 ARTICLE V REPRESENTATIONS AND WARRANTIES   
67

    5.1.

   Representations of the Borrower and the Servicer.    67

    5.2.

   Additional Representations of the Borrower.    70

    5.3.

   Additional Representations and Warranties of the Servicer.    72

    5.4.

   Survival of Representations.    73 ARTICLE VI AFFIRMATIVE COVENANTS    73

    6.1.

   Financial Statements and Reports.    74

    6.2.

   Taxes and Other Liens.    76

    6.3.

   Maintenance.    76

    6.4.

   Further Assurances.    76

    6.5.

   Compliance with Laws.    76

    6.6.

   Insurance.    77

    6.7.

   Accounts and Records.    77

    6.8.

   Right of Inspection.    77

    6.9.

   Notice of Certain Events.    78

    6.10.

  

Performance of Certain Obligations.

   78

    6.11.

  

Use of Proceeds; Margin Stock.

   79

    6.12.

  

Notice of Default.

   79

    6.13.

  

Compliance with Transaction Documents.

   79

    6.14.

  

Compliance with Material Agreements.

   79

    6.15.

  

Operations and Properties.

   79

    6.16.

  

D.R. Horton Credit Rating.

   80

    6.17.

  

Take-Out Commitments.

   80

    6.18.

  

Collateral Proceeds.

   80

    6.19.

  

Environmental Compliance.

   80

    6.20.

  

Closing Instructions.

   80

 

ii



--------------------------------------------------------------------------------

    6.21.

  

Special Affirmative Covenants Concerning Collateral.

   80

    6.22.

  

Entity Separateness.

   81

    6.23.

  

MERS Designated Mortgage Loans.

   82

    6.24.

  

Electronic Tracking Agreement.

   82 ARTICLE VII NEGATIVE COVENANTS    82

    7.1.

   Limitations on Mergers and Acquisitions.    82

    7.2.

   Fiscal Year.    83

    7.3.

   Business.    83

    7.4.

   Use of Proceeds.    83

    7.5.

   Actions with Respect to Collateral.    83

    7.6.

   Liens.    84

    7.7.

   Employee Benefit Plans.    84

    7.8.

   Change of Principal Office.    84

    7.9.

   No Commercial, A&D, Etc. Loans.    85

    7.10.

  

Maximum Leverage.

   85

    7.11.

  

Indebtedness.

   85

    7.12.

  

Deposits to Collection Account.

   85

    7.13.

  

Transaction Documents.

   85

    7.14.

  

Distributions, Etc.

   85

    7.15.

  

Articles of Organization.

   86

    7.16.

  

Net Income.

   86

    7.17.

  

Tangible Net Worth.

   86 ARTICLE VIII EVENTS OF DEFAULT    86

    8.1.

   Nature of Event.    86

    8.2.

   Default Remedies.    93

    8.3.

   Paydowns.    94

    8.4.

   Waivers of Notice, Etc.    94 ARTICLE IX THE ADMINISTRATIVE AGENT    95

    9.1.

   Authorization.    95

    9.2.

   Reliance by Agent.    95

    9.3.

   Agent and Affiliates.    96

    9.4.

   Lender Decision.    96

    9.5.

   Rights of the Administrative Agent.    96

 

iii



--------------------------------------------------------------------------------

    9.6.

   Indemnification of Administrative Agent.    96

    9.7.

   UCC Filings.    97 ARTICLE X INDEMNIFICATION    97

    10.1.

  

Indemnities by the Borrower.

   97

ARTICLE XI ADMINISTRATION AND COLLECTION OF MORTGAGE LOANS

   98

    11.1.

  

Designation of Servicer.

   98

    11.2.

  

Duties of Servicer.

   98

    11.3.

  

Certain Rights of the Administrative Agent.

   99

    11.4.

  

Rights and Remedies.

   99

    11.5.

  

Indemnities by the Servicer.

   100

ARTICLE XII THE MANAGING AGENTS

   101

    12.1.

  

Authorization.

   101

    12.2.

  

Reliance by Agent.

   101

    12.3.

  

Agent and Affiliates.

   102

    12.4.

  

Notices.

   102

    12.5.

  

Lender Decision.

   102

ARTICLE XIII THE MERS AGENT

   103

    13.1.

  

Authorization.

   103

    13.2.

  

Reliance by Agent.

   103

    13.3.

  

Agent and Affiliates.

   104

    13.4.

  

Rights of the MERS Agent.

   104

    13.5.

  

Indemnification of MERS Agent.

   104

ARTICLE XIV MISCELLANEOUS

   104

    14.1.

  

Notices.

   104

    14.2.

  

Amendments, Etc.

   109

    14.3.

  

Invalidity.

   110

    14.4.

  

Restrictions on Informal Amendments.

   111

    14.5.

  

Cumulative Rights.

   111

    14.6.

  

Construction; Governing Law.

   111

    14.7.

  

Interest.

   111

    14.8.

  

Right of Offset.

   112

    14.9.

  

Successors and Assigns.

   112

    14.10.

  

Survival of Termination.

   114

 

iv



--------------------------------------------------------------------------------

14.11.

   Exhibits.    114

14.12.

   Titles of Articles, Sections and Subsections.    114

14.13.

   Counterparts.    114

14.14.

   No Proceedings.    115

14.15.

   Confidentiality.    115

14.16.

   Recourse Against Managers, Officers, Etc.    116

14.17.

   Waiver of Jury Trial.    116

14.18.

   Consent to Jurisdiction; Waiver of Immunities.    116

14.19.

   Costs, Expenses and Taxes.    117

14.20.

   Entire Agreement.    117

14.21.

   Excess Funds.    118

14.22.

   No Punitive Damages.    118

 

v



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule I

   Bank Commitments and Percentages - §3.2(b)

Schedule II

   Approved Investors - §3.2(b)

Schedule III

   UCC Search- §3.2(b)

Schedule IV

   Litigation - §5.1(g)(i)

Exhibit A

   Form of Assignment and Acceptance - §1.1

Exhibit B

   Form of Subordination Agreement - §4.1(f)

Exhibit C

   Form of Borrowing Report - §2.3(a)(i)

Exhibit D

   Collateral Agency Agreement - §1.1

Exhibit D-1

   Definitions - §1

Exhibit D-2

   Security Agreement - §3.1(a)

Exhibit D-3(a)

   Collection Account Control Agreement - §3.1(b)

Exhibit D-3(b)

   Reserve Account Control Agreement – §3.1(b)

Exhibit D-4

   Assignment - §3.1(c) and §3.2(a)

Exhibit D-5

   Form of Transfer Request - § 3.3(a)

Exhibit D-5A

   Form of Shipping Request - §3.3(b)

Exhibit D-6(a)

   Bailee and Security Agreement Letter - § 3.4(b)(i)

Exhibit D-6(b)

   Bailee and Security Agreement Letter for Pool Custodian § 3.4(b)(i)

Exhibit D-7

   Trust Receipt and Security Agreement for Approved Investors - §3.5

Exhibit D-8

   Collateral Agent Daily Report - §3.5

Exhibit D-9

   Borrowing Report

Exhibit D-10

   UCC Financing Statements - §3.1(d)

Exhibit D-11

   Substitution Request

Exhibit D-12

   Assignment of Trade

Exhibit D-13

   Form of Warehouse Lender’s Release Letter and Authorization - § 3.2(a)

 

vi



--------------------------------------------------------------------------------

Exhibit D-14

   Form of Alt-A Loan Hedge Report - § 3.6

Exhibit D-15

   Form of Conforming Loan Hedge Report - § 3.6

Exhibit E

   Form of Promissory Note - § 2.2

Exhibit F

   Form of Servicer Monthly Report - § 3.7

Exhibit G

   [Reserved]

Exhibit H-1

   DHI Mortgage Quarterly Officer’s Certificate - § 6.1(e)

Exhibit H-2

   Borrower’s Quarterly Officer’s Certificate - § 6.1(e)

Exhibit I-1

   Form of Opinion of Counsel to Borrower, Originator and D.R. Horton on
Corporate Matters - § 4.1(i)

Exhibit I-2

   Form of Opinion of Counsel to Borrower and Originator on Security Interest
Matters - § 4.1(i)

Exhibit J

   Form of Opinion of Counsel to Originator on Bankruptcy Matters - § 4.1(j)

 

vii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED LOAN AGREEMENT

Dated as of June 30, 2006

THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (the “Loan Agreement”) among CH
FUNDING, LLC, a Delaware limited liability company, (hereinafter, together with
its successors and assigns, the “Borrower”), as the Borrower, ATLANTIC ASSET
SECURITIZATION LLC, a Delaware limited liability company (hereinafter, together
with its successors and assigns, “Atlantic”), as an Issuer, LA FAYETTE ASSET
SECURITIZATION LLC, a Delaware limited liability company (hereinafter, together
with its successors and assigns, “La Fayette”), as an Issuer, FALCON ASSET
SECURITIZATION COMPANY LLC, a Delaware limited liability company (hereinafter,
together with its successors and assigns, “Falcon”), as an Issuer, BARTON
CAPITAL LLC, a Delaware limited liability company (hereinafter, together with
its successors and assigns, “Barton”) as an Issuer, LIBERTY STREET FUNDING
CORP., a Delaware corporation (hereinafter, together with its successors and
assigns, “Liberty”), as an Issuer, CHARTA, LLC, a Delaware limited liability
company, (hereinafter together with its successors and assigns, “CHARTA”), as an
Issuer, YC SUSI TRUST, a Delaware statutory trust (hereinafter, together with
its successors and assigns, “YC”), as an Issuer, CALYON NEW YORK BRANCH (“Calyon
New York”), as a Bank, as the Administrative Agent and as a Managing Agent,
JPMORGAN CHASE BANK, N.A., a national bank, (together with its successors and
assigns, “JPMorgan”), as a Bank and as a Managing Agent, BANK OF AMERICA, N.A.
(“Bank of America”), as a Bank and as a Managing Agent, CITIBANK, N.A., a
national banking association, (“Citibank”), as a Bank, CITICORP NORTH AMERICA,
INC. (“Citicorp”), as a Managing Agent, THE BANK OF NOVA SCOTIA (“Scotia
Capital”), as a Bank and as a Managing Agent, SOCIETE GENERALE, (“SG”) as a Bank
and as a Managing Agent, LLOYDS TSB BANK PLC, a banking corporation organized
under the laws of England (hereinafter, together with its successors and
assigns, “Lloyds”), as a Bank, and DHI MORTGAGE COMPANY, LTD., a Texas limited
partnership (hereinafter, together with its successors and assigns, “DHI
Mortgage”), as Servicer.

RECITALS

1. Capitalized terms used in these Recitals and not defined in the preamble
above have the meanings set forth in Article I.

2. The Originator is engaged in the business of originating, acquiring,
investing in, marketing and selling, for its own account, mortgage loans that
are made either to finance the purchase of one- to four-family owner-occupied
homes or to refinance loans secured by such properties.

3. The Borrower has purchased, and may continue to purchase, Eligible Mortgage
Loans from the Originator, as determined from time to time by the Borrower and
the Originator.

4. In order to finance such purchases, the Borrower has requested that the
Lenders provide the Borrower with credit in the form of revolving loans on the
terms and conditions set forth herein.



--------------------------------------------------------------------------------

5. The Borrower, Atlantic as an Issuer, Calyon New York as a Bank and as the
Administrative Agent, and the Servicer have entered into that certain Loan
Agreement dated as of July 9, 2002 (the “Original Loan Agreement”).

6. Pursuant to an Assignment and Assumption Agreement dated April 18, 2003,
Lloyds became a party to the Original Loan Agreement.

7. The Borrower, Atlantic as an Issuer, Calyon New York as a Bank and as the
Administrative Agent, Lloyds, as a Bank, and the Servicer amended and restated
the Original Loan Agreement in order to add JPMorgan Chase Bank, N.A. (formerly
Bank One, NA) and Falcon as parties thereto and to amend certain other
provisions thereof pursuant to the Amended and Restated Loan Agreement dated
July 24, 2005 (the “First Restated Loan Agreement”).

8. The Borrower, Atlantic as an Issuer, Falcon as an Issuer, Calyon New York as
a Bank and as Administrative Agent, JPMorgan, as a Bank and as a Managing Agent,
Lloyds, as a Bank, and the Servicer, now wish to amend and restate the First
Restated Loan Agreement in order to add new parties and make other changes. This
Loan Agreement restates and supersedes the First Restated Loan Agreement and all
amendments thereto.

9. The Issuers may, (except that Barton shall), and the Banks (other than the
Banks in the SG Group) shall, in each case subject to the terms and conditions
contained in this Agreement, make Advances to the Borrower secured by a lien on,
and security interest in, the Mortgage Loans and certain other Collateral.

10. The Lenders have appointed the Administrative Agent as their agent to
perform certain administrative duties for the Lenders including, among other
things, the administration of the funding of the transactions hereunder and the
making of certain determinations hereunder and in connection herewith.

AGREEMENTS

In consideration of the recitals and the representations, warranties,
conditions, covenants and agreements made in this Agreement, the sufficiency of
which are acknowledged by all parties hereto, the Borrower, the Lenders, the
Managing Agents and the Administrative Agent, intending to be legally bound,
hereby establish a warehouse line of credit in the amount of the Maximum
Facility Amount. Accordingly, the Borrower, the Lenders, the Managing Agents,
Administrative Agent and the Servicer covenant and agree as follows:

ARTICLE I

GENERAL TERMS

1.1. Certain Definitions.

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

“ABR Allocation” means all or any portion of Principal Debt if interest thereon
is calculated by reference to the Eurodollar Rate or the Alternate Base Rate.

 

2



--------------------------------------------------------------------------------

“Adjusted Liabilities” means, with respect to the Originator, without
duplication, and at any time, the sum of (a) all amounts that should be
reflected as liabilities on its balance sheet, plus (b) its total direct and
indirect guaranty and other obligations in respect of borrowed money
Indebtedness of others (calculated at the maximum amount of those obligations
that is stated in the relevant documents or, if not so stated, that may
reasonably be anticipated in good faith) plus (c) to the extent not already
included in clause (a) above, its total funding obligations to originate or
acquire Mortgage Loans that, in either case, are closed but not funded, minus
(d) its total trade payables and accrued expenses incurred in the ordinary
course of its business but unrelated to originating or acquiring any specific
Mortgage Loan (including, without limitation, trade payables and accrued
expenses owed to its Affiliates but excluding advances by its Affiliates and
interest on those advances), minus (e) the Originator’s total
deferred-federal-income tax liabilities.

“Adjusted Net Worth” means, for the Originator, without duplication, and at any
time, the sum of (a) its stockholders’ equity reflected on its balance sheet,
plus (b) the remainder of (A) the income that Originator has deferred, for
accounting purposes, pending the sale of Mortgage Loans in accordance with
Statement of Financial Accounting Standards Number 91 and Number 122, as each is
published by the Financial Accounting Standards Board as of the date of this
Agreement, minus (B) reasonable reserves for the federal income tax liabilities
related to that deferred income.

“Administrative Agent” means Calyon New York, in its capacity as administrative
agent for the Lenders, or any successor administrative agent.

“Administrative Agent Report” is defined in Section 3.9.

“Administrative Agent Fee Letter” means the letter agreement pertaining to fees
among the Borrower and Calyon New York, as a Managing Agent and as the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Administrative Agent’s Account” means the special account (account number
01-25680-0001 ABA No. 026008073) of Calyon New York maintained at the office of
Calyon New York Branch at 1301 Avenue of the Americas, New York, New York.

“Advance” means with respect to any Lender any amount disbursed by the Lenders
to the Borrower, whether such amount constitutes an original disbursement of
funds to the Borrower under this Agreement or a continuation of an amount
outstanding.

“Advance Cessation Trigger” means (a) when, based on D.R. Horton’s most recent
annual or quarterly report on Form 10-K or Form 10-Q or, if applicable, Form
8-K, filed with the Securities and Exchange Commission, D.R. Horton

(i) has a Leverage Ratio greater than 0.6:1,

 

3



--------------------------------------------------------------------------------

(ii) has a minimum Tangible Net Worth of less than the sum of
(i) $3,718,000,000, plus (ii) fifty percent (50%) of annual net profits (with no
deduction for any annual net loss) for each fiscal year ending after
September 30, 2005, plus (iii) fifty percent (50%) of the aggregate increase in
shareholders’ equity of D.R. Horton after the date hereof by reason of the
issuance of capital stock of D.R. Horton (including upon conversion of
Indebtedness into such capital stock but excluding (x) stock issued in
connection with an employee stock ownership plan, an employee stock option plan,
or an employee stock purchase plan, and (y) any portion of such increase in
shareholders’ equity attributable to goodwill recognized in connection with an
acquisition), or

(iii) has an EBITDA/Interest Incurred Ratio less than 2.50:1; or

(b) when D.R. Horton ceases to have the Required Ratings or experiences a
Bankruptcy Event.

“Advance Rate” means (i) with respect to a Conforming Loan or a Jumbo Loan,
ninety-eight percent (98%), (ii) with respect to an Alt-A Loan, with a FICO
Score of 660 or higher ninety-seven percent (97%) or, if a FICO Score Trigger
Event has occurred and is continuing, then ninety-five percent (95%) (it being
understood that the Collateral Agent will adjust the Advance Rate with respect
to such Mortgage Loans within one Business Day of notice of the FICO Score
Trigger Event), (iii) with respect to an Alt-A Loan with a FICO Score of between
620 and 659, inclusive, ninety-five percent (95%), (iv) with respect to a
Second-Lien Loan or a Super Jumbo Loan, ninety-five percent (95%), (v) with
respect to a Subprime Loan, ninety-five percent (95%) and (vii) with respect to
an Uncovered Mortgage Loan, ninety-five percent (95%).

“Affected Party” means each Lender, each Managing Agent, the Administrative
Agent, any bank party to a Liquidity Agreement, any party providing credit
enhancement or liquidity to any Issuer, and any permitted assignee or
participant of any such bank, and any holding company of an Affected Party.

“Affiliate” of any Person means (a) any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, or (b) any other Person who is a director, officer or employee (i) of
such Person, or (ii) of any Person described in the preceding clause (a). For
purposes of this definition, the term “control” (and the terms “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession or ownership, directly or indirectly, of the power either (x) to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise, or (y) vote 10% or more of the securities
having ordinary power in the election of directors of such Person.

“Agreement” or the “Loan Agreement” means this Second Amended and Restated Loan
Agreement, as amended, restated, modified or supplemented from time to time.

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan or a Jumbo
Loan) that (1) does not conform to the conventional underwriting standards of
Fannie Mae, Freddie Mac or Ginnie Mae but that is underwritten by an Approved
Investor (other than Fannie Mae, Freddie Mac or Ginnie Mae), within guidelines
generally acceptable to industry norms for “Alt-A”

 

4



--------------------------------------------------------------------------------

loans, (2) has a demonstrated secondary market and is readily securitizable and
(3) has an original principal balance less than $1,000,000.

“Alternate Base Rate” means on any date, a fluctuating rate of interest per
annum equal to the higher of:

(a) the rate of interest most recently announced by Calyon New York as its base
rate (which is not necessarily the lowest rate charged to any customer),
changing when and as said base rate changes; and

(b) the Federal Funds Rate (as defined below) most recently determined by the
Administrative Agent plus 1.0% per annum.

For purposes of this definition, “Federal Funds Rate” means, for any period, a
fluctuating interest rate per annum equal (for each day during such period) to
(i) the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published for such day (or, if such day is not a Business Day, for the
immediately preceding Business Day) by the Federal Reserve Bank of New York; or
(ii) if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Annual Extension Date” shall mean (i) June 29, 2007, or (ii) if consented to by
the Lenders, the Managing Agents and the Administrative Agent pursuant to
Section 2.1(b), the date that is specified by the Lenders, the Managing Agents
and the Administrative Agent in the applicable consent, which date shall not be
more than 364 days following the then effective Annual Extension Date; provided,
however, that any extension of the Annual Extension Date shall not extend the
Drawdown Termination Date.

“Approved Investor” means with respect to a Loan Specific Take-Out Commitment or
a Hedge:

(a) Fannie Mae, Freddie Mac or Ginnie Mae, or

(b) any Person with short-term ratings of at least A-1, P-1 and F1 from S&P,
Moody’s and Fitch, respectively, or long-term unsecured debt ratings (or in the
case of a bank without such ratings that is the principal subsidiary of a bank
holding company, the rating of the bank holding company) of at least AA, Aa2 and
AA from S&P, Moody’s and Fitch, respectively, or

(c) all other Persons as may be approved by the Managing Agents, which approvals
may be subject to certain concentration limits;

provided that (i) except for an Approved Investor defined above in section (c),
if an Approved Investor has a short-term rating or a long-term unsecured debt
rating at the time such Person becomes an “Approved Investor” and such Person’s
short-term ratings or long-term unsecured debt ratings are subsequently
downgraded or withdrawn, such Person shall cease to be an “Approved Investor”;
provided, further, that with respect to any Take-Out Commitments issued

 

5



--------------------------------------------------------------------------------

by such Person prior to the date of such downgrade or withdrawal, such Person
shall cease to be an “Approved Investor” 60 days following prior written notice
from any Managing Agent to Borrower of such downgrade or withdrawal; and (ii) if
an Approved Investor does not have a short-term rating or a long-term unsecured
debt rating, such Person shall cease to be an “Approved Investor” upon prior
written notice from any Managing Agent if such Managing Agent has good faith
concerns about the future performance of such Person; provided, further, that
with respect to any Take-Out Commitments issued by such Person prior to such
notice, such Person shall cease to be an “Approved Investor” 60 days following
such notice; provided, further, that the Collateral Agent may assume that the
Approved Investors are listed on the Schedule II hereto most recently
distributed to the Collateral Agent by the Administrative Agent.

As of the date of this Agreement, Schedule II hereto sets forth the Approved
Investors pursuant to the preceding clause (c) (and any applicable concentration
limits). Schedule II shall be updated from time to time as Approved Investors
are added or deleted or concentration limits are changed pursuant to the
preceding clauses (b) and (c); provided, further, that the Collateral Agent may
assume that the Approved Investors are listed on the Schedule II hereto most
recently distributed to the Collateral Agent by the Administrative Agent.

“Assignment” is defined in the Collateral Agency Agreement.

“Assignment and Acceptance” means an assignment and acceptance agreement entered
into by a Bank, an Eligible Assignee and the Administrative Agent, pursuant to
which such Eligible Assignee may become a party to this Agreement, in
substantially the form of Exhibit A hereto.

“Atlantic” has the meaning set forth in the preamble to this Agreement.

“Availability” means, at the time determined, the Maximum Facility Amount minus
the Principal Debt.

“Available Collateral Value” means, at the time determined, the excess of the
Collateral Value of all Eligible Mortgage Collateral over the Primary
Obligations.

“Bailee and Security Agreement Letter” is defined in Section 3.4(b)(i) of the
Collateral Agency Agreement.

“Bank” means each of Calyon New York, JPMorgan, Bank of America, Citibank,
Scotia Capital, SG, Lloyds and each respective Eligible Assignee that shall
become a party to this Agreement pursuant to an Assignment and Acceptance.

“Bank Commitment” means, (a) with respect to Calyon New York, JPMorgan, Bank of
America, Citibank, Scotia Capital, SG, and Lloyds, the amount set forth on
Schedule I hereto, and (b) with respect to a Bank that has entered into an
Assignment and Acceptance, the amount set forth therein as such Bank’s Bank
Commitment, in each case as such amount may be reduced by each Assignment and
Acceptance entered into between such Bank and an Eligible Assignee, and as may
be further reduced (or terminated) pursuant to the next sentence. Any reduction
(or termination) of the Maximum Facility Amount pursuant to the terms of this
Agreement shall (unless otherwise agreed by all the Banks) reduce ratably (or
terminate) each Bank’s Bank

 

6



--------------------------------------------------------------------------------

Commitment. At no time shall the aggregate Bank Commitments of all Banks exceed
the Maximum Facility Amount. Notwithstanding anything to the contrary herein,
the Group Banks related to Barton shall have no commitment hereunder to make
Advances, but Barton shall have a commitment equal to the Bank Commitment of its
related Group Banks.

“Bank Commitment Percentage” means, for any Bank as of any date, the amount
obtained by dividing such Bank’s Bank Commitment on such date by the aggregate
Bank Commitments of all Banks on such date. As of the date of this Agreement,
the Bank Commitment Percentage for each Bank is as set forth on Schedule I
hereto.

“Bank of America” has the meaning as set forth in the preamble to this
Agreement.

“Bank of America Group” means YC, Bank of America and each other Group Bank of
YC.

“Bank Spread” means 0.875%.

“Bankruptcy Event” means with respect to any Person, an event described in
Section 8.1(g), (h) or (i).

“Barton” has the meaning specified in the preamble of this Agreement.

“Base Rate Advance” means an Advance that bears interest at a rate per annum
determined on the basis of the Alternate Base Rate.

“Borrower” has the meaning specified in the preamble of this Agreement.

“Borrowing” means Advances by the Lenders under this Agreement.

“Borrowing Date” means the date, identified by the Borrower in the relevant
Borrowing Report, as the date on which a Borrowing is to be made.

“Borrowing Report” means a request, in the form of Exhibit C to this Agreement,
for a Borrowing pursuant to Article II.

“Business Day” means (a) a day on which (i) commercial banks in New York City,
New York, are not authorized or required to be closed and (ii) commercial banks
in the State in which the Collateral Agent has its principal office are not
authorized or required to be closed, and (b) if this definition of “Business
Day” is utilized in connection with a Eurodollar Advance, a day on which
dealings in United States dollars are carried out in the London interbank
market.

“Calyon New York” has the meaning set forth in the preamble of this Agreement
and its successors and assigns.

“Calyon New York Group” means Atlantic, Calyon New York, La Fayette, Lloyds and
each other Group Bank of Atlantic or La Fayette.

 

7



--------------------------------------------------------------------------------

“Capital Lease” means any capital lease or sublease which should be capitalized
on a balance sheet in accordance with GAAP.

“CHARTA” has the meaning set forth in the preamble to this Agreement.

“Charter” means the Borrower’s articles of organization, as amended through the
date of this Agreement.

“CH Funding, LLC” has the meaning set forth in the preamble to this Agreement.

“Citibank” has the meaning set forth in the preamble to this Agreement.

“Citibank Group” means CHARTA, Citibank and each other Group Bank of CHARTA.

“Citicorp” has the meaning set forth in the preamble to this Agreement.

“Closing Protection Rights” means any rights of the Originator or the Borrower
to or under (i) a letter issued by a title insurance company to the Originator
assuming liability for certain acts or failure to act on behalf of a named
closing escrow agent, approved attorney or similar Person in connection with the
closing of a Mortgage Loan transaction, (ii) a bond, insurance or trust fund
established to protect a mortgage lender against a loss or damage resulting from
certain acts or failure to act of a closing escrow agent, approved attorney,
title insurance company or similar Person, or (iii) any other right or claim
that the Originator or the Borrower may have against any Person for any loss or
damage resulting from such Person’s acts or failure to act in connection with
the closing of a Mortgage Loan and the delivery of the related Mortgage Loan
Collateral to the Collateral Agent, the Originator or to the Borrower.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means Property that is subject to a Lien for the benefit of the
holders of the Obligations.

“Collateral Agency Agreement” means the Collateral Agency Agreement, dated as of
the date hereof, among the Borrower, the Collateral Agent and the Administrative
Agent, substantially in the form of Exhibit D hereto, as amended, supplemented,
restated or otherwise modified from time to time.

“Collateral Agent” means U.S. Bank National Association, and its successors and
assigns.

“Collateral Agent Daily Report” is defined in Section 3.8(a) of the Collateral
Agency Agreement.

“Collateral Deficiency” means, at any time, the amount by which the related
Primary Obligations exceed the lesser of either (a) the Collateral Value of all
Eligible Mortgage Collateral or (b) if the Collateral Agent holds no Eligible
Mortgage Collateral, zero.

 

8



--------------------------------------------------------------------------------

“Collateral Proceeds” means all amounts received by the Borrower, the Servicer,
the Administrative Agent, the Lenders, the Collateral Agent or any other Person,
in respect of the Collateral (other than in respect of escrows for taxes and
insurance premiums payable under the related Mortgage Loan), whether in respect
of principal, interest, fees or other amounts, including, without limitation,
(i) all amounts received pursuant to Take-Out Commitments, and (ii) with respect
to any Mortgage Loan, all funds that are received from or on behalf of the
related Obligors in payment of any amounts owed (including, without limitation,
purchase prices, principal payments, finance charges, interest and all other
charges) in respect of such Mortgage Loan, or applied to such amounts owed by
such Obligors (including, without limitation, insurance payments that Borrower
or Servicer applies in the ordinary course of its business to amounts owed in
respect of such Mortgage Loan and net proceeds of sale or other disposition of
Property of the Obligor or any other party directly or indirectly liable for
payment of such Mortgage Loan and available to be applied thereon).

“Collateral Value” means

(A) with respect to the Collection Account, the balance of collected funds
therein that is not subject to any Lien in favor of any Person other than the
Lien in favor of the Administrative Agent for the benefit of the holders of the
Obligations; and

(B) with respect to each Eligible Mortgage Loan and at all times, an amount
equal to the Advance Rate for such Mortgage Loan times the least of:

(1) the original principal amount of such Eligible Mortgage Loan;

(2) with respect to which there is a Loan Specific Take-Out Commitment, the
price of that Loan Specific Take-Out Commitment, including, if applicable, any
related servicing release premium;

(3) (I) in the case of an Alt-A Loan with respect to which there is a Hedge, a
ratable amount determined by multiplying (a) the weighted average purchase price
(expressed as a percentage of par) that Approved Investors are obligated to pay,
pursuant to Hedges, for Alt-A Loans, as shown on the most recent Alt-A Loan
Hedge Report, times (b) the outstanding principal amount of such Eligible
Mortgage Loan, and (II) in the case of a Conforming Loan with respect to which
there is a Hedge, a ratable amount determined by multiplying (a) the weighted
average purchase price (expressed as a percentage of par) that Approved
Investors are obligated to pay, pursuant to Hedges, for Conforming Loans, as
shown on the most recent Conforming Loan Hedge Report, times (b) the outstanding
principal amount of such Eligible Mortgage Loan;

(4) while a Default or Event of Default is continuing, the Market Value of such
Eligible Mortgage Loan, as determined in accordance with clause (a) or (b) of
the definition of Market Value; and

(5) with respect to any Uncovered Mortgage Loan at any time unless a Default or
Event of Default is continuing, the Market Value of such Eligible Mortgage Loan
as determined in accordance with clause (c) of the definition of Market Value;

 

9



--------------------------------------------------------------------------------

provided, however, that

(a) at any time, the portion of total Collateral Value that may be attributable
to Jumbo Loans shall not exceed twenty-five percent (25%) of the Maximum
Facility Amount;

(b) at any time, the portion of total Collateral Value that may be attributable
to Super Jumbo Loans shall not exceed ten percent (10%) of the Maximum Facility
Amount, which percentage represents 40% of the 25% set forth in clause
(a) above, provided that any such Super Jumbo Loan with a Loan-to-Value of more
than 80% shall have a Collateral Value of zero;

(c) (i) at any time, the portion of total Collateral Value that may be
attributable to Alt-A Loans shall not exceed fifty percent (50%) of the Maximum
Facility Amount; provided that (A) if an Obligor on any Alt-A Loan shall have a
FICO Score of less than 620, such Alt-A Loan shall have a Collateral Value of
zero; (B) if an Alt-A Loan shall have a Loan-to-Value Ratio of more than 95%,
such Alt-A Loan shall have a Collateral Value of zero; and (C) if an Alt-A Loan
has a Combined Loan-to-Value Ratio of more than 100%, such Alt-A Loan shall have
a Collateral Value of zero; (ii) at any time, the portion of total Collateral
Value that may be attributable to Negatively Amortizing Mortgage Loans or Pay
Option ARMs shall not exceed ten percent (10%) of the Maximum Facility Amount,
which percentage represents 20% of the 50% set forth in sub-clause (i) above.

(d) at any time, the portion of total Collateral Value that may be attributable
to Subprime Loans shall not exceed fifteen (15%) of the Maximum Facility Amount;
provided that (i) if an Obligor on any Subprime Loan shall have a FICO Score of
less than 600, such Subprime Loan shall have a Collateral Value of zero, and
(ii) if a Subprime Loan shall have a Loan-to-Value Ratio of more than 90%, such
Subprime Loan shall have a Collateral Value of zero;

(e) at any time, the portion of total Collateral Value that may be attributable
to Mortgage Loans for which the Mortgage Notes have been withdrawn for
correction pursuant to Section 3.4 shall not exceed 3.5% of the Maximum Facility
Amount it being understood that if corrected documents are not delivered within
14 days, then the Collateral Value of such Mortgage Loan shall be zero;
provided, however, that the Collateral Value attributable to such Mortgage Loan
will be reinstated promptly upon the subsequent delivery of the corrected
document to the Collateral Agent unless such Mortgage Loan has been shipped to
an Approved Investor;

(f) at any time, the portion of the total Collateral Value that may be
attributable to any single Approved Investor listed on Schedule II pursuant to
one or more Take-Out Commitments shall not exceed the concentration limit for
such Approved Investor as set forth on Schedule II;

(g) at any time, (i) the portion of total Collateral Value that may be
attributable to Mortgage Loans that have been Eligible Mortgage Loans owned by
the Borrower for more than 120 days shall not exceed ten percent (10%) of the
Maximum Facility Amount (except for Subprime Loans, which, if owned by the
Borrower for more than 120 days, shall have a Collateral Value of zero) and
(ii) the portion of total Collateral Value that may be attributable to Mortgage
Loans that have been Eligible Mortgage Loans owned by the Borrower for more than
180 days shall have a Collateral Value of zero (except for Subprime Loans,
which, if owned by the Borrower for more than 120 days, shall have a Collateral
Value of zero);

 

10



--------------------------------------------------------------------------------

(h) a Mortgage Loan that ceases to be an Eligible Mortgage Loan shall have a
Collateral Value of zero;

(i) at any time, (i) except the first five and last five Business Days of any
month, the portion of total Collateral Value that may be attributable to Special
Mortgage Loans with respect to which the related Principal Mortgage Documents
have not been delivered to the Collateral Agent shall not exceed thirty percent
(30%) of the Maximum Facility Amount, and (ii) during the first five and last
five Business Days of any month, the portion of total Collateral Value that may
be attributable to Special Mortgage Loans with respect to which the related
Principal Mortgage Documents have not been delivered to the Collateral Agent
shall not exceed fifty percent (50%) of the Maximum Facility Amount, it being
understood that if the Principal Mortgage Documents are not delivered within
nine (9) Business Days after the date of origination of the Special Mortgage
Loan, then the Collateral Value of such Special Mortgage Loan shall be zero
until such Principal Mortgage Documents are so delivered;

(j) at any time, a Mortgage Loan with respect to which the related obligor is 60
days or more past due, shall have a Collateral Value of zero;

(k) at any time, the portion of total Collateral Value that may be attributable
to Second-Lien Loans shall not exceed twenty percent (20%) of the Maximum
Facility Amount; provided that any Second-Lien Loan with a Combined
Loan-to-Value Ratio of more than 100% shall have a Collateral Value of zero;

(l) at any time, the portion of total Collateral Value that may be attributable
to Uncovered Mortgage Loans shall not exceed ten percent (10%) of the Maximum
Facility Amount; provided that any Uncovered Mortgage Loan shall have a
Collateral Value of zero unless it (i) is a Second-Lien Loan, (ii) is a Subprime
Loan, (iii) is a Pay Option ARM, or (iv) is a Mortgage Loan with respect to
which the Administrative Agent may agree in writing (with a copy to each
Managing Agent and Bank) is not subject to significant interest rate volatility
(it being understood that Second-Lien Loans, Subprime Loans and Pay Option ARMs
are also subject to concentration limits as set forth in this definition in
clauses (k), (d) and (c), respectively);

(m) at any time, (i) the portion of total Collateral Value that may be
attributable to Mortgage Loans the documents for which have been retained by
Approved Investors for an Extended Time Period of delivery of such documents
shall not exceed twenty-five percent (25%) of the Maximum Facility Amount, and
(ii) the portion of total Collateral Value that may be attributable to Mortgage
Loans the documents for which have been retained by Approved Investors for an
Extended Time Period equal to or in excess of ninety-one (91) days (but not to
exceed 119 days) of delivery of such documents shall not exceed ten percent
(10%) of the Maximum Facility Amount, which percentage represents 40% of the 25%
set forth in clause (i) above; provided, that, at any time, the portion of total
Collateral Value that may be attributable to Mortgage Loans the documents for
which have been retained by Approved Investors for a period equal to or in
excess of one hundred and twenty (120) days of delivery of such documents shall
be zero; and

 

11



--------------------------------------------------------------------------------

(n) at any time, the portion of Collateral Value that may be attributable to
Conforming Loans with original terms to maturity in excess of 30 years shall not
exceed ten percent (10%) of the Maximum Facility Amount; and

(o) at any time, the Collateral Value of the following shall be zero:

(i) an Alt-A Loan that is (A) not a Pay Option ARM, (B) not a Second-Lien Loan
and (C) an Uncovered Mortgage Loan;

(ii) a Conforming Loan that is neither a Specific Covered Loan nor a Hedged
Loan;

(iii) a Jumbo Loan that is not a Specific Covered Loan;

(iv) a Second-Lien Loan that is neither a Specific Covered Loan, nor an
Uncovered Mortgage Loan; and

(v) a Subprime Loan that is neither a Specific Covered Loan, nor an Uncovered
Mortgage Loan.

“Collection Account” means the account established by the Borrower with the
Collateral Agent or another Eligible Institution acceptable to the
Administrative Agent pursuant to Section 2.7(b) of the Loan Agreement and
designated therein as the “Collection Account.”

“Collection Account Bank” means the institution then holding the Collection
Account pursuant to Section 2.7(b).

“Collection Period” means initially the period beginning on the date hereof and
ending on July 31, 2006, and, thereafter, each calendar month, beginning on the
first day of each month and including the last day of the month.

“Combined Loan-to-Value Ratio” means, with respect to any Mortgage Loan, the
fraction, expressed as a percentage found by dividing (a) the original principal
balance of all Mortgage Loans secured by a particular property by (b) the value
of such property, such value being measured by (i) the appraised value of such
property at such time, if a Mortgage Loan is a refinance of an existing loan or
(ii) the lower of the sales price of the related property at the time of
origination of a Mortgage Loan or the appraised value of such property at such
time, if a Mortgage Loan is a purchase money loan.

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by the Issuers to fund or maintain their Advances or investments in other
financial assets.

 

12



--------------------------------------------------------------------------------

“Commercial Paper Rate” for any Interest Period for the related Advance means:

(a) with respect to the portion of such Advance funded by Atlantic or La
Fayette, a rate per annum equal to the sum of:

(i) the rate or, if more than one rate, the weighted average of the rates,
determined by converting to an interest-bearing equivalent rate per annum the
discount rate (or rates) at which Commercial Paper Notes having a term equal to
such Interest Period and to be issued to fund or to maintain such Advance
(including, without limitation, Principal Debt and accrued and unpaid interest),
by the applicable Issuer may be sold by any placement agent or commercial paper
dealer selected by the Managing Agent for the applicable Issuer, as agreed
between each such agent or dealer and the Managing Agent for the applicable
Issuer, plus

(ii) the commissions and charges charged by such placement agent or commercial
paper dealer with respect to such Commercial Paper Notes expressed as a
percentage of such face amount and converted to an interest-bearing equivalent
rate per annum, provided the commissions and charges by the agent or dealer must
in the good faith judgment of the Managing Agent for the applicable Issuer be
within market range, plus

(iii) the Conduit Spread; or

(b) with respect to the portion of any Advance funded by Falcon, a rate per
annum equal to the sum of;

(i) the rate (or, if more than one rate, the weighted average of the rates)
determined by converting to an interest-bearing equivalent per annum the
discount rate (or rate) at which Commercial Paper Notes having a term equal to
such Interest Period (or portion thereof) and to be issued to fund or to
maintain such Advance by Falcon may be sold by any placement agent or commercial
paper dealer selected by Falcon, as agreed between each such agent or dealer and
Falcon, plus

(ii) accrued commissions in respect of placement agents and commercial paper
dealers and issuing and paying agent fees incurred, in respect of such
Commercial Paper Notes, provided the commissions and charges by the agent or
dealer must in the good faith judgment of the Managing Agent for Falcon be
within market range, minus

(iii) any payment received on such date, net of expenses in respect of
Consequential Losses related to the prepayment of any purchased interest of
Falcon, pursuant to the terms of any receivable purchase facilities funded
substantially with such Commercial Paper Notes, plus

(iv) the Conduit Spread; or

 

13



--------------------------------------------------------------------------------

(c) with respect to the portion of such Advance funded by Barton, a rate (or, if
more than one rate, the weighted average of the rates) per annum equal to the
Conduit Spread plus the discount rate on applicable commercial paper issued by
Barton and allocated to fund Advances hereunder, which Commercial Paper Notes
may be sold by any placement agent or commercial paper dealer selected by
Barton, and which rate shall incorporate (i) applicable commercial paper dealer
and placement agent fees, and commissions and (ii) other funding costs
(excluding costs associated with an Issuer’s liquidity fundings) of such Issuer
relating to the facility, such as the costs of funding odd lots or small dollar
amounts; provided that if the rate (or rates) as agreed between such agent or
dealer and such Issuer is a discount rate, then the rate (or if more than one
rate, the weighted average of the rates) resulting from such Issuer’s converting
such discount rate (or rates) to an interest-bearing rate per annum;

(d) with respect to the portion of such Advance funded by CHARTA, the per annum
rate equivalent to the sum of (i) the Conduit Spread and (ii) the weighted
average of the per annum rates paid or payable by CHARTA from time to time as
interest on or otherwise (by means of interest rate hedges or otherwise) in
respect of those Commercial Paper Notes issued by CHARTA that are allocated, in
whole or in part, by CHARTA’s Managing Agent (on behalf of CHARTA) to fund or
maintain such Advance during such Interest Period as determined by such Managing
Agent (on behalf of CHARTA) and reported to the Borrower, the Administrative
Agent and, if the Servicer is not the Borrower, the Servicer, which rates shall
reflect and give effect to the commissions of placement agents and dealers in
respect of such Commercial Paper Notes, to the extent such commissions are
allocated, in whole or in part, to such Commercial Paper Notes by such Managing
Agent (on behalf of CHARTA); provided, however, that (x) if any component of
such rate is a discount rate, in calculating the Commercial Paper Rate for such
Interest Period such Managing Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; (y) the Commercial Paper Rate with respect to Advances funded by
CHARTA’s Participants shall be the same rate as in effect from time to time on
Advances or portions thereof that are not funded by one of its Participants; and
(z) if all of the Advances maintained by such Issuer are funded by its
Participants, then the Commercial Paper Rate shall be CHARTA’s pool funding rate
in effect from time to time for its largest size pool of transactions which
settles monthly.

(e) with respect to the portion of such Advance funded by YC (or its related
commercial paper issuer if YC does not itself issue commercial paper), the per
annum rate equivalent to the sum of (i) the Conduit Spread and (ii) the weighted
average cost (as determined by the Managing Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by YC, other borrowings by YC and any other
costs associated with the issuance of Commercial Paper) of or related to the
issuance of Commercial Paper that are allocated, in whole or in part, by YC or
the Managing Agent to fund or maintain such portion of Advance (and which may be
also allocated in part to the funding of other assets of the Issuer); provided,
however, that if any component of such rate is a discount rate, in calculating
the Commercial Paper Rate for such portion of investment for such Rate Period,
YC shall for such component use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum.

 

14



--------------------------------------------------------------------------------

(f) with respect to the portion of such Advance funded by Liberty (or its
related commercial paper issuer if the Conduit Investor does not itself issue
commercial paper), the per annum rate equivalent to the sum of (i) the Conduit
Spread and (ii) the weighted average cost (as determined by the Managing Agent
and which shall include commissions of placement agents and dealers, incremental
carrying costs incurred with respect to Commercial Paper maturing on dates other
than those on which corresponding funds are received by Liberty, other
borrowings by Liberty and any other costs associated with the issuance of
Commercial Paper) of or related to the issuance of Commercial Paper that are
allocated, in whole or in part, by Liberty or the Managing Agent to fund or
maintain such portion of Advance (and which may be also allocated in part to the
funding of other assets of Liberty); provided, however, that if any component of
such rate is a discount rate, in calculating the Commercial Paper Rate for such
portion of investment for such Rate Period, Liberty shall for such component use
the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.

(g) such other rate as the applicable Issuer and the Borrower shall agree to in
writing.

“Conduit Spread” means the margin set forth in the Administrative Agent Fee
Letter or the Managing Agent Fee Letter, as applicable.

“Conforming Loan” means (i) a Mortgage Loan that complies with all applicable
requirements for purchase under a Fannie Mae, Freddie Mac or similar
Governmental Authority standard form of conventional mortgage loan purchase
contract, then in effect, or (ii) an FHA Loan or a VA Loan.

“Consequential Loss” means any loss (measured by the diminution in yield to the
Affected Party as a result of a prepayment) and/or expense (such as any
transaction costs incurred in connection with the reinvestment of a prepayment
or any cost associated with the issuance of commercial paper in anticipation of
a Borrowing Report but not accepted by the Borrower) that any Affected Party may
reasonably incur in respect of a Borrowing as a consequence of (a) any failure
or refusal of Borrower (for any reasons whatsoever other than a default by the
Administrative Agent, any Lender or any Affected Party) to take such Borrowing
after Borrower shall have requested it under this Agreement, (b) any prepayment
or payment of such Borrowing that is a Eurodollar Advance or an Advance bearing
interest by reference to the Commercial Paper Rate (including an assignment of
an Advance bearing interest at the Commercial Paper Rate pursuant to a Liquidity
Agreement) on a day other than the last day of the Interest Period applicable to
such Borrowing, (c) any prepayment of any Borrowing that is not made in
compliance with the provisions of Section 2.5(a); provided, that so long as an
Event of Default shall not have occurred, the Borrower shall not be responsible
for any Consequential Loss resulting from changes in the Settlement Date made by
the Administrative Agent, as described in the proviso contained in the
definition of “Settlement Date,” or (d) Borrower’s failure to make a prepayment
after giving notice under Section 2.5(a) that a prepayment will be made.

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries excluding all Unrestricted
Subsidiaries. References herein to a Person’s Consolidated financial statements
refer to the consolidated financial statements of such Person and its properly
consolidated subsidiaries excluding all Unrestricted Subsidiaries.

 

15



--------------------------------------------------------------------------------

“Consolidated Net Worth” means the aggregate assets of D.R. Horton and its
Subsidiaries less the aggregate liabilities of D.R. Horton and its Subsidiaries
as reported on D.R. Horton’s most recent annual or quarterly report on Form 10-K
or Form 10-Q filed with the Securities and Exchange Commission.

“Control Agreements” is defined in the Collateral Agency Agreement.

“CP Allocation” means all or any portion of Principal Debt if interest thereon
is calculated by reference to the Commercial Paper Rate.

“CP Borrowing” means a Borrowing bearing interest by reference to the Commercial
Paper Rate.

“Debtor Laws” means all applicable liquidation, conservatorship, bankruptcy,
fraudulent transfer or conveyance, moratorium, arrangement, receivership,
insolvency, reorganization or similar laws from time to time in effect affecting
the rights of creditors generally.

“Default” means any condition or event that, with the giving of notice or lapse
of time or both and unless cured or waived, would constitute an Event of
Default.

“Default Rate” means a per annum rate of interest equal from day to day to the
lesser of (a) the sum of the Alternate Base Rate plus two percent and (b) the
Maximum Rate.

“Deferred Income” means the amount of income that the Originator or Borrower has
deferred, for accounting purposes, pending the sale of Mortgage Loans, in
accordance with Statement of Financial Accounting Standards Number 91 (“SFAS
91”) and Statement of Financial Accounting Standards Number 122 (“SFAS 122”),
each as currently published by the Financial Accounting Standards Board.

“Delinquent Mortgage Loan” means a Mortgage Asset under which the Obligor is 30
or more days in payment default or has taken any action, or suffered any event
of the type described in Section 8.1(g), (h) or (i) or is in foreclosure.

“Delinquency Ratio” means as of the end of any Collection Period, the ratio of
(i) the principal amount of all Eligible Mortgage Loans that were Delinquent
Mortgage Loans at such time, to (ii) the aggregate principal amount of all
Eligible Mortgage Loans at such time.

“DHI Mortgage” has the meaning set forth in the preamble to this Agreement.

“Document Defect” means, with respect to a Principal Mortgage Document, an error
on the face of the document, including, without limitation, a missing date, a
missing signature, a missing legal description, an origination amount that does
not match the amount shown on reports and on the other Principal Mortgage
Documents or, with respect to a Principal Mortgage Document other than a
Mortgage Note, such Principal Mortgage Document is missing.

“D.R. Horton” means D.R. Horton, Inc., a Delaware corporation, and its
successors and assigns.

 

16



--------------------------------------------------------------------------------

“Drawdown Termination Date” means the earliest to occur of (a) June 27, 2009,
(b) the date on which the Maximum Facility Amount is terminated by the Borrower
pursuant to Section 2.1(d), (c) the date, on or after the occurrence of an Event
of Default, determined pursuant to Section 8.2 and (d) the Annual Extension
Date.

“EBITDA” means, for D.R. Horton and its Restricted Subsidiaries for the twelve
(12) months period ending on any date of determination, an amount equal to
(a) consolidated net income for such period, plus (b) cash dividends from
Unrestricted Subsidiaries paid to D.R. Horton during such period, minus
(c) gains from extraordinary items for such period, to the extent included in
the calculation of consolidated net income for such period in accordance with
GAAP, but without duplication, plus (d) the sum of (i) any provision for income
taxes for such period, (ii) Interest Expense deducted in the calculation of
consolidated net income for such period in accordance with GAAP (including,
without duplication, previously capitalized Interest Expense which would be
included in “costs of goods sold” and deducted from consolidated revenues in
determining consolidated net income), (iii) the amount of depreciation and
amortization for such period and (iv) the amount of any item of extraordinary
loss not paid in cash in such period, in each case to the extent included in the
calculation of consolidated net income for such period in accordance with GAAP,
but without duplication. In the case of any Subsidiary of D.R. Horton that
becomes a Restricted Subsidiary during any period of calculation, EBITDA shall,
for the purposes of the foregoing calculations, be adjusted by increasing, if
positive, or decreasing, if negative, EBITDA by the EBITDA of such Subsidiary
during such period of calculation occurring prior to the date such Subsidiary
became a Restricted Subsidiary.

“EBITDA/Interest Incurred Ratio” means, with respect to D.R. Horton, the ratio
of (i) EBITDA and (ii) Interest Incurred.

“Electronic Agent” means MERSCORP, Inc., a Delaware corporation.

“Electronic Tracking Agreement” means the Electronic Tracking Agreement, dated
as of July 9, 2002, among the Borrower, the Servicer, the Electronic Agent, MERS
and JPMorgan, as MERS Agent.

“Eligible Assignee” means (i) Calyon New York or any of its Affiliates, or
JPMorgan or any of its Affiliates, or Bank of America or any of its Affiliates,
or Citibank or any of its Affiliates, or Scotia Capital or any of its
Affiliates, or SG or any of its affiliates or Lloyds or any of its Affiliates,
(ii) any Person managed by Calyon New York or any of its Affiliates, or JPMorgan
or any of its Affiliates, or Bank of America or any of its Affiliates, or
Citicorp or any of its Affiliates, or Scotia Capital or any of its Affiliates,
or SG or any of its Affiliates or Lloyds or any of its Affiliates, respectively,
or (iii) any financial or other institution that is acceptable to the related
Managing Agent.

“Eligible Institution” means any depository institution, organized under the
laws of the United States or any state, having capital and surplus in excess of
$200,000,000, the deposits of which are insured to the full extent permitted by
law by the Federal Deposit Insurance Corporation and that is subject to
supervision and examination by federal or state banking authorities; provided
that such institution also must have a rating of A or higher with respect to
long-term deposit obligations from Moody’s, A2 or higher with respect to
long-term deposit

 

17



--------------------------------------------------------------------------------

obligations from S&P and AA or higher with respect to long-term deposit
obligations from Fitch. If such depository institution publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.

“Eligible Mortgage Collateral” means Eligible Mortgage Loans and the Collection
Account.

“Eligible Mortgage Loan” means a Mortgage Loan:

(a) that (i) is a closed and funded Mortgage Loan, (ii) has a maximum term to
maturity of 30 years (or with respect to a Conforming Loan, a maximum term of 50
years) and the proceeds of which were used either to finance a portion of the
purchase price of a property encumbered by the related Mortgage or to refinance
a loan secured by such property, and (iii) is secured by a perfected Lien on
residential real property consisting of land and a one-to-four family dwelling
thereon which is completed and ready for owner occupancy, including townhouses
and condominiums, but excluding cooperative apartments and manufactured housing,
which Lien is first priority except with respect to a Second-Lien Loan;

(b) that is a Conforming Loan, a Jumbo Loan, a Subprime Loan, a Second-Lien Loan
or an Alt-A Loan;

(c) in which the Administrative Agent has been granted and continues to hold a
perfected first-priority, security interest for the benefit of the holders of
the Obligations;

(d) for which the Mortgage Note is payable to or endorsed (without recourse) in
blank and each of such Mortgage Loan and the related Mortgage Note is a legal,
valid and binding obligation of the Obligor thereof;

(e) for which, other than in respect of Special Mortgage Loans, the Principal
Mortgage Documents have been received by the Collateral Agent and are in form
and substance acceptable to the Collateral Agent; provided that Principal
Mortgage Documents with Document Defects may be corrected by the Servicer
pursuant to Section 3.4 hereof;

(f) with respect to which no more than 45 days or an Extended Time Period, if
applicable, has lapsed since the date on which any documentation was shipped to
the related Approved Investor;

(g) that, upon pledge thereof under this Agreement and application of any
related Advance to pay off any prior lienholder as required by the Collateral
Agency Agreement and hereunder, together with the related Mortgage Loan
Collateral, is owned beneficially by Borrower free and clear of any Lien of any
other Person other than the Administrative Agent for the benefit of the holders
of the Obligations;

(h) that, together with the related Mortgage Loan Collateral, does not
contravene any Governmental Requirements applicable thereto (including, without
limitation, the Real Estate Settlement Procedures Act of 1974, as amended, and
all laws, rules and regulations relating to

 

18



--------------------------------------------------------------------------------

usury, truth-in-lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices, privacy and other applicable
federal and state consumer protection laws) and with respect to which no party
to the related Mortgage Loan Collateral is in violation of any Governmental
Requirements (or procedure prescribed thereby) if such violation would impair
the collectability of such Mortgage Loan or the saleability of such Mortgage
Loan under the applicable Take-Out Commitment;

(i) that, (i) is not a Delinquent Mortgage Loan at the time it is transferred to
the Borrower pursuant to the Repurchase Agreement; (ii) has not previously been
sold to an Approved Investor and repurchased by Borrower; (iii) is not a
Mortgage Loan with respect to which the Principal Mortgage Documents relating to
such Mortgage Loan were not delivered to the Collateral Agent within the time
periods provided in Section 2.3(c); provided, however, that upon delivery of
such Principal Mortgage Documents to the Collateral Agent, such Mortgage Loans
may subsequently qualify as Eligible Mortgage Loans to support Borrowings
subsequent to such delivery; (iv) has not been rejected by the Collateral Agent
under Section 3.2(c) of the Collateral Agency Agreement; or (v) has an original
principal balance not in excess of $1,500,000.00;

(j) that if the Mortgage Loan Collateral has been withdrawn for correction
pursuant to Section 3.4 such Mortgage Loan Collateral has been returned to the
Collateral Agent within 14 calendar days after withdrawal as required by
Section 3.4;

(k) that is denominated and payable in U.S. dollars in the United States and the
Obligor of which is a natural person who is a U.S. citizen or resident alien or
a corporation or other legal entity organized under the laws of the United
States or any State thereof or the District of Columbia;

(l) that is not subject to any right of rescission, setoff, counterclaim or
other dispute whatsoever;

(m) that was acquired by the Borrower from the Originator within 60 days after
its Mortgage Origination Date;

(n) that is covered by the types and amounts of insurance required by
Section 6.6(b);

(o) with respect to which all representations and warranties made by the related
Originator in the Repurchase Agreement are true and correct in all material
respects and with respect to which all loan level covenants made in the
Repurchase Agreement have been complied with;

(p) that is subjected to the following “Quality Control” measures by personnel
of the Originator before the Mortgage Note is funded by the Originator:

(i) for those Mortgage Loans not originated by the Originator, is underwritten
by the Originator prior to funding thereof and after performance of all
underwriting procedures, is submitted to the Originator for closing where it is
reviewed for thoroughness and compliance (including truth-in-lending, good faith
estimates and other disclosures) and a verbal verification of employment and
in-file credit report are obtained; and

 

19



--------------------------------------------------------------------------------

(ii) with respect to which, all Mortgage Loan Collateral is prepared by the
Originator and submitted to the closing agent at the time of funding the related
Mortgage Loans.

“Employee Plan” means an employee pension benefit plan covered by Title IV of
ERISA and established or maintained by the Originator or any ERISA Affiliate.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any corporation, trade or business that is, along with
D.R. Horton, treated as a single employer under Section 414(b), (c), (m) or
(o) of the Code, or Section 4001 of ERISA.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board, as in effect from time to time.

“Eurodollar Advance” means an Advance that bears interest at a rate per annum
determined on the basis of the Eurodollar Rate.

“Eurodollar Rate” means, for any Interest Period for any Eurodollar Advance, for
each Lender, an interest rate per annum (expressed as a decimal and rounded
upwards, if necessary, to the nearest one hundredth of a percentage point) equal
to the offered rate per annum for deposits in U.S. Dollars in a principal amount
of not less than $10,000,000 for such Interest Period as of 11:00 A.M., London
time, two Business Days before (and for value on) the first day of such Interest
Period, that appears on the display designated as “Page 3750” on the Telerate
Service (or such other page as may replace “Page 3750” on that service for the
purpose of displaying London interbank offered rates of major banks); provided,
that if such rate is not available on any date when the Eurodollar Rate is to be
determined, then an interest rate per annum determined by the Administrative
Agent equal to the rate at which it would offer deposits in United States
dollars to prime banks in the London interbank market for a period equal to such
Interest Period and in a principal amount of not less than $10,000,000 at or
about 11:00 A.M. (London time) on the second Business Day before (and for value
on) the first day of such Interest Period.

“Eurodollar Reserve Percentage” means, with respect to any Bank and for any
Interest Period for such Bank’s Eurodollar Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Federal Reserve Board (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for such Bank with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities having a term equal to such Interest Period.

“Event of Default” is defined in Section 8.1.

“Excess Spread” means, as of the last day of each Collection Period, a
percentage equal to the Portfolio Yield for such Collection Period minus the
Commercial Paper Rate and/or the

 

20



--------------------------------------------------------------------------------

Eurodollar Rate, as applicable, minus the Conduit Spread (to the extent not
included in the interest rate for Advances) and/or Bank Spread (to the extent
not included in the interest rate for Advances), as applicable, minus the
Servicer Fee Rate.

“Extended Time Period” means, with respect to items of Mortgage Loan Collateral
delivered by the Collateral Agent to Approved Investors more than forty-five
(45) days and up to ninety (90) days, subject to a further extension up to one
hundred and nineteen (119) days from the date of shipment to the Approved
Investor within which period the related Mortgage Loans must be returned or
sales proceeds remitted in full to the Collateral Agent.

“Falcon” has the meaning set forth in the preamble of this Agreement.

“Fannie Mae” means the government sponsored enterprise formerly known as the
Federal National Mortgage Association, or any successor thereto.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any successor thereto.

“Fee Letter” means the Administrative Agent Fee Letter or the Managing Agent Fee
Letter.

“FHA” means the Federal Housing Administration, or any successor thereto.

“FHA Loan” means a Mortgage Loan, the ultimate payment of which is partially or
completely insured by the FHA or with respect to which there is a current,
binding and enforceable commitment for such insurance issued by the FHA.

“FICO Score” means, with respect to the Obligor under a particular Mortgage
Loan, a credit rating established by Fair Isaac Corporation or a comparable
provider of credit ratings.

“FICO Score Trigger Event” means that (i) the Pool Weighted FICO Score Average
has been reported, in a Servicer Monthly Report, as less than 690, (ii) a period
of seven Business Days has elapsed from the date of receipt of such report by
the Administrative Agent and (iii) the Servicer has not provided to the
Administrative Agent a revised Pool Weighted FICO Score Average that exceeds
690.

“Financial Hedges” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement,

 

21



--------------------------------------------------------------------------------

or any other master agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.

“Financial Officer” means (i) with respect to the Servicer or the Originator,
the chief financial officer, treasurer or a vice president having the knowledge
and authority necessary to prepare and deliver the financial statements and
reports required pursuant to Sections 6.1(b) and Section 3.8 and (ii) with
respect to D.R. Horton, the chief financial officer, the vice president
–assistant controller, vice president – assistant treasurer or senior vice
president-controller.

“Fiscal Quarter” means each period of three calendar months ending
December 31, March 31, June 30 and September 30 of each year.

“Fitch” means Fitch, Inc., and any successor thereto.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time.

“Ginnie Mae” means the Government National Mortgage Association, or any
successor thereto.

“Governmental Authority” means any nation or government, any agency, department,
state or other political subdivision thereof, or any instrumentality thereof,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government. Governmental Authority
shall include, without limitation, each of Freddie Mac, Fannie Mae, FHA, HUD, VA
and Ginnie Mae.

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other requirement (including, without limitation, any
of the foregoing that relate to energy regulations and occupational, safety and
health standards or controls and any hazardous materials laws) of any
Governmental Authority that has jurisdiction over the Originator, the Servicer,
the Collateral Agent or the Borrower or any of their respective Properties.

“Group” means the Calyon New York Group, the JPMorgan Group, the Bank of America
Group, the Citibank Group, the Scotia Capital Group and the SG Group.

“Group Bank” means (1) with respect to Atlantic and La Fayette, Calyon New York,
each Bank that has entered into an Assignment and Acceptance with Calyon New
York, including Lloyds, and each assignee (directly or indirectly) of any such
Bank, which assignee has entered into an Assignment and Acceptance; (2) with
respect to Falcon, JPMorgan, each Bank that has entered into an Assignment and
Acceptance with JPMorgan and each assignee (directly or indirectly) of any such
Bank, which assignee has entered into an Assignment and Acceptance; (3) with
respect to YC, Bank of America, each Bank that has entered into an Assignment
and Acceptance with Bank of America and each assignee (directly or indirectly)
of any such Bank,

 

22



--------------------------------------------------------------------------------

which assignee has entered into an Assignment and Acceptance; (4) with respect
to CHARTA, Citibank, each Bank that has entered into an Assignment and
Acceptance with Citibank and each assignee (directly or indirectly) of any such
Bank, which assignee has entered into an Assignment and Acceptance; (5) with
respect to Liberty, Scotia Capital, each Bank that has entered into an
Assignment and Acceptance with Scotia Capital and each assignee (directly or
indirectly) of any such Bank, which assignee has entered into an Assignment and
Acceptance; and (6) with respect to Barton, SG, each Bank that has entered into
an Assignment and Acceptance with SG and each assignee (directly or indirectly)
of any such Bank, which assignee has entered into an Assignment and Acceptance.

“Group Bank Commitment Percentage” means, the sum of all of the Bank Commitment
Percentages of all the Banks in a Group.

“Hedge” means, with respect to Conforming Loans and Alt-A Loans for which the
Originator does not have Loan Specific Take-Out Commitments, either (A) a
current, valid, binding, enforceable, written commitment, including, without
limitation, a forward purchase commitment, issued by an Approved Investor, to
purchase Mortgage Loans from the Originator from time to time at a specified
price (or a specified spread to an agreed-upon index), which commitment is not
subject to any term or condition (i) that is not customary in commitments of
like nature or (ii) that, in the reasonably anticipated course of events, cannot
be fully complied with prior to the expiration thereof, in which a perfected
security interest has been granted to the Administrative Agent, or (B) a hedge
of the market value risk of such Mortgage Loan pursuant to a forward sale of
mortgage-backed securities or a sale of Eurodollar futures contracts, with an
Approved Investor, in which a perfected security interest has been granted to
the Administrative Agent.

“Hedge Report” means either (a) an Alt-A Loan Hedge Report with respect to any
Alt-A Loans included in the Eligible Mortgage Collateral with respect to which
there are Hedges, which report is prepared by the Servicer pursuant to
Section 3.6 of the Loan Agreement and shows, as of the close of business on the
previous Business Day, all Hedges relating to Alt-A Loans, and certain
information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit D-14 to the Collateral Agency Agreement or (b) a Conforming Loan Hedge
Report with respect to any Conforming Loans included in the Eligible Mortgage
Collateral with respect to which there are Hedges, which report is prepared by
the Servicer pursuant to Section 3.6 of the Loan Agreement and shows, as of the
close of business on the previous Business Day, all Hedges relating to
Conforming Loans, and certain information with respect to such Hedges including
information as the Administrative Agent or any of the Managing Agents may
request, in the form of Exhibit D-15 to the Collateral Agency Agreement.

“Hedged Loan” means a Mortgage Loan that is covered by a Hedge.

“HUD” means the Department of Housing and Urban Development, or any successor
thereto.

“Indebtedness” means (without duplication), for any Person, the sum of the
following: (a) all liabilities, obligations, and indebtedness of such Person for
money borrowed; (b) all

 

23



--------------------------------------------------------------------------------

liabilities, obligations, and indebtedness of such Person which are evidenced by
bonds, notes, debentures, or other similar instruments, or by Capital Leases;
(c) all obligations of such Person issued or assumed as the deferred purchase
price of property or services (but excluding trade accounts and accruals payable
arising in the ordinary course of business that are not past-due for more than
ninety (90) days); (d) the face amount of all letters of credit and bankers’
acceptances issued for the account of such Person, and without duplication, all
drafts drawn and unpaid thereunder; (e) all capital stock of such Person subject
to repurchase or redemption other than at the sole option of such Person;
(f) all net obligations under all Financial Hedges determined in accordance with
GAAP; (g) all other liabilities or obligations of such Person that would be
classified as “indebtedness” on the balance sheet of such Person determined in
accordance with GAAP; and (h) all obligations of other Persons of the type
referred to in clauses (a) through (g) that are either (i) guaranteed in any
manner by such Person or (ii) secured by any Lien on any property or asset of
such Person (but only to the extent of the value of such property or asset if
such obligations have not been assumed by such Person); provided that the amount
of Indebtedness as of any date shall exclude the face amount of all undrawn
outstanding Performance Letters of Credit.

“Indemnified Amounts” is defined in Section 10.1.

“Indemnified Party” is defined in Section 10.1.

“Initial Funding Date” means June 30, 2006.

“Interest Expense” means, for any period, the interest expense of D.R. Horton
and its Restricted Subsidiaries calculated on a consolidated basis for such
period in accordance with GAAP.

“Interest Incurred” means, for any period, the aggregate amount (without
duplication and determined in each case in accordance with GAAP) of interest
incurred, whether such interest was expensed or capitalized, paid, accrued or
scheduled to be paid or accrued by D.R. Horton and its Restricted Subsidiaries
during such period, including (a) original issue discount and non-cash interest
payments or accruals on any Indebtedness, (b) the interest portion of all
deferred payment obligations, and (c) all commissions, discounts and other fees
and charges owed with respect to bankers’ acceptances and letter of credit
financings and Financial Hedges, in each case to the extent attributable to such
period. For purposes of this definition, (i) interest on any obligations arising
under any capital lease or sublease which is capitalized on a balance sheet in
accordance with GAAP shall be deemed to accrue at an interest rate reasonably
determined by D.R. Horton to be the rate of interest implicit in such
obligations in accordance with GAAP, and (ii) interest expense attributable to
any Indebtedness represented by the guaranty of an obligation of another Period
shall be deemed to be the interest expense attributable to the Indebtedness
guaranteed.

“Interest Period” is defined in Section 2.15.

“Issuer” means each of Atlantic, La Fayette, Falcon, Barton, CHARTA, YC, Liberty
and their respective successors and assigns.

 

24



--------------------------------------------------------------------------------

“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette, on
an aggregate basis, $450,000,000, (b) with respect to Falcon, $150,000,000,
(c) with respect to Barton, $150,000,000, (d) with respect to YC, $150,000,000,
(e) with respect to CHARTA, $150,000,000 and (f) with respect to Liberty,
$150,000,000. Any reduction (or termination) of the Maximum Facility Amount
pursuant to the terms of this Agreement shall reduce ratably (or terminate) the
Issuer Facility Amount of each Issuer.

“JPMorgan” has the meaning as set forth in the preamble to this Agreement and
its successors and assigns.

“JPMorgan Group” means Falcon, JPMorgan and each other Group Bank of Falcon.

“Jumbo Loan” means a Mortgage Loan (other than a Conforming Loan) that (1) is
underwritten by an Approved Investor, and (2) differs from a Conforming Loan
solely by reason of the size of the original principal amount of such Mortgage
Loan, which size is announced by Fannie Mae or Freddie Mac from time to time;
provided that a Jumbo Loan with an original principal balance over $1,000,000
will be a Super Jumbo Loan, and a Mortgage Loan with an original principal
balance over $1,500,000 shall have a Collateral Value of zero.

“La Fayette” has the meaning set forth in the preamble to this Agreement.

“Lenders” means, collectively, the Issuers and the Banks.

“LIBOR” means the London Interbank Rate.

“Leverage Ratio” means, with respect to D.R. Horton, the ratio of
(1) outstanding debt of D.R. Horton and the Restricted Subsidiaries (including
undrawn and outstanding financial letters of credit or financial bonds)
including all pari passu, subordinated, or convertible debt less unrestricted
cash and equivalents in excess of $50 million to (2) the Consolidated Net Worth
of D.R. Horton and the Restricted Subsidiaries plus 50% of any Indebtedness of
D.R. Horton or any of its Restricted Subsidiaries that is subordinated to the
Obligations on terms and conditions reasonably acceptable to the Administrative
Agent and the Managing Agents with maturities 12 months or longer than the
subject facility, provided that the amount added does not exceed the lesser of
20% of Consolidated Net Worth or $200,000,000.

“Liberty” has the meaning set forth in the preamble to this Agreement.

“LIBOR” manes the London Inter Bank Offered Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (whether statutory, consensual or otherwise), or
other security arrangement of any kind (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the uniform commercial code or comparable law
of any jurisdiction in respect of any of the foregoing).

“Liquidity Agreement” means, with respect to an Issuer, a liquidity loan
agreement, liquidity asset purchase agreement or similar agreement entered into
by the related Group Banks

 

25



--------------------------------------------------------------------------------

and providing for the making of loans to such Issuer, or the purchase of
Advances (or interests therein) from such Issuer, to support the Issuer’s
payment obligations under its Commercial Paper Notes or the Commercial Paper
Notes of its related commercial paper issuer.

“Lloyds” has the meaning specified in the preamble of this Agreement.

“Loan Specific Take-Out Commitment” means, with respect to Mortgage Loans that
are included in the Eligible Mortgage Collateral, a current, valid, binding,
enforceable, written commitment, issued by an Approved Investor, to purchase
loans with characteristics of such Mortgage Loans from the Originator from time
to time at a specified price (or a specified spread to an agreed-upon index) and
in amounts, and upon terms, satisfactory to the Administrative Agent, which
commitment is not subject to any term or condition (i) that is not customary in
commitments of like nature or (ii) that, in the reasonably anticipated course of
events, cannot be fully complied with prior to the expiration thereof, in which
a perfected and first-priority security interest has been granted by the
Borrower to the Administrative Agent.

“Loan-to-Value Ratio” means, with respect to any Mortgage Loan, the fraction,
expressed as a percentage found by dividing (a) the original principal balance
of a Mortgage Loan by (b) the value of the related property, such value being
measured by (i) the appraised value of such property at such time, if the
Mortgage Loan is a refinance of an existing lien or (ii) the lower of the sales
price of the related property at the time of origination of the Mortgage Loan or
the appraised value of such property at such time, if the Mortgage Loan is a
purchase money loan.

“Majority Banks” means, at any time, Banks, including Banks that have become
party to this Agreement pursuant to an Assignment and Acceptance, having
outstanding Advances equal to more than 60% of the aggregate outstanding
Advances held by Banks or, if no Advance is then outstanding from any Bank,
Banks having more than 60% of the Bank Commitments.

“Majority Group Banks” means, as to any Group Banks included in the related
Group, having outstanding Bank Commitments equal to more than 50% of the
aggregate outstanding Bank Commitments of the Banks in such Group.

“Managing Agent” means, with respect to Atlantic or La Fayette, Calyon or any
successor managing agent designated by such party, with respect to Falcon,
JPMorgan or any successor Managing Agent designated by such party, with respect
to Barton, SG or any successor managing agent designated by such party; with
respect to YC, Bank of America or any successor managing agent designated by
such party; with respect to CHARTA, Citicorp or any successor managing agent
designated by such party; with respect to Liberty, Scotia Capital or any
successor managing agent designated by such party.

“Managing Agent Fee Letter” means the fee letter among Managing Agents and the
Borrower dated the date hereof, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Managing Agent’s Account” means (a) with respect to Calyon New York, the
special account (account number 01-25680-001-00-001 ABA No. 026008073) of Calyon
New York maintained at the office of Calyon New York Branch, and (b) with
respect to JPMorgan, the

 

26



--------------------------------------------------------------------------------

special account (account number 5948118, ABA No. 071000013) of Falcon maintained
at JPMorgan Chase Bank, N.A., with respect to SG, the special account (account
number 9030425 ABA No. 026004226 Re: Barton/DHI Mortgage) of Barton maintained
at Societe Generale, NY, NY, with respect to Scotia Capital, the special account
(account number 2158-13 ABA No. 026-002532) of Liberty maintained at the office
of Scotia Capital, NY, NY, with respect to Bank of America, the special account
(account number 109 360 065 6600 ABA No. 026 009 593) of YC maintained at the
office of Bank of America, Charlotte, NC, with respect to Citibank, the special
account (account number 4073-7402, ABA No. 021-000-089) of CHARTA maintained at
the office of Citibank, NY, NY.

“Market Value” means at the time determined, for any

(a) Mortgage Loan (other than a Non-Conforming Loan), the market value of such
Mortgage Loan based upon the then most recent posted net yield for 30-day
mandatory future delivery furnished by Fannie Mae and published and distributed
by Telerate Mortgage Services, or, if such posted net yield is not available
from Telerate Mortgage Services, such posted net yield obtained by the
Administrative Agent from Fannie Mae,

(b) Non-Conforming Loan, or any other Mortgage Loan while the posted rate is not
available from Fannie Mae, the value determined by the Administrative Agent in
good faith, it being understood that to calculate such value, the Administrative
Agent shall use reasonable efforts to obtain three market quotations from
institutions in the business of buying mortgage loans and independent of the
Borrower and the Administrative Agent, and the Administrative Agent shall
calculate the value as the average of such quotations actually obtained, or

(c) Uncovered Mortgage Loan, (i) if no Default or Event of Default is
continuing, the value determined by the Servicer in good faith, which
determination shall be updated on a monthly basis the fair value for which shall
be derived from the specific daily market price files distributed by the various
investors to which guidelines and standards the loan has been underwritten or
(ii) if a Default or Event of Default is continuing, the Market Value determined
in accordance with clause (b) of this definition.

“Material Adverse Effect” means, with respect to any Person, any material
adverse effect on (i) the validity or enforceability of this Agreement, the
Notes or any other Transaction Document, (ii) the business, operations, total
Property or financial condition of such Person, (iii) the Collateral taken as a
whole, (iv) the enforceability or priority of the Lien in favor of the
Administrative Agent, for the benefit of the Lenders, on any significant portion
of the Collateral, or (v) the ability of such Person to fulfill its obligations
under this Agreement, the Notes or any other Transaction Document.

“Maximum Facility Amount” means $1,200,000,000, as such amount may be reduced
pursuant to Section 2.1(c) of the Loan Agreement.

“Maximum Rate” means the maximum non-usurious rate of interest that, under
applicable law, each of the Lenders is permitted to contract for, charge, take,
reserve, or receive on the Obligations.

“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation.

 

27



--------------------------------------------------------------------------------

“MERS Agent” means JPMorgan, as agent for the Lenders under the Electronic
Tracking Agreement.

“MERS Designated Mortgage Loan” means a Mortgage Loan registered to or by the
related Originator on the MERS electronic mortgage registration system.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage” means a mortgage or deed of trust or other security instrument
creating a Lien on real property, on a standard form as approved by Fannie Mae,
Freddie Mac or Ginnie Mae or such other form as the Originator determines is
satisfactory for any Approved Investor unless otherwise directed by the
Administrative Agent and communicated to the Collateral Agent.

“Mortgage Assets” means, collectively, all of the Mortgage Loans and all
Take-Out Commitments.

“Mortgage Loan” means a loan evidenced by a Mortgage Note and secured by a
Mortgage, the beneficial interest of which has been acquired by the Borrower
from the Originator by purchase pursuant to the Repurchase Agreement (with the
record owner thereof being the Originator or, in the case of a MERS Designated
Mortgage Loan, MERS as nominee for the Originator, and its successors and
assigns).

“Mortgage Loan Collateral” means all Mortgage Notes and related Principal
Mortgage Documents, Other Mortgage Documents and other Collateral.

“Mortgage Note” means a promissory note, on a standard form approved by Fannie
Mae, Freddie Mac or Ginnie Mae or such other form as the Originator determines
is satisfactory for any Approved Investor unless otherwise directed by the
Administrative Agent and communicated to the Collateral Agent.

“Mortgage Origination Date” means, with respect to each Mortgage Loan, the date
(transmitted to the Collateral Agent) that is the earlier of (1) the date of the
Mortgage Note or (2) the date such Mortgage Loan was funded and disbursed to or
at the direction of the Obligor.

“Multiemployer Plan” means a multiemployer plan defined in Sections 3(37) or
4001(a)(3) of ERISA or Section 414(f) of the Code to which Borrower or any ERISA
Affiliate is required to make contributions.

“Negatively Amortizing Mortgage Loan or Pay Option ARM” means an Alt-A Loan that
allows for deficit interest to be capitalized in an amount not exceeding 115% of
the original principal balance thereof.

“Net Worth” of a Person means, as of any date of determination, the total
stockholder’s equity (including capital stock, additional paid-in capital and
retained earnings after deducting treasury stock) or membership interests that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP but excluding the value of any investment made by such
Person in an unconsolidated Subsidiary.

 

28



--------------------------------------------------------------------------------

“Non-Conforming Loan” means a Subprime Loan, a Jumbo Loan, an Alt-A Loan or a
Second-Lien Loan.

“Non-Continuing Lenders” is defined in Section 2.7(c)(iii)(E).

“Note” means each or any of the promissory notes executed by the Borrower,
substantially in the form of Exhibit E hereto, together with all renewals,
extensions, and replacements for any such note.

“Obligations” means any and all present and future indebtedness, obligations,
and liabilities of the Borrower to any of the Lenders, the Collateral Agent, the
Managing Agents, each Affected Party, each Indemnified Party and the
Administrative Agent, and all renewals, rearrangements and extensions thereof,
or any part thereof, arising pursuant to this Agreement or any other Transaction
Document, and all interest accrued thereon, and attorneys’ fees and other costs
incurred in the drafting, negotiation, enforcement or collection thereof,
regardless of whether such indebtedness, obligations, and liabilities are
direct, indirect, fixed, contingent, joint, several or joint and several.

“Obligor” means (i) with respect to each Mortgage Note included in the
Collateral, the obligor on such Mortgage Note and (ii) with respect to any other
agreement included in the Collateral, any person from whom the Originator or the
Borrower is entitled to performance.

“Original Loan Agreement” is defined in the Recitals.

“Originator” means DHI Mortgage and its successors and assigns.

“Other Company” means D.R. Horton and all of its Subsidiaries except the
Borrower.

“Other Mortgage Documents” is defined in Section 3.2(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Participant” means with respect to any Lender, a Person to which such Lender
grants a participation interest pursuant to Section 14.9.

“Pay Option ARM” means an Alt-A Loan that (a) a minimum monthly payment amount,
which may or may not fully amortize the original principal balance, is offered
in conjunction with additional payment options, (b) the interest rate is
calculated on a monthly basis, by adding 30-day LIBOR, or other such index as
should be commercially reasonable, to a margin determined first at closing, and
subsequently adjusted at regular intervals in order to ensure deficit interest
is capitalized in an amount not exceeding 115% of the original principal balance
thereof.

 

29



--------------------------------------------------------------------------------

“Permitted Investments” means book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form that evidence
any of the following:

(a) direct obligations of, and obligations fully guaranteed by, the United
States of America or any agency or instrumentality of the United States of
America, the obligations of which are backed by the full faith and credit of the
United States of America;

(b) (i) demand and time deposits in, certificates of deposits of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States of America, any
State thereof or the District of Columbia or any foreign depository institution
with a branch or agency licensed under the laws of the United States of America
or any State, subject to supervision and examination by Federal and/or State
banking authorities and having a rating of P-1 by Moody’s, a rating of at least
A-1 by S&P and a rating of at least F1 by Fitch at the time of such investment
or contractual commitment providing for such investment or otherwise approved in
writing by each Rating Agency or (ii) any other demand or time deposit or
certificate of deposit that is fully insured by the Federal Deposit Insurance
Corporation;

(c) repurchase obligations with respect to (i) any security described in clause
(a) above or (ii) any other security issued or guaranteed by an agency or
instrumentality of the United States of America, in either case entered into
with a depository institution or trust company (acting as principal) described
in clause (b)(i) above;

(d) short-term securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
State, the short-term unsecured obligations of which have a rating of at least
P-1 by Moody’s, a rating of at least A-1 by S&P and a rating of at least F1 by
Fitch at the time of such investment; provided, however, that securities issued
by any particular corporation will not be Permitted Investments to the extent
that investment therein will cause the then outstanding principal amount of
securities issued by such corporation and held in the Reserve Account to exceed
10% of amounts held in the Reserve Account;

(e) commercial paper having a rating of at least P-1 by Moody’s, a rating of at
least A-1 by S&P and a rating of at least F1 by Fitch at the time of such
investment or pledge as security;

(f) money market funds whose investments consist solely of one of the foregoing;
or

(g) any other investments approved in writing by each Rating Agency.

“Permitted Transferee” is defined in Section 3.3(c).

“Person” means any individual, corporation (including a business trust), limited
liability company, partnership, joint venture, association, joint stock company,
trust, unincorporated organization, Governmental Authority, or any other form of
entity.

 

30



--------------------------------------------------------------------------------

“Pool Weighted FICO Score Average” means, as of the end of any Collection
Period, the ratio of (a) the sum, for all Alt-A Loans, of the product for each
Alt-A Loan of (i) its FICO Score and (ii) its original principal balance to
(b) the sum of the original principal balances of all Alt-A Loans.

“Portfolio Yield” means, with respect to any Collection Period, the percentage
equivalent to the amount computed as of the last day of such Collection Period
by dividing (a) the aggregate amount of interest accrued (whether or not paid)
with respect to all Eligible Mortgage Loans included in the Collateral during
such Collection Period by (b) the daily average outstanding principal amount of
all Eligible Mortgage Loans included in the Collateral during such Collection
Period.

“Primary Obligations” means, at the time determined, the sum of Principal Debt
plus accrued and unpaid interest thereon through the end of the then current
Interest Period, plus accrued and unpaid fees under Section 2.4.

“Principal Debt” means, at the time determined, the unpaid principal balance of
all Advances under this Agreement.

“Principal Mortgage Documents” is defined in Section 3.2(b).

“Program Documents” means, in the case of an Issuer, the Liquidity Agreement
relating to this Agreement and the other documents executed and delivered in
connection therewith, as each may be amended, supplemented or otherwise modified
from time to time.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Rating Agency” means S&P, Moody’s and Fitch.

“Regulation T, U, X and Z,” respectively, mean Regulation T, U, X and Z
promulgated by the Federal Reserve Board as in effect from time to time, or any
successor regulations thereto.

“Regulatory Change” means, relative to any Affected Party:

(a) any change in (or the adoption, implementation, change in the phase-in or
commencement of effectiveness of) any:

(i) United States federal or state law or foreign law applicable to such
Affected Party;

(ii) regulation, guideline, interpretation, directive, requirement or request,
including without limitation the interpretation, administration or application
thereof, (whether or not having the force of law) applicable to such Affected
Party of (A) any court, government authority charged with the interpretation or
administration of any law referred to in clause (a)(i) or (B) any accounting
board or fiscal, monetary or other authority having jurisdiction over such
Affected Party, including any authority in clause (A) and (B) that is also
responsible for the establishment and interpretation of national or
international accounting principles, in each case whether foreign or domestic
(whether or not having the force of law); or

 

31



--------------------------------------------------------------------------------

(iii) GAAP or regulatory accounting principles applicable to such Affected Party
and affecting the application to such Affected Party of any law, regulation,
interpretation, directive, requirement or request referred to in clause (a)(i)
or (a)(ii) above (it being understood that if an Affected Party elects to make
an accounting adjustment prior to the required date for such adjustment, and
such adjustment affects the application to such Affected Party of any law,
regulation, interpretation, directive, requirement or request referred to in
clause (a)(i) or (a)(ii) above, such adjustment will not constitute a Regulatory
Change until the date on which the adjustment actually is required to be made);

(b) any change in the application to such Affected Party of any existing law,
regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above; or

(c) the issuance, publication or release of any regulation, interpretation,
directive, requirement or request of a type described in clause (a)(ii) above to
the effect that the obligations of any Bank under the applicable Liquidity
Agreement are not entitled to be included in the zero percent category of
off-balance sheet assets for purposes of any risk-weighted capital guidelines
applicable to such Bank or any related Affected Party.

(d) For the avoidance of doubt, any interpretation of Accounting Research
Bulletin No. 51 by the Financial Accounting Standards Board or any other change
in national or international generally accepted principles of accounting
(whether foreign or domestic) that would require the consolidation of some or
all of the assets and liabilities of any Lender, including the assets and
liabilities that are the subject of this Agreement and/or other Transaction
Documents, with those of any Affected Party (other than such Lender), shall
constitute a change in the interpretation, application or administration of a
law, regulation, guideline, interpretation, directive, requirement or request
subject to clauses (a), (b) and (c), whether or not such interpretation has been
announced as of the date hereof.

“Repurchase Agreement” means the Master Repurchase Agreement dated as of July 9,
2002 and the Amended and Restated Addendum to the Master Repurchase Agreement
dated as of the date of this Agreement between the Originator, as seller, and
the Borrower, as purchaser, as each may be amended, modified or restated from
time to time.

“Required Ratings” means a rating of BB- or higher by S&P, a rating of Ba3 or
higher by Moody’s and a rating of BB- or higher by Fitch.

“Required Reserve Account Amount” means (i) 0.5% of the Maximum Facility Amount,
on any date that the Excess Spread is equal to or greater than 0.5%, (ii) 0.75%
of the Maximum Facility Amount, on any date that the Excess Spread is less than
0.5% but greater than or equal to 0.25%, (iii) 1.0% of the Maximum Facility
Amount, on any date that the Excess Spread is less than 0.25%.

“Requirement of Law” as to any Person means the articles of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, code,

 

32



--------------------------------------------------------------------------------

ordinance, order, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other determination, direction or
requirement (including, without limitation, any of the foregoing that relate to
energy regulations and occupational, safety and health standards or controls and
any hazardous materials laws) of any Governmental Authority, in each case
applicable to or binding upon such Person or any of its Property or to which
such Person or any of its Property is subject.

“Reserve Account” is defined in Section 2.8.

“Reserve Account Bank” means the institution then holding the Reserve Account
pursuant to Section 2.8.

“Restricted Subsidiaries” means any Subsidiary of D.R. Horton which has been
designated as a Restricted Subsidiary by D.R. Horton and which is a party to a
guaranty agreement pursuant to which each such Restricted Subsidiary has
guaranteed the full and faithful payment and performance of certain obligations
of D.R. Horton and other parties.

“SG” has the meaning set forth in the preamble of this Agreement and its
successors and assigns.

“SG Group” means Barton and each Group Bank of Barton.

“S&P” means Standard & Poor’s Rating Services, a Division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Scotia Capital” has the meaning set forth in the preamble of this Agreement.

“Scotia Capital Group” means Liberty, Scotia Capital and each other Group Bank
of Liberty.

“Second-Lien Loan” means a Mortgage Loan that is secured by particular property
with respect to which at least one other higher-priority Mortgage Loan exists
secured by the same property.

“Security Agreement” is defined in the Collateral Agency Agreement.

“Security Instruments” means (a) the Collateral Agency Agreement, (b) the
Security Agreement, (c) the Control Agreements, and (d) such other executed
documents as are or may be necessary to grant to the Administrative Agent, for
the benefit of the Lenders, a perfected first, prior and continuing security
interest in and to the Collateral and any and all other agreements or
instruments now or hereafter executed and delivered by or on behalf of the
Borrower in connection with, or as security for the payment or performance of,
all or any of the Obligations, as amended, modified or supplemented.

“Servicer” means at any time the Person then authorized pursuant to Section 11.1
to administer and collect Mortgage Loans on behalf of the Lenders. The initial
Servicer shall be DHI Mortgage.

 

33



--------------------------------------------------------------------------------

“Servicer Default” means any Event of Default, to the extent relating to the
Servicer, arising under Sections 8.1 (a), (b), (c), (d), (e), (f), (g), (h),
(i), (j), (k), (l), (m), (t), (gg) or (hh) in each case, without giving effect
to any provisions in such sections that make such sections applicable only so
long as the Servicer and the Originator are the same entities.

“Servicer Fee” is defined in Section 2.4(b).

“Servicer Monthly Report” is defined in Section 3.7.

“Settlement Date” means the 15th day of each calendar month, commencing
August 15, 2006 or, if such day is not a Business Day, the next succeeding
Business Day, provided, however, that on and after the Drawdown Termination
Date, the Administrative Agent may, with the consent of the Managing Agents, and
shall at the direction of any Managing Agent, by notice to the Borrower and the
Servicer, select other days to be Settlement Dates (including days occurring
more frequently than once per month).

“Shipping Request” means the shipping request presented by the Borrower or the
Servicer to the Collateral Agent substantially in the form attached as Exhibit
D-5A (as amended, modified or supplemented from time to time as agreed to by the
Administrative Agent, the Managing Agents, the Borrower and the Collateral
Agent).

“Shortfall Amount” means, (A) with respect to the last day of any Interest
Period for any Eurodollar Advance, the excess, if any, of (i) all amounts due
pursuant to Section 2.7(c)(iii)(B) or Section 2.7(c)(iv)(B) on the last day of
such Interest Period, over (ii) the sum of Collateral Proceeds then held by the
Servicer for Lenders and the Administrative Agent pursuant to Section 2.7(c)(ii)
plus Collateral Proceeds then on deposit in the Collection Account, and (B) with
respect to any Settlement Date, the excess, if any, of (i) amounts due pursuant
to (a) Section 2.7(c)(iii)(A), (B), (C), (D), (E) and (F) on any such Settlement
Date occurring prior to the Drawdown Termination Date or
(b) Section 2.7(c)(iv)(A), (B), (C), (D), (E), (F) and (G) on any such
Settlement Date occurring on or after the Drawdown Termination Date, over
(ii) the sum of the Collateral Proceeds then held by the Servicer for the
Lenders and the Administrative Agent pursuant to Section 2.7(c)(ii) plus
Collateral Proceeds then on deposit in the Collection Account.

“Special Borrowing” is defined in Section 2.3(c).

“Special Indemnified Amounts” is defined in Section 11.5.

“Special Indemnified Party” is defined in Section 11.5.

“Special Mortgage Loans” is defined in Section 2.3(c).

“Specific Covered Loan” means a Mortgage Loan that matches all requirements for
purchase under the requirements of a Loan Specific Take-Out Commitment.

“Subordination Agreement” means the agreement, substantially in the form
attached as Exhibit B hereto, executed by D.R. Horton and certain of its
Affiliates, if applicable, in favor of the Borrower and the Administrative Agent
for the benefit of the holders of the Obligations.

 

34



--------------------------------------------------------------------------------

“Subprime Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo
Loan, or Alt-A Loan) that (1) is underwritten by an Approved Investor and
(2) differs from a Conforming Loan because of the credit quality of the Obligor,
and is originated by the Originator or by a correspondent of the Originator
using the established underwriting guidelines for subprime loans of the
Originator, which are the same underwriting guidelines that the Originator uses
to originate subprime loans for sales into the secondary mortgage market.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by such Person, or one or more of its Subsidiaries,
or by such Person and one or more of its Subsidiaries.

“Super Jumbo Loan” means a Jumbo Loan having an original principal balance
greater than $1,000,000 and no greater than $1,500,000.

“Take-Out Commitment” means (A) a Hedge, or (B) a Loan Specific Take-Out
Commitment.

“Take-Out Commitment Documents” means (1) with respect to any Mortgage Loan,
with respect to which there is a Hedge, an executed original Hedge; and (2) with
respect to any Mortgage Loan, with respect to which there is a Loan-Specific
Take-Out Commitment, copies of all Loan Specific Take-Out Commitment
documentation, including the Take-Out Commitment Master Agreement.

“Take-Out Commitment Master Agreement” means with respect to which there is a
Loan-Specific Take-Out Commitment, the master flow sale agreement, investor bulk
sales agreement, or similar agreement setting forth the basic terms of sales to
the related Approved Investor.

“Tangible Net Worth” means, with respect to D.R. Horton and its Restricted
Subsidiaries, the net worth of D.R. Horton and its Restricted Subsidiaries, as
defined under GAAP, less all “intangible assets”, but excluding any non-cash
gain or loss resulting from any mark-to-market adjustments made directly to the
net worth of D.R. Horton and its Restricted Subsidiaries on a consolidated basis
as a result of fluctuations in the value of financial instruments owned by D.R.
Horton or any such Restricted Subsidiaries as mandated under SFAS 133.

“Transaction Document” means any of this Agreement, the Notes, the Security
Agreement, the Collateral Agency Agreement, Electronic Tracking Agreement, the
Repurchase Agreement, the Managing Agent Fee Letter, the Administrative Agent
Fee Letter, the Subordination Agreement, the Control Agreements and any and all
other agreements or instruments now or hereafter executed and delivered by or on
behalf of the Borrower in connection with, or as security for the payment or
performance of any or all of the Obligations, as any of such documents may be
renewed, amended, restated or supplemented from time to time.

“Transfer Request” is defined in Section 3.3(a).

 

35



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as adopted in the applicable state, as
the same may hereafter be amended.

“Uncovered Mortgage Loan” means a Mortgage Loan that is not a Hedged Loan or
Specific Covered Loan.

“Unrestricted Subsidiaries” means Subsidiaries of D.R. Horton which are not
Restricted Subsidiaries.

“VA” means the Department of Veterans Affairs, or any successor thereto.

“VA Loan” means a Mortgage Loan, the payment of which is partially or completely
guaranteed by the VA under the Servicemen’s Readjustment Act of 1944, as
amended, or Chapter 37 of Title 38 of the United States Code or with respect to
which there is a current binding and enforceable commitment for such a guaranty
issued by the VA.

“YC” has the meaning set forth in the preamble of this Agreement.

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement have
the above-defined meanings when used in the Notes or any other Transaction
Document, certificate, report or other document made or delivered pursuant
hereto.

(b) The words “hereof,” “herein,” “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

(c) As used herein, in the Notes or in any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto,
accounting terms relating to any Person and not specifically defined in this
Agreement or therein shall have the respective meanings given to them under
GAAP.

(d) All accounting and financial terms used — and compliance with each financial
covenant — in the Transaction Documents shall be determined under GAAP; however,
unless the Administrative Agent and Managing Agents have agreed (in writing) to
the contrary, the determinations concerning the financial covenants found in
Sections 7.1 and 7.10 and the Net Worth of the Servicer (so long as the
Originator is the Servicer), including determinations of Deferred Income under
SFAS 91 and SFAS 122, shall be made under GAAP, and SFAS 91 and SFAS 122, as in
effect on the date of this Agreement. All accounting principles shall be applied
on a consistent basis so that the accounting principles in a current period are
comparable in all material respects to those applied during the preceding
comparable period.

 

36



--------------------------------------------------------------------------------

ARTICLE II

AMOUNT AND TERMS OF COMMITMENT

2.1. Maximum Facility Amount.

(a) Subject to the terms of this Agreement, from the Initial Funding Date and so
long as (i) the total Principal Debt never exceeds the Maximum Facility Amount,
(ii) the Primary Obligations shall not exceed the total Collateral Value of all
Eligible Mortgage Collateral, (iii) no Borrowing ever exceeds the Availability,
and (iv) Borrowings are only made on Business Days before the Drawdown
Termination Date and if no Advance Cessation Trigger has occurred, each Issuer
may, in its sole discretion, make an Advance ratably in accordance with the Bank
Commitments of its Group Banks, and if an Issuer does not make such Advance, its
Group Banks shall, ratably in accordance with their Bank Commitments, make
Advances to the Borrower from time to time in such amounts as may be requested
by the Borrower pursuant to Section 2.3, so long as each Borrowing is the least
of (x) the Availability, (y) the Available Collateral Value, and (z) $15,000,000
or integral multiples of $50,000 in excess thereof. Within the limits of the
Maximum Facility Amount, the Borrower may borrow, prepay (whether pursuant to
Section 2.5 or Section 3.3(a) of this Agreement or otherwise), and reborrow
under this Section 2.1. Notwithstanding the foregoing, subject to the terms of
this Agreement, Barton shall not decline to make any Advance requested by the
Borrower as long as the conditions set forth in the first sentence of this
paragraph are satisfied; provided that, Barton may fund such Advance with the
issuance of commercial paper or may assign such Advance to its related Group
Banks; and provided further that, the Group Banks related to Barton shall have
no obligation hereunder to make Advances. Furthermore, it is understood that the
Borrower shall request a new Borrowing with a requested Borrowing Date on the
Initial Funding Date, and upon such date the Advances made by the Lenders in
each Group shall be adjusted so that they are pro rata in accordance with the
Issuer Facility Amounts.

(b) The Borrower may, from time to time by written request to the Lenders, the
Managing Agents and the Administrative Agent (each such notice being an
“Extension Request”) given not later than 60 days and not sooner than 90 days
prior to each Annual Extension Date, request an extension of the then applicable
Annual Extension Date. If the Lenders, the Managing Agents and the
Administrative Agent consent, in their sole discretion, to such Extension
Request, then (x) the Drawdown Termination Date shall not occur as of the then
applicable Annual Extension Date and (y) the Annual Extension Date shall be
extended as described in the definition of “Annual Extension Date.” With respect
to any Group, if the related Managing Agent, in its capacity as a Bank, declines
to consent to an Extension Request, then the other Lenders in such Group shall
be deemed to have declined to consent to such Extension Request, unless a new
Managing Agent is selected and approved by both the Borrower and the remaining
Lenders in such Group. If any Lender declines to consent to an extension
requested pursuant to this Section 2.1, but the other Lenders nevertheless
desire to consent to the extension or confirmation, then the extension shall be
granted, and at the option of the Managing Agent(s) of the extending Lenders,
either (a) the Maximum Facility Amount shall be reduced by the Bank Commitment
of such non-extending Lender on what would have been the then existing Annual
Extension Date but for the extension, or (b) the Managing Agent(s) of the
extending Lenders shall find a replacement for such non-extending Lender. If
Calyon New York and Issuers in the

 

37



--------------------------------------------------------------------------------

Calyon New York Group decline to consent to the extension, but the other Lenders
nevertheless desire to consent to the extension, then the extension shall be
granted, and Calyon New York shall cease to be the Administrative Agent and the
Borrower, with the consent of the Lenders, shall appoint another Bank as the
Administrative Agent hereunder. To the extent that any Lender declines to
consent to the extension of Annual Extension Date, the Obligations of such
non-extending Lender will be repaid pursuant to Section 2.7(c)(iii) hereof and
its Bank Commitment permanently reduced to $0 as of the date of the then
existing Annual Extension Date. Any failure of any party to respond to the
Borrower’s request for an extension shall be deemed a denial of such request by
such party. Any such extension may be accompanied by such additional fees as the
parties shall mutually agree. Notwithstanding anything else in this Agreement to
the contrary, the Drawdown Termination Date shall occur automatically, without
any further action on the part of the Lenders, the Administrative Agent or the
Managing Agents, on each Annual Extension Date unless an Extension Request has
been granted pursuant to this paragraph.

(c) The Borrower may, upon at least thirty (30) days prior irrevocable notice to
the Administrative Agent, but no more than once every three months, reduce the
Maximum Facility Amount; provided, however, that each partial reduction shall be
in the aggregate amount of $50,000,000 or integral multiples of $5,000,000 in
excess thereof; provided further, however that no such reduction shall reduce
the Maximum Facility Amount below the greater of (i) the total Principal Debt or
(ii) $500,000,000. The Administrative Agent shall inform the Managing Agents of
any such reduction promptly upon notice by the Borrower. Any partial reduction
in the Maximum Facility Amount will reduce the Bank Commitment of each Group
Bank ratably.

(d) The Borrower may, upon at least thirty (30) days prior irrevocable notice to
the Administrative Agent and the Managing Agents, terminate the Maximum Facility
Amount in its entirety upon payment in full of all Obligations.

2.2. Promissory Notes.

The Advances made by each of the Lenders related to each Group pursuant to this
Article II shall be evidenced by separate Notes each substantially in the form
set forth in Exhibit E hereto, each in the maximum principal amount of such
Group’s related Issuer Facility Amount (or, in the case of Notes to Banks, in
the amount of the related Bank Commitments). Each Managing Agent on behalf of
the Lenders in its Group shall record in its records the date and amount of each
Advance to the Borrower and each repayment thereof. The information so recorded
shall be rebuttable presumptive evidence of the accuracy thereof. The failure to
so record, in the absence of manifest error, any such information or any error
in so recording any such information shall not, however, limit or otherwise
affect the obligations of the Borrower hereunder or under the Notes to pay the
principal of all Advances, together with interest accruing thereon.

 

38



--------------------------------------------------------------------------------

2.3. Notice and Manner of Obtaining Borrowings.

(a) Borrowings.

(i) The Borrower shall give the Administrative Agent and the Collateral Agent
notice of each request for a Borrowing, pursuant to a Borrowing Report, and in
accordance with the provisions of Section 4.2 hereof. The Administrative Agent
shall promptly forward a copy of such Borrowing Report to each Managing Agent
and each Managing Agent shall promptly forward to its Group Banks. On the
Borrowing Date specified in the Borrowing Report and subject to all other terms
and conditions of this Agreement, each Issuer may, in its discretion (except
that Barton shall), make available to its Managing Agent at the office of its
Managing Agent set forth in Section 14.1, in immediately available funds, its
pro rata share of the Borrowing.

(ii) To the extent that an Issuer (other than Barton) shall elect not to fund a
Borrowing requested by the Borrower, each related Group Bank agrees that it
shall, on the Borrowing Date specified in the Borrowing Report and subject to
all other terms and conditions of this Agreement, make available to its Managing
Agent at the office of the Managing Agent set forth in Section 14.1, in
immediately available funds, an amount equal to the product of (x) such Bank’s
Bank Commitment Percentage, multiplied by (y) the portion of such Borrowing that
such Issuer or Issuers have elected not to fund.

(iii) After each Managing Agent’s receipt of funds pursuant to the preceding
paragraph (i) or (ii) and upon fulfillment of the applicable conditions set
forth in Article IV, each Managing Agent will make such funds available to the
Administrative Agent by crediting the Administrative Agent’s Account and the
Administrative Agent will make such funds available to the Borrower by crediting
the Borrower’s operating account with a like amount of immediately available
funds. So long as the Borrower is otherwise entitled to make a specific
Borrowing, Borrowing Reports that are received by the Administrative Agent and
Collateral Agent by 3:30 p.m. (eastern time) and forwarded to each Managing
Agent and its Group Banks by 4:30 p.m. (eastern time) on a Business Day will be
funded on the next Business Day following receipt of the Borrowing Report.

(iv) Notwithstanding the foregoing, a Bank shall not be obligated to make
Advances under this Section 2.3 at any time to the extent that the principal
amount of all Advances made by such Bank would exceed such Bank’s Bank
Commitment less the outstanding and unpaid principal amount of any loans or
purchases made by such Bank under a Liquidity Agreement. In addition,
notwithstanding the foregoing, Barton shall not be obligated to make Advances
under this Section 2.3(a)(iv) at any time to the extent that the principal
amount of all Advances made by Barton would exceed Barton’s Issuer Facility
Amount less the outstanding and unpaid principal amount of any loans or
purchases made by the related Group Banks under the related Liquidity Agreement.
Each Bank’s obligation shall be several, such that the failure of any Bank to
make available to the Borrower any funds in connection with any Borrowing shall
not relieve any other Bank of its obligation, if any, hereunder to make funds
available on the date of such Borrowing, but no Bank shall be responsible for
the failure of any other Bank to make

 

39



--------------------------------------------------------------------------------

funds available in connection with any Borrowing. No Bank that is a member of
one Group shall be obligated to make funds available in respect of another Group
of which it is not a member.

(b) Type of Loan.

(i) Each Advance by an Issuer shall initially be funded by the issuance of
Commercial Paper Notes by such Issuer (or in the case of YC, by the issuance of
Commercial Paper Notes by Yorktown Capital, LLC); provided that Advances made by
Barton may be initially funded by the issuance of Commercial Paper Notes or by
assigning such Advances to the related Group Bank.

(ii) Each Advance by a Bank shall be either a Base Rate Advance or a Eurodollar
Advance, as determined pursuant to Section 2.15(b).

(c) Special Borrowings. The Borrower may from time to time request that certain
Borrowings be funded prior to the delivery to the Collateral Agent of the
corresponding Principal Mortgage Documents (individually, a “Special Borrowing”;
collectively, “Special Borrowings”). Advances in respect of Special Borrowings
shall be made in accordance with Section 2.3(a), subject to the terms and
conditions of this Agreement, including, without limitation, the following
additional terms and conditions:

(i) Pursuant to an Assignment, the Borrower shall grant to the Administrative
Agent for the benefit of the holders of the Obligations, from the Borrowing Date
of each Special Borrowing, a perfected, first-priority security interest in the
Mortgage Loans identified in Schedule III to said Assignment (such Mortgage
Loans being sometimes called “Special Mortgage Loans”;

(ii) The Assignment in connection with the Borrowing Report delivered by the
Borrower to the Administrative Agent and the Collateral Agent, pursuant to which
the Borrower requests a Special Borrowing, shall describe the Mortgage Note or
Mortgage Notes to be delivered to the Collateral Agent in connection therewith
by the loan number assigned by the Originator, original principal amount, the
amount funded (minus discount points paid to the Originator) by the Originator,
Obligor’s name and interest rate;

(iii) Within nine (9) Business Days after the date of origination of the
applicable Special Mortgage Loan, the Borrower shall deliver to the Collateral
Agent the Principal Mortgage Documents pertaining to any Special Mortgage Loan
identified on Schedule III of such Assignment;

(iv) At any time, (A) except the first five and last five Business Days of any
month, the portion of total Collateral Value that may be attributable to Special
Mortgage Loans with respect to which the related Principal Mortgage Documents
have not been delivered to the Collateral Agent within nine (9) Business Days
after the date of origination of the applicable Special Mortgage Loan shall not
exceed thirty percent (30%) of the Maximum Facility Amount and (B) during the
first five and last five Business Days of any month, the portion of total
Collateral Value that may be attributable to

 

40



--------------------------------------------------------------------------------

Special Mortgage Loans with respect to which the related Principal Mortgage
Documents have not been delivered to the Collateral Agent within nine
(9) Business Days after the date of origination of the applicable Special
Mortgage Loan shall not exceed fifty percent (50%) of the Maximum Facility
Amount;

(v) The Borrower shall not request any Special Borrowing, and no Special
Borrowing shall be made, in respect of any Mortgage Loan that is closed with an
escrow agent other than the relevant title insurance company, unless at the time
of such request, the Borrower is entitled to the benefit of Closing Protection
Rights with provisions substantially similar to one of the prescribed sets of
rights set forth in Exhibit N to this Agreement or as otherwise required by the
Administrative Agent (it being understood that pursuant to the Security
Agreement, the Administrative Agent has a security interest in all Closing
Protection Rights).

Each request by the Borrower for a Special Borrowing shall be automatically
deemed to constitute a representation and warranty by the Borrower to the effect
that immediately before and after giving effect to such Borrowing, the terms and
conditions specified in the foregoing clauses (i) through (v) and in Section 4.2
are and shall be satisfied in full as of the related Borrowing Date.

(d) Failure to Deliver Principal Mortgage Documents. The failure to deliver
Principal Mortgage Documents by the ninth Business Day, as required by
subparagraph (iii) of Section 2.3(c) and elsewhere in this Agreement, shall not
be treated as a Default or an Event of Default so long as each Managing Agent is
satisfied that each such failure, when considered in the light of past and other
contemporaneous failures, is not sufficient to have a Material Adverse Effect;
however, (i) if any such Principal Mortgage Documents related to such Special
Mortgage Loans are not so delivered on a timely basis, the Borrower shall make a
mandatory prepayment so that after giving effect thereto, the Collateral Value
of Eligible Mortgage Collateral (excluding such Special Mortgage Loans) shall
equal or exceed the Primary Obligations, and (ii) the Special Mortgage Loan
shall not be an Eligible Mortgage Loan and shall have a Collateral Value of zero
until such Principal Mortgage Documents shall have been delivered to the
Collateral Agent in connection with a subsequent Borrowing.

The Borrower diligently shall pursue delivery to the Collateral Agent of all
Principal Mortgage Documents pertaining to any Special Borrowings.

2.4. Fees.

(a) The Borrower shall pay to the Administrative Agent, and the Administrative
Agent shall forward to each Managing Agent (for itself and the Lenders for which
its acts) the fees set forth in the related Fee Letters, such fees to be payable
at such times and in such amounts as shall be specified thereunder.

(b) The Borrower shall pay to the Servicer a fee (the “Servicer Fee”) of
0.5% per annum on the aggregate outstanding principal balance of the Eligible
Mortgage Loans from the date hereof until the Principal Debt is paid in full,
payable monthly in arrears on each Settlement Date. The Servicer Fee shall be
payable only from Collateral Proceeds pursuant to, and subject to the priority
of payments set forth in, Section 2.7(c).

 

41



--------------------------------------------------------------------------------

2.5. Prepayments.

(a) Optional Prepayments. The Borrower may, at any time and from time to time
with five (5) Business Days’ notice to the Administrative Agent, prepay the
Advances in whole or in part, in the aggregate amount of $5,000,000 or integral
multiples of $500,000 in excess thereof, without premium or penalty other than
Consequential Loss, if any. The Administrative Agent shall give each Managing
Agent prompt notice of any such notice and each Managing Agent shall promptly
notify its Group Banks. Notwithstanding the foregoing, any prepayment made
hereunder shall be accompanied by accrued interest on the principal amount being
prepaid. After giving notice that a prepayment will be made, the Borrower shall
be liable to each Affected Party for any Consequential Loss resulting from such
prepayment (including prepayments of Advances bearing interest at the Commercial
Paper Rate or Eurodollar Rate on a day other than the last day of the related
Interest Period) or the failure to make a prepayment designated in any such
notice.

(b) Mandatory Prepayments. The Borrower shall immediately on demand by the
Administrative Agent or the Managing Agents make a mandatory prepayment if at
any time, and to the extent that, (i) the Principal Debt exceeds the Maximum
Facility Amount or (ii) the Primary Obligations exceed the total Collateral
Value of all Eligible Mortgage Collateral. The Borrower shall be liable for any
Consequential Loss resulting from any such prepayment.

2.6. Business Days.

If the date for any payment under this Agreement falls on a day that is not a
Business Day, then for all purposes of the Notes and this Agreement the same
shall be deemed to have fallen on either (a) the next following Business Day,
and such extension of time shall in such case be included in the computation of
payments of interest or (b) if the next following Business Day is in another
calendar month and payment is being made with respect to a Eurodollar Advance,
then on the immediately previous Business Day.

2.7. Payment Procedures.

(a) In General. Each Managing Agent shall provide to the Administrative Agent an
invoice for amounts due on any Settlement Date no later than the fifth
(5th) Business Day after the end of the related Collection Period, and the
Administrative Agent shall forward such invoices promptly to the Borrower and
Servicer. Subject to the provisions of this Section 2.7, all payments on the
Principal Debt and interest and fees under the Notes and this Agreement shall be
made by the Borrower (or the Collateral Agent or the Servicer on behalf of the
Borrower) to the Administrative Agent for the account of the Lenders. All such
payments shall be made before 11:00 a.m. (eastern time) on the respective due
dates in federal or other funds immediately available by that time of day and at
the Administrative Agent’s Account. Funds received after 11:00 a.m. (eastern
time) shall be treated for all purposes as having been received by the
Administrative Agent on the Business Day next following the date of receipt of
such funds from the Borrower. Upon receipt of funds deposited into the
Administrative Agent’s

 

42



--------------------------------------------------------------------------------

Account, the Administrative Agent shall promptly distribute such funds to the
related Managing Agent for the account of the Lenders represented by such
Managing Agent and each Managing Agent shall promptly forward to its Group Banks
and the related Issuers as appropriate.

(b) The Borrower shall maintain an account (the “Collection Account”) under the
control of the Administrative Agent with U.S. Bank National Association (the
“Collection Account Bank”). The Collection Account shall be a fully segregated
trust account, unless the Collection Account Bank shall be an Eligible
Institution having short-term debt ratings from S&P, Moody’s and Fitch no lower
than A-1/P-1/F1 respectively, in which case the account need not be a trust
account. The Collection Account shall be under the control of the Administrative
Agent, and the Borrower shall have no right, title or interest in, or any right
to withdraw any amount from, the Collection Account except as otherwise
contemplated in Section 2.7(c) or Section 3.3(a).

(c) Collateral Proceeds.

(i) The Servicer shall administer Collateral Proceeds in accordance with the
provisions of this Section 2.7.

(ii) The Servicer shall hold, on behalf of the Lenders and the Administrative
Agent, from Collateral Proceeds received by it with respect to any Mortgage
Asset, amounts necessary to make payments on the following Settlement Date (or
end of the related Interest Period) pursuant to Section 2.7(c)(iii) or (iv), as
applicable. Such amounts shall be deposited into the Collection Account no later
than such Settlement Date or at the end of such Interest Period, or, on or after
the Drawdown Termination Date or upon the occurrence and during the continuation
of an Event of Default, within one Business Day after receipt before 11:00 a.m.
(eastern time) by the Servicer.

(iii) Prior to the occurrence or declaration of the Drawdown Termination Date or
the occurrence of an Advance Cessation Trigger (determined by reference to the
most recent Servicer Monthly Report), the Servicer shall withdraw funds from the
Collection Account (to the extent of collected funds therein) and shall make
payments from the Collection Account at the following times and in the following
order of priority:

(A) To the extent not previously paid, on each Settlement Date, the Servicer
shall deposit an amount equal to the costs, fees and expenses then due and
payable to the Collateral Agent to an account designated by the Collateral
Agent.

(B) On the last day of any Interest Period for any Eurodollar Advance, the
Servicer shall deposit an amount equal to accrued interest on each such Advance
to the Administrative Agent’s Account to be forwarded to the applicable Managing
Agent’s Account by the Administrative Agent. On each Settlement Date, the
Servicer shall deposit an amount equal to accrued interest on Advances that bear
interest at the Alternate Base Rate, or the Commercial Paper

 

43



--------------------------------------------------------------------------------

Rate, to the extent accrued during the most recently ended Interest Period (or
earlier Interest Periods, to the extent unpaid) to the Administrative Agent’s
Account, and the Administrative Agent shall forward such funds to the applicable
Managing Agent’s Account for the related Lenders.

(C) To the extent not previously paid, on each Settlement Date, the Servicer
shall deposit an amount equal to the fees, costs and expenses then due and
payable pursuant to the Fee Letters, to the Administrative Agent’s Account, and
the Administrative Agent shall forward such funds, on a pro rata basis in
proportion to the outstanding fees, costs and expenses owed to each Group Bank,
to (a) Bank of America, as a Managing Agent, to Bank of America’s Managing Agent
Account, (b) Citicorp, as a Managing Agent, to Citicorp’s Managing Agent
Account, (c) JPMorgan, as a Managing Agent, to JPMorgan’s Managing Agent
Account, (d) Scotia Capital, as Managing Agent, to Scotia Capital’s Managing
Agent Account, (e) SG, as a Managing Agent, to SG’s Managing Agent Account, and
(f) the Administrative Agent, to the Administrative Agent’s Account.

(D) On each Settlement Date on which the Required Reserve Account Amount exceeds
the amount then on deposit in the Reserve Account, the Servicer shall deposit an
amount equal to such excess to the Reserve Account.

(E) On each Settlement Date, if either (x) any Lender has not consented to an
extension of the Annual Extension Date, but the other Lenders have so consented
and such non-extending Lender has not assigned its respective Advances and Bank
Commitments to one or more other Lenders in accordance with Section 2.1(b) and
Section 14.9, or (y) the Borrower has provided prior written notice to the
Administrative Agent that the Borrower is seeking a Replacement Bank for the
Affected Party pursuant to Section 2.20 (in either the case of clause (x) or
(y) above, the non-extending Lender, or the Affected Party, respectively, are
referred to as the “Non-Continuing Lenders” for purposes of this subparagraph
2.7(c)(iii)(E)), until the entire unpaid balance of all Obligations owing to the
Non-Continuing Lenders are paid, the Servicer shall deposit into the
Administrative Agent’s Account, and the Administrative Agent shall forward to
relevant Managing Agent’s Account and the Managing Agent shall promptly forward
to its Group Banks and the related Issuers, as appropriate, an amount, to the
extent available from Collateral Proceeds, equal to that portion of the amount
of Collateral Proceeds remaining after the payment of the items specified in
Sections 2.7(c)(iii)(A) through (D), multiplied by a fraction, the numerator of
which is the Bank Commitments of Banks or Barton, as applicable, that are the
Non-Continuing Lenders and the denominator of which is the total Bank
Commitments of all Banks (such fraction shall be calculated by using the Bank
Commitments in effect on the day prior to the reduction of the Bank Commitments
to zero for the Banks that are among the Non-Continuing Lenders).

(F) To the extent not previously paid, on each Settlement Date, the Servicer
shall deposit any amounts, other than those listed in clauses (B)

 

44



--------------------------------------------------------------------------------

through D above and other than principal on the Advances, that are then due and
payable and of which the Servicer has received prior written notice, including
without limitation additional costs under Section 2.16, any additional interest
under Section 2.17, Consequential Losses under Section 2.18, indemnities under
Section 10.1 and costs, expenses and taxes under Section 14.19, to the
Administrative Agent’s Account to be forwarded to the applicable Managing
Agent’s Account and the Managing Agent shall promptly forward to its Group Banks
and the related Issuers, as appropriate.

(G) If requested by the Borrower, the Servicer (1) shall remit the amount of any
principal prepayment to be made hereunder to the Administrative Agent’s Account
to be forwarded to the applicable Managing Agent’s Account and the Managing
Agent shall promptly forward to its Group Banks, and the related Issuers, as
appropriate, and (2) to the extent not required to make payments pursuant to
clauses (A) through (F) on any Settlement Date or at the end of any Interest
Period occurring within 30 days after the Borrower’s request, to an account
designated by the Borrower to pay for the purchase of Mortgage Assets by the
Borrower.

(H) On each Settlement Date, the Servicer shall retain for its own account an
amount equal to accrued Servicer Fee then due and payable.

(I) On any Settlement Date on which all Obligations are paid in full, after
payments are made pursuant to clauses (A) through (H), any remaining amount
shall be paid to the account of the Borrower.

(iv) From and after (x) the occurrence or declaration of the Drawdown
Termination Date or (y) the occurrence of an Advance Cessation Trigger
(determined by reference to the most recent Servicer Monthly Report), the
Administrative Agent shall make payments from the Collection Account (to the
extent of collected funds therein) at the following times and in the following
order of priority:

(A) On each Settlement Date, if the Servicer is not the Originator or an
Affiliate of the Originator, an amount equal to accrued Servicer Fee then due
and payable shall be paid to the Servicer.

(B) On the last day of each Interest Period for any Eurodollar Advance, an
amount equal to accrued interest on each such Advance shall be paid to the
applicable Managing Agent’s Account. On each Settlement Date, an amount equal to
accrued interest on Advances that bear interest at the Alternate Base Rate or
the Commercial Paper Rate, to the extent accrued during the most recently ended
Interest Period (or earlier Interest Periods, to the extent unpaid), shall be
paid to the applicable Managing Agent’s Account.

(C) To the extent not previously paid, on each Settlement Date, an amount equal
to the costs, fees and expenses then due and payable to the Collateral Agent
shall be paid to an account designated by the Collateral Agent.

 

45



--------------------------------------------------------------------------------

(D) On each Settlement Date, an amount equal to the unpaid principal balance of
all Advances made by Lenders, or such lesser amount as is available from
Collateral Proceeds, shall be paid to the applicable Managing Agent’s Account.

(E) To the extent not previously paid, on each Settlement Date, an amount equal
to the fees then due and payable, on a pro rata basis in proportion to the fees
then owing to each Group Bank, to (a) Bank of America, as a Managing Agent, to
Bank of America’s Managing Agent Account, (b) Citicorp, as a Managing Agent, to
Citicorp’s Managing Agent Account, (c) JPMorgan, as a Managing Agent, to
JPMorgan’s Managing Agent Account, (d) Scotia Capital, as Managing Agent, to
Scotia Capital’s Managing Agent Account, (e) SG, as a Managing Agent, to SG’s
Managing Agent Account, and (f) Calyon New York, as a Managing Agent, to the
Administrative Agent’s Account.

(F) To the extent not previously paid, on each Settlement Date, any amounts of
the type described in Section 2.7(c)(iii)(F) are then due and payable and any
other unpaid Obligations shall be paid to the applicable Managing Agent’s
Account.

(G) On the Settlement Date on which all Obligations are paid in full, if the
Servicer is the Originator or an Affiliate of the Originator, an amount equal to
accrued Servicer Fee then due and payable shall be paid to the Servicer.

(H) On the Settlement Date on which all Obligations are paid in full, and after
payments pursuant to clauses (A) through (G) have been made, any remaining
amount shall be paid to the account of the Borrower.

(v) Upon receipt of funds deposited into its Managing Agent’s Account, each
Managing Agent shall distribute such funds to the Lenders in its Group or to
itself for application to the Obligations in accordance with the order of
priority set forth in Section 2.7(c)(iii) or (iv), as applicable.

(vi) On the Drawdown Termination Date and thereafter, the Issuers shall use
commercially reasonable efforts to coordinate Interest Periods for advances so
that Consequential Losses and other expenses charged to Borrower are mitigated.

(d) Interest Payments. Interest on each Advance shall be due and payable in
arrears on each Settlement Date, on the Drawdown Termination Date, and, after
the Drawdown Termination Date, on demand.

(e) Payments from Collection Account. To effect payments (including prepayments)
hereunder, the Borrower or the Servicer may request the Administrative Agent to
remit the collected funds (if any) then held on deposit in the Collection
Account.

(f) Investments. The Servicer is hereby appointed as the investment agent, which
appointment the Servicer hereby accepts, to act on behalf of the Administrative
Agent for determining investments of cash at any time on deposit in the
Collection Account. All funds on

 

46



--------------------------------------------------------------------------------

deposit in the Collection Account shall be invested in Permitted Investments (as
shall be specified by the Servicer, as investment agent, in writing to the
Collection Account Bank and the Administrative Agent; provided, that if the
Servicer shall fail to specify such Permitted Investments in a timely manner,
the Administrative Agent may specify such Permitted Investments) that shall
mature not later than the Business Day preceding the next Settlement Date and
shall be held to maturity. All such investments shall be made in the name of the
Collection Account Bank, as agent, and held by the Collection Account Bank, or
its nominee, for the benefit of the Administrative Agent. The Collection Account
Bank shall not be liable for any loss incurred in connection with any investment
in the Collection Account, except for losses in respect of investments in any
investment issued or guaranteed by the Collection Account Bank. Income earned on
funds deposited to the Collection Account, if any, shall be considered a part of
the Collection Account.

2.8. The Reserve Account.

(a) Establishment. The Borrower has established an account (the “Reserve
Account”) under the control of the Administrative Agent, for the benefit of the
Lenders, with U. S. Bank National Association (the “Reserve Account Bank”). The
Reserve Account shall be a fully segregated trust account, unless the Reserve
Account Bank shall be an Eligible Institution having short term debt ratings
from S&P, Moody’s and Fitch no lower than A-1/P-1/F1 respectively. The Reserve
Account shall be under the sole dominion and control of the Administrative
Agent, and the Borrower shall have no right to withdraw any amount from, the
Reserve Account.

(b) Taxation. The taxpayer identification number associated with the Reserve
Account shall be that of the Borrower, and the Borrower will report for federal,
state and local income tax purposes the income, if any, earned on funds in the
Reserve Account.

(c) Investments. The Borrower is hereby appointed as the investment agent, which
appointment the Borrower hereby accepts, to act on behalf of the Administrative
Agent for determining investments of cash at any time on deposit in the Reserve
Account. All funds on deposit in the Reserve Account shall be invested in
Permitted Investments (as shall be specified by the Borrower, as investment
agent, in writing to the Reserve Account Bank and the Administrative Agent;
provided, that if the Borrower shall fail to specify such Permitted Investments
in a timely manner, the Administrative Agent may specify such Permitted
Investments) that shall mature not later than the Business Day preceding the
next Settlement Date and shall be held to maturity. All such investments shall
be made in the name of the Reserve Account Bank, as agent, and held by the
Reserve Account Bank, or its nominee, for the benefit of the Administrative
Agent. The Reserve Account Bank shall not be liable for any loss incurred in
connection with any investment in the Reserve Account, except for losses in
respect of investments in any investment issued or guaranteed by the Reserve
Account Bank. Income earned on funds deposited to the Reserve Account, if any,
shall be considered a part of the Reserve Account.

(d) New Reserve Account. In the event the Reserve Account Bank ceases to be an
Eligible Institution, the Borrower shall, within ten days after learning
thereof, establish a new Reserve Account in the name and under the control of
the Administrative Agent (and transfer any balance and investments then in the
Reserve Account to such new Reserve Account) at another Eligible Institution.

 

47



--------------------------------------------------------------------------------

(e) Statements for Reserve Account. On a monthly basis, the Reserve Account Bank
shall provide to the Administrative Agent, and the Administrative Agent shall
provide copies to the Managing Agents upon request, a written statement with
respect to the preceding calendar month regarding the Reserve Account in a form
customary for statements provided by the Reserve Account Bank for other accounts
held by it, which statement shall include, at a minimum, the amount on deposit
in the Reserve Account, and the dates and amounts of all deposits, withdrawals
and investment earnings with respect to the Reserve Account. The Reserve Account
Bank shall promptly deliver a copy of each such statement to the Borrower and to
the Servicer.

(f) Payments from Reserve Account.

(i) On the Business Day preceding the last day of each Interest Period and each
Settlement Date, the Servicer will determine whether any Shortfall Amount will
arise with respect to such Interest Period or Settlement Date and will give the
Administrative Agent notice of the amount thereof by noon New York City time. By
2:00 p.m. New York City time on the Business Day prior to the last day of each
Interest Period and each Settlement Date on which the amount of the Shortfall
Amount is greater than zero, the Administrative Agent shall notify the Reserve
Account Bank requesting payment thereof. To the extent funds are available in
the Reserve Account, the Reserve Account Bank shall pay the amount requested to
the Collection Account, by 11:00 a.m. New York City time on the last day of such
Interest Period or on such Settlement Date.

(ii) On each Settlement Date prior to the Drawdown Termination Date on which the
funds on deposit in the Reserve Account exceed the Required Reserve Account
Amount (after giving effect to any payments pursuant to Section 2.8(f)(i)), so
long as no Advance Cessation Trigger has occurred and is continuing, the
Administrative Agent agrees to notify the Reserve Bank to pay such excess to the
Borrower.

(g) Payments to Reserve Account. On the date hereof, the Borrower shall remit to
the Reserve Account immediately available funds so that the amount on deposit in
the Reserve Account equals the Required Reserve Account Amount. Additional
payments shall be deposited to the Reserve Account from time to time pursuant to
Section 2.7(c)(iii)(D).

(h) Pledge. The Borrower hereby pledges and assigns to the Administrative Agent
for the benefit of the Lenders, and hereby grants to the Administrative Agent
for the benefit of the Lenders, a security interest in, all of the Borrower’s
right, title and interest in and to the Reserve Account, including, without
limitation, all funds on deposit therein, all investments arising out of such
funds, all interest and any other income arising therefrom, all claims
thereunder or in connection therewith, and all cash, instruments, securities,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of such account, such funds or such
investments, and all money at any time in the possession or under the control
of, or in transit to such account, or any bailee, nominee, agent or custodian of
the Reserve Account Bank, and all proceeds and products of any of the foregoing.
Except as provided in the preceding sentence, the Borrower may not assign,
transfer or otherwise convey its rights under this Agreement to receive any
amounts from the Reserve Account.

 

48



--------------------------------------------------------------------------------

(i) Termination of Reserve Account. On the date following the Drawdown
Termination Date on which all Obligations have been paid in full, all funds then
on deposit in the Reserve Account shall be paid to the Borrower and the Reserve
Account shall be closed.

2.9. Interest Allocations.

With respect to Advances then outstanding and owing to one or more Lenders in
its Group, each Managing Agent, from time to time and in its sole discretion,
shall determine for Advances by Lenders in its Group the amount of Principal
Debt that is part of the CP Allocation and the amount of Principal Debt that is
part of the ABR Allocation; provided, however, that each Advance made by a Bank
hereunder shall be allocated to the ABR Allocation. Each Managing Agent shall
provide the Borrower with reasonably prompt notice of the allocations made by it
pursuant to this Section 2.9. Following designation by each Managing Agent of
any Advance, or any portion thereof, as being a CP Allocation, the Borrower may,
at all times that such designation remains in effect, consult with such Managing
Agent as to the number and length of Interest Periods relating to such CP
Allocation. In addition, in any Borrowing Report, the Borrower may request that
an Advance be part of the CP Allocation and may request the length of any
related Interest Period. In selecting such Interest Periods, each Managing Agent
shall use reasonable efforts, taking into account market conditions, to
accommodate the Borrower’s preferences; provided, however, that each Managing
Agent shall have the ultimate authority to make all such selections.

2.10. Interest Rates.

Except where specifically otherwise provided, Borrowings in respect of any CP
Allocation shall bear interest with respect to each Interest Period comprising
such CP Allocation at a rate per annum equal to the Commercial Paper Rate
applicable to such Interest Period, and Borrowings in respect of any ABR
Allocation shall bear interest at either the Eurodollar Rate plus the Bank
Spread, or the Alternate Base Rate; provided, however, that in no event shall
the rate of interest with respect to any Borrowings or portion thereof exceed
the Maximum Rate. Each change in the Alternate Base Rate and Maximum Rate,
subject to the terms of this Agreement, will become effective, without notice to
the Borrower or any other Person, upon the effective date of such change.

2.11. Quotation of Rates.

It is hereby acknowledged that an officer or other individual appropriately
designated by an officer previously identified to a Managing Agent in a
certificate of incumbency or other appropriately designated officer of the
Borrower may call such Managing Agent from time to time in order to receive an
indication of the rates then in effect, but such indicated rates shall neither
be binding upon such Managing Agent nor the Lenders nor affect the rate of
interest which thereafter is actually in effect.

 

49



--------------------------------------------------------------------------------

2.12. Default Rate.

So long as any Event of Default exists, all principal and accrued interest shall
bear interest at the Default Rate until paid, regardless of whether such payment
is made before or after entry of a judgment.

2.13. Interest Recapture.

If the designated rate applicable to any Borrowing exceeds the Maximum Rate, the
rate of interest on such Borrowing shall be limited to the Maximum Rate, but any
subsequent reductions in such designated rate shall not reduce the rate of
interest thereon below the Maximum Rate until the total amount of interest
accrued thereon equals the amount of interest that would have accrued thereon if
such designated rate had at all times been in effect. If at maturity (stated or
by acceleration), or at final payment of the Notes, the total amount of interest
paid or accrued is less than the amount of interest that would have accrued if
such designated rates had at all times been in effect, then, at such time and to
the extent permitted by applicable Governmental Requirements, the Borrower shall
pay an amount equal to the difference between (a) the lesser of the amount of
interest that would have accrued if such designated rates had at all times been
in effect and the amount of interest that would have accrued if the Maximum Rate
had at all times been in effect, and (b) the amount of interest actually paid or
accrued on the Notes.

2.14. Interest Calculations.

All computations of interest and any other fees hereunder shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) elapsed; provided, however, that any
calculations of interest based on the rate set forth in clause (a) of the
definition of Alternate Base Rate shall be made on the basis of a year of
365/366 days for the actual number of days (including the first day but
excluding the last day) elapsed. All such determinations and calculations by the
Administrative Agent and the Managing Agents shall be conclusive and binding
absent manifest error.

2.15. Interest Period.

(a) “Interest Period” means, (i) with respect to any Advance included in the CP
Allocation that is “tranche funded,” each period (x) commencing on, and
including, the date that such Advance was initially designated by the related
Managing Agent as comprising a part of the CP Allocation hereunder, or the last
day of the immediately preceding Interest Period for such Advance (whichever is
latest); and (y) ending on, but excluding, the date that falls such number of
days (not to exceed 30 days) thereafter as such Managing Agent shall select,
(ii) with respect to any Advance included in the CP Allocation that is “pool
funded,” with respect to each Settlement Date, the most recently ended
Collection Period, (iii) with respect to any Eurodollar Advance, a period of one
month, beginning on a Business Day selected by the related Managing Agent and
ending on the day in the succeeding calendar month which corresponds numerically
to the beginning day of such period; provided that if there is no such
corresponding day, such Interest Period shall end on the last Business Day in
such succeeding month, and provided further that if such Interest Period would
otherwise end on a day that is not a Business Day, and

 

50



--------------------------------------------------------------------------------

there is no subsequent Business Day in the same calendar month as such day, such
Interest Period shall end on the immediately preceding Business Day, and
(iv) with respect to any other Advance, a period beginning and ending on the
days selected by the related Managing Agent, such period not to exceed thirty
days.

(b) Each Advance included in the ABR Allocation shall be a Eurodollar Advance,
unless,

(i) on or prior to the first day of such Interest Period, the Lender with
respect to such Advance shall have notified the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender to fund such Advance at
the Eurodollar Rate (and such Lender shall not have subsequently notified the
Administrative Agent and the Managing Agent that such circumstances no longer
exist), or

(ii) the Borrower shall have requested a Base Rate Advance or an Interest Period
shorter than one month, or

(iii) the Administrative Agent and the Managing Agents do not receive notice, by
12:00 noon (New York City time) on the third Business Day preceding the first
day of such Interest Period, that the related Advance will not be funded by
issuance of commercial paper, or

(iv) the principal amount of such Advance is less than $2,500,000, or

(v) an Event of Default shall have occurred and be continuing, or

(vi) the Eurodollar Rate determined pursuant hereto does not accurately reflect
the cost of funds to the Issuer or the Banks (as conclusively determined by the
Administrative Agent and the Managing Agents) during such Interest Period, or

(vii) adequate and reasonable means do not exist for ascertaining the Eurodollar
Rate for the relevant Interest Period,

in which case (if any of the foregoing events occurs) such Advance shall be a
Base Rate Advance having a duration not in excess of 31 days as selected by the
Borrower (unless an Event of Default shall exist, in which case such duration
shall be selected by the Administrative Agent and the Managing Agents).

(c) Notwithstanding any provision in this Agreement to the contrary, (x) any
Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day (provided, however, if
interest in respect of such Interest Period is computed by reference to the
Eurodollar Rate, and such Interest Period would otherwise end on a day that is
not a Business Day, and there is no subsequent Business Day in the same calendar
month as such day, such Interest Period shall end on the immediately preceding
Business Day); (y) any Interest Period that commences before the Drawdown
Termination Date and would otherwise end after the Drawdown Termination Date
shall end on

 

51



--------------------------------------------------------------------------------

the Drawdown Termination Date; and (z) the duration of each Interest Period that
commences on or after the Drawdown Termination Date shall be of such duration as
shall be selected by the applicable Managing Agent and communicated by notice to
the Borrower.

2.16. Additional Costs.

(a) If any Regulatory Change occurring after the date hereof:

(i) shall impose, modify or deem applicable any reserve (other than reserve
requirements referred to in Section 2.17), special deposit or similar
requirement against assets of any Affected Party, deposits or obligations with
or for the account of any Affected Party or with or for the account of any
affiliate (or entity deemed by the Federal Reserve Board to be an affiliate) of
any Affected Party, or credit extended by any Affected Party; or

(ii) shall change the amount of capital maintained or required or requested or
directed to be maintained by any Affected Party and such Affected Party
determines that the amount of such capital is increased by or based upon the
existence of a commitment to lend or maintain a loan against Mortgage Loan
Collateral hereunder or any commitments to an Investor related to this Agreement
or the bonding thereof or any related liquidity facility or credit enhancement
facility (or any participation therein) or other commitments of the same type
related to this Agreement; or

(iii) shall impose any other condition affecting any Advance funded by any
Affected Party, or its obligations or rights, if any, to make Advances or to
provide funding therefor;

and the result of any of the foregoing is or would be:

(x) to increase the cost to or impose a cost on (I) an Affected Party funding or
making or maintaining any Advances or any liquidity loan to an Issuer or any
commitment of such Affected Party with respect to any of the foregoing, or
(II) the Administrative Agent for continuing its, or the Borrower’s,
relationship with the Lenders, or

(y) to reduce the amount of any sum received or receivable by an Affected Party
under this Agreement or any Note, or under the Liquidity Agreement with respect
thereto,

then within thirty days after written demand by such Affected Party (which
demand shall be accompanied by a statement setting forth the basis of such
demand), the Borrower shall pay directly to such Affected Party such additional
amount or amounts as will compensate such Affected Party for such additional or
increased cost or such reduction to the extent that such Affected Party
reasonably determines such additional or increased cost or such reduction is
fairly allocable to the Borrower.

(b) Each Affected Party will promptly notify the Borrower and the applicable
Managing Agent of any event of which it has knowledge that will entitle such
Affected Party to compensation pursuant to this Section 2.16; provided that if
any Affected Party fails to give such notice within 180 days after it obtains
actual knowledge of such an event, such Affected Party

 

52



--------------------------------------------------------------------------------

shall, with respect to compensation payable pursuant to Section 2.16 or 2.17 in
respect of any costs or reduction in such rate of return resulting from such
event, only be entitled to payment under such section for costs incurred from
and after the date 180 days prior to the date that such Affected Party does give
such notice and any Affected Party shall use commercially reasonable efforts to
mitigate any such costs or reduction in such rate of return.

(c) In determining any amount provided for or referred to in this Section 2.16,
an Affected Party may use any reasonable averaging and attribution methods that
it (in its sole discretion) shall deem applicable. Any Affected Party when
making a claim under this Section 2.16 shall submit to the Borrower a statement
as to such increased cost or reduced return (including calculation thereof),
which statement shall be conclusive and binding upon the Borrower in the absence
of manifest error in the case of a claim in an amount equal to or less than
$5,000,000.

2.17. Additional Interest on Advances Bearing a Eurodollar Rate.

The Borrower shall pay to any Affected Party, so long as such Affected Party
shall be required under regulations of the Federal Reserve Board to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities, additional interest on the unpaid principal of each
Advance or portion thereof made or funded (including fundings to an Issuer for
the purpose of maintaining an Advance) by such Affected Party during each
Interest Period in respect of which interest is computed by reference to the
Eurodollar Rate, for such Interest Period, at a rate per annum equal at all
times during such Interest Period to the remainder obtained by subtracting
(i) the Eurodollar Rate for such Interest Period from (ii) the rate obtained by
dividing such Eurodollar Rate referred to in clause (i) above by that percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Affected
Party for such Interest Period, payable on each date on which interest is
payable on such Advance. Such additional interest shall be determined by such
Affected Party and notice thereof given to the Borrower (with a copy to the
Administrative Agent and the applicable Managing Agent) within 30 days after any
interest payment is made with respect to which such additional interest is
requested. A certificate as to such additional interest submitted to the
Borrower and the Administrative Agent and the applicable Managing Agent by such
Affected Party shall be, in the case of a claim in an amount equal to or less
than $5,000,000, conclusive and binding for all purposes, absent manifest error.

2.18. Consequential Loss.

The Borrower shall indemnify each Affected Party against, and shall pay to the
Administrative Agent for such Affected Party within ten days after request
therefor, any Consequential Loss of any Affected Party. When any Affected Party
requests that the Borrower pay any Consequential Loss, it shall deliver to the
Borrower and the Administrative Agent and the applicable Managing Agent a
certificate setting forth the basis for imposing such Consequential Loss and the
calculation of such amount thereof, which calculation shall be conclusive and
binding absent manifest error.

 

53



--------------------------------------------------------------------------------

2.19. Taxes.

(a) All payments made by the Borrower under this Agreement and the Notes shall
be without setoff, deduction or counterclaim, and the Borrower agrees to pay on
demand any present or future stamp or documentary taxes or any other taxes,
levies, imposts, duties, charges, fees or withholdings which arise from payment
made hereunder or under the Notes or from the execution or delivery or otherwise
with respect to this Agreement or the Notes but excluding franchise taxes and
taxes imposed on or measured by all or part of the gross or net income (but not
including any such tax in the nature of a withholding tax) of such Affected
Party by the jurisdiction under the laws of which such Affected Party is
organized or has its applicable lending office or any political subdivision of
any thereof (all such excluded taxes, levies, imposts, deductions, charges,
withholding and liabilities collectively or individually referred to herein as
“Excluded Taxes” and all such nonexcluded taxes, levies, imposts, deductions,
charges, withholdings, and liabilities collectively or individually referred to
herein as “Taxes”). If the Borrower shall be required to deduct any Taxes from
or in respect of any sum payable hereunder to any Affected Party: (i) the sum
payable shall be increased by the amount (an “additional amount”) necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.19) such Affected Party shall
receive an amount equal to the sum it would have received had no such deductions
been made, (ii) any Borrower shall make such deductions and (iii) any Borrower
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) The Borrower agrees to pay to the relevant Governmental Authority in
accordance with applicable law all taxes, levies, imposts, deductions, charges,
assessments or fees of any kind (including but not limited to any current or
future stamp or documentary taxes or any other excise or property taxes,
charges, or similar levies, but excluding any Excluded Taxes) imposed upon any
Affected Party as a result of the transactions contemplated by this Agreement or
that arise from any payment made hereunder or from the execution, delivery, or
registration of or otherwise similarly with respect to, this Agreement (“Other
Taxes”).

(c) Each Lender that is not a U.S. Person (each a “Non-U.S. Lender”) shall
deliver to the Borrower: (i) two copies of either (A) United States Internal
Revenue Service Form W-8BEN (including any successor forms thereto) or
(B) United States Internal Revenue Service Form W-8ECI (including any successor
forms thereto), or (ii) in the case of a Non-U.S. Lender claiming an exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest,” a Form W-8BEN (or any
subsequent versions thereof or successors thereto) and a certificate
representing that such Non-U.S. Lender is not a bank for purposes of
Section 881(c) of the Code, in either case properly completed and duly executed
by such Non-U.S. Lender claiming complete exemption from U.S. federal
withholding tax on payments by each Borrower under this Agreement. Such forms
shall be delivered by each Non-U.S. Lender before the date it receives its first
payment under this Agreement, and before the date it receives its first payment
under this Agreement occurring after the date, if any, that such Non-U.S. Lender
changes its applicable lending office by designating a different lending office
(a “New Lending Office”). In addition, each Non-U.S. Lender shall deliver such
forms promptly after (or, if reasonably practicable, prior to) the obsolescence
or invalidity of any form previously delivered by such Non-U.S. Lender.
Notwithstanding any

 

54



--------------------------------------------------------------------------------

other provision of this Section 2.19(c), a Non-U.S. Lender shall not be required
to deliver any form pursuant to this Section 2.19(c) that such Non-U.S. Lender
is not legally able to deliver.

(d) Within 30 days after the Borrower pays any amount to any Affected Party from
which it is required by law to make any deduction or withholding, and within 30
days after it is required by law to remit such deduction or withholding to any
relevant taxing or other authority, any such Borrower shall deliver to the
Administrative Agent for delivery to such Affected Party evidence satisfactory
to such Person of such deduction, withholding or payment (as the case may be).

(e) If an Issuer or Agent receives the benefit of a tax refund, credit or other
benefit which is attributable to any Taxes as to which the Issuer or Agent has
been reimbursed by the Borrower, or with respect to which the Borrower has paid
an additional amount hereunder, the Issuer or Agent shall within 30 days after
the date of such receipt pay over the amount of such refund or credit (to the
extent so attributable) to the Borrower, net of all reasonable out-of-pocket
third party expenses of such Issuer or Agent related to claiming such refund or
credit; provided, however, that (i) the Issuer or Agent, as the case may be,
acting in good faith will be the sole judge of the amount of any such refund,
credit or reduction and of the date on which such refund, credit or reduction is
received, (ii) the Issuer or Agent, as the case may be, acting in good faith
shall have absolute discretion as to the order and manner in which it employs or
claims tax refunds, credits, reductions and allowances available to it,
(iii) the Borrower agrees to repay the Issuer or Agent, as the case may be, upon
written request from the Issuer or Agent, as the case may be, the amount of such
refund, credit or reduction received by the Borrower, in the event and to the
extent, the Issuer or Agent is required to repay such refund, credit or
reduction to any relevant Governmental Authority, and (iv) neither the Issuer
nor the Agent shall be required to make available its tax returns or any other
information relating to its taxes and the computation thereof.

(f) Nothing contained in this Section 2.19 shall require an Affected Party to
make available any of its tax returns (or any other information that it deems to
be confidential or proprietary).

2.20. Replacement Banks.

Upon the election of any Affected Party to request reimbursement by the Borrower
for increased costs under Sections 2.16 or 2.17 or for compensation in respect
of withholding taxes under Section 2.19, or upon the breach by a Bank (or, in
the case of the SG Group, Barton) of the obligation to make a payment in
accordance with its Bank Commitment, and such failure shall go unremedied for
five (5) calendar days after notice thereof, the Borrower may, upon prior
written notice to the Administrative Agent and such Affected Party, seek a
replacement Bank to whom such additional costs or taxes shall not apply and
which shall be satisfactory to the Administrative Agent (a “Replacement Bank”);
provided, however, that the Borrower may not seek a replacement for a Managing
Agent, in its capacity as a Bank, unless the Issuer in the related Group and any
other Bank, at such Bank’s option, in such Group, is also terminated as a party
to this Agreement and all Obligations owing to such Bank, the related Issuer and
the related Managing Agent are repaid in full as they become due pursuant to
Section 2.7(c)(iii). Each Affected Party agrees that, should it be identified
for replacement pursuant to this Section

 

55



--------------------------------------------------------------------------------

2.20, upon payment in full of all amounts due and owing to such Affected Party
hereunder and under the other Transaction Documents, it will promptly execute
and deliver all documents and instruments reasonably required by the Borrower to
assign such Affected Party’s portion of the Borrowings to the applicable
Replacement Bank. Any such replacement shall not relieve the Borrower of its
obligation to reimburse the Affected Party for any such increased costs or taxes
incurred through the date of such replacement. Pending designation of a
Replacement Bank (and the related Issuer and Managing Agent), the Borrower may,
at its option, instruct the Administrative Agent, in a written notice provided
to the Administrative Agent, with a copy provided to the Affected Party, that
all Advances subsequent to such notice be made only by the Group that does not
include such Affected Party. As of the date of such notice, the Maximum Facility
Amount shall be reduced by the amount of the Bank Commitments of the Banks in
the Group that includes the Affected Party.

2.21. Sharing of Payments, Etc.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Advances made by it any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) in
excess of its pro rata share (based on the amount of Advances owing to it to the
amount of Advances owing to all Lenders), such Lender shall immediately
(a) notify the Administrative Agent of such fact, and (b) purchase from the
other Lenders such participation in the Advances made by them as shall be
necessary to cause such purchasing Lender to share the excess payment pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender, such purchase shall
to that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation. The Administrative Agent will keep records (which shall be
conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Lenders following
any such purchase or repayment.

ARTICLE III

COLLATERAL

3.1. Collateral.

To secure the payment of the Obligations, the Borrower shall execute and deliver
to the Administrative Agent and the Collateral Agent, as applicable:

(a) the Security Agreement,

 

56



--------------------------------------------------------------------------------

(b) the Control Agreements,

(c) the Assignments, and

(d) the UCC Financing Statements;

all as more fully provided for in the Collateral Agency Agreement. The Borrower
further agrees to execute all documents and instruments, and perform all other
acts deemed necessary by the Administrative Agent or any Managing Agent to
create and perfect, and maintain the security interests and collateral
assignments in favor of the Administrative Agent for the benefit of the holders
of the Obligations, as perfected first priority security interests. Any security
interest or collateral assignments granted to the Administrative Agent, for the
benefit of the Lenders, under any Transaction Document is for the benefit of the
holders of the Obligations, whether or not reference is made to such holders.

3.2. Delivery of Collateral to Collateral Agent.

(a) Periodically, the Borrower may deliver Mortgage Loan Collateral to the
Collateral Agent to hold as bailee for the Administrative Agent. The Borrower
may also, periodically, transfer to the Collateral Agent Mortgage Loans that are
Eligible Mortgage Loans against the transfer of funds by the Collateral Agent
from the Collection Account. On the date of each such transfer of Mortgage
Loans, the Servicer shall, pursuant to a Release Letter substantially in the
form attached as Exhibit D-13 to the Collateral Agency Agreement, direct the
Collateral Agent to transfer from the Collection Account an amount equal to the
amount specified in the Release Letter to the account identified in such Release
Letter in payment for the related Mortgage Loans; provided, however, that after
giving effect to any such transfer of Mortgage Loans and the payment therefor,
the total Collateral Value of all Eligible Mortgage Collateral will equal or
exceed the Primary Obligations. Each delivery shall be made in association with
an Assignment to the Administrative Agent, for the benefit of the holders of the
Obligations, in all Mortgage Loans, Take-Out Commitments and related Collateral
delivered with or described in such Assignment or any schedules thereto. The
Borrower shall use the form of Assignment provided for in the Collateral Agency
Agreement.

(b) Each Assignment delivered to the Collateral Agent shall be accompanied by a
completed Schedule II and Schedule III using the forms of such schedules as
prescribed in the Collateral Agency Agreement and, with respect to each Mortgage
Loan described in Schedule II to each Assignment, shall deliver or cause to be
delivered the following items (collectively, the “Principal Mortgage
Documents”):

(i) the original of each Mortgage Note, endorsed in blank (without recourse) and
all intervening endorsements thereto;

(ii) an original executed assignment in blank for each Mortgage securing such
Mortgage Loan, in recordable form, executed by the Originator, in the case of
each Mortgage Loan that is not a MERS Designated Mortgage Loan, or by an
authorized signatory of MERS, in the case of each MERS Designated Mortgage Loan;

 

57



--------------------------------------------------------------------------------

(iii) a certified copy of the executed Mortgage related to such Mortgage Note;
and

(iv) if the Mortgage Loan was not originated in the name of the Originator, a
complete chain of assignments of Mortgage from the Originator of such Mortgage
Loan to the Originator.

(c) The Servicer shall hold in trust for the Administrative Agent for the
benefit of the holders of the Obligations, with respect to each Mortgage Loan
included in the Collateral,

(i) the original filed Mortgage relating to such Mortgage Loan, provided,
however, that, until an original Mortgage is received from the public official
charged with its filing and recordation, a copy, certified by the closing agent
to be a true and correct copy of the filed and recorded original, may be used by
the Borrower to satisfy this requirement; however, the Borrower shall thereafter
pursue, with reasonable diligence, receipt of the filed and recorded original
Mortgage;

(ii) other than with respect to a HUD repossessed Property that is sold to a
consumer, a mortgagee’s policy of title insurance (or binding unexpired
commitment to issue such insurance if the policy has not yet been delivered to
the Servicer) insuring the Borrower’s perfected, first-priority Lien created by
the Mortgage securing such Mortgage Loan (subject to such title exceptions that
conform to the related Take-Out Commitments) in a policy amount not less than
the principal amount of such Mortgage Loan;

(iii) the original hazard insurance policy, appropriately endorsed to provide
that all insurance proceeds will be paid to the Originator or its assigns,
referred to in Section 6.6(b) hereof which relate to such Mortgage Loan, or
other evidence of insurance acceptable to the Administrative Agent;

(iv) the form of current appraisal of the Property described in the Mortgage,
prepared by a state licensed appraiser, that complies with all applicable
Governmental Requirements, including all Governmental Requirements that are
applicable to the Lenders or any other Affected Party; provided, however, that
no appraisal shall be required for Mortgage Loans (x) financing HUD repossessed
Property that is sold to a consumer, financed with an FHA loan, fully insurable
and in accordance with FHA guidelines, but for which an appraisal is not
required, or (y) representing so called VA Rate Reduction or FHA streamline
refinances, insurable in accordance with VA and FHA guidelines, but for which an
appraisal is not required; and

(v) all other original documents (collectively, the “Other Mortgage Documents”).

Upon request of the Administrative Agent or any Managing Agent, and three
Business Days’ prior notice by the Administrative Agent to the Collateral Agent,
the Servicer shall immediately deliver, or shall cause to be delivered, all such
items, held in trust, to the Collateral Agent as bailee for the Administrative
Agent or such other party as may be designated in such notice.

 

58



--------------------------------------------------------------------------------

Upon instructions from the Administrative Agent, the Collateral Agent shall
reject as unsatisfactory any items so delivered, noting the rejection on the
Schedule of Exceptions, whereupon the Mortgage Loan shall not be an Eligible
Mortgage Loan.

(d) In connection with each Assignment delivered to the Collateral Agent, the
Borrower shall deliver to the Administrative Agent copies of the related
Take-Out Commitment Master Agreements with the related Approved Investor, with
any confidential economic terms redacted (unless a copy of such agreement or
commitment has been delivered previously).

(e) The Servicer shall provide the Collateral Agent and the Administrative Agent
with full access to all Other Mortgage Documents held in trust for the
Administrative Agent at all times.

(f) With respect to each Assignment that is received by the Collateral Agent,
the Collateral Agent shall review such Assignment and make a written report to
the Borrower and the Administrative Agent, all as more fully provided in the
Collateral Agency Agreement.

3.3. Redemption of Mortgage Loan Collateral.

(a) Generally. So long as no Default or Event of Default is continuing, the
Servicer (on behalf of the Borrower) may obtain releases of the Administrative
Agent’s security interest in all or any part of the Eligible Mortgage Collateral
(including releases from the Collection Account) at any time, and from time to
time, (i) to the extent that total Collateral Value of all Eligible Mortgage
Collateral (immediately after giving effect to the requested release) equals or
exceeds the Primary Obligations, as shown on the most recent Borrowing Report,
or (ii) by either (A) the Borrower making a principal payment on account of the
Principal Debt in an amount, or (B) delivering to the Collateral Agent as bailee
for the Administrative Agent substitute Eligible Mortgage Collateral with a
Collateral Value, such that after giving effect to such payment or delivery, the
total Collateral Value of all Eligible Mortgage Collateral will equal or exceed
the Primary Obligations.

 

59



--------------------------------------------------------------------------------

(b) Redemption Pursuant to Sale. So long as no Default or Event of Default is
continuing, any one of the following may occur: (x) the Borrower, or the
Servicer acting for the Borrower, from time to time may sell or pool Mortgage
Loans either to an Approved Investor pursuant to a Take-Out Commitment or to the
Originator under the Repurchase Agreement; (y) the Borrower may provide Mortgage
Loans to the Originator for sale to an Approved Investor pursuant to a Take-Out
Commitment, provided that payment is directed to the Collection Account and the
security interest in the Mortgage Loan will not be released and the Borrower
will not be deemed to have sold the Mortgage Loans to the Originator until the
purchase price required under a Take-Out Commitment is received in the
Collection Account; and (z) the Borrower, or the Servicer acting for the
Borrower, may request the Administrative Agent to permit the Borrower to sell
Mortgage Loans, or to pool Mortgage Loans, under such other circumstances as may
be described in the request. Upon the receipt by the Collateral Agent of a
Shipping Request preliminary to a transaction permitted by this Section 3.3,
identifying Collateral to be delivered to an Approved Investor or through the
Originator, and so long as no Default or Event of Default shall be in existence:

(i) The Collateral Agent shall deliver to the Approved Investor, or its loan
servicing provider or custodian, under the Collateral Agent’s “Bailee and
Security Agreement Letter” substantially in the form provided for in the
Collateral Agency Agreement, as appropriate, the items of Mortgage Loan
Collateral being sold that are held by the Collateral Agent as bailee for the
Administrative Agent pursuant to Section 3.2 hereof, with the release of the
security interest in favor of the Administrative Agent for the benefit of the
holders of the Obligations in such items being conditioned upon timely payment
to the Collection Account of the amount described in Section 3.3(b)(iii) or
delivery of additional Eligible Mortgage Collateral;

(ii) The Servicer shall, as agent for the Administrative Agent, deliver to such
Approved Investor, or such Approved Investor’s loan servicing provider or
custodian, pursuant to procedures provided for in the Collateral Agency
Agreement, the items held by the Servicer pursuant to Section 3.2(c) that are
related to the Mortgage Loan Collateral to be transferred on the condition that
such Approved Investor or its loan servicing provider or custodian shall hold or
control such Other Mortgage Documents as bailee for the Administrative Agent
(for the benefit of the holders of the Obligations) until the Approved Investor
has paid the full purchase price for such Mortgage Loan Collateral to the
Collection Account, as required by the relevant Take-Out Commitment;

(iii) Within forty-five (45) days or an Extended Time Period after the delivery
by the Collateral Agent to such Approved Investor or its loan servicing provider
or custodian of the items of Mortgage Loan Collateral described in
Section 3.3(b)(i) or (ii), the Borrower shall make a payment, or shall cause a
payment to be made, to the Collection Account, for distribution to the
Administrative Agent for the account of the Lenders in an amount equal to at
least the full purchase price for such Mortgage Loan Collateral or shall
substitute Eligible Mortgage Collateral as permitted by this Section 3.3; and

(iv) With respect to each Shipping Request that is received by the Collateral
Agent by 11:30 a.m. (eastern time) on a Business Day, the Collateral Agent

 

60



--------------------------------------------------------------------------------

shall use due diligence and efforts to review such Shipping Request and prepare
the Mortgage Loan files identified in each Shipping Request, for shipment prior
to the close of business on such day.

(c) Transfers. So long as no Default or Event of Default is continuing, the
Borrower shall, at any time, be permitted to transfer Mortgage Loans to any
Permitted Transferees (as defined below) by means of its daily electronic
transmissions to the Collateral Agent, together with delivery of a Transfer
Request delivered to the Collateral Agent, identifying each Mortgage Loan being
transferred. The Collateral Agent’s sole responsibility with respect to any such
transfers shall be to correctly reflect such transfers on its computer system
and books and records and to indicate, on its Collateral Agent’s Daily Report on
the next Business Day, that such transfers have been effected. “Permitted
Transferees” means (i) the related Originator, in connection with any sale and
transfer thereto effected pursuant to the terms of the Repurchase Agreement and
(ii) any Approved Investor approved by the Administrative Agent and the Managing
Agents as a Permitted Transferee. However, requested transfers will not be made
if (A) as reflected on the most recent Borrowing Report, total Primary
Obligations will equal or exceed the total Collateral Value of Eligible Mortgage
Collateral immediately after giving effect to a requested transfer and any
accompanying substitution of Mortgage Loan Collateral, or (B) the Collateral
Agent shall have received written notice from the Administrative Agent that a
Default or Event of Default has occurred.

(d) Continuation of Lien. Unless released in writing by the Administrative Agent
as herein provided, the security interest in favor of the Administrative Agent
for the benefit of the holders of the Obligations, in all Mortgage Loan
Collateral transmitted pursuant to Section 3.3(b) shall continue in effect until
such time as payment in full of the amount described in Section 3.3(b)(iii)
shall have been received.

(e) Application of Proceeds; No Duty. Neither the Administrative Agent nor the
Lenders shall be under any duty at any time to credit Borrower for any amount
due from any Approved Investor in respect of any purchase of any Mortgage Loan
Collateral contemplated under Section 3.3(b) above, until such amount has
actually been received in immediately available funds and deposited to the
Collection Account. Neither the Collateral Agent, nor the Lenders, nor the
Administrative Agent shall be under any duty at any time to collect any amounts
or otherwise enforce any obligations due from any Approved Investor in respect
of any such purchase.

(f) Mandatory Redemption of Mortgage Loan Collateral. Notwithstanding any
provision herein to the contrary, if at any time a Collateral Deficiency exists,
the Borrower shall, immediately upon receipt of notice (which may be by
telephone, promptly confirmed in writing) from either the Administrative Agent
or the Collateral Agent, make a payment to the Collection Account (or make
payment directly to the Administrative Agent) or pledge, assign and deliver
additional or substitute Eligible Mortgage Collateral to the Administrative
Agent for the benefit of the holders of the Obligations, so that, immediately
after giving effect to such payment or pledge and assignment, total Collateral
Value of Eligible Mortgage Collateral shall be equal or greater than the
Principal Debt.

 

61



--------------------------------------------------------------------------------

(g) Representation in Connection with Releases, Sales and Transfers. The
Borrower represents and warrants that each request for any release or transfer
pursuant to Section 3.3(a) or Section 3.3(b) shall automatically constitute a
representation and warranty to the effect that immediately before and after
giving effect to such release or Transfer Request, the Collateral Value of
Eligible Mortgage Collateral shall equal or exceed the Primary Obligations.

(h) Limitation on Releases. Notwithstanding any provision to the contrary, the
Collateral Agent shall not release any Collateral unless payment of the purchase
price by the Approved Investor shall have been made in immediately available
funds to the Collection Account; provided, however, that the foregoing shall not
apply if immediately before and after giving effect thereto, the total
Collateral Value of Eligible Mortgage Collateral shall equal or exceed the
Principal Debt.

3.4. Correction of Mortgage Notes and other Principal Mortgage Documents.

(a) The Servicer may from time to time request, in writing, that the Collateral
Agent deliver a Mortgage Note that constitutes Mortgage Loan Collateral so that
such Mortgage Note may be replaced by a corrected Mortgage Note. Upon receipt by
the Collateral Agent of such a request from the Servicer, and so long as no
Default or Event of Default shall be in existence, the Collateral Agent shall
deliver to the Servicer, under the Collateral Agent’s “Trust Receipt and
Security Agreement Letter”, in the form provided for in the Collateral Agency
Agreement, the Mortgage Note to be corrected, such delivery to be conditioned
upon the receipt within fourteen (14) calendar days by the Collateral Agent of a
corrected Mortgage Note acceptable to it; provided, that:

(i) at no time shall Mortgage Notes having an aggregate Collateral Value in
excess of three and one half percent (3.5%) of the Maximum Facility Amount be so
delivered for replacement with the corrected Mortgage Notes hereunder;

(ii) until such time as a corrected Mortgage Note shall have been delivered to
the Collateral Agent, the Collateral Value attributed to each Mortgage Note
delivered to the Servicer to be corrected in accordance with this Section 3.4
shall be the lesser of the uncorrected face value of such Mortgage Note and the
corrected face value of such Mortgage Note known to the Borrower and
communicated by the Borrower to the Collateral Agent; and

(iii) notwithstanding the preceding clause (ii), unless the corrected Mortgage
Note is endorsed in blank (without recourse) and re-delivered to the Collateral
Agent within 14 calendar days of the delivery by the Collateral Agent of the
Mortgage Note to be corrected, the Collateral Value attributed to both the
Mortgage Note to be delivered and the corrected Mortgage Note shall be zero
beginning on the 15th calendar day; provided, however, that the Collateral Value
attributable to the corrected Mortgage Note will be reinstated promptly upon the
subsequent delivery thereof to the Collateral Agent.

(b) if the Collateral Agent notifies the Servicer that a Document Defect in a
Principal Mortgage Document (other than a Mortgage Note) needs to be corrected,
then the

 

62



--------------------------------------------------------------------------------

Servicer shall correct such Document Defect and deliver the corrected Principal
Mortgage Document to the Collateral Agent within 14 days. Unless the corrected
Principal Mortgage Document is delivered to the Collateral Agent within 14 days
of such notice, the Collateral Value attributed to the related Mortgage Loan
shall be zero beginning on the 15th calendar day; provided, however, that the
Collateral Value attributable to such Mortgage Loan will be reinstated promptly
upon the subsequent delivery of the corrected Principal Mortgage Document to the
Collateral Agent.

3.5. Collateral Reporting.

Pursuant to the Collateral Agency Agreement, at the commencement of each
Business Day, and in no event later than 1:00 p.m. (eastern time), the
Collateral Agent shall furnish to the Borrower and each Managing Agent by
facsimile (a hard copy of which shall not subsequently be mailed, sent or
delivered to any Managing Agent, unless so requested by such Managing Agent) a
duly completed Collateral Agent Daily Report in the form of Exhibit D-8 to the
Collateral Agency Agreement.

3.6. Take-Out Commitment and Hedge Reporting.

(a) Each Assignment delivered to the Collateral Agent shall indicate the
Approved Investor with respect to the Loan Specific Take-Out Commitment and an
indication of the price associated with the Loan Specific Take-Out Commitment.
Notwithstanding the foregoing, if any Conforming Loan or Alt-A Loan is a Hedged
Loan and not a Specific Covered Loan, the Assignment shall include a code that
shall so indicate, and if any Mortgage Loan is neither a Hedged Loan nor a
Specific Covered Loan, the Assignment shall include a code that shall so
indicate.

(b) The Servicer shall prepare a duly completed Alt-A Loan Hedge Report and
Conforming Loan Hedge Report in the forms of Exhibit D-14 and Exhibit D-15,
respectively, to the Collateral Agency Agreement on the close of business on the
last Business Day of each week and shall provide such reports to the
Administrative Agent, the Borrower and the Collateral Agent no later than 10:00
a.m. (eastern time) on the following Business Day. To the extent that any Alt-A
Loan Hedge Report or Conforming Loan Hedge Report reflects a weighted average
purchase price (expressed as a percentage of par) less than 100% of par, (A) the
Servicer shall, with effect from such date and on an ongoing basis, prepare and
provide to the Borrower and the Collateral Agent such report(s) on the close of
business on each Business Day, and (B) the Collateral Agent shall accordingly
adjust the Collateral Value of the Mortgage Loans identified in such report.

(c) Upon request of the Administrative Agent or any Managing Agent at any time,
the Servicer shall furnish to the Administrative Agent and the applicable
Managing Agent copies of any Loan Specific Take-Out Commitments to the extent
not previously delivered to the Administrative Agent.

3.7. Servicer Monthly Reporting.

No later than 10:00 a.m. (eastern time) on the Settlement Date and within twenty
(20) days after request by the Administrative Agent, the Servicer shall furnish
the Borrower, the

 

63



--------------------------------------------------------------------------------

Administrative Agent, the Managing Agents and its Group Banks (by facsimile or
electronic transmission (a hard copy of which shall not subsequently be mailed,
sent or delivered to the Administrative Agent and the Managing Agents, unless so
requested by the Administrative Agent and the Managing Agents)) a report
executed by a Financial Officer of the Servicer or the Originator, in the form
of Exhibit F hereto (“Servicer Monthly Report”) which shall provide as of the
last day of the previous month (or of the date of such request) (i) a
computation of the Delinquency Ratio, (ii) delinquency of Mortgage Loans owned
by the Borrower that are financed by the Lenders and constitute Collateral
hereunder, and (iii) the other information provided for therein. If such
Servicer Monthly Report reflects a Pool Weighted FICO Score Average below 690
then, to the extent that a FICO Score Trigger Event results therefrom, the
Administrative Agent shall so notify the Collateral Agent.

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Initial Borrowings under this Agreement.

The effectiveness of this Agreement and the making of the initial Advance
hereunder shall not occur until satisfaction of the conditions precedent
specified in Section 4.2 hereof (including that no Material Adverse Effect with
respect to the Borrower, Originator or Servicer shall have occurred and be
continuing) and delivery to the Administrative Agent of the following (each of
the following documents being duly executed and delivered and in form and
substance satisfactory to the Managing Agents, and, with the exception of the
Notes, each in a sufficient number of originals that each Managing Agent may
have an executed original of each document):

(a) an executed counterpart of this Agreement;

(b) the Notes issued to each Lender;

(c) the Collateral Agency Agreement, the Electronic Tracking Agreement, the
Security Agreement, the Control Agreements and such other Security Instruments
as may be requested by the Administrative Agent;

(d) the Repurchase Agreement;

(e) the Subordination Agreement in the form of Exhibit B;

(f) a certificate of the Secretary or Assistant Secretary of each of the
Borrower and the general partner of the Originator setting forth (i) resolutions
of the Borrower’s and the general partner of the Originator’s board of directors
authorizing the execution, delivery, and performance by each of the Borrower and
Originator of the Transaction Documents to which they are a party and
identifying the officers of the Borrower and the Originator who are authorized
to sign such Transaction Documents, and (ii) specimen signatures of the officers
so authorized;

 

64



--------------------------------------------------------------------------------

(g) a copy, certified as true by the Secretary or Assistant Secretary of each of
the Borrower and the general partner of the Originator, of the articles of
incorporation, articles of organization, certificate of limited partnership,
certificate of incorporation, certificate of organization and the bylaws, the
operating agreement or the Partnership Agreement of each of the Borrower , the
Originator, and the general partner of the Originator respectively, together
with all amendments thereto;

(h) a favorable written opinion from counsel to the Borrower, Originator and
D.R. Horton on entity matters substantially in the form of Exhibit I-1 hereto
and a favorable written opinion from counsel to the Borrower and the Originator
on security interest matters substantially in the form of Exhibit I-2 hereto;

(i) a favorable written opinion from counsel to the Originator as to true sale
and non-consolidation matters, substantially in the form of Exhibit J hereto;

(j) a certificate from each of (i) the Secretary of the State of Delaware,
(ii) the Secretary of State of the State of Texas and (iii) an officer of the
Borrower, D.R. Horton and the general partner of the Originator with respect to
every state in which the Borrower, D.R. Horton and the Originator conducts
business, as to the good standing or existence of the Borrower, D.R. Horton
and/or the Originator, as applicable, in each state or states for which each
certificate is made;

(k) a letter agreement between the Borrower and the Collateral Agent
establishing fees for collateral agency, custodial and administrative services,
and a mutually agreeable schedule for payment of such fees shall have been
executed by the Borrower and the Collateral Agent and shall have been approved
by the Administrative Agent;

(l) acknowledgment copies of proper Financing Statements (Form UCC-1), filed on
or prior to the date of the initial Advance, naming (i) the Originator as the
Seller, the Borrower as the secured party/purchaser and the Administrative Agent
as the assignee, and (ii) the Borrower as the debtor and the Administrative
Agent on behalf of the holders of the Obligations as the secured party, or
other, similar instruments or documents, as may be necessary or, in the opinion
of the Administrative Agent, desirable under the UCC or any comparable law of
all appropriate jurisdictions to perfect the ownership and security interests in
the Collateral contemplated by the Repurchase Agreement and this Agreement;

(m) a search report provided in writing to the Administrative Agent by the
Corporation Service Company, listing all effective financing statements that
name the Borrower or the Originator as debtor and that are filed in the
jurisdictions in which filings were made pursuant to subsection (m) above and in
such other jurisdictions as the Administrative Agent shall request, together
with copies of such financing statements (none of which, except as listed on
Schedule III, shall cover any Mortgage Loans or interests therein or proceeds
thereof);

(n) the Administrative Agent Fee Letter and the Managing Agent Fee Letter;

(o) evidence of the payment of fees due at closing, as provided in the Fee
Letters;

 

65



--------------------------------------------------------------------------------

(p) evidence of a deposit to the Reserve Account in the amount needed to
increase the balance therein to equal the Required Reserve Account Amount;

(q) with respect to each Issuer, if required, written confirmation from each
Rating Agency rating the Commercial Paper Notes of such Issuer that the Issuer’s
execution of and performance under this Agreement will not result in a downgrade
or withdrawal of the ratings assigned to any of such Commercial Paper Notes; and

(r) such other documents as any Managing Agent may reasonably request at any
time at or prior to the Borrowing Date of the initial Borrowing hereunder.

4.2. All Borrowings.

Each Advance (including, without limitation, the initial Advance) pursuant to
this Agreement is subject to the following further conditions precedent:

(a) (i) prior to 3:30 p.m. (eastern time) on the Business Day before the
designated Borrowing Date, the Administrative Agent shall have received, and
prior to 4:30 p.m. (eastern time) on the Business Day before the designated
Borrowing Date, each Managing Agent, its Group Banks and the Collateral Agent
shall have received a Borrowing Report, verifying that after giving effect to
the requested Advance, the Collateral Value of all Eligible Mortgage Collateral
shall exceed the Primary Obligations (together with any related Assignment) duly
executed and delivered by the Borrower; and (ii) the Administrative Agent and
each Managing Agent shall have received, no later than 1:00 p.m. (eastern time),
on the proposed date of funding, a Collateral Agent Daily Report, pursuant to
Section 3.8 of the Collateral Agency Agreement;

(b) all Collateral in which the Borrower has granted a security interest to the
Administrative Agent for the benefit of the holders of the Obligations, with the
exception of Special Mortgage Loans pursuant to Section 2.3(c), shall have been
physically delivered to the possession of the Collateral Agent in accordance
with Section 3.2;

(c) the representations and warranties of the Borrower, the Originator and (so
long as the Servicer and the Originator are the same entity) the Servicer
contained in this Agreement, any Assignment or Borrowing Report, or any Security
Instrument or other Transaction Document (other than those representations and
warranties that, by their express terms, are limited to the effective date of
the document or agreement in which they are initially made) shall be true and
correct in all respects on and as of the date of such Advance;

(d) no Default, Event of Default, Servicer Default or Advance Cessation Trigger
shall have occurred and be continuing, or would result from such Advance, and no
change or event that constitutes a Material Adverse Effect with respect to the
Borrower, the Originator or the Servicer shall have occurred and be continuing
as of the date of such Advance;

(e) the Collection Account shall be established and in existence and free from
any Lien other than pursuant to the Control Agreements;

 

66



--------------------------------------------------------------------------------

(f) delivery of a sufficient number of originals such that the Administrative
Agent may have an executed original thereof, of such other documents and
opinions of counsel, including such other documents as may be necessary or
desirable to perfect or maintain the priority of any Lien granted or intended to
be granted hereunder or otherwise and including favorable written opinions of
counsel with respect thereto, as any Managing Agent may request;

(g) the Drawdown Termination Date shall not have occurred; and

(h) the Required Reserve Account Amount shall be on deposit in the Reserve
Account.

Each Borrowing Report shall be automatically deemed to constitute a
representation and warranty by the Borrower on the Borrowing Date set forth
therein to the effect that all of the conditions of this Section 4.2 are
satisfied as of such Borrowing Date.

4.3. All Disbursements of Funds.

Each disbursement of funds to the Borrower in connection with an Advance
(including without limitation, the Initial Advance) pursuant to this Agreement
is subject to the further condition precedent that no Advance Cessation Trigger
shall have occurred and be continuing. Each Borrowing Report shall be
automatically deemed to constitute a representation and warranty by the Borrower
on the Borrowing Date set forth therein to the effect that all of the conditions
of this Section 4.3 are satisfied as of such Borrowing Date.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

5.1. Representations of the Borrower and the Servicer.

The Borrower and the Servicer each represents and warrants to the Administrative
Agent, the Managing Agents and the Lenders as to itself on the date hereof and
on each date an Advance is made, as follows:

(a) Organization and Good Standing. It (i) in the case of the Borrower, is a
limited liability company and, in the case of the Servicer, is a limited
partnership, in each case duly organized and existing in good standing under the
laws of the jurisdiction of its organization, (ii) is duly qualified to do
business and in good standing in all jurisdictions in which its failure to be so
qualified could have a Material Adverse Effect, (iii) has the requisite entity
power and authority to own its properties and assets and to transact the
business in which it is engaged and is or will be qualified in those states
wherein it proposes to transact business in the future and (iv) is in compliance
with all Requirements of Law except, with respect to the Servicer, if the
failure to be so qualified would not have a Material Adverse Effect.

(b) Authorization and Power. It has the requisite entity power and authority to
execute, deliver and perform this Agreement and the other Transaction Documents
to which it is a party; it is duly authorized to and has taken all requisite
entity action necessary to authorize it to, execute, deliver and perform this
Agreement and the other Transaction Documents to which it is a party and is and
will continue to be duly authorized to perform this Agreement and such other
Transaction Documents.

 

67



--------------------------------------------------------------------------------

(c) No Conflicts or Consents. Neither the execution and delivery by it of this
Agreement or the other Transaction Documents to which it is a party, nor the
consummation of any of the transactions herein or therein contemplated, nor
compliance with the terms and provisions hereof or with the terms and provisions
thereof, will (i) contravene or conflict with any Requirement of Law to which it
is subject, or any indenture, mortgage, deed of trust, or other agreement or
instrument to which it is a party or by which it may be bound, or to which its
Property may be subject, or (ii) result in the creation or imposition of any
Lien, other than the Liens of the Security Instruments, on the Property of the
Borrower.

(d) Enforceable Obligations. This Agreement and the other Transaction Documents
to which it is a party have been duly and validly executed by it and are its
legal, valid and binding obligations, enforceable in accordance with their
respective terms, except as limited by Debtor Laws.

(e) Full Disclosure. None of the following items contains or will contain any
untrue or inaccurate statement of material fact or omits or will omit to state a
material fact necessary to make such information not misleading: (i) any
financial statements of the Borrower or Servicer, (ii) any Borrowing Report,
(iii) any Servicer Monthly Report, (iv) any other report from the Borrower or
Servicer delivered in connection with this Agreement, and (v) any officer’s
certificate or statement delivered by the Borrower or the Servicer to the
Managing Agents in connection with this Agreement.

(f) No Default. It is not in default under any loan agreement, mortgage,
security agreement or other agreement or obligation to which it is a party or by
which any of its Property is bound, if such default would also be a Default or
an Event of Default (or, with notice or passage of time would become a Default
or Event of Default) under either of subparagraphs (f) or (j) of Section 8.1 of
this Agreement.

(g) Litigation.

(i) Except as set forth on Schedule IV, there are no actions, suits or
proceedings, including arbitrations and administrative actions, at law or in
equity, either by or before any Governmental Authority, now pending or, to its
knowledge, threatened by or against it or any of its Subsidiaries, and
pertaining to any Governmental Requirement affecting its Property or rights or
any of its Subsidiaries, that, if determined adversely to the Borrower or
Servicer, would result in liability of $5,000,000 or more.

(ii) Neither it nor any of its Subsidiaries is in default with respect to any
Governmental Requirements which, with respect to the Servicer, would have a
Material Adverse Effect.

(iii) The Borrower is not liable on any judgment, order or decree (or any series
of judgments, orders, or decrees) having an aggregate liability of $100,000 or
more and that has not been paid, stayed or dismissed within 30 days.

 

68



--------------------------------------------------------------------------------

(h) Taxes. All tax returns required to be filed by it in any jurisdiction have
been filed and all taxes, assessments, fees and other governmental charges upon
it or upon any of its properties, income or franchises have been paid prior to
the time that such taxes could give rise to a Lien thereon, unless protested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been established on its books. It has no knowledge of
any proposed tax assessment against it that would have a Material Adverse
Effect.

(i) Indebtedness. If the Servicer is the Originator, the Servicer is in
compliance with the maximum leverage test set forth in Section 7.10.

(j) Permits, Patents, Trademarks, Etc.

(i) It has all permits and licenses necessary for the operation of its business.

(ii) It owns or possesses (or is licensed or otherwise has the necessary right
to use) all patents, trademarks, service marks, trade names and copyrights,
technology, know-how and processes, and all rights with respect to the
foregoing, which are necessary for the operation of its business, without any
conflict with the rights of others. Except, with respect to the Servicer, to the
extent that failure to comply with any of the foregoing could not reasonably be
expected to have a Material Adverse Effect, the consummation of the transactions
contemplated hereby will not alter or impair any of such rights of it.

(k) Status Under Certain Federal Statutes. It is not (i) a “holding company”, or
a “subsidiary company” of a “holding company” or an “affiliate” of a “holding
company,” or of a “subsidiary company” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended, (ii) a
“public utility,” as such term is defined in the Federal Power Act, as amended,
(iii) an “investment company,” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
or (iv) a “rail carrier,” or a “person controlled by or affiliated with a rail
carrier,” within the meaning of Title 49, U.S.C., and it is not a “carrier” to
which 49 U.S.C. § 11301(b)(1) is applicable.

(l) Securities Acts. It has not issued any unregistered securities in violation
of the registration requirements of the Securities Act of 1933, as amended, or
of any other Requirement of Law, and is not violating any rule, regulation, or
requirement under the Securities Act of 1933, as amended, or the Securities and
Exchange Act of 1934, as amended. The Borrower is not required to qualify an
indenture under the Trust Indenture Act of 1939, as amended, in connection with
its execution and delivery of the Notes.

(m) No Approvals Required. Other than consents and approvals previously obtained
and actions previously taken, neither the execution and delivery of this
Agreement and the other Transaction Documents to which it is a party, nor the
consummation of any of the transactions contemplated hereby or thereby requires
the consent or approval of, the giving of notice to, or the registration,
recording or filing by it of any document with, or the taking of any other
action in respect of, any Governmental Authority that has jurisdiction over it
or any of its Property, except, with respect to the Servicer, to the extent that
failure to obtain any such consent or approval could not reasonably be expected
to have a Material Adverse Effect.

 

69



--------------------------------------------------------------------------------

(n) Environmental Matters. There have been no past, and there are no pending or
threatened, claims, complaints, notices, or governmental inquiries against it
regarding any alleged violation of, or potential liability under, any
environmental laws that could be expected to have a Material Adverse Effect. It
and its properties are in compliance in all material respects with all
environmental laws and related licenses and permits. No conditions exist at, on
or under any Property now or previously owned or leased by it that could give
rise to liability under any environmental law that could be expected to have a
Material Adverse Effect.

(o) Eligibility. The Servicer and the Originator are approved and qualified and
in good standing as a lender or seller/servicer, as follows:

(i) Each of the Servicer and the Originator is a Fannie Mae approved
seller/servicer and the Borrower is a Fannie Mae approved seller (in good
standing) of Mortgage Loans, eligible to originate, purchase, hold, sell and,
with respect to the Originator and the Servicer, service Mortgage Loans to be
sold to Fannie Mae.

(ii) Each of the Servicer and the Originator is a Freddie Mac approved
seller/servicer (in good standing) of Mortgage Loans, eligible to originate,
purchase, hold, sell and service Mortgage Loans to be sold to Freddie Mac.

Each of the Servicer and Originator is an approved FHA servicer, VA servicer and
Ginnie Mae issuer (in good standing) of mortgage loans, eligible to originate,
purchase, hold, sell and service mortgage loans to be pooled into Ginnie Mae MBS
Pools and to issue Ginnie Mae MBS.

5.2. Additional Representations of the Borrower.

The Borrower further represents and warrants to the Administrative Agent, the
Managing Agents and the Lenders as to itself as follows on the date hereof and
on each date an Advance is made:

(a) Activities. The Borrower was formed on June 21, 2002, and the Borrower did
not engage in any business activities prior to the date of the Original Loan
Agreement. The Borrower will limit its activities to those specified in the
Articles of Organization and has no Subsidiaries.

(b) Solvency. Both prior to and after giving effect to each Borrowing, (i) the
fair value of the property of the Borrower is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower, (ii) the present
fair salable value of the assets of the Borrower is not less than the amount
that will be required to pay all probable liabilities of the Borrower on its
debts as they become absolute and matured, (iii) the Borrower does not intend
to, and does not believe that it will, incur debts or liabilities beyond the
Borrower’s abilities to pay such debts and liabilities as they mature and
(iv) the Borrower is not engaged in a business or a transaction, and is not
about to engage in a business or a transaction, for which the Borrower’s
property would constitute unreasonably small capital.

 

70



--------------------------------------------------------------------------------

(c) Purchase of Mortgage Loans. With respect to each Mortgage Loan, the Borrower
shall have purchased such Mortgage Loan from the Originator in exchange for
payment (made by the Borrower to the Originator in accordance with the
provisions of the Repurchase Agreement) of cash, the Deferred Purchase Price (as
such term is defined in the Repurchase Agreement), or a combination thereof in
an amount that constitutes fair consideration and reasonably equivalent value.
Each such sale referred to in the preceding sentence shall not have been made
for or on account of an antecedent debt owed by the Originator to the Borrower
and no such sale is or may be voidable or subject to avoidance under any section
of the Federal Bankruptcy Code.

(d) Priority of Debts and Liens. The Borrower has incurred no Indebtedness
except as expressly incurred hereunder and under the other Transaction
Documents. Upon delivery of an Assignment to the Collateral Agent, the
Administrative Agent will have a valid, enforceable, perfected and
first-priority Lien, for the benefit of the holders of the Obligations, in all
Mortgage Loan Collateral described in or delivered with such Assignment. Upon
delivery of funds for deposit in the Collection Account to the Collateral Agent,
the Administrative Agent will have a valid, enforceable, perfected and
first-priority Lien for the benefit of the holders of the Obligations, on the
Collection Account and related Collateral.

(e) No Liens. The Borrower has (or, as to all Mortgage Loan Collateral delivered
to the Collateral Agent after the date of this Agreement, will have) good and
indefeasible title to all Collateral, and the Mortgage Loan Collateral and all
proceeds thereof are (or, as to all Mortgage Loan Collateral delivered to the
Collateral Agent after the date of this Agreement, will be) free and clear of
all Liens and other adverse claims of any nature, other than (i) the right of
the related Originator to repurchase such Mortgage Loan Collateral pursuant to
the terms of the Repurchase Agreement and/or (ii) Liens in the Mortgage Loan
Collateral or proceeds in favor of the Administrative Agent for the benefit of
the holders of the Obligations.

(f) Financial Condition. The balance sheet of the Borrower as at December 31,
2005, a copy of which has been furnished to the Managing Agents, fairly presents
the financial condition of the Borrower as at such date, in accordance with
GAAP, and since such date there has been no material adverse change in the
business, operations, property or financial or other condition of the Borrower.

(g) Principal Office, Etc. The principal office, chief executive office and
principal place of business of the Borrower is at 12357 Riata Trace Parkway,
Suite C150, Austin, TX 78727. DHI Mortgage is organized under the laws of
Delaware and not under the laws of any other jurisdiction.

(h) Ownership. DHI Mortgage is the owner of all of the issued and outstanding
limited liability company interests of the Borrower.

(i) UCC Financing Statements. Except as set forth on Schedule III, no effective
financing statement or other instrument similar in effect covering any Mortgage
Loan, any interest therein, or the related Collateral with respect thereto is on
file in any recording office except such as may be filed (x) in favor of the
Originator or the Borrower in accordance with the Mortgage Loans, (y) in favor
of the Borrower in connection with the Repurchase Agreement, or

 

71



--------------------------------------------------------------------------------

(z) in favor of the Administrative Agent or the holders of the Obligations in
accordance with this Agreement or in connection with a Lien arising solely as
the result of any action taken by the Lenders (or any assignee thereof) or by
the Administrative Agent.

(j) Trade Names. The Borrower is not known by and does not use any trade name or
doing-business-as name.

(k) Origination of Mortgage Loans.

(i) Each Mortgage Loan was originated in compliance with local, state and
federal law applicable thereto at the time of origination, including without
limitation, required disclosures of points, charges and fees.

(ii) Each Mortgage Loan was originated using credit policies in effect at the
time such origination, which were designated to provide guidelines in
underwriting the creditworthiness of the Obligors and to determine the Obligors’
ability to repay the debt. In accordance with such policies, each of the
Originators considered, among other things, the credit history of the Obligor
and other credit indicators such as income verification and/or debt-to-income
ratios of the Obligor. No Mortgage Loan was originated based solely on an
estimation of the value of the mortgaged property without any consideration of
the potential ability of the Obligor to repay the amount owed under the Mortgage
Loan.

(l) No Mortgage Loan violates any of the provisions of the Home Ownership and
Equity Protection Act of 1994 (14 U.S.C. § 1602(aa)) or Regulation Z (12 C.F.R.
226.32).

5.3. Additional Representations and Warranties of the Servicer.

The Servicer represents and warrants as follows on the date hereof and on each
date an Advance is made:

(a) Financial Condition.

(i) The Servicer has delivered to the Administrative Agent (x) copies of the
Servicer’s balance sheet, as of March 31, 2006, and the related statements of
income, stockholder’s equity and cash flows for the year ended on such date,
audited by independent certified accountants of recognized national standing and
(y) copies of the Servicer’s balance sheet, as of March 31, 2006, and the
related statements of income, stockholder’s equity and cash flows for the nine
months ended on such date, (“Interim Statements”); and all such financial
statements fairly present the financial condition of the Servicer as of their
respective dates, subject, in the case of the Interim Statements, to normal year
end adjustments and the results of operations of the Servicer for the periods
ended on such dates and have been prepared in accordance with GAAP.

(ii) As of the date thereof, there are no obligations, liabilities or
Indebtedness (including contingent and indirect liabilities and obligations or
unusual forward or long-term commitments) of the Servicer required to be
recorded under GAAP that are not reflected therein.

 

72



--------------------------------------------------------------------------------

(iii) No change that constitutes a Material Adverse Effect has occurred in the
financial condition or business of the Servicer since March 31, 2006.

(b) Employee Benefit Plans. (i) No Employee Plan of the Servicer or any ERISA
Affiliate has incurred an “accumulated funding deficiency” (as defined in
Section 302 of ERISA or Section 412 of the Code), (ii) neither the Servicer nor
any ERISA Affiliate has incurred liability under ERISA to the PBGC,
(iii) neither the Servicer nor any ERISA Affiliate has partially or fully
withdrawn from participation in a Multiemployer Plan, (iv) no Employee Plan of
the Servicer or any ERISA Affiliate has been the subject of involuntary
termination proceedings, (v) neither the Servicer nor any ERISA Affiliate has
engaged in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) that might give rise to a material liability of the
Servicer or any ERISA Affiliate, and (vi) no “reportable event” (as defined in
Section 4043 of ERISA) has occurred in connection with any Employee Plan of the
Servicer or any ERISA Affiliate other than events for which the notice
requirement is waived under applicable PBGC regulations.

(c) Ownership. On the date of this Agreement, D.R. Horton has beneficial
ownership of 100% of the issued and outstanding shares of each class of the
stock of the general partner and each limited partner of the Servicer. The
Servicer is the owner of all the limited liability company shares in the
Borrower.

(d) Solvency.

(i) The fair value of the Servicer’s assets exceeds its liabilities;

(ii) the Servicer has the ability to meet its obligations as they mature; and,

(iii) the Servicer has sufficient capital to carry on its business.

5.4. Survival of Representations.

All representations and warranties by the Borrower and the Servicer herein shall
survive delivery of the Notes and the making of the Advances, and any
investigation at any time made by or on behalf of the Administrative Agent or
the Lenders shall not diminish the right of the Administrative Agent, the
Managing Agents or the Lenders to rely thereon.

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower and the Servicer shall each at all times comply with the covenants
applicable to it contained in this Article VI, from the date hereof until the
later of the Drawdown Termination Date and the date all of the Obligations are
paid in full.

 

73



--------------------------------------------------------------------------------

6.1. Financial Statements and Reports.

The Servicer, for so long as the Servicer is the Originator, and thereafter the
Borrower, shall furnish to the Managing Agents the following, all in form and
detail satisfactory to the Managing Agents:

(a) promptly after becoming available, and in any event within 120 days after
the close of each fiscal year of each of the Servicer, the Originator and D.R.
Horton, such Person’s audited consolidated balance sheet as of the end of such
fiscal year, and the related statements of income, stockholder’s equity and cash
flows of such Person for such year accompanied by (i) the related report of
independent certified public accountants acceptable to the Managing Agents,
which report shall be to the effect that such statements have been prepared in
accordance with GAAP applied on a basis consistent with prior periods except for
such changes in such principles with which the independent public accountants
shall have concurred and (ii) if issued, the auditor’s letter or report to
management customarily given in connection with such audit;

(b) promptly after becoming available, and in any event within 60 days after the
end of each fiscal quarter, excluding the fourth fiscal quarter, of each fiscal
year of each of the Servicer, the Originator and D.R. Horton, the unaudited
consolidated balance sheet of each of the Servicer, the Originator and D.R.
Horton as of the end of such fiscal quarter and the related statements of
income, stockholders’ equity and cash flows of each of the Servicer, the
Originator and D.R. Horton for such fiscal quarter and the period from the first
day of the then current fiscal year of the Servicer, the Originator and D.R.
Horton through the end of such fiscal quarter, certified by a Financial Officer
of the Servicer, the Originator and D.R. Horton, respectively, to have been
prepared in accordance with GAAP applied on a basis consistent with prior
periods, subject to normal year-end adjustments;

(c) promptly upon receipt thereof, a copy of each other report submitted to each
of the Servicer, the Originator and D.R. Horton by independent accountants in
connection with any annual, interim or special audit of the books of such
Person;

(d) promptly and in any event within twenty (20) days after the request of the
Administrative Agent or the Managing Agents at any time and from time to time, a
certificate, executed by the president or chief financial officer of the
Servicer or the Originator, setting forth all of such Person’s warehouse
borrowings and a description of the collateral related thereto;

(e) promptly and in any event within 60 days after the end of each of the first
three (3) quarters in each fiscal year of the Borrower, and within 120 days
after the close of the Borrower’s fiscal year, completed officer’s certificates
in the form of Exhibit H-1 and H-2 hereto, executed by the president or chief
financial officer of each of the Servicer and the Borrower, respectively;

(f) promptly and in any event within 60 days after the end of each quarter (120
days in the case of the fourth quarter), a management report regarding the
Originator’s Mortgage Loan production for the prior quarter and year-to-date, in
form and detail as required by the Administrative Agent;

 

74



--------------------------------------------------------------------------------

(g) promptly furnish copies of all reports and notices with respect to any
“reportable event” defined in Title IV of ERISA that the Borrower, the
Originator or the Servicer files or that the Borrower, Originator or Servicer is
required to file under ERISA with the Internal Revenue Service, the PBGC or the
U.S. Department of Labor or that the Borrower, Originator or Servicer receives
from the PBGC;

(h) immediately after becoming aware of the expiration, forfeiture, termination,
or cancellation of, or default under, any Take-Out Commitment relating to any
Collateral, telephone notice thereof confirmed in writing within one Business
Day, together with a statement as to what action the Borrower proposes to take
with respect thereto; provided that no such notice need be given if such
Take-Out Commitment is replaced by another Take-Out Commitment;

(i) promptly after becoming available, and in any event within 120 days after
the close of each fiscal year of the Borrower, the Borrower’s balance sheet as
of the end of such fiscal year, and the related statements of income,
stockholder’s equity and cash flows of the Borrower for such year accompanied by
(i) the related report of independent certified public accountants acceptable to
the Administrative Agent, which report shall be to the effect that such balance
sheets have been prepared in accordance with GAAP applied on a basis consistent
with prior periods except for such changes in such principles with which the
independent public accountants shall have concurred and (ii) if issued, the
auditor’s letter to report to management customarily given in connection with
such audit;

(j) promptly after becoming available, and in any event within 60 days after the
end of each fiscal quarter, excluding the fourth fiscal quarter, of each fiscal
year of the Borrower, the balance sheet of the Borrower as of the end of such
fiscal quarter and the related statements of income, stockholders’ equity and
cash flows of the Borrower for such fiscal quarter and the period from the first
day of such fiscal year through the end of such fiscal quarter, certified by the
chief financial officer of the Borrower, to have been prepared in accordance
with GAAP applied on a basis consistent with prior periods, subject to normal
year-end adjustments;

(k) promptly after the Borrower obtains knowledge thereof, notice of any “Event
of Default” or “Facility Termination Date” under the Repurchase Agreement;

(l) promptly after receipt thereof, copies of all notices received by the
Borrower from the Originator under the Repurchase Agreement;

(m) promptly after the Servicer obtains knowledge thereof, notice of any
Servicer Default or of any condition or event that, with the giving of notice or
lapse of time or both and unless cured or waived, would constitute a Servicer
Default;

(n) such other material information concerning the business, properties or
financial condition of the Borrower or the Originator as the Administrative
Agent or any Managing Agent may reasonably request; and

(o) promptly upon entering into any master agreement with respect to a Loan
Specific Take-Out Commitment, a copy of such agreement and (ii) upon request by
the Administrative Agent, or if there is an Event of Default, copies of all
Take-Out Commitment

 

75



--------------------------------------------------------------------------------

Documents with respect to Mortgage Loans covered by a Loan Specific Take-Out
Commitment; provided, that if the Take-Out Commitment is made on a confirmation
or supplement to a master agreement and the master agreement has been previously
delivered to the Administrative Agent, only the confirmation or supplement is
required to be delivered pursuant to this clause.

6.2. Taxes and Other Liens.

The Borrower shall pay and discharge promptly all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or upon any of
its Property as well as all claims of any kind (including claims for labor,
materials, supplies and rent) that, if unpaid, might become a Lien upon any or
all of its Property; provided, however, the Borrower shall not be required to
pay any such tax, assessment, charge, levy or claim if the amount, applicability
or validity thereof shall currently be contested in good faith by appropriate
proceedings diligently conducted by it or on its behalf and if it shall have set
up reserves therefor adequate under GAAP.

6.3. Maintenance.

The Borrower shall (i) maintain its limited liability company existence, rights
and franchises and (ii) observe and comply with all Governmental Requirements.
The Servicer shall maintain its entity existence. The Borrower shall maintain
its Properties (and any Properties leased by or consigned to it or held under
title retention or conditional sales contracts) in good and workable condition
at all times and make all repairs, replacements, additions, betterments and
improvements to its Properties as are needful and proper so that the business
carried on in connection therewith may be conducted properly and efficiently at
all times.

6.4. Further Assurances.

The Borrower and the Servicer shall, each within three (3) Business Days (or, in
the case of Mortgage Notes, such longer period as provided under Section 3.5 of
this Agreement) after the request of the Administrative Agent, cure any defects
in the execution and delivery of the Notes, this Agreement or any other
Transaction Document. The Borrower and the Servicer shall, each at its expense,
promptly execute and deliver to the Administrative Agent, upon the
Administrative Agent’s request, all such other and further documents, agreements
and instruments in compliance with or accomplishment of the covenants and
agreements of the Borrower and the Servicer, respectively, in this Agreement and
in the other Transaction Documents or to further evidence and more fully
describe the collateral intended as security for the Notes, or to correct any
omissions in this Agreement or the other Transaction Documents, or more fully to
state the security for the obligations set out herein or in any of the other
Transaction Documents, or to perfect, protect or preserve any Liens created (or
intended to be created) pursuant to any of the other Transaction Documents, or
to make any recordings, to file any notices, or obtain any consents.

6.5. Compliance with Laws.

The Servicer shall comply with all applicable laws, rules, regulations and
orders in connection with servicing the Mortgage Assets.

 

76



--------------------------------------------------------------------------------

6.6. Insurance.

(a) The Borrower and the Servicer shall each maintain with financially sound and
reputable insurers, insurance with respect to its Properties and business
against such liabilities, casualties, risks and contingencies and in such types
and amounts as is customary in the case of Persons engaged in the same or
similar businesses and similarly situated, including, without limitation, a
fidelity bond or bonds in form and with coverage and with a company satisfactory
to the Administrative Agent and with respect to such individuals or groups of
individuals as the Administrative Agent may designate. Upon request of the
Administrative Agent or a Managing Agent, the Borrower and the Servicer shall
each furnish or cause to be furnished to the Administrative Agent and any
requesting Managing Agent from time to time a summary of the insurance coverage
of the Borrower and the Servicer, respectively, in form and substance
satisfactory to the Administrative Agent or requesting Managing Agent and if
requested shall furnish the Administrative Agent with copies of the applicable
policies.

(b) With respect to Mortgages comprising the Collateral (i) the Servicer, for as
long as the Servicer is the Originator, and thereafter the Borrower, shall cause
the improvements on the land covered by each Mortgage to be kept continuously
insured at all times by responsible insurance companies against fire and
extended coverage hazards under policies, binders, letters, or certificates of
insurance, with a standard mortgagee clause in favor of the original mortgagee
and its successors and assigns or, in the case of a MERS Designated Mortgage
Loan, the beneficial owner of such mortgage loan, and (ii) the Servicer, for so
long as the Servicer is the Originator, and thereafter the Borrower, shall cause
each such policy to be in an amount equal to the lesser of the maximum insurable
value of the improvements or the original principal amount of the Mortgage,
without reduction by reason of any co-insurance, reduced rate contribution, or
similar clause of the policies or binders.

6.7. Accounts and Records.

The Borrower and, so long as the Servicer and the Originator are the same
entity, the Servicer shall each keep books of record and account in which full,
true and correct entries will be made of all dealings or transactions in
relation to its business and activities, in accordance with GAAP. The Borrower
and the Servicer shall each maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate all records
pertaining to the performance of the Borrower’s obligations under the Take-Out
Commitments and other agreements made with reference to any Mortgage Loans in
the event of the destruction of the originals of such records) and keep and
maintain all documents, books, records, computer tapes and other information
necessary or advisable for the performance by the Borrower of its Obligations.
The Borrower shall not enter the “loan servicing” business.

6.8. Right of Inspection.

The Borrower and, so long as the Servicer and the Originator are the same
entity, the Servicer shall each permit upon reasonable notice (a) any officer,
employee or agent of the Administrative Agent (including an independent
certified public accountant) to visit and inspect any of its Properties, examine
its books of record and accounts, telecopies and extracts therefrom, and discuss
its affairs, finances and accounts with its officers, accountants, and

 

77



--------------------------------------------------------------------------------

auditors, all during reasonable business hours and as often as the
Administrative Agent may reasonably request, but no more than once each calendar
year unless a Default or an Event of Default has occurred or is continuing, and
(b) on request of the Administrative Agent, an accounting or consulting firm
selected by the Administrative Agent conduct, a review of its books and records.
The Administrative Agent may be accompanied by officers, employees, or agents of
any Managing Agent at its request. The Borrower agrees to pay the reasonable
costs of reviews and inspections performed by or on behalf of the Administrative
Agent pursuant to this Section 6.8, but not costs relating to any Managing
Agent’s travel or expenses related to its accompanying the Administrative Agent.

6.9. Notice of Certain Events.

The Borrower and, so long as the Servicer and the Originator are the same entity
(other than with respect to clause (g) hereof), the Servicer shall each promptly
notify the Managing Agents upon (a) the receipt of any notice from, or the
taking of any other action by, the holder of any of its promissory notes,
debentures or other evidences of Indebtedness with respect to a claimed default,
together with a detailed statement by a responsible officer of the Borrower or
the Servicer, as the case may be, specifying the notice given or other action
taken by such holder and the nature of the claimed default and what action the
Borrower or the Servicer is taking or proposes to take with respect thereto, but
only if such alleged default or event of default (if it were true) would also be
a Default or Event of Default under this Agreement; (b) the commencement of, or
any determination in, any legal, judicial or regulatory proceedings that, if
adversely determined, could also be a Default or Event of Default under this
Agreement; (c) any dispute between the Borrower or the Servicer, as the case may
be, and any Governmental Authority or any other Person that, if adversely
determined, could have a Material Adverse Effect; (d) any adverse change in the
business, operations prospects or financial condition of the Borrower or the
Servicer, as the case may be, that is reasonably likely to result in a Material
Adverse Effect, including, without limitation, the Borrower’s or the Servicer’s
insolvency; (e) any event or condition known to it that, if adversely
determined, would have a Material Adverse Effect; (f) the receipt of any notice
from, or the taking of any other action by any Approved Investor indicating an
intent not to honor, or claiming a default under a Take-Out Commitment, together
with a detailed statement by a responsible officer of the Borrower specifying
the notice given or other action taken by such Approved Investor and the nature
of the claimed default and what action the Borrower is taking or proposes to
take with respect thereto; (g) the receipt of any notice from, and or the taking
of any action by any Governmental Authority indicating an intent to cancel the
Borrower’s or the Servicer’s right to be either a seller or servicer of such
Governmental Authority’s insured or guaranteed Mortgage Loans; and (h) the
receipt of any notice of any final judgment or order for payment of money
applicable to the Borrower or the Servicer in excess of $1,000,000.

6.10. Performance of Certain Obligations.

The Borrower and, so long as the Servicer and the Originator are the same
entity, the Servicer shall each perform and observe each of the provisions of
each Mortgage Loan and Take-Out Commitment on its part to be performed or
observed and will cause all things to be done that are necessary to have each
Mortgage Loan covered by a Take-Out Commitment comply with the requirements of
such Take-Out Commitment.

 

78



--------------------------------------------------------------------------------

6.11. Use of Proceeds; Margin Stock.

The proceeds of the Advances shall be used by the Borrower solely for the
acquisition of Mortgage Loans under the Repurchase Agreement. None of such
proceeds shall be used for the purpose of purchasing or carrying any “margin
stock” as defined in Regulation U, or for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry margin stock
or for any other purpose that might constitute this transaction a “purpose
credit” within the meaning of such Regulation U. Neither the Borrower nor any
Person acting on behalf of the Borrower shall take any action in violation of
Regulations U or X or shall violate Section 7 of the Securities Exchange Act of
1934, as amended, or any rule or regulation thereunder, in each case as now in
effect or as the same may hereafter be in effect.

6.12. Notice of Default.

The Servicer shall furnish to the Managing Agents and the Administrative Agent
immediately upon becoming aware of the existence of any Event of Default, a
written notice specifying the nature and period of existence thereof and the
action that the Servicer is taking or proposes to take with respect thereto. The
Servicer shall furnish to the Administrative Agent immediately upon becoming
aware of the existence of any Default, a written notice specifying the nature
and period of existence thereof and the action that the Servicer is taking or
proposes to take with respect thereto, unless the Default would not likely
result in a Material Adverse Effect or the Servicer has in place a plan of
action that will result in the Default being cured before it ripens into an
Event of Default.

6.13. Compliance with Transaction Documents.

The Borrower and, so long as the Servicer and the Originator are the same
entity, the Servicer shall each promptly comply with any and all covenants and
provisions of this Agreement applicable to it, the Notes, in the case of the
Borrower, and the other Transaction Documents.

6.14. Compliance with Material Agreements.

The Borrower and, so long as the Servicer and the Originator are the same
entity, the Servicer shall each comply in all respects with all agreements,
indentures, Mortgages or documents (including, with respect to the Borrower, the
Articles of Organization) binding on it or affecting its Property or business.

6.15. Operations and Properties.

The Borrower and, so long as the Servicer and the Originator are the same
entity, the Servicer shall each act prudently and in accordance with customary
industry standards in managing and operating its Property and shall continue to
underwrite, hedge and sell Mortgage Loans in the same diligent manner it has
applied in the past and take no greater credit or market risks than are
currently being borne by it.

 

79



--------------------------------------------------------------------------------

6.16. D.R. Horton Credit Rating.

If at any time any of the senior debt of D.R. Horton, which is publicly held,
shall fail to bear a rating of at least BB by S&P, Ba1 by Moody’s or BB by
Fitch, the Borrower shall give the Administrative Agent written notice of such
change in rating, within two Business Days of the date on which such change is
announced by either of these rating agencies.

6.17. Take-Out Commitments.

The Borrower shall obtain, and maintain in full force and effect, Take-Out
Commitments, as of each date of determination, with an aggregate purchase price
equal to the total of the original principal balances of the Borrower’s entire
portfolio of Mortgage Loans; provided that Mortgage Loans representing up to 10%
of the Maximum Facility Amount may be Uncovered Loans. Each of such Take-Out
Commitments shall reflect only those terms and conditions as are permitted
hereunder or are acceptable to the Administrative Agent and the Managing Agents.

6.18. Collateral Proceeds.

The Borrower and the Servicer shall instruct all Approved Investors to cause all
payments in respect of Take-Out Commitments on Mortgage Loans to be deposited
directly in the Collection Account.

6.19. Environmental Compliance.

The Borrower and, so long as the Servicer and the Originator are the same
entity, the Servicer shall each use and operate all of its facilities and
properties in compliance with all environmental laws, keep all necessary
permits, approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in compliance therewith, and handle
all hazardous materials in compliance with all applicable environmental laws.

6.20. Closing Instructions.

The Borrower agrees to indemnify and hold the Lenders and the Administrative
Agent and the Managing Agents harmless from and against any loss, including
attorneys’ fees and costs, attributable to the failure of a title insurance
company, agent, Managing Agent or approved attorney to comply with the
disbursement or instruction letter or letters of the Borrower, the Managing
Agents or of the Administrative Agent relating to any Mortgage Loan. The
Administrative Agent shall have the right to pre-approve the closing
instructions of the Originator to the title insurance company, agent or attorney
in any case where the Mortgage Loan to be created at settlement is intended to
be warehoused by the Lenders pursuant hereto.

6.21. Special Affirmative Covenants Concerning Collateral.

(a) The Borrower shall at all times warrant and defend the right, title and
interest of the Lenders, the Collateral Agent and the Administrative Agent in
and to the Collateral against the claims and demands of all other Persons
whomsoever.

 

80



--------------------------------------------------------------------------------

(b) The Borrower and the Servicer shall each service or cause to be serviced all
Eligible Mortgage Loans in accordance with the standard requirements of the
issuers of Take-Out Commitments covering the same and all applicable Fannie Mae,
Freddie Mac or Ginnie Mae requirements, including without limitation taking all
actions necessary to enforce the obligations of the Obligors under such Eligible
Mortgage Loans. The Servicer shall hold all escrow funds collected in respect of
Eligible Mortgage Loans in accordance with applicable law, and apply the same
for the purposes for which such funds were collected.

(c) The Borrower shall, no less than on an annual basis, review financial
statements, compliance with financial parameters, Fannie Mae/Freddie Mac
approvals (if applicable), and state licenses of all Persons from whom the
Originator acquires Mortgage Loans.

6.22. Entity Separateness.

The Borrower covenants to take the following actions, and the Servicer covenants
to cause the Borrower to take the following actions:

(a) The Borrower shall at all times maintain at least one Independent Manager
(as such term is defined in the Charter).

(b) The Borrower shall not direct or participate in the management of any of the
operations of the Other Companies.

(c) The Borrower shall allocate fairly and reasonably any overhead for shared
office space. The Borrower shall have stationery and other business forms
separate from that of the Other Companies.

(d) The Borrower shall at all times be adequately capitalized in light of its
contemplated business.

(e) The Borrower shall at all times provide for its own operating expenses and
liabilities.

(f) The Borrower shall maintain its assets and transactions separately from
those of the Other Companies and reflect such assets and transactions in
financial statements separate and distinct from those of the Other Companies and
evidence such assets and transactions by appropriate entries in books and
records separate and distinct from those of the Other Companies. The Borrower
shall hold itself out to the public under the Borrower’s own name as a legal
entity separate and distinct from the Other Companies. The Borrower shall not
hold itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the Other Companies.

(g) The Borrower shall not maintain any joint account with any Other Company or
become liable as a guarantor or otherwise with respect to any Indebtedness or
contractual obligation of any Other Company.

 

81



--------------------------------------------------------------------------------

(h) The Borrower shall not grant a Lien on any of its assets to secure any
obligation of any Other Company.

(i) The Borrower shall not make loans, advances or otherwise extend credit to
any of the Other Companies.

(j) The Borrower shall conduct its business in its own name and strictly comply
with all organizational formalities to maintain its separate existence.

(k) The Borrower shall have bills of sale or similar instruments of assignment
or other written contracts and, if appropriate, UCC-1 financing statements, with
respect to all assets purchased from any of the Other Companies.

(l) The Borrower shall not engage in any transaction with any of the Other
Companies, except as permitted by this Agreement or the Charter and as
contemplated by the Repurchase Agreement.

6.23. MERS Designated Mortgage Loans.

With respect to all MERS Designated Mortgage Loans that are assigned to the
Administrative Agent under this Agreement, the Servicer shall cause the MERS
Agent, as agent for the Administrative Agent, to be identified on the MERS
electronic registration system as the “warehouse lender” with respect to any
such MERS Designated Mortgage Loan.

6.24. Electronic Tracking Agreement.

In the event that the Electronic Tracking Agreement is terminated, the Servicer
shall deliver to the Administrative Agent assignments of all the MERS Designated
Mortgage Loans.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower and the Servicer shall each at all times comply with the covenants
applicable to it contained in this Article VII, from the date hereof until the
later of the Drawdown Termination Date and the date all of the Obligations are
paid in full:

7.1. Limitations on Mergers and Acquisitions.

(a) The Servicer (so long as the Servicer and the Originator are the same
entity) shall not (i) merge or consolidate with or into any corporation unless
the Servicer is the surviving entity of any such merger or consolidation or
(ii) liquidate or dissolve.

(b) The Borrower will not merge with or into or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions), all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets or capital stock or other ownership interest of, or enter into any joint
venture or partnership agreement with, any Person, other than as contemplated by
this Agreement and the Repurchase Agreement.

 

82



--------------------------------------------------------------------------------

7.2. Fiscal Year.

Neither the Borrower nor, so long as the Servicer and the Originator are the
same entity, the Servicer shall change its fiscal year other than to conform
with changes that may be made to D.R. Horton’s fiscal year and then only after
notice to the Managing Agents and after whatever amendments are made to this
Agreement as may be required by the Managing Agents, in order that the reporting
criteria for the financial covenants contained in Articles VI and VII remain
substantially unchanged.

7.3. Business.

The Borrower will not engage in any business other than as set forth in Article
V of the Articles of Organization.

7.4. Use of Proceeds.

The Borrower shall not permit the proceeds of the Advances to be used for any
purpose other than those permitted by Section 6.11 hereof. The Borrower shall
not, directly or indirectly, use any of the proceeds of the Advances for the
purpose, whether immediate, incidental or ultimate, of buying any “margin stock”
or of maintaining, reducing or retiring any Indebtedness originally incurred to
purchase a stock that is currently any “margin stock,” or for any other purpose
that might render this transaction a “purpose credit,” in each case within the
meaning of Regulation U, or otherwise take or permit to be taken any action that
would involve a violation of such Regulation U or of Regulation T or Regulation
Z (12 C.F.R. 224, as amended) or any other regulation promulgated by the Federal
Reserve Board.

7.5. Actions with Respect to Collateral.

Neither the Borrower nor the Servicer shall:

(a) Compromise, extend, release, or adjust payments on any Mortgage Loan
Collateral, accept a conveyance of mortgaged Property in full or partial
satisfaction of any Mortgage debt or release any Mortgage securing or underlying
any Mortgage Loan Collateral, except as permitted by the related Approved
Investor or as contemplated in the servicing guidelines distributed thereby;

(b) Agree to the amendment or termination of any Take-Out Commitment in which
the Administrative Agent has a security interest or to substitution of a
Take-Out Commitment for a Take-Out Commitment in which the Administrative Agent
has a security interest hereunder, if such amendment, termination or
substitution may be expected (as determined by the Collateral Agent or the
Administrative Agent in either of their sole discretion) to have a Material
Adverse Effect or to result in a Default or Event of Default;

 

83



--------------------------------------------------------------------------------

(c) Transfer, sell, assign or deliver any Mortgage Loan Collateral pledged to
the Administrative Agent to any Person other than the Administrative Agent,
except pursuant to a Take-Out Commitment or pursuant to either Section 3.3 or
Section 3.4;

(d) Grant, create, incur, permit or suffer to exist any Lien upon any Mortgage
Loan Collateral except for (i) Liens granted to the Administrative Agent to
secure the Notes and Obligations and (ii) any rights created by the Repurchase
Agreement; or

(e) With respect to any Mortgage Loans constituting Collateral, permit the
payment instructions relating to a Take-Out Commitment to provide for payment to
any Person except directly to the Collection Account.

Notwithstanding the foregoing, if through no fault and without consent of the
Originator or Servicer, a Lien is placed upon a Mortgage Asset, and a Material
Adverse Effect would not be likely to occur as a result thereof, the Collateral
Value of the affected Collateral shall be reduced to zero, and if the Originator
cures any resulting Collateral Deficiency within two (2) Business Days, no Event
of Default shall occur as a result thereof.

7.6. Liens.

The Borrower will not sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Lien upon or with respect
to, any Mortgage Asset, or upon or with respect to any account to which any
Collateral Proceeds of any Mortgage Asset are sent, or assign any right to
receive income in respect thereof except as contemplated hereby.

Notwithstanding the foregoing, if through no fault and without consent of the
Originator or Servicer, a Lien is placed upon a Mortgage Asset, and a Material
Adverse Effect would not be likely to occur as a result thereof, the Collateral
Value of the affected Collateral shall be reduced to zero, and if the Originator
cures any resulting Collateral Deficiency within two (2) Business Days, no Event
of Default shall occur as a result thereof.

7.7. Employee Benefit Plans.

Neither the Borrower nor, so long as the Servicer and the Originator are the
same entity, the Servicer may permit any of the events or circumstances
described in Section 5.3(b) to exist or occur.

7.8. Change of Principal Office.

The Borrower shall not move its principal office, executive office or principal
place of business from the address set forth in Section 5.2(g) without 30-days’
prior written notice to the Administrative Agent and the Managing Agents. CH
Mortgage shall not organize under the law of any jurisdiction other than the
state under which it is organized as of the Closing Date (whether changing its
jurisdiction of organization or organizing under an additional jurisdiction)
without prior written notice to the Administrative Agent, which shall be
accompanied by copies of all necessary UCC-3 amendments, with evidence of filing
thereon, to all UCC-1 financing statements filed in connection with this
Agreement.

 

84



--------------------------------------------------------------------------------

7.9. No Commercial, A&D, Etc. Loans.

The Borrower shall not make or acquire any direct outright ownership interest,
participation interest or other creditor’s interest in any commercial real
estate loan, acquisition and/or development loan, unimproved real estate loan,
personal property loan, oil and gas loan, commercial loan, wrap-around real
estate loan, unsecured loan, acquisition, development or construction loan.

7.10. Maximum Leverage.

If the Servicer is the Originator, the Servicer shall never permit its Adjusted
Liabilities to exceed 12 times its Adjusted Net Worth.

7.11. Indebtedness.

The Borrower will not incur any Indebtedness, other than any Indebtedness
incurred pursuant to this Agreement or the Repurchase Agreement or permitted to
be incurred pursuant to the Articles of Organization.

7.12. Deposits to Collection Account.

Neither the Borrower nor the Servicer shall deposit or otherwise credit, or
cause or permit to be so deposited or credited, to the Collection Account, cash
or cash proceeds other than Collateral Proceeds.

7.13. Transaction Documents.

The Borrower will not amend, waive, terminate or modify any provision of any
Transaction Document to which it is a party (provided that the Borrower may
extend the “Facility Termination Date” or waive the occurrence of any “Event of
Default” under the Repurchase Agreement) without, in each case, the prior
written consent of the Managing Agents. The Borrower will perform all of its
obligations under each Transaction Document to which it is a party and will
enforce each Transaction Document to which it is a party in accordance with its
terms in all respects.

7.14. Distributions, Etc.

The Borrower will not declare or make any distribution payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any equity ownership interests of the Borrower, or return any capital
to its members as such, or purchase, retire, defease, redeem or otherwise
acquire for value or make any payment in respect of any equity ownership
interests of the Borrower or any warrants, rights or options to acquire any such
interests, now or hereafter outstanding; provided, however, that the Borrower
may declare and pay cash distributions on its equity ownership interests to its
members so long as (a) no Event of Default shall then exist or would occur as a
result thereof, (b) such distributions are in compliance with all applicable law
including the limited liability company law of the state of Borrower’s
organization, and (c) such distributions have been approved by all necessary and
appropriate action of the Borrower.

 

85



--------------------------------------------------------------------------------

7.15. Articles of Organization.

The Borrower will not amend or delete (a) Article 4 and Articles 9 through 12 or
(b) the definition of “Independent Manager” set forth in the Charter. The
Borrower will perform all of its obligations under the Charter, including but
without limitation, Section 9.10 of the Charter, which generally prohibits the
Borrower from declaring or taking steps that would result in bankruptcy and
insolvency.

7.16. Net Income.

As of the end of each Fiscal Quarter, the Consolidated income of the Servicer,
calculated in accordance with GAAP, for the two consecutive Fiscal Quarters then
ended shall not be less than $1.00.

7.17. Tangible Net Worth.

As of the end of each calendar month, the Consolidated Tangible Net Worth of the
Servicer shall not be less than $100,000,000.

ARTICLE VIII

EVENTS OF DEFAULT

8.1. Nature of Event.

An “Event of Default” shall exist if any one or more of the following occurs:

(a) the Borrower fails (i) to make any payment of principal of or interest on
any of the Notes when due, or (ii) to make any payment when due, of any fee,
expense or other amount due hereunder, under the Notes or under any other
Transaction Document or, so long as the Servicer and the Originator are the same
entity, the Servicer fails to make any payment or deposit to be made by it under
this Agreement when due, which payment default under (i) continues unremedied
for one Business Day or which payment default under (ii) is not cured within
five (5) calendar days of Borrower’s receipt notice from the Administrative
Agent; or

(b) the Borrower, the Originator or, so long as the Servicer and the Originator
are the same entity, the Servicer fails to keep or perform any covenant or
agreement contained in this Agreement (other than as referred to in
Section 8.1(a) and (d)) and such failure continues unremedied beyond (i) the
expiration of any applicable grace period (assuming such grace period does not
begin until the Borrower, the Originator or, so long as the Servicer and the
Originator are the same entity, the Servicer has notice or knowledge of such
failure) that may be expressly provided; or (ii) if there is no otherwise
applicable grace period, ten (10) days from the date the Borrower, the
Originator or, so long as the Servicer and the Originator are the same entity,
the Servicer receives notice or obtains knowledge of failure to keep or perform
a covenant (it being understood that when the Borrower, the Originator or, so
long as the Servicer and the Originator are the same entity, the Servicer
obtains knowledge of any such failure, it may notify the Administrative Agent,
and the Administrative Agent will consider in good faith whether to waive such
failure or to extend the related cure period, and that if the Administrative
Agent waives default or extends the cure period, then the failure will not
become an Event of Default at the end of such original cure period); or

 

86



--------------------------------------------------------------------------------

(c) the Borrower, the Originator or, so long as the Servicer and the Originator
are the same entity, the Servicer defaults in the due observance or performance
of any of the covenants or agreements contained in any Transaction Document
other than this Agreement, and (unless such default otherwise constitutes a
Default or an Event of Default pursuant to other provisions of this Section 8.1)
such failure continues unremedied beyond (i) the expiration of any applicable
grace period (assuming such grace period does not begin until the Borrower, the
Originator or, so long as the Servicer and the Originator are the same entity,
the Servicer has notice or knowledge of such failure) that may be expressly
provided; or (ii) if there is no otherwise applicable grace period, ten
(10) days from the date the Borrower, the Originator or, so long as the Servicer
and the Originator are the same entity, the Servicer receives notice or obtains
knowledge of failure to keep or perform a covenant (it being understood that
when the Borrower, the Originator or, so long as the Servicer and the Originator
are the same entity, the Servicer obtains knowledge of any such failure, it may
notify the Administrative Agent, and the Administrative Agent will consider in
good faith whether to waive such failure or to extend the related cure period,
and that if the Administrative Agent waives default or extends the cure period,
then the failure will not become an Event of Default at the end of such original
cure period); or

(d) the Borrower, the Originator or, so long as the Servicer and the Originator
are the same entity, the Servicer defaults in the due observance or performance
of any of the negative covenants contained in Article VII of this Agreement
(unless such default otherwise constitutes a Default or an Event of Default
pursuant to other provisions of this Section 8.1); or

(e) any statement, warranty or representation by or on behalf of the Borrower,
the Originator or, so long as the Servicer and the Originator are the same
entity, the Servicer contained in this Agreement, the Notes or any other
Transaction Document or any Borrowing Report, officer’s certificate or other
writing furnished in connection with this Agreement, proves to have been
incorrect or misleading in any material respect as of the date made or deemed
made as determined by the Administrative Agent upon written notice to the
Borrower; or

(f) (i) the Borrower, the Originator or the Servicer (so long as the Servicer
and the Originator are the same entity) fails to make when due or within any
applicable grace period any payment on any other Indebtedness (other than
non-recourse debt) with any unpaid balance with respect to the Borrower or with
an unpaid principal balance of over $1,000,000.00 with respect to the Originator
and the Servicer (it being understood that the Borrower, the Originator or, so
long as the Servicer and the Originator are the same entity, the Servicer will
notify the Administrative Agent of any such failure immediately upon knowledge
thereof, and the Administrative Agent will consider in good faith the
materiality of such failure, and an Event of Default will occur only if and when
the Administrative Agent declares an Event of Default to the Borrower in
writing); or (ii) any event or condition occurs under any provision contained in
any such obligation or any agreement securing or relating to such obligation (or
any other breach or default under such obligation or agreement occurs) if the
effect thereof is to cause or permit with the giving of notice or lapse of time
or both the holder or trustee of such obligation to cause such obligation to
become due prior to its stated maturity that results in a Material Adverse

 

87



--------------------------------------------------------------------------------

Effect, as determined by the Administrative Agent upon written notice to the
Borrower; or (iii) any such obligation becomes due (other than by regularly
scheduled payments) prior to its stated maturity and such acceleration results
in a Material Adverse Effect, as determined by the Administrative Agent upon
written notice to the Borrower; or (iv) any of the foregoing occurs with respect
to any one or more items of Indebtedness (other than non-recourse debt) of the
Borrower, the Originator or the Servicer (so long as the Servicer and the
Originator are the same entity) with unpaid principal balances exceeding, in the
aggregate, $1,000,000.00 or of any amount regarding the Borrower (it being
understood that the Borrower, the Originator or, so long as the Servicer and the
Originator are the same entity, the Servicer will notify the Administrative
Agent of any such failure immediately upon knowledge thereof, and the
Administrative Agent will consider in good faith the materiality of such
failure, and an Event of Default will occur only if and when the Administrative
Agent declares an Event of Default to the Borrower in writing); or

(g) the Borrower, the Originator or, the Servicer (so long as the Servicer and
the Originator are the same entity) generally shall not pay its debts as they
become due or shall admit in writing its inability to pay its debts, or shall
make a general assignment for the benefit of creditors; or

(h) the Borrower, the Originator or, the Servicer (so long as the Servicer and
the Originator are the same entity) shall (i) apply for or consent to the
appointment of a receiver, trustee, custodian, intervenor or liquidator of it or
of all or a substantial part of its assets, (ii) file a voluntary petition in
bankruptcy, (iii) file a petition or answer seeking reorganization or an
arrangement with creditors or to take advantage of any Debtor Laws, (iv) file an
answer admitting the allegations of, or consent to, or default in answering, a
petition filed against it in any bankruptcy, reorganization or insolvency
proceeding, or (v) take action for the purpose of effecting any of the
foregoing; or

(i) an involuntary petition or complaint shall be filed against the Borrower,
the Originator or, the Servicer (so long as the Servicer and the Originator are
the same entity) seeking bankruptcy or reorganization of the Borrower, the
Originator or the Servicer or the appointment of a receiver, custodian, trustee,
intervenor or liquidator of the Borrower, the Originator or the Servicer, or all
or substantially all of the assets of either the Borrower, the Originator or the
Servicer, and such petition or complaint shall not have been dismissed within
sixty (60) days of the filing thereof; or an order, order for relief, judgment
or, decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition or complaint seeking reorganization of
the Borrower, the Originator or the Servicer (so long as the Servicer and the
Originator are the same entity) or appointing a receiver, custodian, trustee,
intervenor or liquidator of the Borrower, the Originator or the Servicer, or of
all or substantially all of assets of the Borrower, the Originator or the
Servicer; or

(j) the Borrower, the Originator or the Servicer (so long as the Servicer and
the Originator are the same entity) shall fail within thirty (30) days to pay,
bond or otherwise discharge any final judgment or order for payment of money in
excess of $1,000,000.00; or the Borrower, the Originator or, so long as the
Servicer and the Originator are the same entity, the Servicer shall fail within
thirty (30) days to pay, bond or otherwise discharge final judgments or orders
for payment of money which exceed in the aggregate $1,000,000.00; or the
Borrower, the

 

88



--------------------------------------------------------------------------------

Originator or the Servicer (so long as the Servicer and the Originator are the
same entity) shall fail within thirty (30) days to timely appeal or pay, bond or
otherwise discharge any judgments or orders for payment of money which exceed,
in the aggregate, $1,000,000.00 and which the Borrower, the Originator or the
Servicer may appeal; or

(k) any Person shall levy on, seize or attach all or any material portion of the
assets of the Borrower, the Originator or the Servicer (so long as the Servicer
and the Originator are the same entity) and within thirty (30) days thereafter
the Borrower, the Originator or the Servicer shall not have dissolved such levy
or attachment, as the case may be, and, if applicable, regained possession of
such seized assets; or

(l) if an event or condition specified in Section 5.3(b) shall occur or exist
and results in a Material Adverse Effect as determined by the Administrative
Agent upon written notice to the Borrower; or

(m) the Originator or the Servicer (so long as the Servicer and the Originator
are the same entity) becomes ineligible to originate, sell or service Mortgage
Loans to Fannie Mae, Freddie Mac or Ginnie Mae, or Fannie Mae, Freddie Mac or
Ginnie Mae shall impose any sanctions upon or terminate or revoke any rights of
the Servicer (so long as the Servicer and the Originator are the same entity) or
the Originator, it being understood that the imposition of sanctions or
termination or revocation of any rights of individual offices of the Servicer
(so long as the Servicer and the Originator are the same entity) or the
Originator shall not constitute an Event of Default under this Section 8.1(m)
unless such sanctions or termination or revocation of rights could reasonably be
expected to have a Material Adverse Effect as determined by the Administrative
Agent upon written notice to the Borrower, which Material Adverse Effect is not
remedied within any related cure period provided by Fannie Mae, Freddie Mac or
Ginnie Mae, as applicable, in its notice to the Originator or Servicer regarding
such sanctions or termination or revocation of rights; or

(n) if (x) Fannie Mae, Freddie Mac, Ginnie Mae or any other Government Authority
(such other Governmental Authority, a “non-GSE”) to which (1) the Originator has
sold more than 0.5% of its portfolio of Mortgage Loans during the preceding 12
months or (2) to which (together with any other non-GSEs that take the action
described in this clause) the Originator has sold more than 2% of its portfolio
of Mortgage Loans during the preceding 12 months (a “Significant Governmental
Authority”) cancels the Originator’s right to be either a seller or servicer of
such Significant Governmental Authority’s insured or guaranteed Mortgage Loans
or mortgage-backed securities, (y) any Approved Investor to which (1) the
Originator has sold more than 0.5% of its portfolio of Mortgage Loans during the
preceding 12 months or (2) to which (together with other Approved Investors that
have taken the action described in this clause) the Originator has sold more
than 2% of its portfolio of Mortgage Loans during the preceding 12 months
cancels for cause any servicing or underwriting agreement between the Borrower
or the Originator and such Approved Investor and such agreement is not replaced
within 30 days or (z) the Originator receives notice from a Significant
Governmental Authority that such Significant Governmental Authority intends to
revoke the Originator’s right to be a seller or servicer of such Significant
Governmental Authority’s insured or guaranteed Mortgage Loans or
mortgaged-backed securities and such notice is not withdrawn within thirty
(30) days of the receipt thereof; or

 

89



--------------------------------------------------------------------------------

(o) failure of the Borrower or the Originator to correct an imbalance in any
escrow account established with Borrower or the Originator as either an
originator, purchaser or servicer of Mortgage Loans, which imbalance may have a
Material Adverse Effect, within five (5) Business Days after Originator’s
receipt of demand from the Administrative Agent or within thirty (30) days after
Originator’s receipt of demand from the related mortgagee; or

(p) this Agreement, the Notes or any other Transaction Document shall for any
reason cease to be in full force and effect, or be declared null and void or
unenforceable; or the validity or enforceability of any such document shall be
repudiated; or

(q) a “change in control,” with respect to the ownership of D.R. Horton shall
have occurred (and as used in this subparagraph, the term “change in control”
shall mean an acquisition by any Person, partnership or group, as defined under
the Securities Exchange Act of 1934, as amended, of a direct or indirect
beneficial ownership of more than 50% of the then-outstanding voting stock of
D.R. Horton); or D.R. Horton shall cease at any time to own, directly or
indirectly, 100% of the stock or membership interests or partnership interests
of the general partner of the Originator and 100% of the stock or membership
interests or partnership interests of the limited partner(s) of the Originator;
or

(r) the total Collateral Value of all Eligible Mortgage Collateral shall be less
than the Primary Obligations, at any time, and the Borrower shall fail either to
provide additional Eligible Mortgage Collateral with a sufficient Collateral
Value, or to pay Principal Debt, in an amount sufficient to correct the
deficiency within two (2) Business Days; or

(s) if, as a result of the Borrower’s failure to obtain and deliver to the
Collateral Agent, Principal Mortgage Documents as required by Section 2.3(c),
the Administrative Agent shall determine that the continuation of such condition
may have a Material Adverse Effect on the Borrower or the Lenders and the
Administrative Agent shall notify the Borrower in writing; or

(t) there shall have occurred any event that adversely affects the
enforceability or collectability of any material portion of the Mortgage Loans
or the Take-Out Commitments (provided that to the extent such event gives rise
to an obligation by the Originator to repurchase such Mortgage Loans pursuant to
the Repurchase Agreement and the Originator does so repurchase in accordance
with the provisions of the Repurchase Agreement, no Event of Default shall occur
under this Section 8.1(t)) or there shall have occurred any other event that
causes a Material Adverse Effect on the ability of the Borrower, the Servicer or
the Collateral Agent to collect a material portion of Mortgage Loans or Take-Out
Commitments or the ability of the Borrower or, so long as the Servicer and the
Originator are the same entity, the Servicer to perform hereunder or a Material
Adverse Effect has occurred in the financial condition or business of the
Borrower since inception or, so long as the Servicer and the Originator are the
same entity, the Servicer since March 31, 2006 (it being understood that when
the Borrower, the Originator or, so long as the Servicer and the Originator are
the same entity, the Servicer obtains knowledge of any such failure, it will
immediately notify the Administrative Agent, and the Administrative Agent will
consider in good faith whether to waive such failure or to grant a period to
cure, and then if by the close of business on the date of receipt of notice to
the Administrative Agent there has been a waiver of failure or grant of cure
period, then no Event of Default shall occur on such Business Day); or

 

90



--------------------------------------------------------------------------------

(u) (i) any litigation, in any amount with respect to the Borrower and in an
aggregate amount greater than $5,000,000 with respect to the Affiliates
(excluding D.R. Horton, Inc.) of the Borrower, (including, without limitation,
derivative actions), arbitration proceedings or governmental proceedings not
disclosed in writing by the Borrower to the Lenders and the Administrative Agent
and the Managing Agents prior to the date of execution and delivery of this
Agreement is pending against the Borrower or any Affiliate thereof (a
“Proceeding”), or (ii) any development not so disclosed as of the date of this
Agreement has occurred in any litigation, in any amount with respect to the
Borrower and in an amount greater than $1,000,000 in aggregate with respect to
any Affiliate of the Borrower (including, without limitation, derivative
actions), arbitration proceedings or governmental proceedings so disclosed (a
“Development”), which, in the case of either clause (i) and/or (ii), in the
opinion of the Administrative Agent, which opinion will be conveyed in writing
to the Borrower, is likely to have a Material Adverse Effect on the financial
position or business of the Borrower, the Originator or the Servicer or
materially impair the ability of the Borrower, the Originator or the Servicer to
perform its obligations under this Agreement or any other Transaction Document
and such Proceeding or Development is not remedied, dismissed or otherwise
resolved to the satisfaction of the Administrative Agent within thirty
(30) days; or

(v) the Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Code with regard to any of the assets of the Borrower or the
Originator and such lien shall not have been released within 30 days and, with
respect to the Originator only, such lien is in an amount exceeding $250,000, or
the PBGC shall, or shall indicate its intention to, file notice of a lien
pursuant to Section 4068 of ERISA with regard to any of the assets of the
Borrower or the Originator and as to the Originator only, such lien is or will
be in an amount exceeding $250,000; or

(w) as at the end of any Collection Period, the Delinquency Ratio shall exceed
2% and such failure is not waived by the date on which the related report to the
Administrative Agent is due; or

(x) a successor Collateral Agent shall not have been appointed and accepted such
appointment within 180 days after the retiring Collateral Agent shall have given
notice of resignation pursuant to Section 4.4 of the Collateral Agreement; or

(y) a “Default” shall occur under the Repurchase Agreement and be continuing
upon the lapse of any grace or cure period, or an “Event of Default” shall occur
under the Repurchase Agreement, or the Repurchase Agreement shall cease to be in
full force and effect; or

(z) all of the outstanding equity ownership interests of the Borrower shall
cease to be owned, directly or indirectly, by D.R. Horton; or

(aa) the Borrower shall cease or otherwise fail to have a good and valid title
to (or, to the extent that Article 9 of the UCC is applicable to the Borrower’s
acquisition thereof, a

 

91



--------------------------------------------------------------------------------

valid perfected security interest in) a material portion of the Collateral
(other than Collateral released in accordance with Section 3.3) and such
Collateral is not replaced (it being understood that if the Borrower, the
Originator or, so long as the Servicer and the Originator are the same entity,
the Servicer obtains knowledge of such failure and the Collateral is not
replaced, it will immediately notify the Administrative Agent, and the
Administrative Agent will consider in good faith whether to waive such failure
or to grant a period to cure, and then if by the close of business on the date
of receipt of notice to the Administrative Agent there has been a waiver of
failure or grant of cure period, then no Event of Default shall occur on such
Business Day); or

(bb) the Administrative Agent shall for any reason fail or cease to have a valid
and perfected first priority security interest in the Mortgage Loans and the
other Collateral for the benefit of the holders of the Obligations and such
Collateral is not replaced (it being understood that if the Borrower, the
Originator or, so long as the Servicer and the Originator are the same entity,
the Servicer obtains knowledge of any such failure, it will immediately notify
the Administrative Agent, and the Administrative Agent will consider in good
faith whether to waive such failure or to grant a period to cure, and then if by
the close of business on the date of receipt of notice to the Administrative
Agent there has been a waiver of failure or grant of cure period, then no Event
of Default shall occur on such Business Day); or

(cc) the Originator’s Tangible Net Worth shall be less than $100,000,000 and
such failure is not waived by the date on which the related report to the
Administrative Agent is due; or

(dd) if at the end of any Collection Period (i) the amount of the Excess Spread
is less than 0.5%, and the amount in deposit in the Reserve Account is less than
the applicable Required Reserve Account Amount, or (ii) the average Excess
Spread is less than 0.0%; or

(ee) as of the Settlement Date following any withdrawal from the Reserve Account
pursuant to Section 2.8(f)(i) (after giving effect to any deposit to the Reserve
Account pursuant to Section 2.7(c)(iii)(D) on such Settlement Date) the amount
on deposit in the Reserve Account shall be less than the Required Reserve
Account Amount and the deficiency is not cured within five (5) Business Days; or

(ff) if an Advance Cessation Trigger shall occur or exist and such failure is
not waived by the date on which the related report to the Administrative Agent
is due; or

(gg) if the Servicer is the Originator, the Servicer permits its Adjusted
Liabilities to exceed 12 times its Adjusted Net Worth and such failure is not
waived by the date on which the related report to the Administrative Agent is
due; or

(hh) if the Borrower or the Servicer deposits or otherwise credits, or causes or
permits to be so deposited or credited, to the Collection Account, cash or cash
proceeds other than Collateral Proceeds (it being understood that the Borrower
may notify the Administrative Agent of any such failure upon knowledge thereof,
and the Administrative Agent will consider in good faith the materiality of such
failure, and an Event of Default will occur only if and when the Administrative
Agent declares an Event of Default to the Borrower in writing, it being
understood further that nothing within this clause (hh) eliminates any notice
requirement that may otherwise be imposed by Section 6.12).

 

92



--------------------------------------------------------------------------------

8.2. Default Remedies.

(a) Upon the occurrence and continuation of an Event of Default under
Section 8.1(g), (h) or (i) of this Agreement, the entire unpaid balance of the
Obligations shall automatically become due and payable, the Drawdown Termination
Date shall immediately occur, the Maximum Facility Amount shall immediately be
reduced to zero and the entire unpaid balance of the Obligations will be
immediately due and payable, all without any notice or action of any kind
whatsoever.

(b) Upon the occurrence and continuation of an Event of Default under
Section 8.1(a) or (d), the Administrative Agent, on behalf of the Managing
Agents, may (and shall at the direction of the Majority Banks) declare the
Drawdown Termination Date to have immediately occurred and the Maximum Facility
Amount to be reduced to zero upon notice to the Originator and to the Borrower,
provided that if such Event of Default is not cured within five (5) Business
Days of occurrence, then the Administrative Agent may proceed under
Section 8.2(c).

(c) Upon the occurrence and continuation of an Event of Default under (i) any
provision of Section 8.1 other than those set forth in Section 8.1(a) or (d),
the Administrative Agent, on behalf of the Managing Agents, may (and shall at
the direction of the Majority Banks), declare the Drawdown Termination Date to
have occurred and the Maximum Facility Amount to be reduced to zero, declare the
entire unpaid balance of the Obligations immediately due and payable, whereupon
it shall be due and payable and (ii) under Sections 8.1 (a) or (d) but subject
to the limitations of Section 8.2(b), the Administrative Agent, on behalf of the
Managing Agents, may (and shall at the direction of the Majority Banks) declare
the entire unpaid balance of the Obligations immediately due and payable,
whereupon it shall be due and payable.

(d) Upon the occurrence of an Event of Default under any provision of
Section 8.1 and the acceleration of the unpaid balance of the Obligations
pursuant to Section 8.2(a) or (c), the Administrative Agent, on behalf of the
Managing Agents, may (and shall at the direction of the Majority Banks) do any
one or more of the following: (i) reduce any claim to judgment; (ii) exercise
the rights of offset or banker’s Lien against the interest of the Borrower in
and to every account and other Property of the Borrower that are in the
possession of the Lenders, the Managing Agents, the Collateral Agent or the
Administrative Agent to the extent of the full amount of the Obligations (the
Borrower being deemed directly obligated to the Lenders, the Managing Agents and
the Administrative Agent in the full amount of the Obligations for such
purposes); (iii) foreclose or direct the Collateral Agent to foreclose any or
all Liens or otherwise realize upon any and all of the rights the Administrative
Agent, on behalf of the Managing Agents, may have in and to the Collateral, or
any part thereof; and (iv) exercise any and all other legal or equitable rights
afforded by the Transaction Documents, applicable Governmental Requirements, or
otherwise, including, but not limited to, the right to bring suit or other
proceedings before any Governmental Authority either for specific performance of
any covenant or condition contained in any of the Transaction Documents or in
aid of the exercise of any right granted to the Lenders, the Managing Agents or
the Administrative Agent in any of the Transaction Documents.

 

93



--------------------------------------------------------------------------------

(e) Upon the occurrence and continuation of a Default hereunder or under any
Transaction Document, the Administrative Agent may, and shall, at the direction
of the Majority Banks, in addition to any and all other legal or equitable
rights afforded by the Transaction Documents, deliver an Activation Notice under
the Control Agreement as defined in the Control Agreement.

8.3. Paydowns.

Immediately upon the occurrence of an Event of Default, and without any
requirement for notice or demand (including, without limitation, any notice or
demand otherwise required under Section 8.1), the Borrower shall (a) make a
payment to the Administrative Agent equal to the Collateral Deficiency and
(b) deliver to the Collateral Agent additional Take-Out Commitment Documents
relating to Take-Out Commitments in an amount equal to unrepaid Advances that
have been made against any Uncovered Mortgage Loans. Take-Out Commitment
Documents for Conforming Loans that are delivered pursuant to clause (b), above,
in addition to conforming with all other criteria of this Agreement, shall also
substantially conform to the interest rates and “terms to maturity” for all
Uncovered Mortgage Loans. Any demand for performance under this Section 8.3
shall not waive or affect the Lenders’ or the Administrative Agent’s rights to
enforce any security interest in the Collateral, collect a deficiency or to
pursue damages or any other remedy, as herein provided or as permitted at law or
in equity, until all Obligations have been fully paid and performed.

8.4. Waivers of Notice, Etc.

Except as otherwise provided in this Agreement, the Borrower and each surety,
endorser, guarantor and other party liable for payment of any sum or sums of
money that may become due and payable, or the performance or any undertaking
that may be owed, to the Lenders, the Managing Agents or the Administrative
Agent pursuant to this Agreement, the Notes, or the other Transaction Documents,
including the Obligations, jointly and severally waive demand for payment,
presentment, protest, notice of protest and nonpayment or other notice of
default, notice of acceleration and notice of intention to accelerate, and agree
that its or their liability under this Agreement, the Notes or other Transaction
Documents shall not be affected by any renewal or extension of the time or place
of payment or performance hereof, or any indulgences by the Lenders or the
Administrative Agent, or by any release or change in any security for the
payment of the Obligations, and hereby consent to any and all renewals,
extensions, indulgences, releases or changes, regardless of the number of such
renewals, extensions, indulgences, releases or changes.

 

94



--------------------------------------------------------------------------------

ARTICLE IX

THE ADMINISTRATIVE AGENT

9.1. Authorization.

Each Lender has appointed the Administrative Agent as its agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement of this Agreement), the Administrative Agent shall not be required
to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Banks (or all the Banks where
unanimity is required), and such instructions shall be binding upon all Lenders;
provided, however, that the Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement or applicable law.

9.2. Reliance by Agent.

Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, neither the Administrative Agent nor any of its directors,
officers, agents, representatives, employees, attorneys-in-fact or Affiliates
shall be liable for any action taken or omitted to be taken by it or them (in
their capacity as or on behalf of the Administrative Agent) under or in
connection with this Agreement or the other Transaction Documents, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Administrative Agent: (a) may treat the
payee of the Notes as the holder thereof; (b) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it or the Borrower and shall not be liable for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts; (c) makes no warranty or representation
to any Lender or the Managing Agents and shall not be responsible to any Lender
or the Managing Agents for any statements, warranties or representations made in
or in connection with this Agreement or the other Transaction Documents;
(d) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement on the
part of the Borrower or to inspect the Property (including the books and
records) of the Borrower; (e) shall not be responsible to any Lender or the
Managing Agents for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto or the enforceability or perfection or
priority of any Collateral; and (f) shall incur no liability under or in respect
of this Agreement or any other Transaction Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
cable or telex) believed by the Administrative Agent to be genuine and signed or
sent by the proper Person or party.

 

95



--------------------------------------------------------------------------------

9.3. Agent and Affiliates.

With respect to any Advance made by Calyon New York, Calyon New York shall have
the same rights and powers under this Agreement as would any Lender and may
exercise the same as though it were not the Administrative Agent. Calyon New
York and its Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, and generally engage in any kind of business with, the
Borrower, the Managing Agents, any of the Borrower’s Affiliates and any Person
who may do business with or own securities of the Borrower, the Managing Agents
or any such Affiliate, all as if Calyon New York were not the Administrative
Agent and without any duty to account therefor to the Lenders. If Calyon New
York is removed as Administrative Agent, such removal will not affect Calyon New
York’s rights and interests as a Lender.

9.4. Lender Decision.

Each Lender (including each Lender that becomes a party hereto by assignment)
acknowledges that it has, independently and without reliance on the
Administrative Agent, any of its Affiliates or any other Lender and based on
such documents and information as it has deemed appropriate, made its own
evaluation and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance on the
Administrative Agent, any of its Affiliates or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under this
Agreement.

9.5. Rights of the Administrative Agent.

Each right and remedy expressly provided by this Agreement or any other
Transaction Document as being available to the Administrative Agent shall be
exercised by the Administrative Agent only at the direction of the Majority
Banks.

9.6. Indemnification of Administrative Agent.

Each Bank agrees to indemnify the Administrative Agent (to the extent not
reimbursed by or on behalf of the Borrower), ratably according to the respective
principal amounts held by it (or if no Advances are then outstanding, each Bank
shall indemnify the Administrative Agent ratably according to the amount of its
Bank Commitment), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Administrative Agent in any way relating to or arising out
of this Agreement or the other Transaction Documents or any action taken or
omitted by the Administrative Agent under this Agreement or the other
Transaction Documents, provided that no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s fraud, gross negligence or willful misconduct.

 

96



--------------------------------------------------------------------------------

9.7. UCC Filings.

The Lenders and the Borrower expressly recognize and agree that the
Administrative Agent may be listed as the assignee or secured party of record on
the various UCC filings required to be made hereunder in order to perfect the
security interest in the Collateral granted by the Borrower for the benefit of
the holders of the Obligations and that such listing shall be for administrative
convenience only in creating a record-holder or nominee to take certain actions
hereunder on behalf of the holders of the Obligations.

ARTICLE X

INDEMNIFICATION

10.1. Indemnities by the Borrower.

(a) General Indemnity. Without limiting any other rights that any such Person
may have hereunder or under applicable law, the Borrower hereby agrees to
indemnify each of the Lenders, each Managing Agent, the Administrative Agent,
the MERS Agent any Affected Party, their respective successors, transferees,
participants and assigns, all affiliates, and its and its affiliates’ officers,
directors, shareholders, controlling persons, employees, advisors and agents of
any of the foregoing (each an “Indemnified Party”), forthwith on demand, from
and against any and all damages, losses, claims, liabilities and related costs
and expenses, including attorneys’ fees and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or relating to this Agreement or the
exercise or performance of any of its or their powers or duties, in respect of
any Mortgage Loan or Take-Out Commitment, or related in any way to its or their
possession of, or dealings with, the Collateral, excluding, however, Indemnified
Amounts to the extent resulting from gross negligence, willful misconduct, or
unlawful collection activity directed against a borrower under a mortgage loan
included in the Collateral on the part of such Indemnified Party. The foregoing
indemnity does not extend to any damages, losses, claims, liabilities, or costs
and expenses, arising solely from Issuer’s sale or issuance of commercial paper.

(b) Contribution. If for any reason the indemnification provided above in this
Section 10.1 is unavailable to an Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

 

97



--------------------------------------------------------------------------------

ARTICLE XI

ADMINISTRATION AND COLLECTION OF MORTGAGE LOANS

11.1. Designation of Servicer.

The servicing, administration and collection of the Mortgage Assets shall be
conducted by the Servicer so designated hereunder from time to time. Until the
Administrative Agent gives notice to the Borrower and the Originator of the
designation of a new Servicer after the occurrence of a Servicer Default, the
Originator is hereby designated as, and hereby agrees to perform the duties and
obligations of, the Servicer pursuant to the terms hereof. The Administrative
Agent may at any time following the occurrence of a Servicer Default designate
as Servicer any Person (including itself) to succeed the Originator or any
successor Servicer, if such Person shall consent and agree to the terms hereof.
The Servicer may, with the prior consent of the Administrative Agent,
subcontract with any other Person for the servicing, administration or
collection of the Mortgage Assets. Any such subcontract shall not affect the
Servicer’s liability for performance of its duties and obligations pursuant to
the terms hereof.

11.2. Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Mortgage Asset from time to time, all in
accordance with applicable laws, rules and regulations, with care and diligence,
and in accordance with the servicing guide issued by the Governmental Authority
applicable to such Mortgage Asset or, in the case of Mortgage Loans with respect
to which Loan Specific Take-Out Commitments have been issued, the servicing
criteria specified by the Approved Investor that has issued a Loan Specific
Take-Out Commitment with respect thereto. The Borrower and the Administrative
Agent hereby appoint the Servicer, from time to time designated pursuant to
Section 11.1, as agent for themselves and for the Lenders to enforce their
respective rights and interests in the Mortgage Assets and the Collateral
Proceeds thereof. In performing its duties as Servicer, the Servicer shall
exercise the same care and apply the same policies as it would exercise and
apply if it owned such Mortgage Loans and shall act in the best interests of the
Borrower and the Lenders.

(b) The Servicer shall administer the Collateral Proceeds in accordance with the
procedures described in Section 2.7 and shall service the Collateral in
accordance with Section 7.5.

(c) The Servicer shall hold on behalf of the Borrower and the Lenders, in
accordance with their respective interests, all books and records (including,
without limitation, computer tapes or disks) that relate to the Mortgage Assets.

(d) The Servicer shall, as soon as practicable following receipt, turn over to
the Borrower or the Originator, as appropriate, any cash collections or other
cash proceeds received with respect to Property of the Borrower not constituting
Mortgage Assets.

 

98



--------------------------------------------------------------------------------

(e) The Servicer shall, from time to time at the request of the Administrative
Agent, furnish to the Administrative Agent (promptly after any such request) a
calculation of the amounts held for the Lenders pursuant to Section 2.7(c).

(f) The Servicer shall perform the duties and obligations of the Servicer set
forth in the Collateral Agency Agreement and the other Security Instruments.

11.3. Certain Rights of the Administrative Agent.

At any time following the designation of a Servicer other than the Originator
pursuant to Section 11.1 or following an Event of Default:

(a) The Administrative Agent may direct the Obligors that all payments
thereunder be made directly to the Administrative Agent or its designee.

(b) At the Administrative Agent’s request and at the Borrower’s expense, the
Borrower shall notify each Obligor of the Lien on the Mortgage Assets and direct
that payments be made directly to the Administrative Agent or its designee.

(c) At the Administrative Agent’s request and at the Borrower’s expense, the
Borrower and the Servicer shall (i) assemble all of the documents, instruments
and other records (including, without limitation, computer tapes and disks) that
evidence or relate to the Mortgage Assets and Collateral Proceeds and
Collateral, or that are otherwise necessary or desirable to collect the Mortgage
Assets, and shall make the same available to the Administrative Agent at a place
selected by the Administrative Agent or its designee, and (ii) segregate all
cash, checks and other instruments received by it from time to time constituting
Collateral Proceeds in a manner acceptable to the Administrative Agent and,
promptly upon receipt, remit all such cash, checks and instruments, duly
endorsed or with duly executed instruments of transfer, to the Administrative
Agent or its designee.

(d) The Borrower authorizes the Administrative Agent to take any and all steps
in the Borrower’s name and on behalf of the Borrower that are necessary or
desirable, in the determination of the Administrative Agent, to collect amounts
due under the Mortgage Assets, including, without limitation, endorsing the
Borrower’s name on checks and other instruments representing Collateral Proceeds
and enforcing the Mortgage Assets and the other Collateral.

11.4. Rights and Remedies.

(a) If the Servicer fails to perform any of its obligations under this
Agreement, the Administrative Agent may (but shall not be required to) itself
perform, or cause performance of, such obligation; and the Administrative
Agent’s costs and expenses incurred in connection therewith shall be payable by
the Servicer.

(b) With respect to each Mortgage Loan, the Servicer shall follow procedures
(including collection procedures) that the Servicer customarily employs and
exercises in servicing and administering mortgage loans for its own account and
that are in accordance with accepted mortgage servicing practices of prudent
lending institutions servicing mortgage loans of

 

99



--------------------------------------------------------------------------------

the same type as the Mortgage Loans in the jurisdictions in which the related
Mortgaged Properties are located. The exercise by the Administrative Agent on
behalf of the Lenders of their rights under this Agreement shall not release the
Servicer from any of their duties or obligations with respect to any Mortgage
Loans. Neither the Administrative Agent, nor the Lenders shall have any
obligation or liability with respect to any Mortgage Loans, nor shall any of
them be obligated to perform the obligations of the Borrower thereunder.

(c) In the event of any conflict between the provisions of this Article XI of
this Agreement and Article VI of the Repurchase Agreement, the provisions of
this Agreement shall control.

11.5. Indemnities by the Servicer.

Without limiting any other rights that the Administrative Agent, the MERS Agent,
any Lender or Managing Agent or any of their respective Affiliates (each, a
“Special Indemnified Party”) may have hereunder or under applicable law, and in
consideration of its appointment as Servicer, the Servicer hereby agrees to
indemnify each Special Indemnified Party from and against any and all claims,
losses and liabilities (including attorneys’ fees) (all of the foregoing being
collectively referred to as “Special Indemnified Amounts”) arising out of or
resulting from any of the following (so long as such Special Indemnified Party
provides notice to the Servicer within 180 days of the Special Indemnified
Party’s actual knowledge of such Special Indemnified Amounts) (excluding,
however, (x) Special Indemnified Amounts to the extent resulting from gross
negligence (including gross negligence in connection with any direct collection
actions by the Administrative Agent as successor servicer hereunder) or willful
misconduct on the part of such Special Indemnified Party, (y) recourse for
Mortgage Assets that are not collected, not paid or uncollectible on account of
the insolvency, bankruptcy or financial inability to pay of the applicable
Obligor or (z) any income taxes or any other tax or fee measured by income
incurred by such Special Indemnified Party arising out of or as a result of this
Agreement or the Borrowings hereunder):

(a) any representation or warranty or statement made or deemed made by the
Servicer under or in connection with this Agreement that shall have been
incorrect in any material respect when made;

(b) the failure by the Servicer to comply in any material respect with any
applicable law, rule or regulation with respect to any Mortgage Asset or the
failure of any Mortgage Loan to conform to any such applicable law, rule or
regulation;

(c) the failure to have filed, or any delay in filing, financing statements,
Mortgages or assignments of Mortgages under the applicable laws of any
applicable jurisdiction with respect to any Mortgage Assets and the other
Collateral and Collateral Proceeds in respect thereof, whether at the time of
any purchase under the Repurchase Agreement or at any subsequent time;

(d) any material failure of the Servicer to perform its duties or obligations in
accordance with the provisions of this Agreement;

 

100



--------------------------------------------------------------------------------

(e) the commingling of Collateral Proceeds at any time by the Servicer with
other funds;

(f) any action or omission by the Servicer, other than a Servicer appointed by
the Administrative Agent, reducing or impairing the rights of the Administrative
Agent or the Lenders with respect to any Mortgage Asset or the value of any
Mortgage Asset;

(g) any Servicer Fees or other reasonable costs and expenses payable to any
replacement Servicer, to the extent in excess of the Servicer Fees payable to
the Servicer hereunder; or

(h) any claim brought by any Person other than a Special Indemnified Party
arising from any activity by the Servicer or its Affiliates in servicing,
administering or collecting any Mortgage Asset.

ARTICLE XII

THE MANAGING AGENTS

12.1. Authorization.

Each Lender hereby appoints and authorizes the related Managing Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Managing Agent by the terms hereof, together
with such powers as are reasonably incidental thereto. As to any matters not
expressly provided for by this Agreement (including, without limitation,
enforcement of this Agreement), each Managing Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of its Majority Group Banks (or all the Banks
where unanimity is required), and such instructions shall be binding upon all
Lenders in its Group; provided, however, that such Managing Agent shall not be
required to take any action which exposes such Managing Agent to personal
liability or which is contrary to this Agreement or applicable law.

12.2. Reliance by Agent.

Notwithstanding anything to the contrary in this Agreement or any other
Transaction Document, neither of the Managing Agents nor any of their respective
directors, officers, agents, representatives, employees, attorneys-in-fact or
Affiliates shall be liable for any action taken or omitted to be taken by it or
them (in their capacity as or on behalf of such Managing Agent) under or in
connection with this Agreement or the other Transaction Documents, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, each Managing Agent: (a) may treat the payee of
the Notes as the holder thereof; (b) may consult with legal counsel (including
counsel for the Borrower), independent certified public accountants and other
experts selected by it or any such party and shall not be liable for any action
taken or omitted to be taken in good faith by it in accordance with the advice
of such counsel, accountants or experts; (c) makes no warranty or representation
to any Lender or to the other Managing Agents and shall not be responsible to
any Lender or to the other Managing Agents for any statements, warranties or
representations made in or in connection with this

 

101



--------------------------------------------------------------------------------

Agreement or the other Transaction Documents; (d) shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of this Agreement on the part of the Borrower or to
inspect the property (including the books and records) of the Borrower;
(e) shall not be responsible to any Lender or to the other Managing Agents for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of this Agreement or any other instrument or document furnished
pursuant hereto or the enforceability or perfection or priority of any
Collateral; and (f) shall incur no liability under or in respect of this
Agreement or any other Transaction Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telegram, cable or
telex) believed by such Managing Agent to be genuine and signed or sent by the
proper Person or party.

12.3. Agent and Affiliates.

With respect to any Advance made by a Managing Agent, such Managing Agent shall
have the same rights and powers under this Agreement as would any Lender and may
exercise the same as though it were not a Managing Agent. The Managing Agents
and their respective Affiliates may accept deposits from, lend money to, act as
trustee under indentures of, and generally engage in any kind of business with,
the Borrower, any of the Borrower’s respective Affiliates and any Person who may
do business with the Borrower or any such Affiliates or own the Borrower’s
securities or those of any such Affiliate, all as if no such Managing Agent were
a Managing Agent and without any duty to account therefor to the Lenders. If any
Managing Agent is removed as a Managing Agent, such removal will not affect the
rights and interests of such Managing Agent as a Lender.

12.4. Notices.

Each Managing Agent shall give each Lender in its Group prompt notice of each
written notice received by it from the Borrower pursuant to the terms of this
Agreement.

12.5. Lender Decision.

Each Lender (including each Lender that becomes a party hereto by assignment)
acknowledges that it has, independently and without reliance on any Managing
Agent, any Managing Agent’s Affiliates or any other Lender and based on such
documents and information as it has deemed appropriate, made its own evaluation
and decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance on any Managing Agent, any Managing
Agent’s Affiliates or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement.

 

102



--------------------------------------------------------------------------------

ARTICLE XIII

THE MERS AGENT

13.1. Authorization.

Each Lender has appointed JPMorgan as the initial MERS Agent as its agent to
take such action as agent on its behalf and to exercise such powers under the
Electronic Tracking Agreement as are delegated to the MERS Agent by the terms
thereof, together with such powers as are reasonably incidental thereto. The
Administrative Agent may appoint itself or another entity as the MERS Agent
either (i) if JPMorgan ceases to be a Lender under this Agreement, or (ii) in
any other circumstance upon mutual agreement of the Managing Agents. As to any
matters not expressly provided for by the Electronic Tracking Agreement
(including, without limitation, enforcement of the Electronic Tracking
Agreement), the MERS Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of the Majority Banks, and such instructions shall be binding upon
all Lenders; provided, however, that the MERS Agent shall not be required to
take any action that exposes the MERS Agent to personal liability or that is
contrary to the Electronic Tracking Agreement or applicable law.

13.2. Reliance by Agent.

Notwithstanding anything to the contrary in the Electronic Tracking Agreement,
neither the MERS Agent nor any of its directors, officers, agents,
representatives, employees, attorneys-in-fact or Affiliates shall be liable for
any action taken or omitted to be taken by it or them (in their capacity as or
on behalf of the MERS Agent) under or in connection with the Electronic Tracking
Agreement, except for its or their own gross negligence or willful misconduct.
Without limitation of the generality of the foregoing, the MERS Agent: (a) may
consult with legal counsel (including counsel for the Borrower), independent
certified public accountants and other experts selected by it or the Borrower
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (b) makes no warranty or representation to any Lender or the Managing
Agent and shall not be responsible to any Lender or the Managing Agent for any
statements, warranties or representations made in or in connection with the
Electronic Tracking Agreement; (c) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of the Electronic Tracking Agreement on the part of the parties
thereto or to inspect the Property (including the books and records) of the
Borrower; (d) shall not be responsible to any Lender or the Managing Agent for
the due execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Electronic Tracking Agreement or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of the Electronic Tracking Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
cable or telex) believed by the MERS Agent to be genuine and signed or sent by
the proper Person or party.

 

103



--------------------------------------------------------------------------------

13.3. Agent and Affiliates.

With respect to any Advance made by JPMorgan, JPMorgan shall have the same
rights and powers under this Agreement as would any Lender and may exercise the
same as though it were not the MERS Agent. JPMorgan and its Affiliates may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with, the Borrower, the Managing
Agents, any of the Borrower’s Affiliates and any Person who may do business with
or own securities of the Borrower, the Managing Agents or any such Affiliate,
all as if JPMorgan were not the MERS Agent and without any duty to account
therefor to the Lenders. If JPMorgan is removed as MERS Agent, such removal will
not affect JPMorgan’s rights and interests as a Lender.

13.4. Rights of the MERS Agent.

Each right and remedy expressly provided by the Electronic Tracking Agreement as
being available to the MERS Agent shall be exercised by the MERS Agent only at
the direction of the Majority Banks.

13.5. Indemnification of MERS Agent.

Each Bank agrees to indemnify the MERS Agent (to the extent not reimbursed by or
on behalf of the Borrower), ratably according to the respective principal
amounts held by it (or if no Advances are then outstanding, each Bank shall
indemnify the MERS Agent ratably according to the amount of its Bank
Commitment), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the MERS Agent in any way relating to or arising out of the
Electronic Tracking Agreement or any action taken or omitted by the MERS Agent
under the Electronic Tracking Agreement, provided that no Bank shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
MERS Agent’s fraud, gross negligence or willful misconduct.

ARTICLE XIV

MISCELLANEOUS

14.1. Notices.

Any notice, demand or request required or permitted to be given under or in
connection with this Agreement, the Notes or the other Transaction Documents
(except as may otherwise be expressly required therein) shall be in writing and
shall be mailed by first class or express mail, postage prepaid, or sent by
telex, telegram, telecopy or other similar form of rapid transmission, confirmed
by mailing (by first class or express mail, postage prepaid) written
confirmation at substantially the same time as such rapid transmission, or
personally delivered to an officer of the receiving party. Notices properly
provided to an entity in one capacity hereunder shall be deemed to be notice to
such entity in all capacities hereunder. With the exception of certain
administrative and collateral reports that may be directed to specific
departments of the

 

104



--------------------------------------------------------------------------------

Administrative Agent, all such communications shall be mailed, sent or delivered
to the parties hereto at their respective addresses as follows:

 

The Borrower:

   CH FUNDING, LLC    12357 Riata Trace Parkway    Suite C150    Austin, Texas
78727    with copies of any notices of Event of Default to:    DHI MORTGAGE
COMPANY, LTD.    12357 Riata Trace Parkway    Suite C150    Austin, Texas 78727
   Telephone: (512) 502-0545    Telecopy: (512) 345-7348

Issuers:

   ATLANTIC ASSET SECURITIZATION LLC    c/o Calyon Building    1301 Avenue of
the Americas    New York, New York 10019    Facsimile: (212) 459-3258   
Attention: Conduit Securitization    With a copy to the Administrative Agent
(except in the case of notice from the Administrative Agent).    CHARTA, LLC   
c/o CITICORP NORTH AMERICA, INC.,    as OPERATING AGENT    450 Mamaroneck Avenue
   Harrison, NY 10528    Attention: Global Securitized Markets    Facsimile:
(914) 899-7890    Telephone: (914) 899-7122    FALCON ASSET SECURITIZATION
CORPORATION    c/o JPMorgan Chase Bank, N.A.    1 Bank One Plaza    Mail Suite
IL1 0079    Chicago, Illinois 60670    Attention: Laura Mahaney    Facsimile:
(312) 732-1844    Telephone: (312) 732-4497

 

105



--------------------------------------------------------------------------------

   LA FAYETTE ASSET SECURITIZATION LLC    c/o Calyon New York Branch    1301
Avenue of the Americas    New York, New York 10019    Facsimile: (212) 459-3258
   Attention: Conduit Securitization    With a copy to the Administrative Agent
(except in the case of notice from the Administrative Agent).    LIBERTY STREET
FUNDING CORP.    One Liberty Plaza, 26th Floor    New York, NY 10006   
Telephone: (212) 225-5441    Facsimile: (212) 225-6465    BARTON CAPITAL LLC   
c/o AMACAR Group    6525 Morrison Boulevard, Suite 318    Charlotte, NC 28211   
Telephone: (212) 278-6373    Facsimile: (212) 278-7320    YC SUSI Trust    c/o
Bank of America, National Association,    as Administrative Trustee    214 North
Tryon Street    Charlotte, North Carolina 28255    Attention: Michelle Heath   
Telephone: (704) 386-7922    Facsimile: (704) 388-0027

Banks:

   CALYON NEW YORK BRANCH    Calyon Building    1301 Avenue of the Americas   
New York, New York 10019    Telephone: (212) 261-7810    Facsimile: (212)
459-3258    Attention: Conduit Securitization    BANK OF AMERICA, NA    214
North Tryon Street    Charlotte, North Carolina 28255    Telephone: (704)
386-7922    Facsimile: (704) 388-0027

 

106



--------------------------------------------------------------------------------

   JPMORGAN CHASE BANK, N.A.    c/o JPMorgan Chase Bank, N.A.    10 South
Dearborn Street    Chicago, IL 60670    Telephone: (312) 732-4522    Facsimile:
(312) 732-4487    CITIBANK, N.A.    388 Greenwich Street, 19th Floor    New
York, NY 10013    Attention: Global Securitized Markets    Telephone: (212)
816-0595    Facsimile: (646) 843-3665    THE BANK OF NOVA SCOTIA    1 Liberty
Plaza, 26th Floor    New York, NY 10006    Telephone: (212) 225-5118   
Facsimile: (212) 225-5274    SOCIETE GENERALE    1221 Avenue of the Americas   
New York, NY 10020    Telephone: (212) 278-6373    Facsimile: (212) 278-7320   
LLOYDS TSB BANK PLC    1251 Avenue of the Americas    39th Floor    New York,
New York 10017    Telephone No.: (212) 930-5000    Facsimile: (212) 930-5098   
Attention: Michelle White

The Administrative Agent:

   CALYON NEW YORK BRANCH    Calyon Building    1301 Avenue of the Americas   
New York, New York 10019    Telephone: (212) 261-7810    Telex: 62410   
(Answerback: CRED A 62410 UW)    Facsimile: (212) 459-3258    Attention: Conduit
Securitization

 

107



--------------------------------------------------------------------------------

Managing Agents:

   CALYON NEW YORK BRANCH    Calyon Building    1301 Avenue of the Americas   
New York, New York 10019    Telephone: (212) 261-7810    Telex: 62410   
(Answerback: CRED A 62410 UW)    Facsimile: (212) 459-3258    Attention: Conduit
Securitization    BANK OF AMERICA, N.A.    214 North Tryon Street    Charlotte,
North Carolina 28225    Telephone: (704) 386-7922    Facsimile: (704) 388-0027
   JPMORGAN CHASE BANK, N.A.    c/o JPMorgan Chase Bank, N.A.    10 South
Dearborn Street    Chicago, IL 60670    Telephone: (312) 732-4522    Facsimile:
(312) 732-4487    CITIBANK, N.A.    c/o CITICORP NORTH AMERICA, INC.    388
Greenwich Street, 19th Floor    New York, NY 10013    Attention: Global
Securitized Markets    Telephone: (212) 816-0595    Facsimile: (646) 843-3665

 

108



--------------------------------------------------------------------------------

   THE BANK OF NOVA SCOTIA    1 Liberty Plaza, 26th Floor    New York, NY 10006
   Telephone: (212) 225-5442    Facsimile: (212) 225-6465    Attention: Cheryl
Williams    SOCIETE GENERALE    1221 Avenue of the Americas    New York, NY
10020    Telephone: (212) 278-6373    Facsimile: (212) 278-7320    Attention:
Consumer ABS Group The Originator and Servicer:    DHI MORTGAGE COMPANY, LTD.   
12357 Riata Trace Parkway    Suite C150    Austin, Texas 78727    Telephone:
(512) 502-0545    Telecopy: (512) 345-7348 D.R. Horton:    D.R. HORTON, INC.   
300 Commerce Street    Suite 500    Fort Worth, Texas 76102    Telephone No.:
(817) 390-8200    Facsimile: (817) 390-1712    Attention:   Bill W. Wheat,
Executive Vice President, Chief Financial Officer,   

Ted I. Harbour, Vice President,

  

Assistant Secretary

or at such other addresses or to such officer’s, individual’s or department’s
attention as any party may have furnished the other parties in writing. Any
communication so addressed and mailed shall be deemed to be given when so
mailed, except with respect to notices and requests given pursuant to
Sections 2.3 and 3.3. Borrowing Reports and communications related thereto shall
not be effective until actually received by the Collateral Agent, the Managing
Agents, the Administrative Agent, the Issuers or the Borrower, as the case may
be; and any notice so sent by rapid transmission shall be deemed to be given
when receipt of such transmission is acknowledged, and any communication so
delivered in person shall be deemed to be given when receipted for by, or
actually received by, an authorized officer of the Borrower, the Collateral
Agent, the Issuers, the Managing Agents, or the Administrative Agent.

14.2. Amendments, Etc.

No amendment or waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall be effective unless in a writing
signed by the Majority Banks,

 

109



--------------------------------------------------------------------------------

the applicable Managing Agent (as agent for the Issuer) and the Administrative
Agent (and, in the case of any amendment, also signed by the Borrower), and then
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No Bank Commitment of any
Bank shall be increased without the consent of the Lenders and the Managing
Agent of the applicable Group. Notwithstanding the foregoing, unless an
amendment, waiver or consent shall be made in writing and signed by each of the
Banks, the Managing Agents and the Administrative Agent, and each of the Rating
Agencies shall confirm that any amendment will not result in a downgrade or
withdrawal of the ratings assigned to any Commercial Paper Notes, no amendment,
waiver or consent shall do any of the following:

(a) amend the definitions of Eligible Mortgage Loan, Collateral Value, Advance
Rate, Majority Banks, Majority Group Banks or Annual Extension Date, or

(b) amend, modify or waive any provision of this Agreement in any way that
would:

(i) reduce the amount of principal or interest that is payable on account of any
Advance or delay any scheduled date for payment thereof or

(ii) impair any rights expressly granted to an assignee or participant under
this Agreement or

(c) reduce the fees payable by the Borrower to the Administrative Agent, the
Managing Agents or the Lenders or delay the dates on which such fees are payable
or

(d) amend or waive the Event of Default set forth in Sections 8.1(g), (h), or
(i) relating to the bankruptcy of D.R. Horton, the Originator or the Borrower or

(e) amend clause (a) of the definition of Drawdown Termination Date or

(f) amend this Section 14.2;

and provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Servicer in addition to the other parties required
above to take such action, affect the rights or duties of the Servicer under
this Agreement. No failure on the part of the Lenders, the Managing Agents or
the Administrative Agent to exercise, and no delay in exercising, any right
thereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.

14.3. Invalidity.

In the event that any one or more of the provisions contained in the Notes, this
Agreement or any other Transaction Document shall, for any reason, be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of such document.

 

110



--------------------------------------------------------------------------------

14.4. Restrictions on Informal Amendments.

No course of dealing or waiver on the part of the Administrative Agent, the
Collateral Agent, the Managing Agents, any Lender or any Affected Party, or any
of their officers, employees, consultants or agents, or any failure or delay by
any such Person with respect to exercising any right, power or privilege under
the Notes, this Agreement or any other Transaction Document shall operate as an
amendment to the express written terms of the Notes, this Agreement or any other
Transaction Document or shall act as a waiver of any right, power or privilege
of any such Person.

14.5. Cumulative Rights.

The rights, powers, privileges and remedies of each of the Lenders, the
Collateral Agent, each Managing Agent and the Administrative Agent under the
Notes, this Agreement, and any other Transaction Document shall be cumulative,
and the exercise or partial exercise of any such right, power, privilege or
remedy shall not preclude the exercise of any other right or remedy.

14.6. Construction; Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

14.7. Interest.

Any provisions herein, in the Notes, or in any other Transaction Document, or
any other document executed or delivered in connection herewith, or in any other
agreement or commitment, whether written or oral, expressed or implied, to the
contrary notwithstanding, the Lenders shall in no event be entitled to receive
or collect, nor shall or may amounts received hereunder be credited, so that the
Lenders shall be paid, as interest, a sum greater than the maximum amount
permitted by applicable law to be charged to the Person primarily obligated to
pay such Note at the time in question. If any construction of this Agreement,
any Note or any other Transaction Document, or any and all other papers,
agreements or commitments indicate a different right given to a Lender to ask
for, demand or receive any larger sum as interest, such is a mistake in
calculation or wording that this clause shall override and control, it being the
intention of the parties that this Agreement, each Note, and all other
Transaction Documents or other documents executed or delivered in connection
herewith shall in all things comply with applicable law and proper adjustments
shall automatically be made accordingly. In the event that any of the Lenders
shall ever receive, collect or apply as interest, any sum in excess of the
maximum nonusurious rate permitted by applicable law (the “Maximum Rate”), if
any, such excess amount shall be applied to the reduction of the unpaid
principal balance of the Note held by such Lender, and if such Note is paid in
full, any remaining excess shall be paid to the Borrower. In determining whether
or not the interest paid or payable, under any specific contingency, exceeds the
Maximum Rate, if any, the Borrower and each of the Lenders shall, to the maximum
extent permitted under applicable law: (a) characterize any nonprincipal payment

 

111



--------------------------------------------------------------------------------

as an expense or fee rather than as interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) “spread” the total amount of interest
throughout the entire term of the respective Note; provided that if any Note is
paid and performed in full prior to the end of the full contemplated term
hereof, and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, if any, the respective Lender shall refund to the
Borrower the amount of such excess, or credit the amount of such excess against
the aggregate unpaid principal balance of all Advances made by such Lender
hereunder at the time in question.

14.8. Right of Offset.

The Borrower hereby grants to each of the Lenders and the Administrative Agent
and to any assignee or participant a right of offset, to secure the repayment of
the Obligations, upon any and all monies, securities or other Property of the
Borrower, and the proceeds therefrom now or hereafter held or received by or in
transit to such Person, from or for the account of the Borrower, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, and also
upon any and all deposits (general or special, time or demand, provisional or
final) and credits of the Borrower, and any and all claims of the Borrower
against such Person at any time existing. Upon the occurrence of any Event of
Default, such Person is hereby authorized at any time and from time to time,
without notice to the Borrower, to offset, appropriate, and apply any and all
items hereinabove referred to against the Obligations. Notwithstanding anything
in this Section 14.8 or elsewhere in this Agreement to the contrary, the
Administrative Agent and the Lenders and any assignee or participant shall not
have any right to offset, appropriate or apply any accounts of the Borrower that
consist of escrowed funds (except and to the extent of any beneficial interest
of the Borrower in such escrowed funds) that have been so identified by the
Borrower in writing at the time of deposit thereof.

14.9. Successors and Assigns.

(a) This Agreement and the Lenders’ rights and obligations herein (including
ownership of each Advance) shall be assignable by the Lenders and their
successors and assigns to any Eligible Assignee. Each assignor of an Advance or
any interest therein shall notify the Administrative Agent, the related Managing
Agent and the Borrower of any such assignment.

(b) Each Bank may assign to any Eligible Assignee or to any other Bank all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Bank Commitment and any Advances or
interests therein owned by it), provided however, that:

(i) each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement,

(ii) the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $20,000,000 and
(y) all of the assigning Bank’s Bank Commitment,

(iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement, together with a processing and recordation
fee of $2,500, and

 

112



--------------------------------------------------------------------------------

(iv) concurrently with such assignment, such assignor Bank shall assign to such
assignee Bank an equal percentage of its rights and obligations under the
related Liquidity Agreement.

Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement and, to the extent that
rights and obligations hereunder or under this Agreement have been assigned to
it pursuant to such Assignment and Acceptance Agreement, have the rights and
obligations of a Bank hereunder and thereunder and (y) the assigning Bank shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance Agreement, relinquish such rights and
be released from such obligations under this Agreement (and, in the case of an
Assignment and Acceptance Agreement covering all or the remaining portion of an
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party thereto).

(c) The Administrative Agent shall maintain at its address referred to in
Section 14.1 a copy of each Assignment and Acceptance Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Banks and the Bank Commitment of, and aggregate outstanding principal of
Advances or interests therein owned by, each Bank from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Servicer, the Managing
Agents, the Administrative Agent and the Banks may treat each person whose name
is recorded in the Register as a Bank under this Agreement for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower,
the Servicer, the Managing Agents, the Administrative Agent or any Bank at any
time and from time to time upon prior notice.

(d) Each Lender may sell participations, to one or more banks or other entities
that are Eligible Assignees, in or to all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Bank Commitment and the Advances or interests therein owned by
it); provided, however, that:

(i) such Lender’s obligations under this Agreement (including, without
limitation, its Bank Commitment to the Borrower thereunder) shall remain
unchanged,

(ii) such Lender shall remain solely responsible to the other parties to this
Agreement for the performance of such obligations, and

(iii) concurrently with such participation, the selling Lender if it is a Bank
shall sell to such bank or other entity a participation in an equal percentage
of its rights and obligations under the related Liquidity Agreement.

The Administrative Agent, the other Lenders, the Managing Agents, the Servicer
and the Borrower shall have the right to continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

 

113



--------------------------------------------------------------------------------

(e) The Borrower may not assign its rights or obligations hereunder or any
interest herein without the prior written consent of the Administrative Agent,
each Managing Agent and each Lender.

(f) The parties hereto acknowledge that each of the Issuers hereby grants to the
related Managing Agent, as a Program Agent as defined in Section 6.9 of the
Collateral Agency Agreement, for the benefit of holders of its Commercial Paper
Notes, its liquidity banks, and certain other related creditors, a security
interest in its right, title and interest in and to the Advances, the
Transaction Documents and the Collateral. Each reference herein or in any of the
other Transaction Documents to the Liens in the Collateral granted to the
Issuers under the Transaction Documents shall be deemed to include a reference
to such security interest of the related Program Agent.

(g) Notwithstanding any other provision of this Section 14.9, any Bank may at
any time pledge or grant a security interest in all or any portion of its rights
(including, without limitation, rights to payment of principal and interest)
under this Agreement and its related Liquidity Agreement to secure obligations
of such Bank to a Federal Reserve Bank, without notice to or consent of the
Borrower, the Servicer or the Administrative Agent; provided that no such pledge
or grant of a security interest shall release a Bank from any of its obligations
hereunder or under the related Liquidity Agreement, or substitute any such
pledgee or grantee for such Bank as a party hereto or such Liquidity Agreement.

14.10. Survival of Termination.

The provisions of Article X and Sections 2.12, 11.4, 11.5, 13.5, 14.14, 14.15,
14.19 and 14.21 shall survive any termination of this Agreement.

14.11. Exhibits.

The exhibits attached to this Agreement are incorporated herein and shall be
considered a part of this Agreement for the purposes stated herein, except that
in the event of any conflict between any of the provisions of such exhibits and
the provisions of this Agreement, the provisions of this Agreement shall
prevail.

14.12. Titles of Articles, Sections and Subsections.

All titles or headings to articles, sections, subsections or other divisions of
this Agreement or the exhibits hereto are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other content of such articles, sections, subsections or other divisions,
such other content being controlling as to the agreement between the parties
hereto.

14.13. Counterparts.

This Agreement may be executed in two or more counterparts, and it shall not be
necessary that the signatures of each of the parties hereto be contained on any
one counterpart hereof; each counterpart shall be deemed an original, but all
counterparts together shall constitute one and the same instrument.

 

114



--------------------------------------------------------------------------------

14.14. No Proceedings.

The Borrower, the Servicer, the Administrative Agent and each Bank hereby agrees
that it will not institute against the Issuers, or join any other Person in
instituting against the Issuers, any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding, or other proceeding under any federal or
state bankruptcy or similar law so long as any Commercial Paper Notes issued by
either of the Issuers shall be outstanding or there shall not have elapsed one
year plus one day since the last day on which any such Commercial Paper Notes
shall have been outstanding. The foregoing shall not limit the rights of the
Borrower, the Servicer, the Administrative Agent, any Managing Agent or any Bank
to file any claim in or otherwise take any action with respect to any insolvency
proceeding that was instituted by any other Person.

14.15. Confidentiality.

The Borrower and the Servicer each hereby agrees that it will maintain and cause
its respective employees to maintain the confidentiality of this Agreement, and
the other Transaction Documents (and all drafts thereof), and each Lender, each
Managing Agent and the Administrative Agent agrees that it will maintain and
cause its respective employees to maintain the confidentiality of the Collateral
and all other non-public information with respect to the Borrower and the
Servicer, and their respective businesses obtained by such party in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, in each case except (a) as may be required or appropriate in
communications with its respective independent public accountants, legal
advisors, or with independent financial rating agencies, (b) as may be required
or appropriate in any report, statement or testimony submitted to any municipal,
state or Federal regulatory body having or claiming to have jurisdiction over
it, (c) as may be required or appropriate in response to any summons;
interrogatory; court order; administrative proceedings; civil investigating
demands; subpoena or similar legal process or in connection with any litigation,
(d) as may be required by or in order to comply with any law, order, regulation
or ruling, (e) as may be required or appropriate with disclosures to any and all
persons, without limitation of any kind, of information relating to the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions and other tax analyses) that are provided to the Borrower or
the Originator relating to such tax treatment and tax structure, (f) in the case
of any Bank, any Issuer, each Managing Agent or the Administrative Agent, to any
Liquidity Bank or provider of credit support to either of the Issuers, any
dealer or placement agent for either of the Issuer’s commercial paper, and any
actual or potential assignee of, or participant in, any of the rights or
obligations of such Lender, or (g) in the case of any Issuer, any Managing Agent
or the Administrative Agent, to any Person whom any dealer or placement agent
for either of the Issuers shall have identified as an actual or potential
investor in Commercial Paper Notes; provided that any proposed recipient under
clause (f) or (g) shall, as a condition to the receipt of any such information,
agree to maintain the confidentiality thereof. The Issuers, Administrative
Agent, the Managing Agents and Banks acknowledge that information regarding
borrowers in the Mortgage Loan Collateral is confidential under federal and
state privacy laws and regulations and agree to observe all such laws and
regulations and not to take any action that would place the Originator, Servicer
or Borrower in violation thereof.

Notwithstanding any other provision herein or in any other Transaction Document,
each party hereto hereby agrees that each party hereto (and each employee,
representative or other

 

115



--------------------------------------------------------------------------------

agent of such party) may disclose to any and all Persons, without limitation of
any kind, the U.S. tax treatment and U.S. tax structure of the transaction
contemplated by this Agreement and the other Transaction Documents.

14.16. Recourse Against Managers, Officers, Etc.

The Obligations are solely the entity obligations of the Borrower. No recourse
for the Obligations shall be had hereunder against any manager, member,
director, officer, employee (in its capacity as such, and not as Servicer),
trustee, agent or any Person owning, directly or indirectly, any legal or
beneficial interest in the Borrower (in its capacity as such owner, and not as
Servicer or otherwise as a party to any Transaction Document). This
Section 14.16 shall not, however, (a) constitute a waiver, release or impairment
of the Obligations, or (b) affect the validity or enforceability of any other
Transaction Document to which the Originator, the Servicer, D.R. Horton or any
of their Affiliates may be a party.

14.17. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, THE NOTES, ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT,
INSTRUMENT OR DOCUMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING
IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER TRANSACTION DOCUMENT
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

14.18. Consent to Jurisdiction; Waiver of Immunities.

EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO

 

116



--------------------------------------------------------------------------------

JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT
TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT
OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH THIS AGREEMENT.

14.19. Costs, Expenses and Taxes.

In addition to its obligations under Articles II and X, the Borrower agrees to
pay on demand:

(a) (i) all reasonable costs and expenses incurred by the Administrative Agent,
the Managing Agents and the Lenders, in connection with the negotiation,
preparation, execution and delivery or the administration (including periodic
auditing) of this Agreement, the Notes, the other Transaction Documents, and, to
the extent related to this Agreement, the Program Documents (including any
amendments or modifications of or supplements to the Program Documents entered
into in connection herewith), and any amendments, consents or waivers executed
in connection therewith, including, without limitation, (A) the fees and
expenses of counsel to any of such Persons incurred in connection with any of
the foregoing or in advising such Persons as to their respective rights and
remedies under any of the Transaction Documents or (to the extent related to
this Agreement) the Program Documents, and (B) all out-of-pocket expenses
(including fees and expenses of independent accountants) incurred in connection
with any review of the books and records of the Borrower or the Servicer either
prior to the execution and delivery hereof or pursuant to Section 6.8, and
(ii) all costs and expenses incurred by the Administrative Agent, the Managing
Agents and the Lenders, in connection with the enforcement of, or any breach of,
this Agreement, the Notes, the other Transaction Documents and, to the extent
related to this Agreement, the Program Documents (including any amendments or
modifications of or supplements to the Program Documents entered into in
connection herewith), including, without limitation, the fees and expenses of
counsel to any of such Persons incurred in connection therewith, including,
without limitation, with respect to each Issuer, the cost of rating the
Commercial Paper Notes by the Rating Agencies and the reasonable fees and
out-of-pocket expenses of counsel to each Issuer; and

(b) all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement,
the Notes, the other Transaction Documents or (to the extent related to this
Agreement) the Program Documents, and agrees to indemnify each Indemnified Party
against any liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes and fees.

14.20. Entire Agreement.

THE NOTES, THIS AGREEMENT, AND THE OTHER TRANSACTION DOCUMENTS EXECUTED AND
DELIVERED AS OF EVEN DATE HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES HERETO AND THERETO ANY MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

117



--------------------------------------------------------------------------------

14.21. Excess Funds.

An Issuer shall not be obligated to pay any amount pursuant to this Agreement
unless such Issuer has excess cash flow from operations or has received funds
with respect to such obligation which may be used to make such payment and which
funds or excess cash flow are not required to repay when due its Commercial
Paper Note or other short term funding backing its Commercial Paper Notes, and
after giving effect to such payment either (i) the Issuer could issue Commercial
Paper Notes to refinance all of is outstanding Commercial Paper Notes (assuming
such Commercial Paper Notes matured at such time) in accordance with the program
documents governing such Issuer’s securitization program, or (ii) all of
Issuer’s Commercial Paper Notes are paid in full. Any amount which an Issuer
does not pay pursuant to the operation of the preceding sentence shall not
constitute a claim, as defined in Section 101(5) of the United States Bankruptcy
Code, against such Issuer for any such insufficiency unless and until such
Issuer does have excess cash flow or excess funds.

14.22. No Punitive Damages.

Each of the Servicer and the Borrower agrees that no Indemnified Party shall
have any liability to them or any of their securityholders or creditors in
connection with this Agreement, the other Transaction Documents or the
transactions contemplated thereby on any theory of liability for any special,
indirect, consequential or punitive damages (including, without limitation, any
loss of profits, business or anticipated savings).

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

ADMINISTRATIVE AGENT, AS A BANK, AND AS A   CALYON NEW YORK BRANCH MANAGING
AGENT:       By:  

/s/ Anthony Brown

  Name:   Anthony Brown   Title:   Vice President   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director AS ISSUERS:  
ATLANTIC ASSET SECURITIZATION LLC   By:   Calyon New York Branch, as    
    Attorney-in-Fact   By:  

/s/ Anthony Brown

  Name:   Anthony Brown   Title:   Vice President   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director   LA FAYETTTE ASSET
SECURITIZATION LLC   By:   Calyon New York Branch, as         Attorney-in-Fact  
By:  

/s/ Anthony Brown

  Name:   Anthony Brown   Title:   Vice President   By:  

/s/ Kostantina Kourmpetis

  Name:   Kostantina Kourmpetis   Title:   Managing Director

(Signature Page One to Second A&R Loan Agreement)



--------------------------------------------------------------------------------

AS A BANK:   LLOYDS TSB BANK PLC,   By:  

/s/ Michelle White

  Name:   Michelle White   Title:   Assistant Vice President, Structured
Finance, W 154   By:  

/s/ Kathy Simmons

  Name:   Kathy Simmons   Title:   Director, Structured Finance, S034

(Signature PageTwo to Second A&R Loan Agreement)



--------------------------------------------------------------------------------

AS A BANK AND AS A MANAGING AGENT:   JPMORGAN CHASE BANK, N.A.       By:  

/s/ Jill T. Lane

  Name:   Jill T. Lane   Title:   Vice President AS AN ISSUER:   FALCON ASSET
SECURITIZATION COMPANY LLC   By:  

/s/ Jill T. Lane

  Name:   Jill T. Lane   Title:   Authorized Signatory

(Signature Page Three to Second A&R Loan Agreement)



--------------------------------------------------------------------------------

AS A BANK AND AS A MANAGING AGENT:   BANK OF AMERICA, N.A.       By:  

/s/ Mark Freeman

  Name:   Mark Freeman   Title:   Principal AS AN ISSUER:   YC SUSI TRUST   By:
  Bank of America, National Association, as Managing Agent   By:  

/s/ Mark Freeman

  Name:   Mark Freeman   Title:   Principal

(Signature Page Four to Second A&R Loan Agreement)



--------------------------------------------------------------------------------

AS A BANK:   CITIBANK, N.A.   By:  

/s/ Lain I. Gutierrez

  Name:   Lain I. Gutierrez   Title:   Vice President AS A MANAGING AGENT:  
CITICORP NORTH AMERICA, INC.   By:  

/s/ Lain I. Gutierrez

  Name:   Lain I. Gutierrez   Title:   Vice President AS AN ISSUER:   CHARTA,
LLC   By:   CITICORP NORTH AMERICA, INC.,     Attorney-in-Fact   By:  

/s/ Lain I. Gutierrez

  Name:   Lain I. Gutierrez   Title:   Vice President

(Signature Page Five to Second A&R Loan Agreement)



--------------------------------------------------------------------------------

AS A BANK AND AS A MANAGING AGENT:   THE BANK OF NOVA SCOTIA       By:  

/s/ Norman Last

  Name:   Norman Last   Title:   Managing Director AS AN ISSUER:   LIBERTY
STREET FUNDING CORP.   By:  

/s/ Bernard J. Angelo

  Name:   Bernard J. Angelo   Title:   Vice President

(Signature Page Six to Second A&R Loan Agreement)



--------------------------------------------------------------------------------

AS A BANK AND AS A MANAGING AGENT:   SOCIETE GENERALE       By:  

/s/ James F. Ahern

  Name:   James F. Ahern   Title:   Managing Director AS AN ISSUER:   BARTON
CAPITAL, LLC.   By:  

/s/ Doris J. Hearn

  Name:   Doris J. Hearn   Title:   Vice President

(Signature Page Seven to Second A&R Loan Agreement)



--------------------------------------------------------------------------------

BORROWER:   CH FUNDING, LLC   By:  

/s/ Mark C. Winter

  Name:   Mark C. Winter   Title:   VP SERVICER   DHI MORTGAGE COMPANY, LTD.  
By: DHI MORTGAGE COMPANY GP, INC.,     its general partner   By:  

/s/ Mark C. Winter

  Name:   Mark C. Winter   Title:   EVP/CFO

(Signature Page Eight to Second A&R Loan Agreement)



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

SCHEDULE I

BANK COMMITMENTS AND PERCENTAGES

 

Bank

   Bank
Commitment   

Bank
Commitment

Percentage

   

Group Bank

Percentage

 

CALYON NEW YORK BRANCH

       

BANK OF AMERICA, NA

       

JPMORGAN CHASE BANK

       

CITICORP NORTH AMERICA, INC

       

THE BANK OF NOVA SCOTIA

       

SOCIETE GENERALE

       

LLOYDS TSB BANK PLC

       

TOTAL

   $ 1,200,000,000    100 %   100 %

 

I-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

SCHEDULE II

APPROVED INVESTORS

 

Moody’s Investors Service, Equivalent Long-Term Ratings

      Applicable Concentration Limit

Long-Term

   Short-Term   

Aaa through A1

   P-1    Not applicable

A2 through Baa1

   P-2    Not applicable

Baa2 through Baa3

   P-3    Not applicable

Below Baa3

   Below P-3    25%

Not Rated by Moody’s

   Not Rated    10%

Standard & Poor’s Equivalent Long-Term Ratings

     

Long-Term

   Short-Term   

AAA through AA-

   A-1+    Not applicable

A+

   A-1    Not applicable

A through BBB+

   A-2    Not applicable

BBB through BBB-

   A-3    Not applicable

Below BBB-

   Below A-3    25%

Not Rated by S&P

   Not Rated    10%

Fitch’s Equivalent Long-Term Ratings

     

Long-Term

   Short-Term   

AAA through AA-

   F1+    Not applicable

A+

   F1    Not applicable

A through BBB+

   F2    Not applicable

BBB through BBB-

   F3    Not applicable

Below BBB-

   Below F3    25%

Not Rated by Fitch

   Not Rated    10%

If rating is split, the lower rating will apply.

If only one agency provides a rating, the rating will apply.

 

II-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

APPROVED INVESTORS

 

Investors Name

  

Fitch

  

Moody’s

  

S&P

  

Concentration

Limit

 

Bank of America

   AA-/F1+    Aa2/P-1    AA-/A-1+    NA  

Colorado Housing and Finance Authority

   NR    NR    NR    10 %

Cendant

   BBB+/F2    Baa1/P-2    BBB+/A-2    NA  

Charter Mortgage

   AA-/F1+    Aa2/P-1    AA-/A-1+    NA  

CitiGroup Inc.

   AA+/F1+    Aa1/P-1    AA-/A-1+    NA  

Colorado Housing and Finance Authority

   NR    NR    NR    10 %

Countrywide

   A/F-1    A3/P-2    A/A-1    NA  

Deutsche Bank

   AA-/F1+    Aa3/P-1    AA-/A-1+    NA  

EMC Mortgage

   A+/F1+    A1/P-1    A/A-1    NA  

Federal National Mortgage Association

   AA-/F1+    Aaa/P-1    NR    NA  

First Bank of Arizona

   NR    NR    NR    10 %

First Horizon Home Loans

   NR    NR    NR    10 %

First Nationwide Mortgage Corp.

   NR    NR    NR    10 %

First Union Mortgage Corp.

   A+/F1+    Aa3/P-1    A+/A-1    NA  

Fleet

   AA-/F1+    Aa2    NR    NA  

GMAC

   BB/B    Ba1    BB/B-1    10 %

Greenpoint Mortgage

   BBB    Baa1    NR    NA  

Goldman Sachs Group Inc.

   AA-/F1+    Aa3/P-1    A+/A-1    NA  

Guaranty Federal

   NR    NR    NR    10 %

Homeside Lending Inc.

   A-/F1    A2/P-2    A-/A-2    NA  

IndyMac Bancorp, Inc.

   BBB-/F2    NR    BB+/B    25 %

JP Morgan Chase

   A+/F1    Aa3/P-1    A+/A-1    NA  

Leader Mortgage Corp.

   NR    NR    NR    10 %

Lehman Brothers

   A+/F1+    A1/P-1    A+/A-1    NA  

Morgan Stanley

   AA-/F1+    Aa3/P-1    A+/A-1    NA  

National City Mortgage

   A+/F1+    A1    A/A-1    NA  

New Century Financial Corp.

   NR    B1    BB    10 %

Novastar

   NR    NR    NR    10 %

Ohio Savings Financial Corp.

   NR    NR    NR    10 %

Opteum

   NR    NR    NR    10 %

Option One

   NR    NR    NR    10 %

Principal

   NR    P-1    A-1+    NA  

Resource Bankshare Mortgage

   NR    NR    NR    10 %

Sebring Capital

   NR    NR    NR    10 %

SouthStar Funding

   NR    NR    NR    10 %

Suntrust Bank

   AA-/F1+    Aa2/P-1    AA-/A-1+    NA  

Wachovia Corp.

   AA-/F1+    Aa3/P-1    A+/A-1    NA  

Wells Fargo

   AA/F1+    Aa1/P-1    AA-/A-1+    NA  

 

II-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

SCHEDULE III

UCC SEARCH

No Exceptions.

 

III-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

SCHEDULE IV

LITIGATION

None.

 

IV-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

Dated     June [ ]    , 2006    

Reference is made to the Second Amended and Restated Loan Agreement dated as of
June [ ], 2006 (the “Loan Agreement”), among CH FUNDING, LLC, a Delaware limited
liability company (hereinafter, together with its successors and assigns, the
“Borrower”), as the Borrower, ATLANTIC ASSET SECURITIZATION LLC, a Delaware
limited liability company (hereinafter, together with its successors and
assigns, “Atlantic”), as an Issuer, LA FAYETTE ASSET SECURITIZATION LLC, a
Delaware limited liability company (hereinafter, together with its successors
and assigns, “La Fayette”), as an Issuer, FALCON ASSET SECURITIZATION COMPANY
LLC, a Delaware limited liability company (hereinafter, together with its
successors and assigns, “Falcon”), as an Issuer, BARTON CAPITAL LLC, a Delaware
limited liability company (hereinafter, together with its successors and
assigns, “Barton”) as an Issuer, LIBERTY STREET FUNDING CORP., a Delaware
corporation (hereinafter, together with its successors and assigns, “Liberty”),
as an Issuer, CHARTA, LLC, a Delaware limited liability company (hereinafter
together with its successors and assigns, “CHARTA”), as an Issuer, YC SUSI
TRUST, a Delaware statutory trust (hereinafter, together with its successors and
assigns, “YC”), as an Issuer, CALYON NEW YORK BRANCH (“Calyon New York”), as a
Bank, as the Administrative Agent and as a Managing Agent, JPMORGAN CHASE BANK,
N.A., a national bank, (together with its successors and assigns, “JPMorgan”),
as a Bank and as a Managing Agent, BANK OF AMERICA, N.A. (“Bank of America”), as
a Bank and as a Managing Agent, CITIBANK, N.A., a national banking association,
(“Citibank”), as a Bank, CITICORP NORTH AMERICA, INC. (“Citicorp”), as a
Managing Agent, THE BANK OF NOVA SCOTIA (“Scotia Capital”), as a Bank and as a
Managing Agent, SOCIETE GENERALE, (“SG”) as a Bank and as a Managing Agent,
LLOYDS TSB BANK PLC, a banking corporation organized under the laws of England
(hereinafter, together with its successors and assigns, “Lloyds”), as a Bank,
and DHI MORTGAGE COMPANY, LTD., a Texas limited partnership (hereinafter,
together with its successors and assigns, “DHI Mortgage”), as Servicer.

                         (the “Assignor”) and                          (the
“Assignee”) agree as follows:

1. Purchase and Sale of Interest. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to all of the Assignor’s rights and obligations as a Bank under
the Loan Agreement as of the date hereof equal to the Percentage specified on
the signature page hereto of all outstanding rights and obligations of all Banks
under the Loan Agreement. After giving effect to such sale and assignment, the
Assignee’s Bank Commitment and the principal amount of Advances held by the
Assignee will be as set forth in Section 2 of the signature page hereto.

 

A-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

2. Representations and Disclaimers of Assignor. The Assignor

(1) represents and warrants that it is the legal and beneficial owner of the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim;

(2) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Agreement or any
other instrument or document furnished pursuant thereto; and

(3) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, the Originator, or the
Servicer or the performance or observance by the Borrower, the Originator, or
the Servicer of any of its respective obligations under the Loan Agreement or
any other instrument or document furnished pursuant thereto.

3. Representations and Agreements of Assignee. The Assignee

(1) confirms that it has received a copy of the Loan Agreement, together with
copies of the most recent financial statements referred to in Section 6.1
thereto and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Acceptance;

(2) agrees that it will, independently and without reliance upon the
Administrative Agent or the Assignor and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Agreement;

(3) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto;

(4) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Agreement are required to be
performed by it as a Bank;

(5) specifies as its address for notices the office set forth beneath its name
on the signature pages hereof;

(6) represents that this Assignment and Acceptance has been duly authorized,
executed and delivered by such Assignee pursuant to its entity powers and
constitutes the legal, valid and binding obligation of such Assignee; and

(7) if the Assignee is organized under the laws of a jurisdiction outside the
United States, (a) attaches the forms prescribed by the Internal Revenue Service
of the

 

A-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

United States certifying as to the Assignee’s status for purposes of determining
exemption from United States withholding taxes with respect to all payments to
be made to the Assignee under the Loan Agreement or such other documents as are
necessary to indicate that all such payments are subject to such taxes at a rate
reduced by an applicable tax treaty, and (b) agrees to provide the
Administrative Agent (to the extent permitted by applicable law) with similar
forms for each subsequent tax year of the Assignee in which payments are to be
made to the Assignee under the Loan Agreement.

4. Effectiveness of Assignment. (a) Following the execution of this Assignment
and Acceptance by the Assignor and the Assignee, counterparts will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date of this Assignment and Acceptance shall be the date of
acceptance thereof by the Administrative Agent, unless otherwise specified in
Section 3 of the signature page hereto (the “Effective Date”).

(1) Upon such acceptance and recording by the Administrative Agent as of the
Effective Date, (i) the Assignee shall be a party to the Loan Agreement and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Loan Agreement.

(2) Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Loan Agreement in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Loan Agreement for periods prior to the
Effective Date directly between themselves.

5. Obligations of the Assignee, Including Confidentiality. The Assignee agrees
to abide by any obligations set forth in the Loan Agreement on the part of the
Bank including, without limitation, the obligations as to confidentiality set
forth in Section 14.15 of the Loan Agreement.

6. GOVERNING LAW. THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY
HERETO).

[Signatures Follow]

 

A-3



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on the
signature page hereto.

 

Section 1.

  

Percentage:2

               %

Section 2.

  

Assignee’s Bank Commitment:

   $            

Aggregate principal amount of Advances held by the Assignee:

   $            

Section 3.

  

Effective Date:3

               , 20    

 

--------------------------------------------------------------------------------

2 This percentage must be the same percentage as for the Assignee under its
Liquidity Agreement.

3 This date should be no earlier than the date of acceptance by the
Administrative Agent.

 

A-4



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

 

[NAME OF ASSIGNOR]     [NAME OF ASSIGNEE] By:  

 

    By:  

 

Title:     Title:       Address for Notices:      

 

     

 

     

 

Accepted this              day of                     ,             

 

CALYON NEW YORK BRANCH,

as Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-5



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT B

FORM OF SUBORDINATION AGREEMENT

THIS AMENDED AND RESTATED SUBORDINATION AGREEMENT (this “Subordination
Agreement”) is entered into as of June 30, 2006, by D.R. HORTON, INC., a
Delaware corporation (“D.R. Horton”), in favor of CH FUNDING, LLC, a Delaware
limited liability company, (“Borrower”) and CALYON NEW YORK BRANCH, as
administrative agent (the “Administrative Agent”) under the Loan Agreement
referred to below.

RECITALS

A. DHI MORTGAGE COMPANY, LTD., a Texas limited partnership (“DHI Mortgage”) (the
“Originator”) and Borrower have entered into a Master Repurchase Agreement dated
as of July 9, 2002 and an Amended and Restated Addendum to Master Repurchase
Agreement dated June 30, 2006 (as amended or restated from time to time, the
“Repurchase Agreement”) pursuant to which the Originator may sell to Borrower,
and Borrower may acquire from the Originator, certain Mortgage Loans and
pursuant to which the Originator may repurchase those Mortgage Loans.

B. Borrower entered into that certain Second Amended and Restated Loan Agreement
dated as of June 30, 2006, (as amended or restated from time to time, the “Loan
Agreement”) with the Administrative Agent and the Issuers, Banks and Managing
Agents party thereto, and DHI Mortgage, as Servicer, (in such capacity, the
“Servicer”), pursuant to which, and subject to the terms of which, the Lenders
have agreed to make loans to the Borrower secured by Mortgage Loans and other
collateral, and DHI Mortgage has agreed to provide certain administration and
collection services.

C. It is a condition precedent to the initial purchase under the Repurchase
Agreement and the initial loan under the Loan Agreement that the Companies (as
defined herein) shall have entered into this Agreement, pursuant to which all
existing and future obligations, except for certain excluded obligations, of the
Originator to D.R. Horton or to any Affiliate of D.R. Horton or the Originator
other than Borrower is subordinated to certain obligations of the Originator
under the Repurchase Agreement and of the Servicer under the Loan Agreement.

AGREEMENTS

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Companies hereby
covenant and agree with Borrower and the Administrative Agent as follows:

1. Terms defined in the Repurchase Agreement or the Loan Agreement have the same
meanings when used in this Subordination Agreement, except that, solely for the
purpose of this Subordination Agreement, the term “Affiliate”, when used in
connection with D.R. Horton, the Companies or the Originator, shall not include
Borrower. As used in this Subordination Agreement:

“Companies” means D.R. Horton and any Affiliate of D.R. Horton (other than the
Borrower) to which the Originator owes or may owe in the future any Subordinated
Debt.

 

B-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

“Excluded Obligations” means all indebtedness of the Originator to D.R. Horton
or any Affiliate of the Originator, incurred in the ordinary course of the
Originator’s business related to (a) the Originator’s payroll and operating
expenses, (b) insurance premiums on policies held by the Originator,
(c) information technology, (d) human resources, (e) the management fee payable
by Originator to D.R. Horton, (f) office rent and utility, maintenance and
operating costs related to occupancy, (g) real estate transaction settlement
costs paid or advanced by Originator, (h) use of trade names, trade marks, trade
dress, patents, copyrights or other intellectual property licensed to Originator
and (i) the processing or closing of applications for residential mortgage loans
or any mortgage loan brokerage fee payable by the Originator to D.R. Horton or
an Affiliate; provided that any indebtedness in clauses (a) through (i) will
cease to be an Excluded Obligation ninety days after the origination of such
indebtedness unless paid or satisfied by setoff or otherwise.

“Senior Debt” means all obligations for the payment of money which are or may
become due and owing by (a) the Originator under the Repurchase Agreement,
whether for repurchase prices, fees, expenses (including counsel fees),
indemnified amounts or otherwise or (b) the Servicer under the Loan Agreement,
whether for the deposit of collections received by it or for fees, expenses
(including counsel fees), indemnified amounts or otherwise.

“Subordinated Debt” means all present and future indebtedness for borrowed
money, liabilities or obligations of the Originator to D.R. Horton or to any
Affiliate of the Originator, the Companies or D.R. Horton, except for Excluded
Obligations, whether (i) principal, interest (before or after the beginning of
any proceedings under any Debtor Law), premium, court costs, attorneys’ fees, or
other costs of collection, (ii) direct, indirect, fixed, contingent, liquidated,
unliquidated, joint, several, or joint and several, (iii) created directly or
acquired by assignment or otherwise, or (iv) whether or not evidenced in
writing.

“Senior Liens” means all present and future security interests and liens, if
any, directly or indirectly securing any Senior Debt.

“Subordinated Liens” means all present and future security interests and liens,
if any, directly or indirectly securing any Subordinated Debt.

2. Until the Facility Termination Date under the Repurchase Agreement and the
Drawdown Termination Date under the Loan Agreement have expired and the Senior
Debt has been paid in full, all Subordinated Debt and the proceeds of all
Subordinated Liens are hereby subordinated to all Senior Debt and the proceeds
of all Senior Liens as provided in this Subordination Agreement. For purposes
hereof, Senior Debt shall not be deemed paid in full unless it has been paid in
full for more than 366 days and such payment is final and indefeasible and not
subject to rescission or setting aside for any reason whatsoever.

 

B-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

(a) Unless a Default or an Event of Default under the Repurchase Agreement or
(so long as the Originator is the Servicer) a Servicer Default (each, a “Senior
Debt Default”) is continuing, the Companies may receive payments of principal on
Subordinated Debt, and interest accruing on Subordinated Debt at a reasonable
market rate as agreed upon between the Originator and the Companies.

(b) While a Senior Debt Default is continuing, the Companies may not receive any
payment directly or indirectly related to any Subordinated Debt or proceeds of
any Subordinated Lien.

3. D.R. Horton agrees that (a) all existing and future obligations, except for
Excluded Obligations, of any nature owed or owing by the Originator to any
Affiliates of the Originator or D.R. Horton shall also be Subordinated Debt and
(b) it will cause each such Affiliate that may provide credit to, or otherwise
have obligations, except for Excluded Obligations, owing to it by, the
Originator to subordinate its rights of repayment and security therefor to the
rights of the Senior Debt holders, and the priorities and rights of the Senior
Liens, as herein provided, the same as if each such Affiliate was a party to
this Subordination Agreement in like capacity to that of D.R. Horton, and for
such purpose each reference to D.R. Horton in this Agreement (other than this
paragraph 3) shall be deemed to refer to such Affiliate. Nothing herein shall
require D.R. Horton to obtain separate documents from its Affiliates agreeing to
subordinate except as may be required for D.R. Horton to perform its obligation
to cause its Affiliates to subordinate all existing and future obligations,
except Excluded Obligations, upon a Senior Debt Default.

4. To the extent of the subordination provided in paragraph 2 above, if any
payment or distribution of assets or securities of the Originator of any kind or
character, whether in cash, property or securities, is made or to be made upon
any (a) dissolution or winding up of Originator or (b) total or partial
liquidation of Originator or (c) reorganization of the Originator, any one of
which results in an Event of Default under the Loan Agreement, not timely cured,
if applicable, that permits the acceleration or results in the acceleration of
the payment of Senior Debt, then the provisions of this paragraph 4 shall apply.
Further, this paragraph 4 shall apply whether such dissolution and winding up,
liquidation or reorganization is voluntary or involuntary or in bankruptcy,
insolvency, receivership or other proceedings. If an event triggers the
application of this paragraph 4, then and in any such event, all principal of
and interest then due upon all Senior Debt, whether or not the Senior Debt is
then due or matured, shall first be paid in full, or full payment thereof
provided for in money or money’s worth, before a Company, or any trustee or
receiver acting on its or their behalf, shall be entitled to receive any assets
or securities other than (a) shares of stock (“Stock”) of the Originator as
reorganized or readjusted or (b) securities (“Subordinated Securities”) of the
Originator or any other corporation provided for by a plan of reorganization or
readjustment, junior to (or the payment of which is subordinated by a written
instrument in form and substance satisfactory to and approved in writing by
Borrower and the Administrative Agent, to the payment of), all Senior Debt which
may at the time be outstanding or contemplated, in payment of, partial or
complete compensation for or otherwise in respect of any of the Subordinated
Debt. Upon any such dissolution, winding up, liquidation or reorganization, any
payment or distribution of assets or securities of the Originator of any kind or
character, whether in cash, properties or securities (other than as

 

B-3



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

aforesaid) which, but for the provisions of this paragraph 4, would then be made
to the Companies or any Affiliate of the Companies shall, to the extent of the
subordination provided in paragraph 2 above, instead be made by the Originator
or by any receiver, trustee in bankruptcy, liquidating trustee, agent or other
person making such payment or distribution, directly to the holder or holders of
Senior Debt, or their representatives, to the extent necessary to pay all Senior
Debt in full, in money or money’s worth, after giving effect to any concurrent
payment or distribution to or for the holders of Senior Debt.

5. If any Company or any Affiliate of the Companies or anyone else acting on its
or their behalf shall receive any payment or distribution of assets or
securities of the Originator of any kind or character, or for the Originator,
whether in cash, property or securities (other than Stock or Subordinated
Securities) before all Senior Debt is paid in full or full payment thereof is
provided for in money or money’s worth to the satisfaction of Borrower and the
Administrative Agent, then and in that event, to the extent of the subordination
provided in paragraph 2 above, the recipient of such assets or securities of the
Originator so paid or distributed shall pay over and deliver all such payments
and distributions forthwith to the receiver, trustee in bankruptcy, liquidating
trustee, agent or other person responsible for making payment or distribution of
assets or securities of the Originator, who shall then pay or distribute such
assets or securities to the holders of the Senior Debt for application to the
Senior Debt remaining unpaid, to the extent necessary to pay all Senior Debt in
full, in money or money’s worth, after giving effect to any concurrent payment
or distribution to or for the holders of Senior Debt. Each Company or anyone
else acting in its behalf will not be required to pay over and deliver any sums
paid to or for the benefit of such Company to the extent that such payments or
distributions were permitted, at the time paid or distributed, under
subparagraph 2(a).

6. Each Company hereby, unconditionally and irrevocably, waives and releases any
and all rights which it now has or may hereafter acquire to be subrogated to the
rights of the holders of the Senior Debt or to receive payments or distributions
of assets or securities of the Originator applicable to the Senior Debt and to
any of the Senior Liens, either before or after all obligations to the holders
of the Senior Debt shall be paid in full, although no such payments or
distributions applicable to Senior Debt shall (as between the Originator, its
creditors other than holders of the Senior Debt and the Companies) be deemed to
be a payment by the Originator to or on account of its obligations to the
Companies or any Affiliate of the Companies. The provisions of this paragraph 6
are (and are intended solely) for the purpose of defining the relative rights of
the Companies or any Affiliate of the Companies, on the one hand, and the
holders of Senior Debt, on the other hand, and nothing contained in this
paragraph 6 or elsewhere in this Agreement is intended to impair, or shall
impair, as between the Originator and the Companies or any Affiliate of the
Companies, the obligations of the Originator to the Companies or any Affiliate
of the Companies or to affect (except to the extent specifically provided above
in this paragraph 6) the relative rights of the Companies, the Affiliates of the
Companies and creditors of the Originator other than the holders of Senior Debt.
Nothing herein contained shall prevent the Companies or any Affiliate of the
Companies from exercising all remedies otherwise permitted by applicable law,
upon default under the Originator’s obligations to the Companies or the
Affiliates of the Companies, subject to the rights under this Subordination
Agreement of the holders of Senior Debt in respect of assets or securities of
the Originator of any kind or character, whether cash, property or securities,
received upon the exercise of any such remedy.

 

B-4



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

7. Before the time of the occurrence of any Senior Debt Default, the Companies
and the Affiliates of the Companies shall have the right to receive and retain
payments on Subordinated Debt to the extent provided in paragraph 2 hereof;
however, automatically and without any requirement for notice or any other
action by Borrower or the Administrative Agent, from and after the occurrence of
any Senior Debt Default and until Borrower and the Administrative Agent shall
have declared in writing that such Senior Debt Default has been cured or waived
or ceased to exist or that the Senior Debt has been fully paid and satisfied, no
payment shall be made, directly or indirectly, by the Originator or with any of
its funds, or accepted by such Company or any Affiliate of such Company on,
against or on account of any of the Subordinated Debt, and no remedies against
the Originator or any of its property or interests shall be enforced by or for
the account of such Company or any Affiliate of such Company on account of any
Subordinated Debt.

8. From and after the date of maturity (however it may occur or be brought
about), and until such Senior Debt so matured shall have been fully paid and
satisfied, all of such matured Senior Debt shall first be paid in full before
any payment or distribution is made by Originator or accepted by the Companies
or any Affiliate of the Companies on, against or on account of any Subordinated
Debt and before any remedy against either Originator or any of its property or
interests may be enforced on account of the Subordinated Debt. Nothing herein
requires the payment in full of maturing tranches of Senior Debt as a condition
to the payment of Originator’s costs in the ordinary course so long as the
maturing tranche of debt will be paid timely and in the ordinary course.

9. The subordination provided for in this Subordination Agreement is
unconditional, and no right of any present or future holder of any Senior Debt
to enforce subordination as herein provided shall at any time or in any way be
prejudiced or impaired by any act or failure to act on the part of the
Originator or the Companies or any Affiliate of the Companies or by any act or
failure to act by any holder of any Senior Debt or Borrower or the
Administrative Agent or by any noncompliance by the Originator or the Companies
or any Affiliate of the Companies with the terms, provisions and covenants of
the Transaction Documents, regardless of any knowledge thereof any such holder
might have or be chargeable or charged with. The obligations of the Companies
are unconditional irrespective of the validity or enforceability or
collectability of the Senior Debt or any other circumstance whatsoever which
might constitute a legal or equitable defense of a guarantor or of the Companies
hereunder, any and all such defenses being hereby expressly waived by the
Companies.

10. Borrower or the Administrative Agent or any other holder of Senior Debt may,
at any time without the consent of or notice to the Companies or any other
holder of Subordinated Debt, without incurring responsibility to the Companies
or such other holder of Subordinated Debt, without impairing or releasing the
terms or obligations of this Subordination Agreement, upon or without any terms
or conditions and in whole or in part:

(1) change the manner, place or terms of payment or change or extend the time of
payment of, renew, increase or alter any Senior Debt and the subordinations
herein made and provided for shall apply to the Senior Debt as so changed,
extended, increased, renewed or altered in any manner;

 

B-5



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

(2) sell, exchange, release, surrender, realize upon or otherwise deal with in
any manner and in any order any property at any time pledged or mortgaged to
secure or securing the Senior Debt or any offset against any Senior Debt;

(3) exercise, delay exercising or refrain from exercising any rights against the
Originator or others, or otherwise act or refrain from acting;

(4) settle or compromise any Senior Debt.

Notwithstanding any provision hereof to the contrary, or any prior termination
hereof, this Agreement and the obligations of the Companies hereunder shall be
automatically reinstated if at any time any payment, settlement or compromise of
any of the Senior Debt is rescinded, set aside or vacated by a Governmental
Authority or required to be returned or repaid to the Originator or any Person
on its behalf for any reason whatsoever. No delay on the part of Borrower, the
Administrative Agent or any other holder of Senior Debt in exercising any right
under this or any other agreement, including the Transaction Documents, or
failure to exercise any such right shall operate as a waiver of such right. In
no event shall any modification or waiver of the provisions of this
Subordination Agreement be effective unless in writing, nor shall any such
waiver be applicable except in the specific instance for which it may be given.

Each Company, for itself and all other present and future holders of
Subordinated Debt (including, without limitation, Subordinated Debt held or
originated by Affiliates of the Originator other than such Company), agrees to
execute and deliver to Borrower, the Administrative Agent and to any other
holder or holders of Senior Debt requesting it, such further instruments, and to
take such other action, as may be necessary or appropriate in the reasonable
opinion of Borrower, the Administrative Agent or such other holder or holders of
Senior Debt, and upon request of Borrower, the Administrative Agent or such
other holder or holders, to fully effectuate the subordinations provided for in
this Subordination Agreement and in accordance with its terms.

11. This Subordination Agreement shall bind and benefit the parties hereto and
their respective successors, custodians, receivers, trustees and assigns, and
the provisions of this Subordination Agreement shall be enforceable by Borrower,
the Administrative Agent or directly by the holders of Senior Debt. Borrower
(and any assignee of Borrower) may at any time assign any and all of its rights
hereunder to any other person or entity holding an interest in the Senior Debt
without the consent of any of the Companies, whereupon (i) each reference herein
to Borrower shall mean and be a reference to such assignee and (ii) such
assignee may enforce this Subordination Agreement to the fullest extent as if it
were a named party hereto. Without limiting the generality of the foregoing,
each Company acknowledges and consents to the assignment by Borrower, under and
in connection with the Loan Agreement, of all of Borrower’s right, title and
interest in, to and under this Subordination Agreement to the Administrative
Agent for the benefit of the Lenders, and each Company agrees that at all times
that the Loan Agreement shall be in effect (i) any claim made by Borrower
hereunder shall be deemed made for the benefit of the Administrative Agent and
the Lenders and (ii) any payment or remittance to be made hereunder by any
Company in respect of any claim being made by or in respect of Borrower or
Senior Debt due to Borrower under the Repurchase Agreement shall be paid or
remitted to the Administrative Agent for the benefit of the Lenders.

 

B-6



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

12. THIS SUBORDINATION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO). Neither
acceptance nor execution of this Subordination Agreement by Borrower, the
Administrative Agent or any holder of Senior Debt shall be necessary to cause
this Subordination Agreement to be or remain in full force and effect from and
after the date of its execution and delivery by the Companies to Borrower and
the Administrative Agent, and each Company’s obligations under this
Subordination Agreement are unconditional. This Subordination Agreement may not
be revoked or amended except by an instrument in writing executed by each
Company, Borrower and the Administrative Agent. Any holder of Senior Debt may at
any time and without notice waive in whole or in part any provision of this
Subordination Agreement as to all or part of the Senior Debt held by such holder
(but may not affect or impair the rights of any other holder of Senior Debt),
but no such waiver shall be effective unless expressly stated in a writing
signed by such holder.

13. THIS SUBORDINATION AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

14. EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS SUBORDINATION AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY
EXECUTION AND DELIVERY OF THIS SUBORDINATION AGREEMENT, EACH OF THE PARTIES
HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION OR PROCEEDING IN SUCH JURISDICTION WITH RESPECT TO THIS SUBORDINATION
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS SUBORDINATION AGREEMENT.

 

B-7



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

15. The Administrative Agent agrees and acknowledges that neither the
Administrative Agent nor the Lenders that are parties to the Loan Agreement, nor
any successors or assigns or their successors or assigns have direct or indirect
Recourse to the Companies (other than the Originator or the Borrower) with
respect to the Senior Debt. “Recourse”, as used in this paragraph 15, means the
right to demand payment of the Senior Debt as a matter of contract law, but does
not include any claims that sound in tort.

 

B-8



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXECUTED as of the date first stated in this Subordination Agreement.

 

D.R. HORTON, INC. By:  

 

Name:  

 

Title:  

 

Acknowledged and agreed to

as of the date first written above:

 

CH FUNDING, LLC By:  

 

Name:  

 

Title:  

 

CALYON NEW YORK BRANCH By:  

 

Name:  

 

Title:  

 

By:  

 

Name:  

 

Title:  

 

 

B-9



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

ASSIGNMENT OF SUBORDINATION AGREEMENT

The undersigned hereby assigns all of its right, title and interest in and to
the foregoing Subordination Agreement to Calyon New York Branch, in its capacity
as administrative agent (the “Administrative Agent”) for the “Lenders” under and
as defined in that certain Loan Agreement dated as of June 30, 2006 by and among
D.R. Horton Funding, Inc. (“Borrower”), certain Issuers, certain Banks and
Managing Agents, parties thereto, the Administrative Agent and DHI Mortgage, as
servicer thereunder, as the same may be amended, restated, supplemented or
otherwise modified from time to time. D.R. Horton Corporation (“D.R. Horton”),
for itself and on behalf of the other Companies, acknowledges such assignment
and agrees that the Administrative Agent may further assign, without notice, its
right, title and interest in and to the Subordination Agreement without consent
of any person or entity. The Administrative Agent, as the assignee of Borrower,
shall have the right to enforce the Subordination Agreement and to directly
exercise all of Borrower’s rights and remedies under the Subordination
Agreement, and D.R. Horton agrees to cooperate fully with the Administrative
Agent in the exercise of such rights and remedies thereunder.

 

B-10



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

Dated as of the date first written above.

 

D.R. HORTON, INC. By:  

 

Name:  

 

Title:  

 

Acknowledged and agreed to

as of the date first written above:

 

CH FUNDING, LLC

By:

 

 

Name:

 

 

Title:

 

 

CALYON NEW YORK BRANCH

By:

 

 

Name:

 

 

Title:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

B-11



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT C

FORM OF BORROWING REPORT

 

TO: CALYON NEW YORK BRANCH as Administrative Agent under the Loan Agreement
referred to below

     Attn: Florence Reyes

 

 

     U.S. BANK NATIONAL ASSOCIATION, as the Collateral Agent for the Lenders
under the Loan Agreement referred to below

 

1. CH FUNDING, LLC hereby requests the following Borrowing or Collateral
Substitution (the “Requested Borrowing”) in the amount and on the Borrowing Date
herein specified, pursuant to the Second Amended and Restated Loan Agreement
(the “Loan Agreement”) dated as of June [ ], 2006, among CH FUNDING, LLC, a
Delaware limited liability company (hereinafter, together with its successors
and assigns, the “Borrower”), as the Borrower, ATLANTIC ASSET SECURITIZATION
LLC, a Delaware limited liability company (hereinafter, together with its
successors and assigns, “Atlantic”), as an Issuer, LA FAYETTE ASSET
SECURITIZATION LLC, a Delaware limited liability company (hereinafter, together
with its successors and assigns, “La Fayette”), as an Issuer, FALCON ASSET
SECURITIZATION COMPANY LLC, a Delaware limited liability company (hereinafter,
together with its successors and assigns, “Falcon”), as an Issuer, BARTON
CAPITAL LLC, a Delaware limited liability company (hereinafter, together with
its successors and assigns, “Barton”) as an Issuer, LIBERTY STREET FUNDING
CORP., a Delaware corporation (hereinafter, together with its successors and
assigns, “Liberty”), as an Issuer, CHARTA, LLC, a Delaware limited liability
company, (hereinafter together with its successors and assigns, “CHARTA”), as an
Issuer, YC SUSI TRUST, a Delaware statutory trust (hereinafter, together with
its successors and assigns, “YC”), as an Issuer, CALYON NEW YORK BRANCH (“Calyon
New York”), as a Bank, as a Managing Agent and the Administrative Agent and as a
Managing Agent, JPMORGAN CHASE BANK, N.A., a national bank (together with its
successors and assigns, “JPMorgan”), as a Bank and as a Managing Agent, BANK OF
AMERICA, N.A. (“Bank of America”), as a Bank and as a Managing Agent, CITIBANK,
N.A., a national banking association, (“Citibank”), as a Bank, CITICORP NORTH
AMERICA, INC. (“Citicorp”), as a Managing Agent, THE BANK OF NOVA SCOTIA
(“Scotia Capital”), as a Bank and as a Managing Agent, SOCIETE GENERALE, (“SG”)
as a Bank and as a Managing Agent, LLOYDS TSB BANK PLC, a banking corporation
organized under the laws of England (hereinafter, together with its successors
and assigns, “Lloyds”), as a Bank, and DHI MORTGAGE COMPANY, LTD., a Texas
limited partnership (hereinafter, together with its successors and assigns, “DHI
Mortgage”), as Servicer. Capitalized terms used and not otherwise defined herein
have the meanings given thereto in the Loan Agreement.

 

2. Type of Request:

 

  ¨ Borrowing, as described in Schedule I.

 

C-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

 

  ¨ Collateral Substitution, as described in Schedule I.

 

3. The undersigned officer of the Borrower hereby represents and certifies, and
the undersigned officer of the Servicer hereby confirms, for the benefit of the
Lenders and the Agent that after giving effect to the Requested
Borrowing/Substitution as described above, and detailed in the attached Schedule
I:

 

(a) Maximum Facility Amount is

   $                 

(b) Total Principal Debt is

   $  

(c) Availability is

   $  

(d) Primary Obligations is

   $  

(e) Collateral Value is

   $  

 

 

4. The undersigned officer of the Borrower hereby represents and warrants, and
the undersigned officer of the Servicer hereby confirms, for the benefit of the
Lenders and the Agent, that:

 

  (1) The Borrower is entitled to receive the Requested Borrowing under the
terms and conditions of the Loan Agreement (and pursuant to the Assignment, if
any, executed in connection herewith, the Borrower grants to the Administrative
Agent a security interest in the Collateral described in such Assignment);

 

  (2) (i) if the Requested Borrowing is not a Special Borrowing, all Principal
Mortgage Documents required under Section 3.2(b) of the Loan Agreement and that
relate to the Mortgage Loans identified on Schedule II to the Assignment, if
any, executed in connection herewith have been delivered to the Collateral
Agent, and (ii) if the Requested Borrowing is a Special Borrowing, either
(A) all such documents that relate to Schedule III to the Assignment shall be
delivered to the Collateral Agent within nine (9) Business Days after the date
of origination of the related Special Mortgage Loan, as required under
Section 2.3(c) of the Loan Agreement, or (B) the Primary Obligations that has
been borrowed against such Mortgage Loans shall be repaid in full as and to the
extent required under Section 2.3(d) of the Loan Agreement;

 

  (3) all Mortgage Loans, Principal Mortgage Documents and Other Mortgage
Documents in which the Administrative Agent is granted a security interest
pursuant to the Assignment, if any, in connection herewith, comply in all
respects with the applicable requirements set forth in the Loan Agreement and
the Security Agreement;

 

  (4) at all times relevant to this Agreement, total Collateral Value
attributable to the types or categories of Collateral referred to in the
definition of Collateral Value has not, and does not now, exceed the limitations
established in such definition;

 

  (5) no Default or Event of Default has occurred or is continuing;

 

C-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

 

  (6) no change or event that constitutes a Material Adverse Effect as to the
Borrower has occurred;

 

  (7) If at any time the total Collateral Value of all Eligible Mortgage
Collateral is less than the Primary Obligations, the Borrower either provided
additional Eligible Mortgage Collateral with a sufficient Collateral Value or
paid Principal Debt in an amount sufficient to correct the deficiency within two
Business Days after notice.

 

5. The representations and warranties of the Borrower and the Servicer contained
in the Loan Agreement and those contained in each other Transaction Document to
which the Borrower or the Servicer is a party are true and correct in all
material respects on and as of the date hereof. The Borrower also represents and
warrants that unless otherwise noted on Schedule I to this Requested Borrowing,
the date of origination of each Special Mortgage Loan is the date such Special
Mortgage Loan was assigned to the Collateral Agent.

 

6. All of the conditions applicable to the Requested Borrowing pursuant to
Section 4.1 and Section 4.2 of the Loan Agreement are and will be satisfied
immediately before and after giving effect to the Requested Borrowing.

 

    CH FUNDING, LLC,   as the Borrower Date:                       By:  

 

  Name:  

 

  Title:  

 

  DHI MORTGAGE COMPANY, LTD.   as the Servicer Date:                       By:
DHI MORTGAGE COMPANY GP, INC.,
    its General Partner   By:  

 

  Name:  

 

  Title:  

 

 

C-3



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

SCHEDULE I TO FORM OF BORROWING REPORT

Schedule to Borrowing/Substitution Request

I. Change in Borrowings Requested

 

              Current     Prior Unmatured Borrowings in Place  

(1)

  Borrowings Maturing                    

(2)

  Borrowing Requested/Serv Fee (annum)                    

(3)

  Borrowing/Substitution Date / Rate                    

(4)

  Int. Period Maturity/Term (days)                                              
Alt A                 Jumbo                       Total     Conforming     All  
  Pay-Option     2nd
Mortgages     Sub Prime     All     Super Only     Uncovered
Loans  

(5)

  Maximum Facility Amount/Sublimits     1,200,000,000.00     1,200,000,000.00  
  600,000,000.00     120,000,000.00     240,000,000.00     180,000,000.00    
300,000,000.00     120,000,000.00     120,000,000.00  

II. Prior to Request

                   

(6)

  Unpaid Mortgage Loan Balance     —       —       —       —       —       —    
  —       —       —    

(7)

  Take Out Commitments     —       —       —       —       —       —       —    
  —       —    

(8)

  Lesser of (2) or (3)     —       —       —       —       —       —       —    
  —       —    

(9)

  Advance Rate     0 %   98 %   97 %   97 %   95 %   95 %   98 %   95 %   95 %

(10)

  Collateral Value (mortgages)     —       —       —       —       —       —    
  —       —       —    

(12)

 

Dry Loans

    —                    

(11)

 

Wet Loans

    —                    

(13)

  Collateral Value (Cash Collection)     0.00     LOGO [g66926exb26img.jpg]
Total Cash Collateral in Collection Account prior to request        

(14)

  Total Collateral Value     —       —       Collateral in pool for over 120
days          

(15)

  Total Borrowings/Principal Debt     —                    

(16)

 

Non Special Borrowings

  0 %   —                    

(17)

 

Special Borrowings

  0 %   —                    

(18)

  Primary Obligations - Total     —                    

III. Substitutions or Change in Borrowings only (Assignments to be attached)

 

       

(19)

  Unpaid Mortgage Loan Balance *     —       —       —       —       —       —  
    —       —       —    

(20)

  Take Out Commitments *     —       —       —       —       —       —       —  
    —       —    

(21)

 

Lesser of (2) or (3)

    —       —       —       —       —       —       —       —       —    

(22)

  Advance Rate     0 %   98 %   97 %   97 %   95 %   95 %   98 %   95 %   95 %

(23)

  Collateral Value *     —       —       —       —       —       —       —      
—       —    

(24)

 

Dry Loans *

    —                    

(25)

 

Wet Loans *

    —                    

(26)

  Collateral Value Cash - Collection *       LOGO [g66926exb26img.jpg] Amt of
Cash Collateral to be (swept) by Collateral Agent        

(27)

  Assets Transferred Out       LOGO [g66926exb26img.jpg] Collateral value of
loans sold to Investors          

(28)

  Collateral Value Change **     —                    

(29)

  Net Borrowings/Principal Debt *     —                    

(30)

 

Non Special Borrowings *

    —                    

(31)

 

Special Borrowings *

    —                    

(32)

 

Primary Obligations *

    —                    

--------------------------------------------------------------------------------

** - Net change of new non-cash assets less previous non-cash assets being
substituted/removed/matured.

 

C-4



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

 

IV. Portfolio After Request                                                     
       

(33)

   Unpaid Mortgage Loan Balance        —       —       —       —       —      
—       —       —    

(34)

   Take Out Commitments        —       —       —       —       —       —      
—       —    

(35)

  

Lesser of (2) or (3)

       —       —       —       —       —       —       —       —    

(36)

   Advance Rate      0 %   98 %   97 %   97 %   95 %   95 %   98 %   95 %   95 %

(37)

   Collateral Value (mortgages)      —       —       —       —       —       —  
    —       —       —    

(38)

  

Wet Loans

     —            

(39)

  

Dry Loans

     —            

(40)

   Collateral Value Cash - Collection      —      

(41)

   Total Collateral Value      —       LOGO
[g66926exb26img.jpg] Includes cash held in the Collateral Account  

(42)

   Total Borrowings/Principal Debt      —      

(43)

  

Non Special Borrowings

   0 %   —      

(44)

  

Special Borrowings

   0 %   —       < 50% of capacity if last five or 1st five bus.days of
mo., otherwise 30% of capacity  
 

(45)

   Primary Obligations - Total      —      

(46)

   Overcollateralized (42) - (45)      —       LOGO
[g66926exb26img.jpg] Must be > $0 for Collateral Agent to sweep/substitute.  

 

V. Sublimit Tests                   Alt A         Jumbo           Test   
Spec. Borr. 30%    Spec Borr 50%    120 Day    All    Pay-Option    Sub Prime   
All    Super Only    Uncovered Loan   

Results

   OK    OK    OK    OK    OK    OK    OK    OK    OK

 

C-5



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

SCHEDULE I-A

 

Calyon (37.5%), JPMorgan (12.5%), Scotia (12.5%), BofA (12.5%), Citigroup
(12.5%) and Societe General (12.5%)   

Borrowing Request

  

Borrowing Date

  

Maturity Date

  

Days in Interest Period

  

Maximum Facility Amount

   $ 1,200,000,000  

Existing Funded CP

     —    

Expiring CP

     —    

New Request Total

  

Expiring CP Rolled

     —    

New CP Request

     —    

LA FAYETTE

     37.5 %

YC SUSI

     12.5 %

CHARTA

     12.5 %

BARTON

     12.5 %

LIBERTY STREET

     12.5 %

FALCON

     12.5 %

Proceeds

  

LA FAYETTE Rolled CP

   $ —    

LA FAYETTE New CP Issued

   $ —             

Total Atlantic

   $ —             

YC SUSI Rolled CP

   $ —    

Atlantic New CP Issued

   $ —             

Total Atlantic

   $ —             

CHARTA Rolled CP

   $ —    

CHARTA New CP Issued

   $ —             

Total Atlantic

   $ —             

BARTON Rolled CP

   $ —    

BARTON New CP Issued

   $ —             

Total Atlantic

   $ —             

LIBERTY STREET Rolled CP

   $ —    

LIBERTY STREET New CP Issued

   $ —             

Total Atlantic

   $ —             

FALCON Rolled CP

   $ —    

 

C-6



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

 

FALCON New CP Issue

   $  —  

Total Falcon

   $ —         

Total Proceeds

   $ —         

Paydowns

  

LA FAYETTE

   $ —  

YC SUSI

  

CHARTA

  

BARTON

  

LIBERTY STREET

  

FALCON

   $ —  

Total Paydown

   $ —         

Principal Debt

  

LA FAYETTE

   $ —  

YC SUSI

  

CHARTA

  

BARTON

  

LIBERTY STREET

  

FALCON

   $ —         

Availability

         

 

C-7



--------------------------------------------------------------------------------

EXHIBIT D

AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT

On file with Hunton & Williams LLP

 

D



--------------------------------------------------------------------------------

Execution Copy

AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT

By and Among:

CH FUNDING, LLC

As Borrower,

CALYON NEW YORK BRANCH

As Administrative Agent,

and

U.S. BANK NATIONAL ASSOCIATION

As Collateral Agent

Dated as of June 30, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I GENERAL TERMS

   1

    Section 1.1

  Certain Definitions.    1

ARTICLE II APPOINTMENT OF COLLATERAL AGENT

   1

    Section 2.1

  Appointment.    1

    Section 2.2

  Collateral Agency Fees.    2

ARTICLE III COLLATERAL PROCEDURES

   2

    Section 3.1

  Collateral.    2

    Section 3.2

  Delivery of Collateral to the Collateral Agent.    2

    Section 3.3

  Power of Attorney.    5

    Section 3.4

  Redemption of Mortgage Collateral.    6

    Section 3.5

  Correction of Mortgage Notes and other Principal Mortgage Documents.    9

    Section 3.6

  [RESERVED].    10

    Section 3.7

  Special Borrowings.    10

    Section 3.8

  Collateral Reporting.    10

    Section 3.9

  Further Obligations of the Collateral Agent.    11

    Section 3.10

  Segregation of Collateral.    11

    Section 3.11

  Delivery of Required Documents to the Administrative Agent.    12

    Section 3.12

  Take-Out Commitment and Hedge Reporting.    12

ARTICLE IV THE COLLATERAL AGENT

   13

    Section 4.1

  Instructions to the Collateral Agent.    13

    Section 4.2

  Reliance by the Collateral Agent; Responsibility of the Collateral Agent.   
13

    Section 4.3

  Agents and Affiliates.    16

    Section 4.4

  Successor Collateral Agent.    16

    Section 4.5

  Right of Inspection.    17

    Section 4.6

  Accounting in Certain Circumstances.    17

ARTICLE V INDEMNIFICATION

   18

    Section 5.1

  Indemnities by the Borrower.    18

ARTICLE VI MISCELLANEOUS

   18

    Section 6.1

  Notices.    18

    Section 6.2

  Amendments, Etc.    19

    Section 6.3

  Invalidity.    19

    Section 6.4

  Survival of Agreements.    19

    Section 6.5

  Cumulative Rights.    19

    Section 6.6

  Construction; Governing Law.    19

    Section 6.7

  Successors and Assigns.    19

    Section 6.8

  The Collateral Agent Representations and Warranties.    20

    Section 6.9

  Rights of the Program Agents.    20

    Section 6.10

  Counterparts.    20

    Section 6.11

  No Proceedings.    20

    Section 6.12

  Electronic Counterparts.    20

    Section 6.13

  Waiver of Jury Trial.    21

    Section 6.14

  Consent to Jurisdiction; Waiver of Immunities.    21



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedule I    Collateral Review Functions - §3.2(e) Schedule II    Addresses and
Notices - §6.1 Schedule III    Approved Investors Exhibit D-1    Definitions -
§1 Exhibit D-2    Security Agreement - §3.1(a) Exhibit D-3(a)    Collection
Account Control Agreement Exhibit D-3(b)    Reserve Account Control Agreement
Exhibit D-4    Assignment - §3.1(c) and §3.2(a) Exhibit D-5    Form of Transfer
Request Exhibit D-5A    Form of Shipping Request Exhibit D-6(a)    Bailee and
Security Agreement Letter for Approved Investors- §3.4(b)(i) Exhibit D-6(b)   
Bailee and Security Agreement Letter for Pool Custodian §3.4(b)(i) Exhibit D-7
   Trustee Receipt and Security Agreement for Approved Investors - §3.5 Exhibit
D-8    Collateral Agent Daily Report - §3.8(a) Exhibit D-9    Borrowing Report
Exhibit D-10    UCC Financing Statements - §3.1(d) Exhibit D-11    Substitution
Request - § 3.4(a) Exhibit D-12    Assignment of Trade Exhibit D-13    Form of
Warehouse Lender’s Release Letter and Authorization Exhibit D-14    Form of
Alt-A Loan Hedge Report Exhibit D-15    Form of Conforming Loan Hedge Report

 

ii



--------------------------------------------------------------------------------

COLLATERAL AGENCY AGREEMENT

Dated as of June 30, 2006

THIS AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT (the “Agreement”), among
CH FUNDING, LLC, a Delaware limited liability company (the “Borrower”), CALYON
NEW YORK BRANCH (“Calyon New York”), in its capacity as the administrative agent
for the “Lenders” under and as defined in the Loan Agreement referred to below
(the “Administrative Agent”), and U.S. BANK NATIONAL ASSOCIATION, in its
capacity as collateral agent hereunder (the “Collateral Agent”).

RECITALS

WHEREAS, the Borrower has entered into a Second Amended and Restated Loan
Agreement dated as of June 30, 2006 (as the same may be amended, restated,
supplemented or modified from time to time, the “Loan Agreement”), among the
Borrower, Calyon New York, as the Administrative Agent, the Banks, Managing
Agents and Issuers named therein and DHI Mortgage Company, Ltd. (“DHI
Mortgage”), in its capacity as servicer thereunder, pursuant to which the
Lenders may make secured Advances to the Borrower on a revolving basis;

WHEREAS, the parties now desire to enter into this Agreement to provide for the
holding and monitoring of Collateral to be furnished pursuant to the Loan
Agreement;

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

GENERAL TERMS

Section 1.1 Certain Definitions.

Unless otherwise defined herein or in the Loan Agreement, terms are used herein
as defined in Exhibit D-1 hereto.

ARTICLE II

APPOINTMENT OF COLLATERAL AGENT

Section 2.1 Appointment.

(a) The Administrative Agent, on behalf of the holders of the Obligations,
hereby appoints U.S. Bank National Association, as “Collateral Agent” under this
Agreement and authorizes the Collateral Agent to take such action on the
Administrative Agent’s behalf and to exercise such powers and perform such
duties as are hereby expressly delegated to the Collateral Agent by the terms of
this Agreement, together with such powers as are reasonably incidental thereto.



--------------------------------------------------------------------------------

(b) The Collateral Agent hereby accepts such appointment and agrees to hold,
maintain, and administer for the exclusive benefit of the holders of the
Obligations all Collateral at any time delivered to it by or on behalf of the
Borrower as herein provided. The Collateral Agent acknowledges and agrees that
it is acting and will act with respect to the Collateral for the exclusive
benefit of the holders of the Obligations and shall not be subject with respect
to the Collateral in any manner or to any extent to the direction or control of
the Borrower except as expressly permitted hereunder. The Collateral Agent (or
its designee) on behalf of the holders of the Obligations, agrees to act in
accordance with this Agreement and in accordance with any written instructions
of the Administrative Agent as provided in this Agreement. Under no
circumstances shall the Collateral Agent deliver possession of Collateral to the
Borrower except in accordance with the express terms of this Agreement or
otherwise upon the written instruction of the Administrative Agent as provided
in this Agreement. Upon a request by the Servicer and approval by the Borrower,
the Collateral Agent is authorized to permit substitution of Eligible Mortgage
Loans unless (A) as reflected in the most recent Borrowing Report, total
Collateral Value of Eligible Mortgage Collateral, immediately after giving
effect to a requested transfer and any accompanying substitution of Mortgage
Collateral, is less than total Primary Obligations or (B) the Collateral Agent
shall have received written notice from the Administrative Agent that a Default
or Event of Default has occurred.

Section 2.2 Collateral Agency Fees.

The Borrower agrees to pay such fees and expenses of the Collateral Agent as
shall be agreed to in writing between the Collateral Agent and the Borrower from
time to time.

ARTICLE III

COLLATERAL PROCEDURES

Section 3.1 Collateral.

The Borrower shall execute and deliver to the Administrative Agent:

(a) a Security Agreement in favor of the Administrative Agent for the benefit of
the holders of the Obligations in substantially the form of Exhibit D-2 hereto;

(b) an Assignment of Account in favor of the Administrative Agent for the
benefit of the holders of the Obligations substantially in the form of Exhibit
D-3 hereto;

(c) the Assignments provided for in Section 3.2 hereof in the form of Exhibit
D-4 hereto; and

(d) UCC financing statements in the form of Exhibit D-10 hereto.

Section 3.2 Delivery of Collateral to the Collateral Agent.

(a) Periodically, the Borrower may deliver Mortgage Loan Collateral to the
Collateral Agent to hold as bailee for the Administrative Agent. The Borrower
may also, periodically, transfer to the Collateral Agent Mortgage Loans that are
Eligible Mortgage Loans

 

2



--------------------------------------------------------------------------------

against the transfer of funds by the Collateral Agent from the Collection
Account. On the date of each such transfer of Mortgage Loans against payment
therefor, the Servicer shall, pursuant to a Release Letter substantially in the
form attached as Exhibit D-13 hereto, direct the Collateral Agent to transfer
from the Collection Account an amount equal to the amount specified in the
Release Letter to the account identified in such Release Letter in payment for
the related Mortgage Loans; provided, however, that after giving effect to any
such transfer of Mortgage Loans and the payment therefor, the total Collateral
Value of all Eligible Mortgage Collateral will equal or exceed the Primary
Obligations. The Borrower may deliver from time to time such other documents as
shall be specified in a notice by the Administrative Agent to the Collateral
Agent as documents that are required to be delivered to the Collateral Agent
pursuant to this Agreement in order to meet requirements of the Loan Agreements
or agreements required by the Loan Agreement. Each delivery shall be made in
association with an assignment of a security interest (the “Assignment”) to the
Administrative Agent, for the benefit of the holders of the Obligations, in all
Mortgage Loans, Take-Out Commitments and related Collateral delivered with or
described in such Assignment or any schedules thereto. The Borrower shall use
substantially the form illustrated in Exhibit D-4 hereto for each Assignment, or
such other form as may be acceptable to, or required by, the Administrative
Agent, from time to time.

(b) Each Assignment delivered to the Collateral Agent shall be accompanied by a
completed Schedule II and Schedule III, using the forms of such schedules as
prescribed in Exhibit D-4 hereto, together with a current Borrowing Report, and
with respect to each Mortgage Loan other than a Special Mortgage Loan the
following items (collectively, the “Principal Mortgage Documents”):

(i) the original of each Mortgage Note, endorsed by DHI Mortgage in blank
(without recourse) and all intervening endorsements thereto;

(ii) an original executed assignment in blank for each Mortgage securing such
Mortgage Loan, in recordable form, executed by the Originator, in the case of
each Mortgage Loan that is not a MERS Designated Mortgage Loan, or by an
authorized signatory of MERS, in the case of each MERS Designated Mortgage Loan;

(iii) a certified copy of the executed Mortgage related to such Mortgage Note;
and

(iv) if the Mortgage Loan was not originated in the name of the Originator, a
complete chain of assignments of Mortgage from the originator of such Mortgage
Loan to the Originator.

(c) The Servicer shall hold in trust for the Administrative Agent for the
benefit of the holders of the Obligations, with respect to each Mortgage Loan
included in the Collateral:

(i) the original filed Mortgage relating to such Mortgage Loan; provided,
however, that until an original Mortgage is received from the public official
charged with its filing and recordation, a copy, certified by the closing agent
to be a true and correct copy of the filed and recorded original, may be used by
the Borrower to satisfy this requirement;

 

3



--------------------------------------------------------------------------------

(ii) other than with respect to a HUD Repossessed Property that is sold to a
consumer, a mortgagee’s policy of title insurance (or binding unexpired
commitment to issue such insurance if the policy has not yet been delivered to
the Servicer) insuring that the original mortgagee and its successors and
assigns have a perfected, first-priority Lien created by the Mortgage securing
such Mortgage Loan (subject to title exceptions that conform to the related
Take-Out Commitment) in a policy amount not less than the principal amount of
such Mortgage Loan,

(iii) the original hazard insurance policy, appropriately indicating that all
insurance proceeds will be paid to the original mortgagee and its successors and
assigns, referred to in Section 6.6(b) of the Loan Agreement which relate to
such Mortgage Loan, or other evidence of insurance acceptable to the
Administrative Agent,

(iv) the form of current appraisal of the Property described in the Mortgage,
prepared by a state licensed appraiser, that complies with all applicable
Governmental Requirements, provided, however, that no appraisal shall be
required for Mortgage Loans (x) financing HUD repossessed Property that is sold
to a consumer, financed with an FHA loan, fully insurable and in accordance with
FHA guidelines, but for which an appraisal is not required, or (y) representing
so called VA Rate Reduction or FHA streamline refinances, insurable in
accordance with VA and FHA guidelines, but for which an appraisal is not
required; and

(v) all other original documents, collectively, the “Other Mortgage Documents.”

Upon three Business Days’ prior notice by the Administrative Agent to the
Collateral Agent, the Collateral Agent will receive from the Servicer all such
items, held in trust. The Collateral Agent shall hold such items as bailee for
the Administrative Agent or such other party as may be designated in such
notice. Upon instructions from the Administrative Agent, the Collateral Agent
shall reject as unsatisfactory any items so delivered that do not conform to the
requirements hereof, noting the rejection on the Schedule of Exceptions,
whereupon the Mortgage Loan shall not be an Eligible Mortgage Loan.

(d) The Servicer shall provide the Collateral Agent and the Administrative Agent
with full access to all Other Mortgage Documents held in trust for the
Administrative Agent at all times.

(e) With respect to each Assignment, together with the related electronic
transmission, that is received by the Collateral Agent by 11:30 a.m. (eastern
time) on a Business Day, the Collateral Agent shall include the Mortgage Loans
identified thereon on the Collateral Agent Daily Report to be delivered on such
Business Day, even if the Collateral Agent has not completed its review of the
related Principal Mortgage Documents. The Collateral Agent shall

 

4



--------------------------------------------------------------------------------

prepare by 1:00 p.m. (eastern time) on such Business Day, the Collateral Agent
Daily Report provided for in Section 3.8 hereof, and furnish it to the
Administrative Agent and the Borrower. The Collateral Agent shall review the
Principal Mortgage Documents delivered with any such Assignment no later than
the opening of business of the Collateral Agent on the Business Day following
delivery of such Collateral Agent Daily Report. The Collateral Agent’s
responsibility to review such Collateral is limited to the review steps
described on Schedule I hereto.

(f) The Collateral Agent shall, acting on behalf of the Administrative Agent for
the benefit of the holders of the Obligations, and as agent and bailee of, and
as custodian for, the Administrative Agent for the benefit of the holders of the
Obligations, retain possession and custody of the documents delivered to the
Collateral Agent pursuant hereto, which documents shall, subject to
Section 4.2(k) and Section 4.4, remain in the state of Minnesota for all
purposes (including but not limited to the perfection of the security interest
of the Administrative Agent, for the benefit of the holders of the Obligations,
in such Collateral) until the Collateral is to be released pursuant to
Section 3.4 hereof.

(g) Notwithstanding the foregoing provisions of Section 3.2, Servicer on behalf
of Borrower may ship Other Mortgage Documents to Investors under bailment for
review by the Investor prior to purchase of a Mortgage Note under a Take-Out
Commitment.

Section 3.3 Power of Attorney.

(a) Subject to subsection (b) below, the Borrower hereby irrevocably appoints
the Administrative Agent, for the benefit of the holders of the Obligations, its
attorney in fact, with full power of substitution, for and on behalf and in the
name of the Borrower, to: (i) endorse and deliver to any Person any check,
instrument or other paper coming into the Collateral Agent’s, the Administrative
Agent’s or any Lender’s possession and representing payment made in respect of
any Mortgage Note or Take-Out Commitment Document delivered hereunder or in
respect of any other Collateral; (ii) prepare, complete, execute, deliver and
record any Assignment to the Collateral Agent, the Administrative Agent or to
any other Person of any Mortgage relating to any Mortgage Note delivered
hereunder as Mortgage Loan Collateral; (iii) endorse and deliver any Mortgage
Note as Mortgage Loan Collateral arising as proceeds thereof, and do every other
thing necessary or desirable to effect transfer of all or any part of the
Mortgage Loan Collateral to the Administrative Agent, for the benefit of the
holders of the Obligations, or to any other Person; (iv) take all necessary and
appropriate action with respect to all Obligations and the Mortgage Loan
Collateral to be delivered to the Collateral Agent or the Administrative Agent
or held by the Borrower in trust for the Administrative Agent for the benefit of
the holders of the Obligations; (v) commence, prosecute, settle, discontinue,
defend, or otherwise dispose of any claim relating to any Take-Out Commitment or
any other part of the Mortgage Loan Collateral; and (vi) sign the Borrower’s
name wherever appropriate to effect the performance of this Agreement.

(b) This Section 3.3 shall be liberally, not restrictively, construed so as to
give the greatest latitude to the Administrative Agent’s powers, as the
Borrower’s attorney-in-fact, to collect, sell, and deliver any of the Mortgage
Loan Collateral and all other documents relating thereto. The powers and
authorities herein conferred on the Administrative Agent may be exercised by the
Administrative Agent through any Person who, at the time of the execution of a

 

5



--------------------------------------------------------------------------------

particular instrument, is an authorized officer or agent of the Administrative
Agent. The power of attorney conferred by this Section 3.3 shall become
effective upon the occurrence, and remain effective during the continuance, of a
Default or an Event of Default and is granted for a valuable consideration and
is coupled with an interest and irrevocable so long as the Obligations, or any
part thereof, shall remain unpaid or any Bank Commitment is outstanding. All
Persons dealing with the Administrative Agent, any officer thereof, or any
substitute attorney, acting pursuant hereto shall be fully protected in treating
the powers and authorities conferred by this Section 3.3 as existing and
continuing in full force and effect until advised by the Administrative Agent
that the Obligations have been fully and finally paid and satisfied and all Bank
Commitments have been terminated.

(c) Under the power of substitution, Administrative Agent may authorize
Collateral Agent to act under this power of attorney.

Section 3.4 Redemption of Mortgage Collateral.

(a) Generally. So long as no Default or Event of Default is continuing, the
Servicer (on behalf of the Borrower) may obtain releases of the Administrative
Agent’s security interest in all or any part of the Collateral (including
releases from the Collection Account) at any time, and from time to time, (i) to
the extent that total Collateral Value of all Eligible Mortgage Collateral
(immediately after giving effect to the requested release) equals or exceeds the
Primary Obligations, as shown on the most recent Borrowing Report, or (ii) that
either (A) the Borrower has made a principal payment on account of the Primary
Obligations in an amount, or (B) the Borrower will deliver to the Collateral
Agent (and the Collateral Agent has received) as bailee for the Administrative
Agent substitute Eligible Mortgage Collateral with a Collateral Value, such that
after giving effect to such payment or delivery, the total Collateral Value of
all Eligible Mortgage Collateral will equal or exceed the Primary Obligations.
Each request for a partial release of Collateral shall be addressed to the
Collateral Agent and the Administrative Agent and shall be in either (x) the
form illustrated in Exhibit D-5 hereto (the “Transfer Request”) or (y) the form
illustrated in Exhibit D-11 (the “Substitution Request”), in either case, with
the appropriate schedules attached thereto.

(b) Redemption Pursuant to Sale. So long as no Default or Event of Default is
continuing, any one of the following may occur: (x) the Borrower, or the
Servicer acting for the Borrower, from time to time may sell or pool Mortgage
Loans either to an Approved Investor pursuant to a Take-Out Commitment or to the
Originator under the Repurchase Agreement; (y) the Borrower may provide Mortgage
Loans to the Originator for sale to an Approved Investor pursuant to a Take-Out
Commitment, provided that payment is directed to the Collection Account and the
security interest in the Mortgage Loan will not be released and the Borrower
will not be deemed to have sold the Mortgage Loans to the Originator until the
Purchase Price is received in the Collection Account; and (z) the Borrower, or
the Servicer acting for the Borrower, may request the Administrative Agent to
permit the Borrower to sell Mortgage Loans, or to pool Mortgage Loans, under
such other circumstances as may be described in the request. Upon the receipt by
the Collateral Agent of a Shipping Request preliminary to a transaction
permitted by this Section 3.4, identifying Collateral to be delivered to an
Approved Investor or through the Originator, and so long as no Default or Event
of Default shall be in existence:

 

6



--------------------------------------------------------------------------------

(i) The Collateral Agent shall deliver to the Approved Investor, or its loan
servicing provider or custodian, under the Collateral Agent’s “Bailee and
Security Agreement Letter,” substantially in the form of Exhibit D-6(a), or
D-6(b) hereto or such other form as may be approved by the Administrative Agent
as appropriate, the items of Mortgage Loan Collateral being sold which are held
by the Collateral Agent as bailee for the Administrative Agent pursuant to
Section 3.2 hereof, with the release of the security interest in favor of the
Administrative Agent for the benefit of the holders of the Obligations in such
items being conditioned upon timely payment to the Collection Account of the
amount described in Section 3.4(b)(iii);

(ii) The Servicer shall, as agent for the Administrative Agent, deliver to such
Approved Investor, or such Approved Investor’s loan servicing provider or
custodian, under a letter agreement or other arrangement approved by the
Administrative Agent the items held by the Servicer pursuant to Section 3.2(c)
that are related to the Mortgage Loan Collateral to be transferred on the
condition that such Approved Investor or its loan servicing provider or
custodian shall hold or control such Other Mortgage Documents as bailee for the
Administrative Agent for the benefit of the holders of the Obligations until the
Approved Investor has paid the full purchase price for such Mortgage Loan
Collateral to the Collection Account pursuant to the terms of the related
Take-Out Commitment;

(iii) Within forty-five (45) days or an Extended Time Period, if applicable,
after the delivery by the Collateral Agent to such Approved Investor or its loan
servicing provider or custodian of the items of Mortgage Loan Collateral
described in Section 3.4(b) or (ii), the Borrower shall make a payment, or shall
cause a payment to be made, to the Collection Account, for distribution to the
Administrative Agent for the account of the Lenders in an amount at least equal
to the full purchase price for such Mortgage Loan Collateral or shall substitute
Eligible Mortgage Collateral as permitted by this Section 3.4; and

(iv) With respect to each Shipping Request that is received by the Collateral
Agent by 11:30 a.m. (eastern time) on a Business Day, the Collateral Agent shall
use due diligence and best efforts to review such Shipping Request and prepare
the Mortgage Loan files identified in each Shipping Request, for shipment prior
to the close of business on the day the Shipping Request is received by the
Collateral Agent, and, in any event shall review such Shipping Request and
prepare the Mortgage Loan files identified in such Shipping Request no later
than 24 hours after such Shipping Request is received by the Collateral Agent.

(c) Transfers. So long as no Default or Event of Default is continuing, subject
to Section 3.4(a) and (b), the Borrower or Servicer on behalf of the Borrower
shall, at any time, be permitted to cause the Collateral Agent to reflect the
transfer of Mortgage Loans to any Permitted Transferees (as defined below) by
means of its daily electronic transmissions to the Collateral Agent, together
with delivery of a Transfer Request delivered to the Collateral Agent, on or
before 11:30 a.m. (eastern time), identifying each Mortgage Loan being
transferred. The

 

7



--------------------------------------------------------------------------------

Collateral Agent’s sole responsibility with respect to any such transfers shall
be to correctly reflect such transfers on its computer system and books and
records and to indicate, on its Collateral Agent’s Daily Report to be delivered
on such Business Day, that such transfers have been effected. “Permitted
Transferees” means the Originator, in connection with any sale and transfer
thereto effected pursuant to the terms of the Repurchase Agreement and any
Approved Investor approved by the Administrative Agent as a Permitted
Transferee. However, requested transfers will not be made if (A) as reflected in
the most recent Borrowing Report, total Primary Obligations will equal or exceed
the total Collateral Value of Eligible Mortgage Collateral immediately after
giving effect to a requested transfer and any accompanying substitution of
Mortgage Collateral, or (B) the Collateral Agent shall have received written
notice from the Administrative Agent that a Default or Event of Default has
occurred.

(d) Continuation of Lien. Unless released in writing by the Administrative Agent
as herein provided, the security interest in favor of the Administrative Agent
for the benefit of the holders of the Obligations, in all Mortgage Loan
Collateral transmitted pursuant to Section 3.4(b) shall continue in effect until
such time as the Administrative Agent shall have received payment in full of the
amount described in Section 3.4(b)(iii).

(e) Application of Proceeds; No Duty. Neither the Administrative Agent, nor the
Collateral Agent, nor any Lender shall be under any duty at any time to credit
the Borrower for any amounts due from any Approved Investor in respect of any
purchase of any Mortgage Collateral contemplated under Section 3.4(b) above,
until the Administrative Agent has actually received such amount in the form of
immediately available funds, for deposit to the Collection Account. Neither the
Administrative Agent, nor the Collateral Agent, nor any Lender shall be under
any duty at any time to collect any amounts or otherwise enforce any obligations
due from any Approved Investor in respect of any such purchase.

(f) Mandatory Redemption of Mortgage Collateral. Notwithstanding any provision
hereof to the contrary, if at any time a Collateral Deficiency exists, the
Borrower shall, immediately upon receipt of notice (which may be by telephone,
promptly confirmed in writing) from the Administrative Agent or the Collateral
Agent, make a deposit to the Collection Account or pledge, assign and deliver
additional or substitute Eligible Mortgage Collateral to the Administrative
Agent for the benefit of the holders of the Obligations, so that, immediately
after giving effect to such payment or pledge and assignment, total Collateral
Value of Eligible Mortgage Collateral shall be equal to or greater than the
Primary Obligations.

(g) Representation in Connection with Releases, Sales and Transfers. The
Borrower represents and warrants that each request for any release or transfer
pursuant to Section 3.4(a) or Section 3.4(b) shall automatically constitute a
representation and warranty to the Lenders, the Administrative Agent, and the
Collateral Agent to the effect that immediately before and after giving effect
to such release or Transfer Request, the Collateral Value of Eligible Mortgage
Collateral shall exceed the Primary Obligations. In connection with any request
for a release or a Transfer Request, the Collateral Agent may assume, in the
absence of written notice to the contrary received from the Administrative
Agent, that immediately before and after giving effect to such release of
Collateral or Transfer Request, no Default or Event of Default exists.

 

8



--------------------------------------------------------------------------------

(h) Limitation on Releases. Notwithstanding any provision to the contrary, the
Collateral Agent shall not release any Collateral unless (i) payment of what
purports to be the purchase price by the Approved Investor has been made in
immediately available funds to the Collection Account; or (ii) immediately
before and after giving effect thereto, the total Collateral Value of Eligible
Mortgage Collateral (including any Eligible Mortgage Loans substituted for those
Eligible Mortgage Loans being released) shall exceed aggregate Primary
Obligations, as reflected in the most recent Borrowing Report.

Section 3.5 Correction of Mortgage Notes and other Principal Mortgage Documents.

(a) The Servicer may from time to time request, in writing in the form of
Exhibit D-7 hereto, that the Collateral Agent deliver a Mortgage Note that
constitutes Mortgage Loan Collateral so that such Mortgage Note may be replaced
by a corrected Mortgage Note. Upon receipt by the Collateral Agent of such a
request from the Servicer, and so long as the Collateral Agent has not received
written notice that a Default or Event of Default shall be in existence, the
Collateral Agent shall deliver to the Servicer, under the “Trust Receipt and
Security Agreement Letter,” substantially in the form of Exhibit D-7, hereto, or
such other form as may be approved by the Administrative Agent, the Mortgage
Note to be corrected, such delivery to be conditioned upon the receipt by the
Collateral Agent within fourteen (14) calendar days of a corrected Mortgage
Note; provided, that:

(i) at no time shall Mortgage Notes having an aggregate Collateral Value in
excess of 3.5% of the Maximum Facility Amount (the Collateral Value assigned to
each such Mortgage Notes shall be determined utilizing as the principal amount
of such Mortgage Note the lesser of the uncorrected face value of such Mortgage
Note and the correct face value of such Mortgage Note known to the Borrower or
the Servicer) be so delivered for replacement with corrected Mortgage Notes
hereunder;

(ii) until such time as a corrected Mortgage Note shall have been delivered to
the Collateral Agent, the Collateral Value attributed to each Mortgage Note
delivered to the Servicer to be corrected in accordance with this Section 3.5
shall be the lesser of the uncorrected face value of such Mortgage Note and the
corrected face value of such Mortgage Note known to the Borrower and
communicated by the Borrower to the Collateral Agent; and

(iii) notwithstanding the preceding clause (ii), unless the corrected Mortgage
Note is endorsed in blank (without recourse) and re-delivered to the Collateral
Agent within 14 calendar days of the delivery by the Collateral Agent of the
Mortgage Note to be corrected, the Collateral Value attributed to both the
Mortgage Note to be delivered and the corrected Mortgage Note shall be zero
beginning on the 15th calendar day; provided, however, that the Collateral Value
attributable to the corrected Mortgage Note will be reinstated promptly upon the
subsequent delivery thereof to the Collateral Agent.

(b) If the Collateral Agent notifies the Servicer that a Document Defect in a
Principal Mortgage Document (other than a Mortgage Note) needs to be corrected,
then the

 

9



--------------------------------------------------------------------------------

Servicer shall correct such Document Defect and deliver the corrected Principal
Mortgage Document to the Collateral Agent within 14 days. Unless the corrected
Principal Mortgage Document is delivered to the Collateral Agent within 14 days
of such notice, the Collateral Value attributed to the related Mortgage Loan
shall be zero beginning on the 15th calendar day; provided, however, that the
Collateral Value attributable to such Mortgage Loan will be reinstated promptly
upon the subsequent delivery of the corrected Principal Mortgage Document to the
Collateral Agent unless such Mortgage Loan has been shipped to an Approved
Investor.

Section 3.6 [RESERVED].

Section 3.7 Special Borrowings.

(a) Pursuant to the Loan Agreement, the Borrower may from time to time request
that certain Borrowings be funded after delivery to the Collateral Agent of the
related Assignment, but prior to the delivery to the Collateral Agent of the
corresponding Principal Mortgage Documents (individually a “Special Borrowing”;
collectively “Special Borrowings”). The Borrower and the Administrative Agent
acknowledge that Advances in respect of Special Borrowings are subject to
various terms and conditions of the Loan Agreement, including those set forth in
Section 2.3(c) to the Loan Agreement.

(b) Delivery of Principal Mortgage Documents. Within nine (9) Business Days
after the date of origination (and inclusion of the related Special Mortgage
Loans within the computation of Collateral Value as reported on the Collateral
Agent Daily Report) to the Collateral Agent, the Borrower shall deliver to the
Collateral Agent all of the Principal Mortgage Documents pertaining to such
Special Mortgage Loans, or make a mandatory prepayment so that after giving
effect thereto, the Collateral Value of Eligible Mortgage Collateral (excluding
such Special Mortgage Loans) shall equal or exceed the Primary Obligations.

Section 3.8 Collateral Reporting.

(a) At the commencement of each Business Day, and in no event later than 1:00
p.m. (eastern time), the Collateral Agent shall furnish to the Borrower,
Servicer and each Managing Agent by e-mail transmission (a hard copy of which
shall not subsequently be mailed, sent or delivered to any such party, unless so
requested by such party) a duly completed report (including a copy of the
executed signature page) in the form of Exhibit D-8 hereto, (the “Collateral
Agent Daily Report”) specifying and certifying the then total Collateral Value
of the Eligible Mortgage Collateral and other information, all as more fully
provided for therein and as set forth on Schedule I hereto, noting any
applicable Exceptions on Schedule I thereto. The Collateral Agent may rely on
the following information.

(i) All information supplied by the Borrower to the Collateral Agent in any
Assignment, or related electronic transmission, received by the Collateral
Agent, including but not limited to the acquisition price paid for any Mortgage
Loan, the unpaid principal balance of any Mortgage Loan as of its closing and
funding date and the purchase price under any Loan Specific Take-Out Commitment,
whether the Mortgage Loan is a Conforming Loan, a Jumbo Loan or an Alt-A Loan, a
Subprime Loan, a Second Lien Loan, a Pay Option ARM and

 

10



--------------------------------------------------------------------------------

a Negatively Amortizing Mortgage or Pay Option ARM, together with information on
any Hedge Report and the weighted average purchase price (expressed as a
percentage of par) that Approved Investors are obligated to pay, pursuant to
Hedges, for all Eligible Mortgage Loans, as shown on the most recent Hedge
Report (and any adjustments made by the Collateral Agent, for the purposes of
calculating the related Collateral Value, with respect to Mortgage Loans that
subsequently were covered by Loan Specific Take-Out Commitments); provided,
that, in determining the weighted average purchase price for making any
adjustments as referenced above, the Collateral Agent shall, with respect to
Alt-A Loans, use the value that is the “Portfolio Total” with respect to the
column “Market” under “Alt-A Portfolio Profile” in the Alt-A Loan Hedge Report
and, with respect to Conforming Loans, use the value that is the “Total” with
respect to the column “Value” under “Portfolio Hedge Position - Market Value
Analysis” in the Conforming Loan Hedge Report.

(ii) The information supplied by the Borrower to the Collateral Agent, whether
written or in any other form acceptable to the Collateral Agent, with respect to
a determination as to whether amounts received in the Collection Account
represent the purchase price paid for a specific Mortgage Loan and,
consequently, whether the Collateral Value of such Mortgage Loan should be
removed from such calculation.

(b) Two Business Days prior to the date on which the Maximum Facility Amount has
changed, the Administrative Agent shall notify the Collateral Agent, the
Servicer and the Borrower (by facsimile) of the Maximum Facility Amount under
the Loan Agreement. For purposes of paragraph 4 of the Collateral Agent Daily
Report, the Collateral Agent shall assume that the Maximum Facility Amount is
$1,200,000,000 unless it receives written notice to the contrary from the
Administrative Agent.

Section 3.9 Further Obligations of the Collateral Agent.

The Collateral Agent shall promptly notify the Administrative Agent if the
Collateral Agent receives written notice (i) that any Lien (other than for the
Administrative Agent for the benefit of the holders of the Obligations) has been
placed, or attempted to be placed, on any Collateral for the Obligations or that
the Administrative Agent’s security interest shall have been challenged or
(ii) that any Approved Investor has rejected any Collateral that is related to a
Mortgage Loan that has been delivered to the Collateral Agent as Collateral for
the Obligations.

Section 3.10 Segregation of Collateral.

The Collateral Agent shall keep and maintain the Collateral on its documents,
books and records separate and apart from its other Property and from any
Property securing any liabilities of the Borrower to any other Person. Without
limitation of the foregoing, the Collateral Agent shall keep and maintain the
Collateral on its documents, books and records separate and apart from any
collateral provided by the Borrower in favor of any other lender providing
financing to the Borrower. This provision does not require physical separation
of the Principal Mortgage Documents or Other Mortgage Documents from collateral
held for other loans, but each Mortgage Loan must be maintained in a separate
file folder from the documents related to any other mortgage loan.

 

11



--------------------------------------------------------------------------------

Section 3.11 Delivery of Required Documents to the Administrative Agent.

Upon written request of the Administrative Agent, after the occurrence of and
during the continuation of an Event of Default under the Loan Agreement, the
Collateral Agent shall deliver within two (2) Business Days (or in contemplation
of removing the Collateral Agent as collateral agent hereunder, the Collateral
Agent shall deliver within five (5) Business Days,) to the Administrative Agent
or its designee any or all documents and other items of Collateral which are
then in the possession or control of the Collateral Agent. The Administrative
Agent shall provide the Borrower with a copy of any such notice delivered to the
Collateral Agent. All special handling and delivery costs shall be paid by the
Borrower. The Administrative Agent shall hold the interest of the Issuers in the
Collateral as agent of the respective Program Agent and subject to the security
interest granted by the Issuers to their respective Program Agents.

Section 3.12 Take-Out Commitment and Hedge Reporting.

(a) Each Assignment delivered to the Collateral Agent shall indicate the
Approved Investor with respect to the Loan Specific Take-Out Commitment and an
indication of the price associated with the Loan Specific Take-Out Commitment.
Notwithstanding the foregoing, if any Conforming Loan or Alt-A Loan is a Hedged
Loan and not a Specific Covered Loan, the Assignment shall so indicate. In
addition, if a Mortgage Loan is an Uncovered Mortgage Loan, the Assignment shall
so indicate.

(b) The Servicer shall prepare duly completed Alt-A Loan Hedge Report and
Conforming Loan Hedge Report in the forms of Exhibit D-14 and Exhibit D-15,
respectively on the close of business on the last Business Day of each week and
shall provide such reports to the Borrower and the Collateral Agent no later
than 10:00 a.m. (eastern time) on the following Business Day. To the extent that
any Alt-A Loan Hedge Report or Conforming Loan Hedge Report reflects a weighted
average purchase price (expressed as a percentage of par) less than 100% of par,
(A) the Servicer shall, with effect from such date and on an ongoing basis,
prepare and provide to the Borrower and the Collateral Agent such report(s) on
the close of business on each Business Day, and (B) the Collateral Agent shall
accordingly adjust the Collateral Value of the Mortgage Loans identified in such
report.

(c) Upon request of the Administrative Agent, Managing Agent or any Group Bank
at any time, the Servicer shall furnish to the Administrative Agent and the
applicable Managing Agent or the applicable Group Bank (x) copies of the most
recent Alt-A Loan Hedge Report and Conforming Loan Hedge Report and (y) a list
of Loan Specific Take-Out Commitments, together with copies of any such Loan
Specific Take-Out Commitments to the extent not previously delivered to the
Administrative Agent. Upon request, the Borrower shall provide the
Administrative Agent and the Managing Agents with up-to-date copies of the
Take-Out Commitment Master Agreements for each Approved Investor.

 

12



--------------------------------------------------------------------------------

ARTICLE IV

THE COLLATERAL AGENT

Section 4.1 Instructions to the Collateral Agent.

As to any matter not expressly provided for by this Agreement, the Collateral
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the
Administrative Agent acting on behalf of the holders of the Obligations;
provided, however, that the Collateral Agent shall not be required to take any
action which may expose the Collateral Agent to any liability that such
Collateral Agent determines to be unreasonable in light of the circumstances or
which is contrary to this Agreement or any Governmental Requirement.

Section 4.2 Reliance by the Collateral Agent; Responsibility of the Collateral
Agent.

(a) The Collateral Agent shall perform its duties hereunder in accordance with
the standards followed by the Collateral Agent in dealing with similar property
for its own account. Notwithstanding anything to the contrary in this Agreement
or any other Transaction Document, neither the Collateral Agent nor any of its
respective directors, officers, agents, representatives, employees,
attorneys-in-fact or Affiliates shall be liable for any action taken or omitted
to be taken by it or them (in their capacity as or on behalf of the Collateral
Agent) under or in connection with this Agreement or the other Transaction
Documents, except for its or their own gross negligence or willful misconduct,
for which the Collateral Agent shall be liable. In no event shall the Collateral
Agent, its directors, officers, agents or employees be liable, directly or
indirectly, for any special, indirect, punitive or consequential damages.

(b) All Collateral at any time delivered to the Collateral Agent hereunder shall
be held by the Collateral Agent in a fire resistant vault, drawer or other
suitable depositary maintained and controlled solely by the Collateral Agent,
conspicuously marked to show the interest therein of the Collateral Agent as
bailee for the Administrative Agent on behalf of the holders of the Obligations.
The Collateral Agent shall have responsibility only for documents which have
been actually delivered to the Collateral Agent in connection herewith and which
have not been released to the Administrative Agent, the Borrower, the Servicer a
transferee or their respective agent or designee in accordance with this
Agreement. In the event that a Mortgage Note has been delivered to the
Collateral Agent and, subsequently, the Collateral Agent cannot locate such
Mortgage Note, then the Collateral Agent shall prepare and execute a lost note
affidavit with appropriate indemnification and shall deliver such lost note
affidavit to the party that otherwise would have been entitled to delivery of
the related Mortgage Note in accordance with this Agreement at the time such
Mortgage Note would have been delivered.

(c) Under no circumstances shall the Collateral Agent be obligated to verify the
authenticity of any signature on any of the documents received or examined by it
in connection with this Agreement or the authority or capacity of any person to
execute or issue any such document nor shall the Collateral Agent be responsible
for the value, form, substance, validity, perfection (other than by taking and
continuing possession of the Collateral), priority,

 

13



--------------------------------------------------------------------------------

effectiveness or enforceability of any of such documents nor shall the
Collateral Agent be under a duty to inspect, review or examine the documents to
determine whether they are appropriate for the represented purpose or that they
have been actually recorded or that they are other than what they purport to be
on their face.

(d) The Collateral Agent may accept but shall not be responsible for examining,
determining the meaning or effect of, or notifying or advising the Borrower or
the Administrative Agent in any way concerning, any item or document in any file
regarding a Mortgage Loan that is not one of the items or documents listed in
Section 3.2(b). The Borrower shall be solely responsible for providing to the
Collateral Agent each and every document listed in Section 3.2(b) and for
completing or correcting any omission, or incomplete or inconsistent document.

(e) With respect to the calculations in connection with Collateral Agent Daily
Reports, the Collateral Agent shall be entitled to rely upon the information
contained in any Assignment. The Collateral Agent shall be responsible to
confirm that (except for Special Mortgage Loans) all Principal Mortgage
Documents relating to each Mortgage Loan the value of which is included in a
Collateral Agent Daily Report are then held or deemed held by the Collateral
Agent exclusively for the benefit of the holders of the Obligations under the
terms of this Agreement (i.e., is not held by the Collateral Agent for the
benefit of any other Person), and (ii) in the case of Special Mortgage Loans, to
monitor and report the amount of such Special Mortgage Loans and the portion
thereof for which the related Principal Mortgage Documents have been delivered
to the Collateral Agent within the time period permitted under Section 3.7.
Except as otherwise provided in this Agreement, the Collateral Agent shall have
no duty to investigate or conduct any due diligence with respect to such
information.

(f) With respect to the determination of whether a Mortgage Loan constitutes an
Eligible Mortgage Loan, the Collateral Agent may assume that (i) such Mortgage
Loan meets the requirements of clauses (a(i)), (a(iii)), (b), (c), (f), (g),
(h), (i(i-iii)), (j), (k), (l), (m), (n), (o) and (p) and subclauses (i) and
(ii) of clause (i) of the definition of Eligible Mortgage Loan, (ii) such
Mortgage Loan is not delinquent for thirty (30) days or more unless the
Collateral Agent has knowledge based upon specific written notice from the
Borrower or the Administrative Agent, (iii) subject to Sections 3.9(i), 3.10 and
4.2(e), such Mortgage Loan is subject to a perfected Lien in favor of the
Administrative Agent for the benefit of the holders of the Obligations, and
(except for Second-Lien Loans) is not subject to any other Lien, (iv) such
Mortgage Loan is a closed and funded Mortgage Loan, (v) each of such Mortgage
Loan and the related Mortgage Note is a legal, valid and binding obligation of
the Obligor thereof, (vi) the beneficial interest of each Mortgage Loan has been
acquired from the Originator on a servicing retained basis and (vii) such
Mortgage Loan has not previously been sold to an Approved Investor and
repurchased by Borrower. Notwithstanding anything contained in this
Section 4.2(f) to the contrary, the Collateral Agent shall be responsible to
confirm that it has possession, or is deemed to have possession in accordance
with the immediately preceding sentence, of all documentation relating to
Collateral reported on a Collateral Agent’s Daily Report, except as permitted
under Section 3.7 of the Loan Agreement.

 

14



--------------------------------------------------------------------------------

(g) The Collateral Agent is an agent and bailee only and is not intended to be,
nor shall it be construed to be a trustee or fiduciary under this Agreement of
or for either or both of the Borrower or the Administrative Agent.

(h) The Collateral Agent shall retain possession and custody of the Principal
Mortgage Documents received from the Borrower and pertaining to each Mortgage
Loan file as agent and bailee of, and as custodian for, the Administrative Agent
for all purposes (including but not limited to the perfection of the security
interest of the Administrative Agent for the benefit of the holders of the
Obligations) until the Collateral is released pursuant to Section 3.4 or
Section 3.5 hereof.

(i) Without limitation of the generality of the foregoing, the Collateral Agent:
(i) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by the Collateral
Agent or the Borrower and shall not be liable for any action taken or omitted to
be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) except as provided in this Agreement, makes no
warranty or representation to the Administrative Agent or the holders of any
Obligations and shall not be responsible to the Administrative Agent or the
holders of any Obligations for any statements, warranties or representations
made in or in connection with this Agreement or the other Transaction Documents;
(iii) except as provided in ARTICLE III and this Section 4.2, shall not have any
duty to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement on the part of the Borrower
or to inspect the property (including the books and records) of the Borrower;
(iv) shall not be responsible to the Administrative Agent or the holders of any
Obligations for the due execution, legality, validity, enforceability of this
Agreement or any other instrument or document furnished pursuant hereto as it
relates to any party other than the Collateral Agent, or for the genuineness,
effectiveness, sufficiency, value, perfection or priority of any Collateral;
(v) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telegram, telecopy, cable or telex) believed in good faith by the
Collateral Agent, to be genuine and signed or sent by the proper Person;
(vi) shall be entitled to rely on the terms of this Agreement and shall be under
no obligation to review the terms of the other Transaction Documents, and in the
event of any conflict between this Agreement and the Transaction Documents, the
terms of this Agreement shall control with respect to the rights and obligations
of the Collateral Agent; and (vii) in the event of any amendment, revision,
restatement, waiver or other change to the Transaction Documents which could
have the effect of increasing the level of effort or changing the scope of work
of the Collateral Agent under this Agreement and which was not consented to in
writing by the Collateral Agent, shall not be given effect so as to modify in
quantity or otherwise the obligations of the Collateral Agent under this
Agreement; (as an example only of the foregoing, and to avoid doubt in
interpretation of this subsection (vii), an increase in the aggregate
commitments of the Lenders of the Loan Agreement shall not, unless the
Collateral Agent receives two weeks’ advance notice of any such amendment,
revision, restatement, waiver or other change to the Transaction Documents,
require the Collateral Agent to review Mortgage Loan Collateral that would
relate to such increased commitment).

(j) The Collateral Agent may execute any of its duties under this Agreement by
or through agents or attorneys-in-fact (which agents or attorneys-in-fact shall
be accorded the

 

15



--------------------------------------------------------------------------------

same rights and obligations applicable to the Collateral Agent) and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
The Collateral Agent shall be responsible for the actions of any agent or
attorneys-in-fact selected by it to the extent it would have been liable had it
taken such action itself; provided, however, that nothing contained herein shall
affect in any manner or any extent the rights of the Borrower or the
Administrative Agent against such agents or attorneys-in-fact.

(k) Merger of Collateral Agent. Any entity into which the Collateral Agent may
be merged or converted or with which it may be consolidated, or any entity
resulting from any merger, conversion or consolidation to which the Collateral
Agent shall be a party, or any entity succeeding to the business of the
Collateral Agent, shall be the successor of the Collateral Agent hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding.

Section 4.3 Agents and Affiliates.

The Collateral Agent and its respective Affiliates may accept deposits from,
lend money to, act as trustee under indentures of, and generally engage in any
kind of business with, the Borrower, the Originator, any of the Originator’s
Affiliates and any Person who may do business with or own securities of the
Borrower or any such Affiliate, all as if the Collateral Agent were not the
Collateral Agent and without any duty to account therefor to the Administrative
Agent or the holders of any Obligations.

Section 4.4 Successor Collateral Agent.

The Collateral Agent may resign at any time by giving written notice thereof to
the Borrower and the Administrative Agent. The Collateral Agent may be removed
at any time with or without cause by the Administrative Agent on behalf of the
holders of the Obligations. Upon request of the Borrower, so long as no Default
or Event of Default exists, the Collateral Agent shall be removed by the
Administrative Agent, provided that the Borrower shall pay immediately upon
demand all costs and expenses incurred by any Lender, the Administrative Agent
or the Collateral Agent in connection therewith. Upon any such resignation or
removal, the Administrative Agent, at the direction of the Majority Banks, shall
have the right to appoint a successor Collateral Agent. Any successor Collateral
Agent appointed by the Administrative Agent, provided that no Default or Event
of Default exists, shall be satisfactory to the Borrower at the time of
appointment. In the case of a retirement or resignation, if no successor
Collateral Agent shall have been so appointed by the Administrative Agent (and
approved by the Borrower, if applicable), and shall have accepted such
appointment, within 60 days after the retiring Collateral Agent’s giving of
notice of resignation, then the retiring Collateral Agent shall deliver all
Mortgage Loan Collateral in its possession to the Administrative Agent and the
Collateral Agent shall be discharged from its duties and obligations under this
Agreement. After a notice of retirement or resignation has been given by the
Collateral Agent and until a successor Collateral Agent shall have been
appointed, the Administrative Agent shall pay all reasonable fees and out of
pocket expenses owed to the Collateral Agent by the Borrower pursuant to any
written agreement between the Collateral Agent and the Borrower, provided,
however, that the Borrower agrees to reimburse the Administrative Agent for all
such payments. No such resignation or removal shall be effective until the
earlier of (1) the date on which a successor

 

16



--------------------------------------------------------------------------------

Collateral Agent shall have been appointed, and accepted such appointment, in
accordance with this Section 4.4 or (2) the day upon which a period of 60 days
has passed after notice of such resignation or removal. Upon the acceptance of
any appointment of the Collateral Agent hereunder by a successor Collateral
Agent, such successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations under this Agreement. The retiring or removed Collateral
Agent shall take all steps reasonably necessary to provide for an orderly
transfer of the Collateral and all related documentation to the successor
Collateral Agent. After any retiring Collateral Agent’s resignation or removal
hereunder as the Collateral Agent, the provisions of this Article IV shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
a Collateral Agent under this Agreement.

Section 4.5 Right of Inspection.

The Collateral Agent shall permit any officer, employee or agent of the
Borrower, the Servicer or the Administrative Agent which can be accompanied by
any officer, employee or agent of any Managing Agent and which may so request to
visit and inspect the premises on which the custodial duties of the Collateral
Agent hereunder are performed, examine the books and records of the Collateral
Agent which pertain to such custodial duties, take copies and extracts
therefrom, and discuss the performance of such custodial duties with the
officers, accountants and auditors of the Collateral Agent that are responsible
therefor, at such time, after notice to the Collateral Agent, as may be mutually
acceptable to the Collateral Agent and such Borrower, Servicer or Administrative
Agent (but in no event later than two weeks after such party’s original
requested date).

Section 4.6 Accounting in Certain Circumstances.

Subject to the provisions of Section 4.2 hereof, in the event that the
Collateral Agent, acting in its capacity as custodian for the Administrative
Agent, shall receive any money in respect of Mortgage Loan Collateral, whether
pursuant to Section 3.3 hereof or Section 5 of the Security Agreement, or
otherwise, the Collateral Agent shall provide an accounting therefor to the
Administrative Agent and the Borrower by the end of the Business Day following
receipt thereof, such accounting to include the amount received, the item(s) of
Mortgage Loan Collateral in respect of which such amount was received, and, if
applicable, the Take-Out Commitment(s) pursuant to which such amount was
received and shall promptly (but in no event later than the next Business Day)
deposit such amounts into the Collection Account and prior to such deposit to be
held as Collateral under the Security Instruments in its favor as provided in
Section 3.1; provided, however, that all expenses of the Collateral Agent
reasonably allocable to such accounting shall be added to the Obligations as
expenses of the Collateral Agent. All such funds received after 4:00 p.m.
(eastern time) shall be considered to have been received on the succeeding
Business Day. The Collateral Agent shall provide such other information in such
detail and at such time or times as the Borrower or the Administrative Agent may
reasonably request.

 

17



--------------------------------------------------------------------------------

ARTICLE V

INDEMNIFICATION

Section 5.1 Indemnities by the Borrower.

(a) General Indemnity. Without limiting any other rights which any such Person
may have hereunder or under applicable law, the Borrower hereby agrees to
indemnify the Collateral Agent, its successors, transferees, participants and
assigns and all affiliates, officers, directors, shareholders, controlling
persons, employees and agents of any of the foregoing (each an “Indemnified
Party”), forthwith on demand, from and against any and all damages, losses,
claims, liabilities and related costs and expenses, including attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or relating to this Agreement or the Loan Agreement or the exercise or
performance of any of its or their powers or duties hereunder or thereunder, or
in respect of any Mortgage Loans or Take-Out Commitment, or related in any way
to their possession of, or dealings with, the Collateral, excluding, however,
Indemnified Amounts to the extent resulting from gross negligence or willful
misconduct on the part of such Indemnified Party.

(b) Contribution. If for any reason the indemnification provided above in this
Section 5.1 is unavailable to an Indemnified Party or is insufficient to hold an
Indemnified Party harmless, then the Borrower shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Borrower on the other hand but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Notices.

Any notice, demand or request required or permitted to be given under or in
connection with this Agreement, the Notes or the other Transaction Documents
(except as may otherwise be expressly required therein) shall be in writing and
shall be mailed by first class or express mail, postage prepaid, or sent by
telex, telegram, telecopy or other similar form of rapid transmission, confirmed
by mailing (by first class or express mail, postage prepaid) written
confirmation at substantially the same time as such rapid transmission, or
personally delivered to an officer of the receiving party. With the exception of
certain administrative and collateral reports that may be directed to specific
departments of the Administrative Agent, all such communications shall be
mailed, sent or delivered to the parties hereto at their respective addresses as
set forth in Schedule II hereto, or at such other addresses or to such
officer’s, individual’s or department’s attention as any party may have
furnished the other parties in writing. Any communication so addressed and
mailed shall be deemed to be given when so mailed, except with respect to
notices and requests given pursuant to Sections 2.3 and 3.3 of the Loan
Agreement. Communications

 

18



--------------------------------------------------------------------------------

related thereto shall not be effective until actually received by the Collateral
Agent, the Administrative Agent, the Issuers, the Managing Agents or the
Borrower, as the case may be; and any notice so sent by rapid transmission shall
be deemed to be given when receipt of such transmission is acknowledged, and any
communication so delivered in person shall be deemed to be given when receipted
for by, or actually received by, an authorized officer of the Collateral Agent,
the Administrative Agent or the Borrower, as the case may be.

Section 6.2 Amendments, Etc.

This Agreement may not be amended, supplemented or modified without the written
consent of the Borrower, the Collateral Agent and the Administrative Agent. Any
such waiver and any such amendment, supplement or modification shall be binding
upon the Borrower the Collateral Agent, the Administrative Agent and all holders
of the Obligations.

Section 6.3 Invalidity.

In the event that any one or more of the provisions contained in this Agreement
or any other Transaction Document shall, for any reason, be held invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of such document.

Section 6.4 Survival of Agreements.

All covenants and agreements herein shall survive until payment in full of the
Obligations and termination of the Bank Commitments under the Loan Agreement.

Section 6.5 Cumulative Rights.

The rights, powers, privileges and remedies of the Collateral Agent and the
Administrative Agent under this Agreement, and any other Transaction Document
shall be cumulative, and the exercise or partial exercise of any such right,
power, privilege or remedy shall not preclude the exercise of any other right or
remedy. The exercise of any right, power, privilege or remedy of the Collateral
Agent or the Administrative Agent under this Agreement or any Transaction
Document, shall not exhaust any such right, power, privilege or remedy of the
Collateral Agent or the Administrative Agent.

Section 6.6 Construction; Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO).

Section 6.7 Successors and Assigns.

This Agreement is binding upon and inures to the parties to this Agreement and
their respective successors and permitted assigns and shall remain in full force
and effect until such

 

19



--------------------------------------------------------------------------------

time, after the Drawdown Termination Date, as all Obligations shall have been
paid in full and all other obligations to be performed hereunder shall have been
performed. The Borrower’s obligations in respect of indemnification and payment
provisions shall be continuing and shall survive any termination of this
Agreement, subject to any applicable statute of limitations. The Collateral
Agent may not assign its rights or obligations hereunder, except pursuant to
Section 4.2(k) or Section 4.4.

Section 6.8 The Collateral Agent Representations and Warranties.

The Collateral Agent represents and warrants that it: (a) is a national banking
association; (b) has the power and authority to own its properties and assets
and to transact the business in which it is engaged; and (c) has the power and
requisite authority to execute, deliver and perform this Agreement, and is duly
authorized to, and has taken all action necessary to authorize it to, execute,
deliver and perform this Agreement and the Security Instruments.

Section 6.9 Rights of the Program Agents.

The parties hereto acknowledge that the Issuers have granted to the their
respective Program Agent, for the benefit of the holders of certain obligations
of the Issuers, from time to time, a security interest in the Issuers’
respective right, title and interest in and to the Advances, the Transaction
Documents and the Collateral. Each reference herein or in any of the other
Transaction Documents to the Liens in the Collateral granted to Administrative
Agent with respect to the interest of the Issuers under the Transaction
Documents shall be deemed to include a reference to such security interest of
the respective Program Agent. The Program Agents shall each be deemed to be a
holder of Obligations. Pursuant to Section 14.22 of the Loan Agreement, the
Program Agents appoint the Collateral Agent as their agent for the purpose of
perfecting the Program Agents’ respective security interest in the Collateral,
and the Collateral Agent accepts such appointment.

Section 6.10 Counterparts.

This Agreement may be executed in two or more counterparts, and it shall not be
necessary that the signatures of each of the parties hereto be contained on any
one counterpart hereof; each counterpart shall be deemed an original, but all
counterparts together shall constitute one and the same instrument.

Section 6.11 No Proceedings.

The Collateral Agent hereby agrees that it will not institute against the
Issuer, or join any other Person in instituting against the Issuer, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or other proceeding under any federal or state bankruptcy or similar law, for
one year and one day after the latest Commercial Paper Note issued by the Issuer
is paid.

Section 6.12 Electronic Counterparts.

Any form or report contemplated by this Agreement may be furnished to the
Collateral Agent electronically and may be formatted in a manner convenient for
electronic transmission so long as the required information is provided in an
equally useable form to the format, if any, provided in this Agreement.

 

20



--------------------------------------------------------------------------------

Section 6.13 Waiver of Jury Trial.

EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS
AGREEMENT, THE NOTES, ANY OTHER TRANSACTION DOCUMENT OR UNDER ANY AMENDMENT,
INSTRUMENT OR DOCUMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER RELATIONSHIP EXISTING
IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OTHER TRANSACTION DOCUMENT
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY.

Section 6.14 Consent to Jurisdiction; Waiver of Immunities.

EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION WITH RESPECT TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

* * * * *

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be duly
executed as of the date first above written.

 

CH FUNDING, LLC, as Borrower By:  

/s/ Mark C. Winter

Name:   Mark C. Winter Title:   VP

CALYON NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ Anthony Brown

Name:   Anthony Brown Title:   Vice President By:  

/s/ Kostantina Kourmpetis

Name:   Kostantina Kourmpetis Title:   Managing Director

U.S. BANK NATIONAL ASSOCIATION,

as Collateral Agent

By:  

/s/ Edwin D. Jenkins

Name:   Edwin D. Jenkins Title:   Senior Vice President

 

22



--------------------------------------------------------------------------------

SCHEDULE I

COLLATERAL REVIEW FUNCTIONS

In each Collateral Agent Daily Report, the Collateral Agent shall certify, with
respect to each Mortgage Loan listed in the schedule attached thereto, the
following, noting any applicable Exceptions on the schedule thereto:

(a) all documents required to be delivered to it pursuant to Sections 3.2(b)(i)
through (iii) of the Collateral Agency Agreement are in Collateral Agent’s
possession.

(b) each Assignment delivered by the Borrower pursuant to Section 3.2(b) bears
an original signature of an authorized officer of the Borrower or an Originator,
based on the current list of such officers supplied by the Borrower or such
Originator, and appears to be duly completed (including all Schedules thereto).

(c) each Mortgage Note and Mortgage bears an original signature or signatures
which appear to be those of the person or persons named as the maker and
Mortgagor (trustor) or, in the case of a certified copy of the Mortgage, such
copy bears what appears to be a reproduction of such signature or signatures.

(d) except for the endorsement in blank of the Mortgage Note by DHI Mortgage
and/or the Borrower, and any intervening endorsements, neither the Mortgage Note
nor the Mortgage contain any irregular writings which appear on their face to
affect the validity of any such endorsement or to restrict the enforceability of
the document on which they appear.

(e) based only on the Collateral Agent’s examination of the documents listed in
Section 3.2(b)(i) through (iii) of the Collateral Agency Agreement, the
information set forth with respect to each Mortgage Loan on Schedule I to the
related Assignment accurately reflects the following (within the tolerances, if
any, shown in parentheses):

 

  (i) Mortgage Loan number,

 

  (ii) the original loan amount,

 

  (iii) the original interest rate,

 

  (iv) the name of the borrower(s), and

 

  (v) the property address.

(f) each assignment of mortgage has been assigned as described in
Section 3.2(b)(ii) of the Collateral Agency Agreement, provided that the
Collateral Agent shall have no obligation to confirm that the assignments are in
recordable form. If intervening assignments are included in the file, each such
intervening assignment bears the signature of the mortgagee and/or the assignor
(and any other necessary party) that appears to be an original or, if
photocopies, that such copies bear a reproduction of such signature or
signatures.

 

I-1



--------------------------------------------------------------------------------

(g) the Mortgage Note is endorsed in blank and such endorsement bears an
original signature of an authorized officer of the Borrower, DHI Mortgage, based
on the current list of such officers supplied by the Borrower or DHI Mortgage.

(h) no Mortgage Note (i) bears evidence that it has been delivered to another
Person on behalf of or to an Approved Investor for more than 45 days or Extended
Time Period, if applicable; (ii) has been rejected by the Collateral Agent
acting on instructions from the Administrative Agent pursuant to Section 3.2(c)
of the Collateral Agency Agreement; or (iii) has an original principal balance
in excess of $1,500,000.

(i) no Mortgage Loan bears evidence (on its face or reverse side) that it is
subject to any Lien in favor of any Person other than the Administrative Agent,
for the benefit of the holders of the Obligations.

(j) except as shown on the attached list of Exceptions, no Mortgage Loan has
been included in the Collateral Agent Daily Report for more than 120 days, and
if any Mortgage Loan is shown on the schedule of Exceptions as having been
reported for more than 120 days, the schedule of Exceptions also shows whether
it has been reported more than 180 days.

 

I-2



--------------------------------------------------------------------------------

SCHEDULE II

ADDRESSES AND NOTICES

 

Borrower:   CH FUNDING, LLC   12357 Riata Trace Parkway   Suite C150   Austin,
Texas 78727   Telephone: (512) 502-0545   Telecopy: (512) 345-7348   Attention:
  with copies of any notices of Event of Default to:   DHI MORTGAGE COMPANY,
LTD.   12357 Riata Trace Parkway   Suite C150   Austin, Texas 78727   Telephone:
(512) 502-0545   Telecopy: (512) 345-7348 Administrative Agent:   CALYON NEW
YORK BRANCH   Calyon Building   1301 Avenue of the Americas   New York, New York
10019   Telephone No.: (212) 261-7810   Telex No.: 62410   (Answerback: CRED A
62410 UW)   Facsimile No.: (212) 459-3258   Attention: Structured Finance
Collateral Agent:   U.S. BANK NATIONAL ASSOCIATION   Mortgage Banking Services
Division   BC-MN-H03B   800 Nicollet Mall   Minneapolis, MN 55402-7020  
Telephone: (612) 303-3582   Telecopy: (612) 303-2253

 

II-1



--------------------------------------------------------------------------------

SCHEDULE III

APPROVED INVESTORS

 

Investors Name

   Fitch    Moody’s    S&P    Concentration
Limit  

Bank of America

   AA-/F1+    Aa2/P-1    AA-/A-1+    NA  

Colorado Housing and Finance Authority

   NR    NR    NR    10 %

Cendant

   BBB+/F2    Baa1/P-2    BBB+/A-2    NA  

Charter Mortgage

   AA-/F1+    Aa2/P-1    AA-/A-1+    NA  

CitiGroup Inc.

   AA+/F1+    Aa1/P-1    AA-/A-1+    NA  

Colorado Housing and Finance Authority

   NR    NR    NR    10 %

Countrywide

   A/F-1    A3/P-2    A/A-1    NA  

Deutsche Bank

   AA-/F1+    Aa3/P-1    AA-/A-1+    NA  

EMC Mortgage

   A+/F1+    A1/P-1    A/A-1    NA  

Federal National Mortgage Association

   AA-/F1+    Aaa/P-1    NR    NA  

First Bank of Arizona

   NR    NR    NR    10 %

First Horizon Home Loans

   NR    NR    NR    10 %

First Nationwide Mortgage Corp.

   NR    NR    NR    10 %

First Union Mortgage Corp.

   A+/F1+    Aa3/P-1    A+/A-1    NA  

Fleet

   AA-/F1+    Aa2    NR    NA  

GMAC

   BB/B    Ba1    BB/B-1    10 %

Greenpoint Mortgage

   BBB    Baa1    NR    NA  

Goldman Sachs Group Inc.

   AA-/F1+    Aa3/P-1    A+/A-1    NA  

Guaranty Federal

   NR    NR    NR    10 %

Homeside Lending Inc.

   A-/F1    A2/P-2    A-/A-2    NA  

IndyMac Bancorp, Inc.

   BBB-/F2    NR    BB+/B    25 %

JP Morgan Chase

   A+/F1    Aa3/P-1    A+/A-1    NA  

Leader Mortgage Corp.

   NR    NR    NR    10 %

Lehman Brothers

   A+/F1+    A1/P-1    A+/A-1    NA  

Morgan Stanley

   AA-/F1+    Aa3/P-1    A+/A-1    NA  

National City Mortgage

   A+/F1+    A1    A/A-1    NA  

New Century Financial Corp.

   NR    B1    BB    10 %

Novastar

   NR    NR    NR    10 %

Ohio Savings Financial Corp.

   NR    NR    NR    10 %

Opteum

   NR    NR    NR    10 %

Option One

   NR    NR    NR    10 %

Principal

   NR    P-1    A-1+    NA  

Resource Bankshare Mortgage

   NR    NR    NR    10 %

Sebring Capital

   NR    NR    NR    10 %

SouthStar Funding

   NR    NR    NR    10 %

Suntrust Bank

   AA-/F1+    Aa2/P-1    AA-/A-1+    NA  

Wachovia Corp.

   AA-/F1+    Aa3/P-1    A+/A-1    NA  

Wells Fargo

   AA/F1+    Aa1/P-1    AA-/A-1+    NA  

 

III-1



--------------------------------------------------------------------------------

DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

“Administrative Agent” means Calyon New York, in its capacity as administrative
agent for the Lenders, or any successor administrative agent.

“Administrative Agent Report” is defined in Section 3.9.

“Advance” means with respect to any Lender any amount disbursed by the Lenders
to the Borrower, whether such amount constitutes an original disbursement of
funds to the Borrower under the Loan Agreement or a continuation of an amount
outstanding.

“Advance Rate” means (i) with respect to a Conforming Loan or a Jumbo Loan,
ninety-eight percent (98%), (ii) with respect to an Alt-A Loan, with a FICO
Score of 660 or higher ninety-seven percent (97%) or, if a FICO Score Trigger
Event has occurred and is continuing, then ninety-five percent (95%) (it being
understood that the Collateral Agent will adjust the Advance Rate with respect
to such Mortgage Loan within one Business Day of notice of the FICO Score
Trigger Event), (iii) with respect to an Alt-A Loan with a FICO Score of between
620 and 659, inclusive, ninety-five percent (95%), (iv) with respect to a
Second-Lien Loan or a Super Jumbo Loan, ninety-five percent (95%), (v) with
respect to a Subprime Loan, ninety-five percent (95%) and (vii) with respect to
an Uncovered Mortgage Loan, ninety-five percent (95%).

“Affected Party” means each Lender, each Managing Agent, the Administrative
Agent, any bank party to a Liquidity Agreement, any party providing credit
enhancement or liquidity to any Issuer, and any permitted assignee or
participant of any such bank, and any holding company of an Affected Party.

“Affiliate” of any Person means (a) any other Person that, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, or (b) any other Person who is a director, officer or employee (i) of
such Person, or (ii) of any Person described in the preceding clause (a). For
purposes of this definition, the term “control” (and the terms “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession or ownership, directly or indirectly, of the power either (x) to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise, or (y) vote 10% or more of the securities
having ordinary power in the election of directors of such Person.

“Agreement” means this Amended and Restated Collateral Agency Agreement, as
amended, restated, modified or supplemented from time to time.

“Alt-A Loan” means a Mortgage Loan (other than a Conforming Loan or a Jumbo
Loan) that (1) does not conform to the conventional underwriting standards of
Fannie Mae, Freddie Mac or Ginnie Mae but that is underwritten by an Approved
Investor (other than Fannie Mae, Freddie Mac or Ginnie Mae), within guidelines
generally acceptable to industry norms for “Alt-A” loans, (2) has a demonstrated
secondary market and is readily securitizable, and (3) has an original principal
balance less than $1,000,000.

 

D1-1



--------------------------------------------------------------------------------

“Annual Extension Date” shall mean (i) June 29, 2007 and (ii) thereafter, if
consented to by the Lenders, the Managing Agents and the Administrative Agent
pursuant to Section 2.1(b) of the Loan Agreement, the date that is specified by
the Lenders, the Managing Agents and the Administrative Agent in the applicable
consent, which date shall not be more than 364 days following the then effective
Annual Extension Date; provided, however, that any extension of the Annual
Extension Date shall not extend the Drawdown Termination Date.

“Approved Investor” means, with respect to a Loan Specific Take-Out Commitment
or a Hedge:

(a) Fannie Mae, Freddie Mac or Ginnie Mae, or

(b) any Person with short-term ratings of at least A-1, P-1, and F1 from S&P,
Moody’s and Fitch, respectively, or long-term unsecured debt ratings (or in the
case of a bank without such ratings that is the principal subsidiary of a bank
holding company, the rating of the bank holding company) of at least AA, Aa2,
and AA from S&P, Moody’s and Fitch, respectively, or

(c) all other Persons as may be approved by the Managing Agents, which approvals
may be subject to certain concentration limits;

provided that (i) except for an Approved Investor defined above in section (c),
if an Approved Investor has a short-term rating or a long-term unsecured debt
rating at the time such Person becomes an “Approved Investor” and such Person’s
short-term ratings or long-term unsecured debt ratings are subsequently
downgraded or withdrawn, such Person shall cease to be an “Approved Investor”;
provided, further, that with respect to any Take-Out Commitments issued by such
Person prior to the date of such downgrade or withdrawal, such Person shall
cease to be an “Approved Investor” 60 days following prior written notice from
any Managing Agent to Borrower of such downgrade or withdrawal; and (ii) if an
Approved Investor does not have a short-term rating or a long-term unsecured
debt rating, such Person shall cease to be an “Approved Investor” upon prior
written notice from any Managing Agent if such Managing Agent has good faith
concerns about the future performance of such Person; provided, further, that
with respect to any Take-Out Commitments issued by such Person prior to such
notice, such Person shall cease to be an “Approved Investor” 60 days following
such notice; provided, further, that the Collateral Agent may assume that the
Approved Investors are listed on the Schedule II hereto most recently
distributed to the Collateral Agent by the Administrative Agent.

As of the date of this Agreement, Schedule II hereto sets forth the Approved
Investors pursuant to the preceding clause (c) (and any applicable concentration
limits). Schedule III shall be updated from time to time as Approved Investors
are added or deleted or concentration limits are changed pursuant to the
preceding clauses (b) and (c); provided, further, that the Collateral Agent may
assume that the Approved Investors are listed on the Schedule III hereto most
recently distributed to the Collateral Agent by the Administrative Agent.

“Assignment” is defined in Section 3.2(a).

“Bailee and Security Agreement Letter” is defined in Section 3.4(b)(i).

 

D1-2



--------------------------------------------------------------------------------

“Bank” means each of Calyon New York, JPMorgan, Bank of America, Citibank,
Scotia Capital, SG, Lloyds and each respective Eligible Assignee that shall
become a party to this Agreement pursuant to an Assignment and Acceptance.

“Bank Commitment” means the obligations of the Banks to make Advances to the
Borrower pursuant to the Loan Agreement.

“Bankruptcy Event” means Bankruptcy Event as described in the Loan Agreement.

“Borrower” has the meaning specified in the preamble of this Agreement.

“Borrowing” means Advances by the Lenders under the Loan Agreement.

“Borrowing Report” means a request, in the form of Exhibit C to the Loan
Agreement for a Borrowing pursuant to Article II of the Loan Agreement and in
the form of Exhibit D-9 to this Agreement.

“Business Day” means (a) a day on which (i) commercial banks in New York City,
New York, are not authorized or required to be closed and (ii) commercial banks
in the State in which the Collateral Agent has its principal office are not
authorized or required to be closed, and (b) if this definition of “Business
Day” is utilized in connection with a Eurodollar Advance, a day on which
dealings in United States dollars are carried out in the London interbank
market.

“CH Funding, LLC” has the meaning set forth in the preamble of this Agreement,
and its successors and assigns.

“Calyon New York” has the meaning set forth in the preamble of this Agreement,
and its successors and assigns.

“Closing Protection Rights” means any rights of the Originator or the Borrower
to or under (i) a letter issued by a title insurance company to the Originator
assuming liability for certain acts or failure to act on behalf of a named
closing escrow agent, approved attorney or similar Person in connection with the
closing of a Mortgage Loan transaction, (ii) a bond, insurance or trust fund
established to protect a mortgage lender against a loss or damage resulting from
certain acts or failure to act of a closing escrow agent, approved attorney,
title insurance company or similar Person, or (iii) any other right or claim
that the Originator or the Borrower may have against any Person for any loss or
damage resulting from such Person’s acts or failure to act in connection with
the closing of a Mortgage Loan and the delivery of the related Mortgage Loan
Collateral to the Collateral Agent, the Originator or to the Borrower.

“Collateral” means Property that is subject to a Lien for the benefit of the
holders of the Obligations.

“Collateral Agency Agreement” means this Agreement.

“Collateral Agent” has the meaning set forth in the preamble of this Agreement.

“Collateral Agent Daily Report” is defined in Section 3.8(a) of this Agreement.

 

D1-3



--------------------------------------------------------------------------------

“Collateral Value” means

(A) with respect to the Collection Account, the balance of collected funds
therein that is not subject to any Lien in favor of any Person other than the
Lien in favor of the Administrative Agent for the benefit of the holders of the
Obligations; and

(B) with respect to each Eligible Mortgage Loan and at all times, an amount
equal to the Advance Rate for such Mortgage Loan times the least of:

(1) the original principal amount of such Eligible Mortgage Loan;

(2) with respect to which there is a Loan Specific Take-Out Commitment, the
price of that Loan Specific Take-Out Commitment, including, if applicable, any
related servicing release premium;

(3) (I) in the case of an Alt-A Loan with respect to which there is a Hedge, a
ratable amount determined by multiplying (a) the weighted average purchase price
(expressed as a percentage of par) that Approved Investors are obligated to pay,
pursuant to Hedges, for Alt-A Loans, as shown on the most recent Alt-A Loan
Hedge Report, times (b) the outstanding principal amount of such Eligible
Mortgage Loan, and (II) in the case of a Conforming Loan with respect to which
there is a Hedge, a ratable amount determined by multiplying (a) the weighted
average purchase price (expressed as a percentage of par) that Approved
Investors are obligated to pay, pursuant to Hedges, for Conforming Loans, as
shown on the most recent Conforming Loan Hedge Report, times (b) the outstanding
principal amount of such Eligible Mortgage Loan;

(4) while a Default or Event of Default is continuing, the Market Value of such
Eligible Mortgage Loan, as determined in accordance with clause (a) or (b) in
the definition of Market Value; and

(5) with respect to any Uncovered Mortgage Loan at any time unless a Default or
Event of Default is continuing, the Market Value of such Eligible Mortgage Loan
as determined in accordance with clause (c) of the definition of Market Value;

provided, however, that

(a) at any time, the portion of total Collateral Value that may be attributable
to Jumbo Loans shall not exceed twenty-five percent (25%) of the Maximum
Facility Amount;

(b) at any time, the portion of total Collateral Value that may be attributable
to Super Jumbo Loans shall not exceed ten percent (10%) of the Maximum Facility
Amount, which percentage represents 40% of the 25% set forth in clause
(a) above, provided that any such Super Jumbo Loan with a Loan-to-Value of more
than 80% shall have a Collateral Value of zero;

(c) (i) at any time, the portion of total Collateral Value that may be
attributable to Alt-A Loans shall not exceed fifty percent (50%) of the Maximum
Facility Amount; provided that (A) if an Obligor on any Alt-A Loan shall have a
FICO Score of less than 620, such Alt-A Loan shall have a Collateral Value of
zero; (B) if an Alt-A Loan shall have a Loan-to-Value

 

D1-4



--------------------------------------------------------------------------------

Ratio of more than 95%, such Alt-A Loan shall have a Collateral Value of zero;
and (C) if an Alt-A Loan has a Combined Loan-to-Value Ratio of more than 100%,
such Alt-A Loan shall have a Collateral Value of zero; (ii) at any time, the
portion of total Collateral Value that may be attributable to Negatively
Amortizing Mortgage Loans or Pay Option ARMs shall not exceed ten percent
(10%) of the Maximum Facility Amount, which percentage represents 20% of the 50%
set forth in sub-clause (i) above.

(d) at any time, the portion of total Collateral Value that may be attributable
to Subprime Loans shall not exceed fifteen (15%) of the Maximum Facility Amount;
provided that (i) if an Obligor on any Subprime Loan shall have a FICO Score of
less than 600, such Subprime Loan shall have a Collateral Value of zero, and
(ii) if a Subprime Loan shall have a Loan-to-Value Ratio of more than 90%, such
Subprime Loan shall have a Collateral Value of zero;

(e) at any time, the portion of total Collateral Value that may be attributable
to Mortgage Loans for which the Mortgage Notes have been withdrawn for
correction pursuant to Section 3.4 shall not exceed 3.5% of the Maximum Facility
Amount it being understood that if corrected documents are not delivered within
14 days, then the Collateral Value of such Mortgage Loan shall be zero;
provided, however, that the Collateral Value attributable to such Mortgage Loan
will be reinstated promptly upon the subsequent delivery of the corrected
document to the Collateral Agent unless such Mortgage Loan has been shipped to
an Approved Investor.

(f) at any time, the portion of the total Collateral Value that may be
attributable to any single Approved Investor listed on Schedule III pursuant to
one or more Take-Out Commitments shall not exceed the concentration limit for
such Approved Investor as set forth on Schedule III;

(g) at any time, (i) the portion of total Collateral Value that may be
attributable to Mortgage Loans that have been Eligible Mortgage Loans owned by
the Borrower for more than 120 days shall not exceed ten percent (10%) of the
Maximum Facility Amount (except for Subprime Loans, which, if owned by the
Borrower for more than 120 days, shall have a Collateral Value of zero) and
(ii) the portion of total Collateral Value that may be attributable to Mortgage
Loans that have been Eligible Mortgage Loans owned by the Borrower for more than
180 days shall have a Collateral Value of zero (except for Subprime Loans,
which, if owned by the Borrower for more than 120 days, shall have a Collateral
Value of zero);

(h) a Mortgage Loan that ceases to be an Eligible Mortgage Loan shall have a
Collateral Value of zero;

(i) at any time, (i) except the first five and last five Business Days of any
month, the portion of total Collateral Value that may be attributable to Special
Mortgage Loans with respect to which the related Principal Mortgage Documents
have not been delivered to the Collateral Agent shall not exceed thirty percent
(30%) of the Maximum Facility Amount, and (ii) during the first five and last
five Business Days of any month, the portion of total Collateral Value that may
be attributable to Special Mortgage Loans with respect to which the related
Principal Mortgage Documents have not been delivered to the Collateral Agent
shall not exceed fifty percent (50%) of the Maximum Facility Amount, it being
understood that if the Principal

 

D1-5



--------------------------------------------------------------------------------

Mortgage Documents are not delivered within nine (9) Business Days after the
date of origination of the Special Mortgage Loan, then the Collateral Value of
such Special Mortgage Loan shall be zero until such Principal Mortgage Documents
are so delivered;

(j) at any time, a Mortgage Loan with respect to which the related obligor is 60
days or more past due, shall have a Collateral Value of zero;

(k) at any time, the portion of total Collateral Value that may be attributable
to Second-Lien Loans shall not exceed twenty percent (20%) of the Maximum
Facility Amount; provided that any Second-Lien Loan with a Combined
Loan-to-Value Ratio of more than 100% shall have a Collateral Value of zero;

(l) at any time, the portion of total Collateral Value that may be attributable
to Uncovered Mortgage Loans shall not exceed ten percent (10%) of the Maximum
Facility Amount; provided that any Uncovered Mortgage Loan shall have a
Collateral Value of zero unless it (i) is a Second-Lien Loan, (ii) is a Subprime
Loan, (iii) is a Pay Option ARM, or (iv) is a Mortgage Loan with respect to
which the Administrative Agent may agree in writing (with a copy to each
Managing Agent) is not subject to significant interest rate volatility (it being
understood that Second-Lien Loans, Subprime Loans and Pay Option ARMs are also
subject to concentration limits as set forth in this definition in clauses (k),
(d) and (c), respectively);

(m) at any time, (i) the portion of total Collateral Value that may be
attributable to Mortgage Loans the documents for which have been retained by
Approved Investors for an Extended Time Period of delivery of such documents
shall not exceed twenty-five percent (25%) of the Maximum Facility Amount, and
(ii) the portion of total Collateral Value that may be attributable to Mortgage
Loans the documents for which have been retained by Approved Investors for an
Extended Time Period equal to or in excess of ninety-one (91) days (but not to
exceed 119 days) of delivery of such documents shall not exceed ten percent
(10%) of the Maximum Facility Amount, which percentage represents 40% of the 25%
set forth in clause (i) above; provided, that, at any time, the portion of total
Collateral Value that may be attributable to Mortgage Loans the documents for
which have been retained by Approved Investors for a period equal to or in
excess of one hundred and twenty (120) days of delivery of such documents shall
be zero; and

(n) at any time, the portion of Collateral Value that may be attributable to
Conforming Loans with original terms to maturity in excess of 30 years shall not
exceed ten percent (10%) of the Maximum Facility Amount. ; and

(o) at any time, the Collateral Value of the following shall be zero:

(i) an Alt-A Loan that is (A) not a Pay Option ARM, (B) not a Second-Lien Loan
and (C) is an Uncovered Mortgage Loan;

(ii) a Conforming Loan that is neither a Specific Covered Loan nor a Hedged
Loan;

(iii) a Jumbo Loan that is not a Specific Covered Loan;

 

D1-6



--------------------------------------------------------------------------------

(iv) a Second-Lien Loan that is neither a Specific Covered Loan, nor an
Uncovered Mortgage Loan; and

(v) a Subprime Loan that is neither a Specific Covered Loan, nor an Uncovered
Mortgage Loan.

“Collection Account” means the account established by the Borrower with the
Collateral Agent or another Eligible Institution acceptable to the
Administrative Agent pursuant to Section 2.7(b) of the Loan Agreement and
designated therein as the “Collection Account.”

“Commercial Paper Notes” means short-term promissory notes issued or to be
issued by the Issuers to fund or maintain their Advances or investments in other
financial assets.

“Conforming Loan” means (i) a Mortgage Loan that complies with all applicable
requirements for purchase under a Fannie Mae, Freddie Mac or similar
Governmental Authority standard form of conventional mortgage loan purchase
contract, then in effect, or (ii) an FHA Loan or a VA Loan.

“Control Agreement” means the Collection Account Control Agreement and the
Reserve Account Control Agreement, substantially in the form attached hereto as
Exhibit D-3(a) and Exhibit D-3(b) respectively as amended, modified or
supplemented.

“Default” means any condition or event that, with the giving of notice or lapse
of time or both and unless cured or waived, would constitute an Event of
Default.

“Delinquent Mortgage Loan” means a Mortgage Asset under which the Obligor is 30
or more days in payment default or has taken any action, or suffered any event
of the type described in Section 8.1(g), (h) or (i) of the Loan Agreement or is
in foreclosure.

“DHI Mortgage” means DHI Mortgage Company, Ltd., a Texas limited partnership.

“Document Defect” means, with respect to a Principal Mortgage Document, an error
on the face of the document, including, without limitation, a missing date, a
missing signature, a missing legal description, an origination amount that does
not match the amount shown on reports and on the other Principal Mortgage
Documents or, with respect to a Principal Mortgage Document other than a
Mortgage Note, such Principal Mortgage Document is missing.

“D.R. Horton” means D.R. Horton, Inc., a Delaware corporation, and its
successors and assigns.

“Drawdown Termination Date” means the earliest to occur of (a) June 27, 2009,
(b) the date on which the Maximum Facility Amount is terminated by the Borrower
pursuant to Section 2.1(d) of the Loan Agreement, (c) the date, on or after the
occurrence of an Event of Default, determined pursuant to Section 8.2 of the
Loan Agreement and (d) the Annual Extension Date.

“Eligible Assignee” means (i) Calyon New York or any of its Affiliates, or
JPMorgan or any of its Affiliates, or Bank of America or any of its Affiliates,
or Citibank or any of its Affiliates, or Scotia Capital or any of its
Affiliates, or SG or any of its affiliates or Lloyds or any

 

D1-7



--------------------------------------------------------------------------------

of its Affiliates, (ii) any Person managed by Calyon New York or any of its
Affiliates, or JPMorgan or any of its Affiliates, or Bank of America or any of
its Affiliates, or Citicorp or any of its Affiliates, or Scotia Capital or any
of its Affiliates, or SG or any of its Affiliates or Lloyds or any of its
Affiliates, respectively, or (iii) any financial or other institution that is
acceptable to the related Managing Agent.

“Eligible Mortgage Collateral” means Eligible Mortgage Loans and the Collection
Account.

“Eligible Mortgage Loan” means a Mortgage Loan:

(a) that (i) is a closed and funded Mortgage Loan, (ii) has a maximum term to
maturity of 30 years (or with respect to a Conforming Loan, a maximum term of 50
years) and the proceeds of which were used either to finance a portion of the
purchase price of a property encumbered by the related Mortgage or to refinance
a loan secured by such property, and (iii) is secured by a perfected Lien on
residential real property consisting of land and a one-to-four family dwelling
thereon which is completed and ready for owner occupancy, including townhouses
and condominiums, which Lien is first priority except with respect to a
Second-Lien Loan;

(b) that is a Conforming Loan, a Jumbo Loan, a Subprime Loan, a Second-Lien Loan
or an Alt-A Loan;

(c) in which the Administrative Agent has been granted and continues to hold a
perfected (other than actual delivery of the Mortgage Note to the Collateral
Agent for Special Borrowings), first-priority, security interest for the benefit
of the holders of the Obligations;

(d) for which the Mortgage Note is payable to or endorsed (without recourse) in
blank and each of such Mortgage Loan and the related Mortgage Note is a legal,
valid and binding obligation of the Obligor thereof;

(e) for which, other than in respect of Special Mortgage Loans, the Principal
Mortgage Documents have been received by the Collateral Agent and are in form
and substance acceptable to the Collateral Agent; provided that Principal
Mortgage Documents with Document Defects may be corrected by the Servicer
pursuant to Section 3.5 hereof;

(f) with respect to which no more than 45 days or an Extended Time Period, if
applicable, has lapsed since the date on which any documentation was shipped to
the related Approved Investor;

(g) that, upon pledge thereof under this Agreement and application of any
related Advance to pay off any prior lienholder as required by the Collateral
Agency Agreement and hereunder, together with the related Mortgage Loan
Collateral, is owned beneficially by the Borrower free and clear of any Lien of
any other Person other than the Administrative Agent for the benefit of the
holders of the Obligations;

(h) that, together with the related Mortgage Loan Collateral, does not
contravene any Governmental Requirements applicable thereto (including, without
limitation,

 

D1-8



--------------------------------------------------------------------------------

the Real Estate Settlement Procedures Act of 1974, as amended, and all laws,
rules and regulations relating to usury, truth-in-lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices,
privacy and other applicable federal and state consumer protection laws) and
with respect to which no party to the related Mortgage Loan Collateral is in
violation of any Governmental Requirements (or procedure prescribed thereby) if
such violation would impair the collectability of such Mortgage Loan or the
saleability of such Mortgage Loan under the applicable Take-Out Commitment;

(i) that: (i) is not a Delinquent Mortgage Loan at the time it is transferred to
the Borrower pursuant to the Repurchase Agreement; (ii) has not previously been
sold to an Approved Investor and repurchased by Borrower; (iii) is not a
Mortgage Loan with respect to which the Principal Mortgage Documents relating to
such Mortgage Loan were not delivered to the Collateral Agent within the time
periods provided in Section 2.3(c) of the Loan Agreement; provided, however,
that upon delivery of such Principal Mortgage Documents to the Collateral Agent,
such Mortgage Loans may subsequently qualify as Eligible Mortgage Loans to
support Borrowings subsequent to such delivery; (iv) has not been rejected by
the Collateral Agent under Section 3.2(c) of the Collateral Agency Agreement; or
(v) has an original principal balance not in excess of $1,500,000.00;

(j) that if the Mortgage Loan Collateral has been withdrawn for correction
Section 3.5 of the Collateral Agency Agreement such Mortgage Loan Collateral has
been returned to the Collateral Agent within 14 calendar days after withdrawal
as required by Section 3.5 of the Collateral Agency Agreement;

(k) that is denominated and payable in U.S. dollars in the United States and the
Obligor of which is a natural person who is a U.S. citizen or resident alien or
a corporation or other legal entity organized under the laws of the United
States or any State thereof or the District of Columbia;

(l) that is not subject to any right of rescission, setoff, counterclaim or
other dispute whatsoever;

(m) that was acquired by the Borrower from the Originator within 60 days after
its Mortgage Origination Date;

(n) that is covered by the types and amounts of insurance required by
Section 6.6(b) of the Loan Agreement;

(o) with respect to which all representations and warranties made by the related
Originator in the Repurchase Agreement are true and correct in all material
respects and with respect to which all loan level covenants made in the
Repurchase Agreement have been complied with;

(p) that is subjected to the following “Quality Control” measures by personnel
of the Originator before the Mortgage Note is funded by the Originator:

(i) for those Mortgage Loans not originated by the Originator, is underwritten
by the Originator prior to funding thereof and after performance of all

 

D1-9



--------------------------------------------------------------------------------

underwriting procedures, is submitted to the Originator for closing where it is
reviewed for thoroughness and compliance (including truth-in-lending, good faith
estimates and other disclosures) and a verbal verification of employment and
in-file credit report are obtained; and

(ii) with respect to which, all Mortgage Loan Collateral is prepared by the
Originator and submitted to the closing agent at the time of funding the related
Mortgage Loans.

“Event of Default” means an Event of Default as defined in Section 8.1 of the
Loan Agreement.

“Exceptions” means exceptions to the specifications and certifications made by
the Collateral Agent on the Collateral Agent Daily Report as set forth on
Schedule I hereto.

“Extended Time Period” means, with respect to items of Mortgage Loan Collateral
delivered by the Collateral Agent to Approved Investors more than forty-five
(45) days and up to ninety (90) days, subject to a further extension up to one
hundred and nineteen (119) days from the date of shipment to the Approved
Investor within which period the related Mortgage Loans must be returned or
sales proceeds remitted in full to the Collateral Agent.

“Fannie Mae” means the government sponsored enterprise formerly known as the
Federal National Mortgage Association, or any successor thereto.

“FHA” means the Federal Housing Administration, or any successor thereto.

“FHA Loan” means a Mortgage Loan, the ultimate payment of which is partially or
completely insured by the FHA or with respect to which there is a current,
binding and enforceable commitment for such insurance issued by the FHA.

“FICO Score” means, with respect to the Obligor under a particular Mortgage
Loan, a credit rating established by Fair Isaac Corporation or a comparable
provider of credit ratings.

“FICO Score Trigger Event” means that (i) the Pool Weighted FICO Score Average
has been reported, in a Servicer Monthly Report, as less than 690, (ii) a period
of seven Business Days has elapsed from the date of receipt of such report by
the Administrative Agent and (iii) the Servicer has not provided to the
Administrative Agent a revised Pool Weighted FICO Score Average that exceeds
690.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation, or any successor
thereto.

“Ginnie Mae” means the Government National Mortgage Association, or any
successor thereto.

“Governmental Authority” means any nation or government, any agency, department,
state or other political subdivision thereof, or any instrumentality thereof,
and any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government. Governmental Authority
shall include, without limitation, each of Freddie Mac, Fannie Mae, FHA, HUD, VA
and Ginnie Mae.

 

D1-10



--------------------------------------------------------------------------------

“Governmental Requirement” means any law, statute, code, ordinance, order, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license, authorization or other requirement (including, without limitation, any
of the foregoing that relate to energy regulations and occupational, safety and
health standards or controls and any hazardous materials laws) of any
Governmental Authority that has jurisdiction over the Originator, the Servicer,
the Collateral Agent or the Borrower or any of their respective Properties.

“Hedge” means, with respect to Conforming Loans and Alt-A Loans for which the
Originator does not have Loan Specific Take-Out Commitments, either (A) a
current, valid, binding, enforceable, written commitment, including, without
limitation, a forward purchase commitment, issued by an Approved Investor, to
purchase Mortgage Loans from the Originator from time to time at a specified
price (or a specified spread to an agreed-upon index), which commitment is not
subject to any term or condition (i) that is not customary in commitments of
like nature or (ii) that, in the reasonably anticipated course of events, cannot
be fully complied with prior to the expiration thereof, in which a perfected
security interest has been granted to the Administrative Agent, or (B) a hedge
of the market value risk of such Mortgage Loan pursuant to a forward sale of
mortgage-backed securities or a sale of Eurodollar futures contracts, with an
Approved Investor, in which a perfected security interest has been granted to
the Administrative Agent.

“Hedge Report” means either (a) an Alt-A Loan Hedge Report with respect to any
Alt-A Loans included in the Eligible Mortgage Collateral with respect to which
there are Hedges, which report is prepared by the Servicer pursuant to
Section 3.6 of the Loan Agreement and shows, as of the close of business on the
previous Business Day, all Hedges relating to Alt-A Loans, and certain
information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit D-14 hereto or (b) a Conforming Loan Hedge Report with respect to any
Conforming Loans included in the Eligible Mortgage Collateral with respect to
which there are Hedges, which report is prepared by the Servicer pursuant to
Section 3.6 of the Loan Agreement and shows, as of the close of business on the
previous Business Day, all Hedges relating to Conforming Loans, and certain
information with respect to such Hedges including information as the
Administrative Agent or any of the Managing Agents may request, in the form of
Exhibit D-15 hereto.

“Hedged Loan” means a Mortgage Loan that is covered by a Hedge.

“HUD” means the Department of Housing and Urban Development, or any successor
thereto.

“Indemnified Amounts” is defined in Section.

“Indemnified Party” is defined in Section 5.1.

“Issuer” means each of Atlantic Asset Securitization LLC (“Atlantic), La Fayette
Asset Securitization LLC (“La Fayette”), Falcon Asset Securitization Company LLC
(“Falcon”), Barton Capital LLC (“Barton”), YC SUSI Trust (“YC”), CHARTA, LLC
(“CHARTA”), Liberty Street Funding Corp. (“Liberty”) and their respective
successors and assigns.

 

D1-11



--------------------------------------------------------------------------------

“Issuer Facility Amount” means (a) with respect to Atlantic and La Fayette, on
an aggregate basis, $450,000,000, (b) with respect to Falcon, $150,000,000,
(c) with respect to Barton, $150,000,000, (d) with respect to YC, $150,000,000,
(e) with respect to CHARTA, $150,000,000 and (f) with respect to Liberty,
$150,000,000. Any reduction (or termination) of the Maximum Facility Amount
pursuant to the terms of this Agreement shall reduce ratably (or terminate) the
Issuer Facility Amount of each Issuer.

“Jumbo Loan” means a Mortgage Loan (other than a Conforming Loan) that (1) is
underwritten by an Approved Investor and (2) differs from a Conforming Loan
solely by reason of the size of the original principal amount of such Mortgage
Loan, which size is announced by Fannie Mae or Freddie Mac from time to time;
provided that a Jumbo Loan with an original principal balance over $1,000,000
will be a Super Jumbo Loan, and a Mortgage Loan with an original principal
balance over $1,500,000 shall have a Collateral Value of zero.

“Lenders” means, collectively, the Issuers and the Banks.

“LIBOR” means the London Interbank Offered Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (whether statutory, consensual or otherwise), or
other security arrangement of any kind (including, without limitation, any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the uniform commercial code or comparable law
of any jurisdiction in respect of any of the foregoing).

“Lloyds” means Lloyds TSB Bank plc, a banking corporation organized under the
laws of England.

“Loan Agreement” is defined in the preamble to this Agreement.

“Loan Specific Take-Out Commitment” means, with respect to Mortgage Loans that
are included in the Eligible Mortgage Collateral, a current, valid, binding,
enforceable, written commitment, issued by an Approved Investor, to purchase
loans with characteristics of such Mortgage Loans from the Originator from time
to time at a specified price (or a specified spread to an agreed-upon index) and
in amounts, and upon terms, satisfactory to the Administrative Agent, which
commitment is not subject to any term or condition (i) that is not customary in
commitments of like nature or (ii) that, in the reasonably anticipated course of
events, cannot be fully complied with prior to the expiration thereof, in which
a perfected and first-priority security interest has been granted by the
Borrower to the Administrative Agent.

“Loan-to-Value Ratio” means, with respect to any Mortgage Loan, the fraction,
expressed as a percentage found by dividing the original principal balance of a
Mortgage Loan by the value of the related property, such value being measured by
(i) the appraised value of such property at such time, if the Mortgage Loan is a
refinance of an existing lien or (ii) the lower of the sales price of the
related property at the time of origination of the Mortgage Loan or the
appraised value of such property at such time, if the Mortgage Loan is a
purchase money loan.

 

D1-12



--------------------------------------------------------------------------------

“Majority Banks” means, at any time, Banks, including Banks that have become
party to the Loan Agreement pursuant to an Assignment and Acceptance, having
outstanding Advances equal to more than 60% of the aggregate outstanding
Advances held by Banks or, if no Advance is then outstanding from any Bank,
Banks having more than 60% of the Bank Commitments.

“Managing Agent” means, with respect to Atlantic or La Fayette, Calyon or any
successor managing agent designated by such party, with respect to Falcon,
JPMorgan or any successor Managing Agent designated by such party, with respect
to Barton, SG or any successor managing agent designated by such party; with
respect to YC, Bank of America or any successor managing agent designated by
such party; with respect to CHARTA, Citicorp North America, Inc. or any
successor managing agent designated by such party; with respect to Liberty,
Scotia Capital or any successor managing agent designated by such party.

“Market Value” means at the time determined, for any

(a) Mortgage Loan (other than a Non-Conforming Loan), the market value of such
Mortgage Loan based upon the then most recent posted net yield for 30-day
mandatory future delivery furnished by Fannie Mae and published and distributed
by Telerate Mortgage Services, or, if such posted net yield is not available
from Telerate Mortgage Services, such posted net yield obtained by the
Administrative Agent from Fannie Mae,

(b) Non-Conforming Loan, or any other Mortgage Loan while the posted rate is not
available from Fannie Mae, the value determined by the Administrative Agent in
good faith, it being understood that to calculate such value, the Administrative
Agent shall use reasonable efforts to obtain three market quotations from
institutions in the business of buying mortgage loans and independent of the
Borrower and the Administrative Agent, and the Administrative Agent shall
calculate the value as the average of such quotations actually obtained, or

(c) Uncovered Mortgage Loan, (i) if no Default or Event of Default is
continuing, the value determined by the Servicer in good faith, which
determination shall be updated on a monthly basis, the fair market value for
which shall be derived from the specific daily market price files distributed by
the various investors to which guidelines and standards the loan has been
underwritten or (ii) if a Default or Event of Default is continuing, the Market
Value determined in accordance with clause (b) of this definition.

“Maximum Facility Amount” means $1,200,000,000, as such amount may be reduced
pursuant to Section 2.1(c) of the Loan Agreement.

“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware
corporation.

“MERS Designated Mortgage Loan” means a Mortgage Loan registered to or by the
related Originator on the MERS electronic mortgage registration system.

“Mortgage” means a mortgage or deed of trust or other security instrument
creating a Lien on real property, on a standard form as approved by Fannie Mae,
Freddie Mac or Ginnie

 

D1-13



--------------------------------------------------------------------------------

Mae or such other form as the Originator determines is satisfactory for any
Approved Investor unless otherwise directed by the Administrative Agent and
communicated to the Collateral Agent.

“Mortgage Loan” means a loan evidenced by a Mortgage Note and secured by a
Mortgage, the beneficial interest of which has been acquired by the Borrower
from the Originator by purchase pursuant to the Repurchase Agreement (with the
record owner thereof being DHI Mortgage Company Ltd. or, in the case of a MERS
Designated Mortgage Loan, MERS as nominee for its successors and assigns).

“Mortgage Loan Collateral” means all Mortgage Notes and related Principal
Mortgage Documents, Other Mortgage Documents and other Collateral.

“Mortgage Note” means a promissory note, on a standard form approved by Fannie
Mae, Freddie Mac or Ginnie Mae or such other form as the Originator determines
is satisfactory for any Approved Investor unless otherwise directed by the
Administrative Agent and communicated to the Collateral Agent.

“Mortgage Origination Date” means, with respect to each Mortgage Loan, the date
(transmitted by the Servicer to the Collateral Agent) that is the earlier of
(1) the date of the Mortgage Note or (2) the date such Mortgage Loan was funded
and disbursed to or at the direction of the Obligor.

“Negatively Amortizing Mortgage Loan or Pay Option ARM” means an Alt-A Loan that
allows for deficit interest to be capitalized in an amount not exceeding 115% of
the original principal balance thereof.

“Non-Conforming Loan” means a Subprime Loan, a Jumbo Loan, an Alt-A Loan or a
Second-Lien Loan.

“Obligations” means any and all present and future indebtedness, obligations,
and liabilities of the Borrower to any of the Lenders, the Collateral Agent,
each Affected Party, the Managing Agents, each Indemnified Party and the
Administrative Agent, and all renewals, rearrangements and extensions thereof,
or any part thereof, arising pursuant to the Loan Agreement or any other
Transaction Document, and all interest accrued thereon, and attorneys’ fees and
other costs incurred in the drafting, negotiation, enforcement or collection
thereof, regardless of whether such indebtedness, obligations, and liabilities
are direct, indirect, fixed, contingent, joint, several or joint and several.

“Obligor” means (i) with respect to each Mortgage Note included in the
Collateral, the obligor on such Mortgage Note and (ii) with respect to any other
agreement included in the Collateral, any person from whom the Originator or the
Borrower is entitled to performance.

“Originator” means DHI Mortgage Company, Ltd. and its successors and assigns.

“Other Mortgage Documents” is defined in Section 3.2(c).

 

D1-14



--------------------------------------------------------------------------------

“Pay Option ARM” means an Alt-A Loan that (a) a minimum monthly payment amount,
which may or may not fully amortize the original principal balance, is offered
in conjunction with additional payment options, (b) the interest rate is
calculated on a monthly basis, by adding 30-day LIBOR, or other such index as
should be commercially reasonable, to a margin determined first at closing, and
subsequently adjusted at regular intervals in order to ensure deficit interest
is capitalized in an amount not exceeding 115% of the original principal balance
thereof.

“Permitted Transferees” is defined in Section 3.4(c).

“Person” means any individual, corporation (including a business trust), limited
liability company, partnership, joint venture, association, joint stock company,
trust, unincorporated organization, Governmental Authority, or any other form of
entity.

“Primary Obligations” means, at the time determined, the sum of Principal Debt
plus accrued and unpaid interest thereon through the end of the then current
Interest Period, plus accrued and unpaid fees owed by the Borrower under the
Loan Agreement, which amount will be reported to the Collateral Agent and the
Administrative Agent by the Servicer in the Borrowing Report.

“Principal Mortgage Documents” is defined in Section 3.2(b).

“Program Agent” means with respect to any Issuer, the agent appointed as
collateral agent for such Issuer’s program.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Repurchase Agreement” means the Master Repurchase Agreement dated as of
July 9, 2002 and the Amended and Restated Addendum to the Master Repurchase
Agreement, dated as of the date of this Agreement between the Originator, as
seller, and the Borrower, as purchaser, as each may be amended, modified or
restated from time to time.

“Second-Lien Loan” means a Mortgage Loan that is secured by particular property
with respect to which at least one other higher-priority Mortgage Loan exists
secured by the same property.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of even date herewith, among the Borrower, the Collateral Agent and the
Administrative Agent in the form attached hereto as Exhibit D-2, as amended,
modified or supplemented.

“Security Instruments” means (a) this Agreement, (b) the Security Agreement,
(c) the Control Agreements, and (d) such other executed documents as are or may
be necessary to grant to the Administrative Agent, for the benefit of the
Lenders, a perfected first, prior and continuing security interest in and to the
Collateral and any and all other agreements or instruments now or hereafter
executed and delivered by or on behalf of the Borrower in connection with, or as
security for the payment or performance of, all or any of the Obligations, as
amended, modified or supplemented.

 

D1-15



--------------------------------------------------------------------------------

“Servicer” means at any time the Person then authorized pursuant to Section 11.1
of the Loan Agreement to administer and collect Mortgage Loans on behalf of the
Lenders. The initial Servicer shall be DHI Mortgage.

“Shipping Request” means the shipping request presented by the Borrower or the
Servicer to the Collateral Agent substantially in the form attached as Exhibit
D-5A (as amended, modified or supplemented from time to time as agreed to by the
Administrative Agent, the Managing Agents, the Borrower and the Collateral
Agent).

“Special Borrowing” is defined in Section 3.7.

“Special Mortgage Loans” means the Mortgage Loans pursuant to an Assignment in
which the Borrower shall grant to the Administrative Agent for the benefit of
the holders of the Obligations, from the Borrowing Date of each Special
Borrowing, a perfected, first-priority security interest in the Mortgage Loans
identified in Schedule III to said Assignment.

“Specific Covered Loan” means a Mortgage Loan that matches all requirements for
purchase under the requirements of a Loan Specific Take-Out Commitment.

“Subordination Agreement” means the agreement, substantially in the form
attached as Exhibit B to the Loan Agreement, executed by D.R. Horton and certain
of its Affiliates, if applicable, in favor of the Borrower and the
Administrative Agent for the benefit of the holders of the Obligations.

“Subprime Loan” means a Mortgage Loan (other than a Conforming Loan, a Jumbo
Loan, or Alt-A Loan) that (1) is underwritten by an Approved Investor and
(2) differs from a Conforming Loan because of the credit quality of the Obligor,
and is originated by the Originator or by a correspondent of the Originator
using the established underwriting guidelines for subprime loans of the
Originator, which are the same underwriting guidelines that the Originator uses
to originate subprime loans for sales into the secondary mortgage market.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by such Person, or one or more of its Subsidiaries,
or by such Person and one or more of its Subsidiaries.

“Super Jumbo Loan” means a Jumbo Loan having an original principal balance
greater than $1,000,000 and no greater than $1,500,000.

“Take-Out Commitment” means (A) a Hedge, or (B) a Loan Specific Take-Out
Commitment.

“Take-Out Commitment Documents” means (1) with respect to any Mortgage Loan with
respect to which there is a Hedge, an executed original Hedge; and (2) with
respect to any Mortgage Loan with respect to which there is a Loan-Specific
Take-Out Commitment, copies of all Loan Specific Take-Out Commitment
documentation, including the Take-Out Commitment Master Agreement.

 

D1-16



--------------------------------------------------------------------------------

“Take-Out Commitment Master Agreement” means with respect to which there is a
Loan-Specific Take-Out Commitment, the master flow sale agreement, investor bulk
sales agreement, or similar agreement setting forth the basic terms of sales to
the related Approved Investor.

“Transaction Document” means any of this Agreement, the Loan Agreement, the
Notes, the Security Instruments, the Repurchase Agreement, the Managing Agent
Fee Letter, the Administrative Agent Fee Letter, the Subordination Agreement,
the Control Agreements and any and all other agreements or instruments now or
hereafter executed and delivered by or on behalf of the Borrower in connection
with, or as security for the payment or performance of any or all of the
Obligations, as any of such documents may be renewed, amended, restated or
supplemented from time to time.

“Transfer Request” is defined in Section 3.4(a).

“Trust Receipt and Security Agreement Letter” is defined in Section 3.5.

“UCC” means the Uniform Commercial Code as adopted in the applicable state, as
the same may hereafter be amended.

“Uncovered Mortgage Loan” means a Mortgage Loan that is not a Hedged Loan or
Specific Covered Loan.

“VA” means the Department of Veterans Affairs, or any successor thereto.

“VA Loan” means a Mortgage Loan, the payment of which is partially or completely
guaranteed by the VA under the Servicemen’s Readjustment Act of 1944, as
amended, or Chapter 37 of Title 38 of the United States Code or with respect to
which there is a current binding and enforceable commitment for such a guaranty
issued by the VA.

 

D1-17



--------------------------------------------------------------------------------

EXHIBITS TO AMENDED AND RESTATED COLLATERAL AGENCY AGREEMENT

D-1 through D-15

On file with Hunton & Williams LLP

 

D-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT E

FORM OF PROMISSORY NOTE

 

$                    

   June 30, 2006

FOR VALUE RECEIVED, on the Drawdown Termination Date (as defined in the Loan
Agreement referred to below), CH Funding, LLC, a Delaware limited liability
company (“Maker”), promises to pay to the order of [Name of Lender] (“Payee”) at
the offices of [Name of Managing Agent], as Managing Agent for Payee (“Agent”)
at [Address of Managing Agent], the principal sum of $             or, if less,
the aggregate unpaid principal amount of Advances made by the Payee to the Maker
pursuant to the terms of the Loan Agreement referred to below, together with
interest, as provided below.

This note is one of the “Notes” described in the Second Amended and Restated
Loan Agreement dated as of June 30, 2006, as from time to time supplemented,
amended, restated or extended (the “Loan Agreement”), among Maker, Payee, the
Administrative Agent and certain Issuers, Banks and Managing Agents parties
thereto. Terms defined in the Loan Agreement have the same meanings when used in
this Note. The Loan Agreement contains provisions that affect this Note relating
to, among other things, interest rate options, calculation of interest,
voluntary and mandatory prepayments, acceleration of maturity, exercise of
rights, payment of attorneys’ fees, court costs, and other costs of collection,
certain waivers by Maker and others, and security for the payment of this Note.

The unpaid principal balance of Advances under this Note bears interest at the
interest rates set forth in the Loan Agreement. So long as an Event of Default
exists, the unpaid principal and accrued interest shall bear interest at the
Default Rate, until paid.

Each Advance owing to the Payee by the Maker pursuant to the Loan Agreement, and
all payments made on account of principal thereof, shall be recorded by the
Payee and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York (without giving effect to the conflict of laws principles
thereof, other than Section 5-1041 of the New York General Obligations Law,
which shall apply hereto).

 

Maker: CH Funding, LLC By:  

 

Name:  

 

Title:  

 

 

E-2-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

ADVANCES AND PAYMENTS OF PRINCIPAL DEBT

 

Date

   Amount of Advance   

Amount of Principal

Debt Paid or Prepaid

  

Unpaid Principal

Debt Balance

  

Notation

Made By

 

E-2-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT F

FORM OF SERVICER MONTHLY REPORT

[Date]

Calyon New York Branch,

as Administrative Agent under the Loan

Agreement referred to below

Calyon Building

1301 Avenue of the Americas

New York, New York 10019

Attention: Conduit Securitization

Re: Second Amended and Restated Loan Agreement dated as of June 30, 2006, among
CH FUNDING, LLC (the “Borrower”), ATLANTIC ASSET SECURITIZATION CORP., as an
Issuer, LA FAYETTE ASSET SECURITIZATION, as an Issuer, FALCON ASSET
SECURITIZATION COMPANY LLC, as an Issuer, BARTON CAPITAL LLC, as an Issuer,
LIBERTY STREET FUNDING CORP., as an Issuer, CHARTA, LLC, as an Issuer, YC SUSI
TRUST, as an Issuer, CALYON NEW YORK BRANCH, as a Bank, as a Managing Agent and
the Administrative Agent, JPMORGAN CHASE BANK, N.A., as a Bank and as a Managing
Agent, BANK OF AMERICA, N.A., as a Bank and as a Managing Agent, CITIBANK, N.A.,
as a Bank, CITICORP NORTH AMERICA, INC. as a Managing Agent, THE BANK OF NOVA
SCOTIA, as a Bank and as a Managing Agent, SOCIETE GENERALE, as a Bank and as a
Managing Agent, LLOYDS TSB BANK PLC, as a Bank, and DHI MORTGAGE COMPANY, LTD.,
as the Servicer (“DHI Mortgage”) (such agreement, as from time to time
supplemented, amended, restated or extended, the “Loan Agreement”).

Pursuant to Section 3.7 of the Loan Agreement (terms not otherwise defined
herein being used as defined in the Loan Agreement), the Servicer hereby
confirms that as of the date hereof:

1. The Delinquency Ratio does not exceed 2%. Computations of the Delinquency
Ratio are attached on Schedule I hereto.

2. (A) Set forth on Schedule I is (i) delinquency of Mortgage Loans owned by DHI
Mortgage as a whole and (ii) delinquency of Mortgage Loans owned by the Borrower
that are financed by the Lenders and constitute Collateral under the Loan
Agreement and (B) and other information set forth on Schedule I is true and
correct.

3. No Default, Event of Default, Servicer Default or Advance Cessation Trigger
exists.

4. The Originator’s Tangible Net Worth is $                    , which is not
less than $100,000,000.

 

F-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

5. The Excess Spread is                     %, which is not less than 0.5% or is
between 0.5% and 0.0% and the Required Reserve Account Amount is met. “Required
Reserve Account Amount” means (i) 0.5% of the Maximum Facility Amount, on any
date that the Excess Spread is equal to or greater than 0.5%, (ii) 0.75%, on any
date that the Excess Spread is less than 0.5% but greater than or equal to
0.25%, (iii) 1.0%, on any date that the Excess Spread is less than 0.25%.
Computations of the Excess Spread are attached on Schedule I hereto.

6. The amount of funds in the Reserve Account is $            , and this amount
is not below the Required Reserve Account Amount.

7. The Collateral Value is equal to or exceeds the Primary Obligations.

8. D.R. Horton is rated              by S&P,              by Moody’s,
             by Fitch, and thus, has all of the Required Ratings.

9. D.R. Horton owns, directly or indirectly, all of the outstanding equity
ownership interests of the Borrower.

10. The Servicer’s Adjusted Liabilities equal approximately $            , which
is not over 12 times its Adjusted Net Worth.

11. As of the end of the calendar month, the Tangible Net Worth of the Servicer
was $            , which is greater than $100,000,000.

12. The Pool Weighted FICO Score Average is             , which is greater than
690.

 

Very truly yours,

DHI MORTGAGE COMPANY, LTD.,

as Servicer

By:   DHI Mortgage Company GP, Inc., its General Partner By:  

 

Name:  

 

Title:  

 

 

F-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

SCHEDULE I TO EXHIBIT F

DHI Mortgage

Warehouse Facility

Please input blue highlighted cells

 

MAXIMUM FACILITY AMOUNT                     Collateral Report                 
    

Reporting period ending:

                    [1]  

Borrower Delinquency Ratio:

                    [2]  

Borrower Sixty Day Delinquency Ratio:

                    [3]  

DHI Mortgage Delinquency Ratio:

                    [4]  

CH Funding, LLC. (SPV) Mortgage Loan Delinquency Data:

                       

[A]

Total

 

[B]

31-60 DPD

  

[C]

61-70 DPD

  

[D]

71-90 DPD

  

[E]

91+ DPD

  

[F]

Foreclosure

  

[G]

Bankruptcy

[I]  

# of loans

                    [ii]  

Principal amount of Mortgage Loans

                                            [iii]  

% of Total Principal Amount of Mortgage Loans

   100%                                          [5]  

DHI Mortgage Company Loan Delinquency Data:

                         

[A]

Total

 

[B]

31-60 DPD

  

[C]

61-70 DPD

  

[D]

71-90 DPD

  

[E]

91+ DPD

  

[F]

Foreclosure

  

[G]

Bankruptcy

[I]  

# of loans

                    [ii]  

Principal amount of Mortgage Loans

                                            [iii]  

% of Total Principal Amount of Mortgage Loans

   100%                                         

 

F-3



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

 

[6]

   Excess Spread       Portfolio Yield       Conduit Spread    0.600%    Euro
Dollar Rate   

[7]

   Reserve Amount       Required Reserve Amount   

[8]

   DHI Mortgage Company Tangible Net Worth      

Maximum Leverage:

Adjusted Liabilities divided by Adjusted Net Worth

  

[9]

   Total Collateral Value as of the end of reporting period:    Total unpaid
Advances as of the end of reporting period:    Total unpaid accrued interest
(from Admin Agent Report)    Servicing Fee       Total Primary Obligations      
Compliance Status   

[10]

   D.R. Horton Information:    S&P Rating    Moody’s Rating    Fitch Rating   
   D.R. Horton owns, directly or indirectly, all of the outstanding equity
ownership interest of the Borrower? Enter Yes or No   

[11]

   Pool Weighted FICO Score Average       Required Pool Weighted FICO Score
Average       Compliance Status   

 

F-4



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT G-1

[Reserved]

 

G-1-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT G-2

[Reserved]

 

G-1-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT H-1

DHI MORTGAGE COMPANY, LTD.

QUARTERLY OFFICER’S CERTIFICATE

FOR THE PERIOD FROM                      TO                     ,

Calyon New York Branch

    as Administrative Agent under the Loan

    Agreement referred to below

Calyon Building

1301 Avenue of the Americas

New York, New York 10019

Attention: Conduit Securitization

Re: Loan Agreement

This Certificate is delivered pursuant to Section 6.1(e) of the Second Amended
and Restated Loan Agreement dated as of June 30, 2006, as amended to date (the
“Loan Agreement”) among CH FUNDING, LLC (the “Borrower”), ATLANTIC ASSET
SECURITIZATION CORP., as an Issuer, LA FAYETTE ASSET SECURITIZATION, as an
Issuer, FALCON ASSET SECURITIZATION COMPANY LLC, as an Issuer, BARTON CAPITAL
LLC, as an Issuer, LIBERTY STREET FUNDING CORP., as an Issuer, CHARTA, LLC, as
an Issuer, YC SUSI TRUST, as an Issuer, CALYON NEW YORK BRANCH, as a Bank, as a
Managing Agent and the Administrative Agent, JPMORGAN CHASE BANK, N.A., as a
Bank and as a Managing Agent, BANK OF AMERICA, N.A., as a Bank and as a Managing
Agent, CITIBANK, N.A., as a Bank, CITICORP NORTH AMERICA, INC. as a Managing
Agent, THE BANK OF NOVA SCOTIA, as a Bank and as a Managing Agent, SOCIETE
GENERALE, as a Bank and as a Managing Agent, LLOYDS TSB BANK PLC, as a Bank, and
DHI MORTGAGE COMPANY, LTD. as Originator and Servicer. Capitalized terms used
and not otherwise defined herein have the meanings given thereto in the Loan
Agreement.

I hereby certify to the Administrative Agent and the Lenders as follows:

1. I am, and at all times mentioned herein have been, the duly elected,
qualified and acting [president] [chief financial officer] of the Servicer.

2. I have individually reviewed the provisions of the Loan Agreement, and a
review of the activities of the Servicer during the fiscal quarter ending as of
                            ,         (the “Subject Period”) has been made under
my supervision with a view toward determining whether, during the Subject
Period, the Servicer has kept, observed, performed and fulfilled its obligations
under the Loan Agreement.

3. To the best of my knowledge, and based upon the review referred to in
paragraph 2, above, the representations and warranties of the Servicer in
Article V of the Loan Agreement are true and correct in all material respects on
the date hereof as though made on and as of the date hereof, and no Default,
Event of Default, Servicer Default or Event of Termination has occurred and is
continuing or is imminent.

 

H-1-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

4. To the best of my knowledge, and based upon the review referred to in
paragraph 2, no Advance Cessation Trigger has occurred or is imminent meaning in
particular:

(a) based on D.R. Horton’s most recent annual or quarterly report on Form 10-K
or Form 10-Q or, if applicable, Form 8-K, filed with the Securities and Exchange
Commission, D.R. Horton:

(i) has a Leverage Ratio of                     , which is less than or equal to
0.6:1,

(ii) has a Tangible Net Worth of $        , which is equal to at least the sum
of (i) $3,718,000,000, plus (ii) fifty percent (50%) of annual net profits (with
no deduction for any annual net loss) for each fiscal year ending after
September 30, 2005, plus (iii) fifty percent (50%) of the aggregate increase in
shareholders’ equity of D.R. Horton after the date hereof by reason of the
issuance of capital stock of D.R. Horton (including upon conversion of
Indebtedness into such capital stock but excluding (x) stock issued in
connection with an employee stock ownership plan, an employee stock option plan,
or an employee stock purchase plan, and (y) any portion of such increase in
shareholders’ equity attributable to goodwill recognized in connection with an
acquisition), or

(iii) has an EBITDA/Interest Incurred Ratio of                     , which is
greater than or equal to 2.50:1; or

(b) D.R. Horton has the Required Ratings and has not experienced a Bankruptcy
Event.

5. As of the end of each Fiscal Quarter, the consolidated income of the
Servicer, calculated in accordance with GAAP, for the two consecutive Fiscal
Quarters then ended was $                     and $                    , which
is greater than or equal to $1.00.

EXECUTED and delivered this          day of                             ,
        .

 

 

[President][Chief Financial Officer] of DHI MORTGAGE COMPANY, LTD.

 

H-1-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT H-2

CH FUNDING, LLC

QUARTERLY OFFICER’S CERTIFICATE

 

FOR THE PERIOD FROM                     ,          TO
                            ,             

Calyon New York Branch

    as Administrative Agent under the Loan

    Agreement referred to below

Calyon Building

1301 Avenue of the Americas

New York, New York 10019

Attention: Conduit Securitization

Re: Loan Agreement

This Certificate is delivered pursuant to Section 6.1(e) of the Second Amended
and Restated Loan Agreement dated as of June 30, 2006, as amended to date (the
“Loan Agreement”) among CH FUNDING, LLC (the “Borrower”), ATLANTIC ASSET
SECURITIZATION CORP., as an Issuer, FALCON ASSET SECURITIZATION COMPANY LLC, as
an Issuer, BARTON CAPITAL LLC, as an Issuer, LIBERTY STREET FUNDING CORP., as an
Issuer, CHARTA LLC, as an Issuer, YC SUSI TRUST, as an Issuer, CALYON NEW YORK
BRANCH, as a Bank, as a Managing Agent and the Administrative Agent, JPMORGAN
CHASE BANK, N.A., as a Bank and as a Managing Agent, BANK OF AMERICA, N.A., as a
Bank and as a Managing Agent, CITIBANK, N.A., as a Bank, CITICORP NORTH AMERICA,
INC. as a Managing Agent, THE BANK OF NOVA SCOTIA, as a Bank and as a Managing
Agent, SOCIETE GENERALE, as a Bank and as a Managing Agent, LLOYDS TSB BANK PLC,
as a Bank, and DHI MORTGAGE COMPANY, LTD. as Originator and Servicer.
Capitalized terms used and not otherwise defined herein have the meanings given
thereto in the Loan Agreement.

I hereby certify to the Agents and the Lenders as follows:

1. I am, and at all times mentioned herein have been, the duly elected,
qualified and acting [president] [chief financial officer] of the Borrower.

2. I have individually reviewed the provisions of the Loan Agreement, and a
review of the activities of the Borrower during the fiscal quarter ending as of
                    ,              (the “Subject Period”) has been made under my
supervision with a view toward determining whether, during the Subject Period,
the Borrower has kept, observed, performed and fulfilled its obligations under
the Loan Agreement.

3. To the best of my knowledge, and based upon the review referred to in
paragraph 2, above, the representations and warranties of the Borrower in
Article V of the Loan Agreement are true and correct in all material respects on
the date hereof as though made on and as of the date hereof, and no Default or
Event of Default has occurred and is continuing or is imminent.

 

H-2-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXECUTED and delivered this              day of                             ,
20    .

 

By:  

 

Name:

 

 

Title:

 

 

 

H-2-2



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT I-1

Opinion of Counsel

To Borrower, Originator and D.R. Horton

On Entity Matters

See Tab 14

 

I-1-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT I-2

Opinion of Counsel

To Borrower and Originator

On Security Interest Matters

See Tab 16

 

I-2-1



--------------------------------------------------------------------------------

[DHI Mortgage Exhibits to Second Amended and Restated Loan Agreement]

EXHIBIT J

Opinion of Counsel

To Originator

On Bankruptcy Matters

See Tab 16

 

K-1